Exhibit 10.3

EXECUTION COPY

Dated 31 October 2019

 

(1)

BRISTOW GROUP INC. as Parent

 

(2)

THE ENTITIES LISTED IN SCHEDULE 1, PART 1 as Guarantors

 

(3)

THE ENTITIES LISTED IN SCHEDULE 1, PART 2 as Security Obligors

 

(4)

BARCLAYS BANK PLC acting as Agent

 

(5)

BARCLAYS BANK PLC acting as Security Agent

 

 

AMENDMENT AND RESTATEMENT,

CONFIRMATION AND WAIVER AGREEMENT

relating to

an ABL facilities agreement dated 17 April 2018 (as

amended from time to time)

 

 

LONDON



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

1.

  Definitions and interpretation      1  

2.

  Effective Date      4  

3.

  Amendment and restatement      4  

4.

  Confirmations      5  

5.

  Termination of Waivers      6  

6.

  Representations      6  

7.

  Amendment fee      6  

8.

  Relationship with other Finance Documents      6  

9.

  Miscellaneous      7  

10.

  Law and jurisdiction      8  

Schedules

    

1.     Guarantors and Security Obligors

     9  

Part 1

  Guarantors   

Part 2

  Security Obligors   

2.     Conditions Precedent

     10  

3.     The Amended Facilities Agreement

     12  

4.     Waiver Events

     13  

5.     Conditions in the Waiver Letters

     15  

 

i



--------------------------------------------------------------------------------

THIS AMENDMENT AND RESTATEMENT, CONFIRMATION AND WAIVER AGREEMENT is dated
31 October 2019 and made between:

 

(1)

BRISTOW GROUP INC. (the “Parent”);

 

(2)

THE PERSONS LISTED IN SCHEDULE 1, PART 1 (The Guarantors) (the “Guarantors”);

 

(3)

THE PERSONS LISTED IN SCHEDULE 1, PART 2 (The Security Obligors) (the “Security
Obligors”);

 

(4)

BARCLAYS BANK PLC as agent of the other Finance Parties (the “Agent”);

 

(5)

BARCLAYS BANK PLC as security trustee for the Secured Parties (the “Security
Agent”); and

BACKGROUND:

 

(A)

The Parent and the Agent, amongst others, entered into an ABL facilities
agreement dated 17 April 2018 (as amended from time to time up to the date of
this Agreement, the “Facilities Agreement”).

 

(B)

This Agreement:

 

  (a)

puts into effect, by way of amendment and restatement, certain amendments to the
Facilities Agreement, which have been agreed between the Parent and the Agent;

 

  (b)

contains confirmations in relation to guarantees given by the Guarantors;

 

  (c)

contains confirmations in relation to security interests granted by the Security
Obligors; and

 

  (d)

deals with related matters.

THIS AGREEMENT WITNESSES that:

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

Definitions

In this Agreement:

“2019 Financial Statements” means:

 

  (a)

in respect of the Parent, the audited consolidated financial statements for the
Financial Year ending 31 March 2019; and

 

  (b)

in respect of each other Obligor, the unaudited balance sheet and statements of
income for each other Obligor for the Financial Year ending 31 March 2019.

“Agreement” has the meaning given to it in Recital (A).

 

1



--------------------------------------------------------------------------------

“Amended Facilities Agreement” means the Facilities Agreement in the form
attached as Schedule 3 (The Amended Facilities Agreement), reflecting the
amendment and restatement of the Facilities Agreement effected or proposed to be
effected pursuant to this Agreement.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas (Houston Division).

“Conditions” means the conditions set out in Schedule 5 (Conditions in the
Waiver Letters).

“Confirmation Order” means that certain Order (I) Approving the Disclosure
Statement, (II) Confirming the Amended Joint Chapter 11 Plan of Reorganization
of Bristow Group Inc. and Its Debtor Affiliates as Further Modified and
(III) Granting Related Relief, entered by the Bankruptcy Court on October 8,
2019 as Docket No. 825 in Case No. 19-32713 (DRJ).

“Cured Waived Event” means (i) any Waived Event that has been cured on or prior
to the Effective Date or has otherwise ceased to exist or apply on or prior to
the Effective Date and (ii) any other event which would constitute a Default but
which has been cured or ceased to apply pursuant either to the Plan of
Reorganization and the matters provided for therein or an Emergence Event.

“Effective Date” has the meaning given to it in Clause 2.1 (Effective Date).

“Emergence Event” the consummation of the Plan of Reorganization, an action
provided for in the Plan of Reorganization or the discontinuance of any
proceedings pursuant to the Confirmation Order.

“Long-stop Date” means 30 November 2019 or such later date as the Agent and the
Parent may agree in writing from time to time.

“New Finance Documents” means this Agreement and any other Finance Document
entered into, or to be entered into, on or about the date of this Agreement or
otherwise in connection with the transactions contemplated by this Agreement
(including the amendment and restatement of the Facilities Agreement) and “New
Finance Document” means any of them.

“Obligor Party” means each Party which is an Obligor, regardless of the capacity
in which they have signed this Agreement.

“Parties” means the parties to this Agreement.

“Plan of Reorganization” means the Amended Joint Chapter 11 Plan of
Reorganization of Bristow Group Inc. and Its Debtor Affiliates as Further
Modified, dated September 30, 2019, as annexed as Exhibit A to the Confirmation
Order.

“Security Documents” means:

 

  (a)

the English law security agreement dated 17 April 2018 made between (1) Bristow
Helicopters Limited as the chargor and (2) the Security Agent;

 

2



--------------------------------------------------------------------------------

  (b)

the English law charge over bank accounts dated 17 April 2018 made between
(1) Bristow Norway AS as the chargor and (2) the Security Agent; and

 

  (c)

the Norwegian law Security Agreement dated 17 April 2018 made between
(1) Bristow Norway AS as the chargor and (2) the Security Agent.

“Reservation of Rights Letter” means the reservation of rights letter dated 17
July 2019, delivered by Barclays Bank PLC and Credit Suisse AG, Cayman Islands
Branch to Bristow Norway AS and Bristow Helicopters Limited.

“Uncured Waived Event” means any Waived Event that has not been cured or has not
otherwise ceased to exist or apply and still exists on the Effective Date (after
giving effect to the consummation of the Plan of Reorganization and the actions
contained therein).

“Waived Event” means each of the events set out in Schedule 4 (Waived Events).

“Waiver Letters” means

 

  (a)

the waiver request letter dated 19 February 2019 and delivered by Bristow Group
Inc. as obligors’ agent to Barclays Bank PLC as agent and Credit Suisse AG,
Cayman Islands Branch as lender and signed by Bristow Norway AS and Bristow
Helicopters Limited as original guarantors (the “First Waiver Letter”);

 

  (b)

the waiver request letter dated 15 March 2019 and delivered by Bristow Group
Inc. as obligors’ agent to Barclays Bank PLC as agent and Credit Suisse AG,
Cayman Islands Branch as lender (the “Second Waiver Letter”);

 

  (c)

the waiver request letter dated 15 April 2019 (as amended on 23 April 2019) and
delivered by Bristow Group Inc. as obligors’ agent to Barclays Bank PLC as agent
and Credit Suisse AG, Cayman Islands Branch as lender and signed by Bristow
Norway AS and Bristow Helicopters Limited as original guarantors (the “Third
Waiver Letter”);

 

  (d)

the waiver and amendment letter dated 10 May 2019 and delivered by Bristow Group
Inc. as obligor’s agent to Barclays Bank PLC as agent and Credit Suisse AG,
Cayman Islands Branch as lender and signed by Bristow Norway AS and Bristow
Helicopters Limited (the “Fourth Waiver Letter”);

 

  (e)

the waiver letter dated 18 June 2019 and delivered by Bristow Group Inc. as
obligors’ agent to Barclays Bank PLC as agent and Credit Suisse AG, Cayman
Islands Branch as lender and signed by Bristow Norway AS and Bristow Helicopters
Limited (the “Fifth Waiver Letter”);

 

  (f)

the waiver letter dated 29 July 2019 and delivered by Bristow Group Inc. as
obligors’ agent to Barclays Bank PLC as agent and Credit Suisse AG, Cayman
Islands Branch as lender and signed by Bristow Norway AS and Bristow Helicopters
Limited (the “Sixth Waiver Letter”);

 

3



--------------------------------------------------------------------------------

  (g)

the waiver letter dated 30 August 2019 and delivered by Bristow Group Inc. as
obligors’ agent to Barclays Bank PLC as agent and Credit Suisse AG, Cayman
Islands Branch as lender and signed by Bristow Norway AS and Bristow Helicopters
Limited (the “Seventh Waiver Letter”); and

 

  (h)

the waiver letter dated 30 September 2019 and delivered by Bristow Group Inc. as
obligors’ agent to Barclays Bank PLC as agent and Credit Suisse AG, Cayman
Islands Branch as lender and signed by Bristow Norway AS and Bristow Helicopters
Limited (the “Eighth Waiver Letter”).

 

1.2

Terms defined in the Amended Facilities Agreement

Terms defined in the Amended Facilities Agreement but not in this Agreement
shall have the same meaning in this Agreement as in the Amended Facilities
Agreement.

 

1.3

Construction

Clause 1.2 (Construction) of the Amended Facilities Agreement (other than
paragraph (n) thereof) shall apply as if set out in full again here, with such
changes as are appropriate to fit this context.

 

2.

EFFECTIVE DATE

 

2.1

Conditions precedent

The provisions of this Agreement expressed to take effect from the Effective
Date shall not come into effect until the date (the “Effective Date”) on which
the Agent confirms that it has received all of the documents and other items
listed in Schedule 2 (Conditions precedent) in form and substance satisfactory
to it. The Agent shall notify the other Parties promptly upon being so
satisfied.

 

2.2

Long-stop Date

This Agreement shall lapse and cease to have force and effect if, after the
Long-stop Date but before the Effective Date has occurred, either the Agent or
the Parent notifies the other in writing to that effect.

 

3.

AMENDMENT AND RESTATEMENT

 

3.1

Amendment and restatement

The Obligor Parties and the Agent (for itself and on behalf of each Finance
Party) agree that with effect from the Effective Date, the Facilities Agreement
shall be amended and restated to read as set out in Schedule 3 (The Amended
Facilities Agreement);

 

3.2

Consents

The Agent confirms that the consent of all Lenders has been obtained for all of
the terms of this Agreement and the amendment and restatement of the Facilities
Agreement effected by Clause 3.1, as required by Clause 42 (Amendments and
waivers) of the Facilities Agreement.

 

4



--------------------------------------------------------------------------------

4.

CONFIRMATIONS

 

4.1

Guarantee confirmations

Each of the Guarantors:

 

  (a)

consents to the amendment and restatement of the Facilities Agreement effected
by Clause 3 (Amendment and restatement);

 

  (b)

confirms for the benefit of the Finance Parties that:

 

  (i)

its obligations as a Guarantor under Clause 23 (Guarantee and indemnity) of the
Facilities Agreement (the “Guaranteed Obligations”) are not discharged or
(except as set out in Clause 4.1(b)(ii)) otherwise affected by those amendments
or the other provisions of this Agreement and shall accordingly continue in full
force and effect; and

 

  (ii)

the Guaranteed Obligations shall after the Effective Date extend to the
obligations of each Obligor under the Amended Facilities Agreement and under any
other Finance Documents, including the New Finance Documents.

 

4.2

Security Interest confirmations

Each of the Security Obligors:

 

  (a)

consents to the amendment and restatement of the Facilities Agreement effected
by Clause 3 (Amendment and restatement); and

 

  (b)

confirms to the Security Agent for the benefit of the Secured Parties that:

 

  (i)

its obligations under, and the Security granted by it in and pursuant to, the
Security Document(s) to which it is a party are not discharged or (except as set
out in Clause 4.2(b)(ii)) otherwise affected by those amendments or the other
provisions of this Agreement and shall accordingly remain in full force and
effect; and

 

  (ii)

the Secured Obligations, including for the purposes of the Security Documents,
shall after the Effective Date extend to the obligations of each Obligor under
the Amended Facilities Agreement and under any other Finance Documents,
including the New Finance Documents.

 

4.3

Further assurance

Each Guarantor and each Security Obligor shall at the request of the Agent or
the Security Agent and at its own expense promptly execute (in such form as the
Agent or Security Agent may reasonably require) any document and/or do any act
or thing which the Agent or Security Agent reasonably considers necessary or
appropriate to preserve, perfect, protect or give effect to the consents,
confirmations and undertakings provided for in this Clause 4.

 

5



--------------------------------------------------------------------------------

5.

TERMINATION OF WAIVERS

 

5.1

The Agent:

 

  (a)

confirms that any obligation to satisfy any of the Conditions shall terminate
and have no further force or effect on and from the Effective Date; and

 

  (b)

on behalf of each Finance Party, waives any rights such Finance Party may have
in relation to a Cured Waived Event and agrees that the Cured Waived Events
shall not constitute Defaults.

 

5.2

The Agent confirms that it has consent from all of the Lenders for:

 

  (a)

the termination of any obligation referred to in paragraph 5.1(a) above; and

 

  (b)

the waiver referred to in paragraph 5.1(b) above.

 

5.3

For the avoidance of doubt the Agent, on behalf of each Finance Party, reserves
any rights such Finance Party may have to exercise any rights in relation to an
Uncured Waived Event and any Default or Event of Default arising after the
Effective Date (whether relating to the same or different circumstances).

 

5.4

Until such time as the 2020 First Quarter Documents and the 2020 Second Quarter
Documents (each as defined in the Eighth Waiver Letter) have been provided, the
Obligors’ Agent shall provide to the Agent within 20 Business Days of the end of
each calendar month, copies of the unaudited balance sheet and unaudited
statements of income for each Borrower for that month.

 

6.

REPRESENTATIONS

Each Obligor Party makes:

 

  (a)

the Repeating Representations on the date of this Agreement; and

 

  (b)

the Repeating Representations and the representation in clause 24.9 (Solvency)
of the Amended Facilities Agreement on the Effective Date, immediately after the
amendment and restatement of the Facilities Agreement pursuant to Clause 3
(Amendment and restatement) has taken effect.

 

7.

AMENDMENT FEE

Bristow Helicopters Limited shall by the second Business Day following the
Effective Date, pay to the Agent (for the account of the Lenders pro rata to
their share of the Total Commitments as of the Effective Date) an amendment fee
equal to 0.10% of the Total Commitments as at the Effective Date.

 

8.

RELATIONSHIP WITH OTHER FINANCE DOCUMENTS

 

8.1

Status

This Agreement is designated by the Agent and the Parent (in its capacity as the
Obligors’ Agent) as a Finance Document.

 

6



--------------------------------------------------------------------------------

8.2

Continuing effect

Except to the extent of the amendments effected by Clause 3 (Amendment and
restatement), the Facilities Agreement shall continue in full force and effect.

 

8.3

No other waiver

Except as expressly provided herein, nothing in this Agreement shall constitute
or be construed as an amendment, waiver or compromise of any other Default or
term or condition of the Finance Documents (excluding the Facilities Agreement)
and/or the Reservation of Rights Letter or any of the Finance Parties’ rights in
relation to them which for the avoidance of doubt shall continue to apply in
full force and effect.

 

9.

MISCELLANEOUS

 

9.1

The provisions of Clauses 38 (Notices), 40 (Partial invalidity), 41 (Remedies
and waivers) and 48 (Counterparts) of the Amended Facilities Agreement shall
apply to this Agreement as if set out in full again here, with such changes as
are appropriate to fit this context.

 

9.2

Each Obligor Party, hereby acknowledges and agrees that so far as it is aware:
(a) neither it nor any other member of the Group has any claim or cause of
action against the Agent, Security Agent or any Lender (or any of their
respective Subsidiaries, officers, directors, employees, attorneys, consultants
or agents) and (b) the Agent, the Security Agent and each Lender has heretofore
properly performed and satisfied in a timely manner all of its obligations to
the Obligors and each other member of the Group under the Facilities Agreement
and the other Finance Documents. Notwithstanding the foregoing, the Agent,
Security Agent and the Lenders wish (and the Obligors agree) to eliminate any
possibility that any past conditions, acts, omissions, events or circumstances
would impair or otherwise adversely affect any of the Agent’s, Security Agent’s
and the Lenders’ rights, interests, security and/or remedies under the
Facilities Agreement and the other Finance Documents. Accordingly, for and in
consideration of the agreements contained in this letter and other good and
valuable consideration, each Obligor (for itself and its Subsidiaries and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge the Agent, Security Agent, each Lender
and each of their respective Affiliates, officers, directors, employees,
attorneys, consultants and agents (collectively, the “Released Parties”) from
any and all debts, claims, obligations, damages, costs, attorneys’ fees, suits,
demands, liabilities, actions, proceedings and causes of action, in each case,
whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Releasor has heretofore had or now or
hereafter can, shall or may have against any Released Party by reason of any
act, omission or thing whatsoever done or omitted to be done on or prior to the
Effective Date arising out of, connected with or related in any way to this
Agreement, the Facilities Agreement or any other Finance Document, or any act,
event or transaction related or attendant thereto, or the agreements of the
Agent, Security Agent or any Lender contained therein, or the possession, use,
operation or control of any of the assets of any Obligor, or the making of any
Utilisations, or the management of such Utilisations or the Transaction Security
on or prior to the Effective Date.

 

7



--------------------------------------------------------------------------------

10.

LAW AND JURISDICTION

 

10.1

Governing law

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by, and shall be construed in accordance with,
English law.

 

10.2

Jurisdiction

 

  (a)

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement) (a “Dispute”).

 

  (b)

The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

  (c)

This Clause 10.2 is for the benefit of the Finance Parties and Secured Parties
only. As a result, no Finance Party or Secured Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties and Secured Parties may take
concurrent proceedings in any number of jurisdictions.

EXECUTION:

The parties have shown their acceptance of the terms of this Agreement by
executing it at the end of the Schedules.

 

8



--------------------------------------------------------------------------------

SCHEDULE 1

GUARANTORS AND SECURITY OBLIGORS

[Omitted]

 

9



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT

Authorisations

 

1.

Confirmation from each of the Guarantors and Security Obligors that there have
been no changes to its constitutional documents from those delivered at or about
the date of the Facilities Agreement or a copy of any changed constitutional
documents.

 

2.

A copy of a resolution of the board of directors (or the offering committee of
the board of directors in the case of the Parent) of each of the Guarantors and
the Security Obligors, in each case:

 

  (a)

approving the terms of, and the transactions contemplated by, the New Finance
Documents to which it is a party and resolving that it execute, deliver and
perform those documents;

 

  (b)

authorising a specified person or persons to execute those documents on its
behalf; and

 

  (c)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the New Finance Documents to which it is a party.

 

3.

A specimen of the signature of each person authorised by the resolution referred
to in Paragraph 2 which has signed or will be signing this Agreement and any
related documents or notices.

 

4.

A certificate of a director of each of the Guarantors and the Security Obligors
that each copy document relating to it specified in this Schedule 2 is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement.

Finance Documents

 

5.

A copy of this Agreement executed by the Guarantors and the Security Obligors.

 

6.

A copy of a Fee Letter executed by the Bristow Helicopters Limited.

Legal opinions

 

7.

The following legal opinions, each addressed to the Agent, the Security Agent,
the Arrangers, the Bookrunners, the Issuing Banks, the Swingline Lender and the
Lenders and in the form provided prior to the date of this Agreement:

 

  (a)

a legal opinion of Mayer Brown International LLP, legal advisors to the Agent as
to matters of English law;

 

  (b)

a legal opinion of Advokatfirmaet BAHR AS, legal advisors to the Agent, as to
matters of Norwegian law; and

 

  (c)

a legal opinion of Baker Botts L.L.P., legal advisors to the Obligors, as to
matters of Delaware general corporate law.

 

10



--------------------------------------------------------------------------------

Other documents and evidence

 

8.

A copy of the 2019 Financial Statements of each Obligor.

 

9.

A copy of the Confirmation Order, certified as true, correct and complete by the
clerk of the Bankruptcy Court and such order, together with the Plan of
Reorganization, shall (a) be in full force and effect on or prior the Effective
Date, (b) if changed from the terms provided prior to the date hereof, be in
form and substance reasonably satisfactory to the Agent and (c) not have been
reversed, stayed, or subject to a motion to stay.

 

10.

A confirmation in writing from the Parent that all the conditions precedent to
the effectiveness of the Plan of Reorganization have been satisfied or waived,
and that the Effective Date (as defined therein) of the Plan of Reorganization
and the substantial consummation of the Plan of Reorganization has occurred.

 

11.

A copy of any other Authorisation or other document, opinion or assurance which
the Agent (acting reasonably) considers to be necessary or desirable in
connection with the entry into and performance of the transactions contemplated
by any Finance Document or for the validity and enforceability of any Finance
Document (if it has notified the Obligors accordingly).

 

11



--------------------------------------------------------------------------------

SCHEDULE 3

THE AMENDED FACILITIES AGREEMENT

 

 

12



--------------------------------------------------------------------------------

Dated 17 April 2018

(as amended and restated by an amendment and restatement, confirmation and
waiver

agreement dated 31 October 2019)

ABL FACILITIES AGREEMENT

in respect of

USD 75,000,000

for

BRISTOW NORWAY AS and BRISTOW HELICOPTERS LIMITED

as Borrowers

arranged by

BARCLAYS BANK PLC and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Arrangers and Bookrunners

with

BARCLAYS BANK PLC

acting as Agent

BARCLAYS BANK PLC

acting as Issuing Bank

BARCLAYS BANK PLC

acting as Security Agent

and

BARCLAYS BANK PLC

acting as Swingline Lender

 

LOGO [g826913dsp015.jpg]



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

1.

 

Definitions and interpretation

     1  

2.

 

The Facilities

     55  

3.

 

Purpose

     60  

4.

 

Conditions of Utilisation

     61  

5.

 

Utilisation - Loans

     62  

6.

 

Utilisation – Letters of Credit

     68  

7.

 

Letters of Credit

     73  

8.

 

Swingline Loans

     78  

9.

 

Agreed Currencies

     79  

10.

 

Repayment

     81  

11.

 

Illegality, voluntary prepayment and cancellation

     87  

12.

 

Mandatory prepayment and cancellation

     89  

13.

 

Restrictions

     90  

14.

 

Interest

     92  

15.

 

Interest Periods

     93  

16.

 

Changes to the calculation of interest

     94  

17.

 

Fees

     96  

18.

 

Tax gross up and indemnities

     98  

19.

 

Increased costs

     109  

20.

 

Other indemnities

     110  

21.

 

Mitigation by the Lenders

     113  

22.

 

Costs and expenses

     114  

23.

 

Guarantee and indemnity

     116  

24.

 

Representations

     123  

25.

 

Information undertakings

     132  

26.

 

Financial Covenants

     137  

27.

 

General undertakings

     139  

28.

 

Events of Default

     151  

29.

 

Changes to the Lenders

     159  

30.

 

Restriction on Debt Purchase Transactions

     165  

31.

 

Changes to the Obligors

     166  

32.

 

Role of the Agent, the Arrangers, the Issuing Bank and others

     170  

33.

 

The Security Agent

     181  

34.

 

Conduct of business by the Finance Parties

     192  

35.

 

Sharing among the Finance Parties

     192  

36.

 

Payment mechanics

     194  

37.

 

Set-off

     198  

38.

 

Notices

     199  



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

39.

  Calculations and certificates      203  

40.

  Partial invalidity      203  

41.

  Remedies and waivers      203  

42.

  Amendments and waivers.      203  

43.

  Confidential Information      210  

44.

  Confidentiality of Funding Rates      214  

45.

  Disclosure of Lender details by Agent      216  

46.

  USA Patriot Act      216  

47.

  Contractual recognition of bail-in      216  

48.

  Counterparts      217  

49.

  Governing law      218  

50.

  Enforcement      218  

 

Schedules

 

1.

 

The Original Parties

2.

 

Conditions precedent

3.

 

Requests and notices

4.

 

Form of Transfer Certificate

5.

 

Form of Assignment Agreement

6.

 

Form of Accession Deed

7.

 

Form of Resignation Letter

8.

 

Form of Substitute Affiliate Lender Designation Notice

9.

 

Form of Compliance Certificate

10.

 

LMA Form of Confidentiality Undertaking

11.

 

Timetables

12.

 

Form of Increase Confirmation

13.

 

Forms of Notifiable Debt Purchase Transaction Notice

14.

 

Form of Aggregate Borrowing Base Certificate

15.

 

Existing Financial Indebtedness

16.

 

Initial Collection Accounts

17.

 

Eligible Account Debtors

 



--------------------------------------------------------------------------------

THIS AGREEMENT (the “Agreement”) is dated 17 April 2018 (as amended and restated
by an amendment and restatement, confirmation and waiver agreement dated
31 October 2019 (the “Amendment Agreement Date”) and made between:

 

(1)

BRISTOW GROUP INC. (the “Parent”);

 

(2)

THE COMPANIES listed in Schedule 1, Part 1 (The Original Parties) as original
borrowers (the “Original Borrowers”);

 

(3)

THE COMPANIES listed in Schedule 1, Part 1 (The Original Parties) as original
guarantors (together with the Parent, the “Original Guarantors”);

 

(4)

BARCLAYS BANK PLC and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (the “Arrangers”
and “Bookrunners”);

 

(5)

THE FINANCIAL INSTITUTIONS listed in Schedule 1, Part 2 (The Original Lenders)
as lenders (the “Original Lenders”);

 

(6)

BARCLAYS BANK PLC as agent of the other Finance Parties (the “Agent”);

 

(7)

BARCLAYS BANK PLC as security trustee for the Secured Parties (the “Security
Agent”);

 

(8)

BARCLAYS BANK PLC (the “Original Issuing Bank”); and

 

(9)

BARCLAYS BANK PLC as swingline lender (the “Swingline Lender”).

IT IS AGREED as follows:

SECTION 1

INTERPRETATION

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

Definitions

In this Agreement:

“ABR” means, in relation to any Loan denominated in US dollars, the higher of:

 

  (a)

the rate of interest last quoted by The Wall Street Journal as the “Prime Rate”
in the US;

 

  (b)

US federal funds effective rate from time to time plus 0.50 percent; and

 

  (c)

LIBOR for a one month interest period (to be initially determined two Business
Days prior to the requested Utilisation) plus 1.00 percent,

in each case changing as and when the applicable rate changes;

“ABR Rate Loan” means a Loan, requested to be made as an ABR Rate Loan in the
relevant Utilisation Request;

 

2



--------------------------------------------------------------------------------

“Acceptable Bank” means the Original Lenders and each of their Affiliates and:

 

  (a)

a bank or financial institution which has a rating for its long-term unsecured
and non credit-enhanced debt obligations of BBB or higher by Standard & Poor’s
Rating Services or Fitch Ratings Ltd or Baa2 or higher by Moody’s Investors
Service Limited or a comparable rating from an internationally recognised credit
rating agency or an Affiliate of such a bank or financial institution; or

 

  (b)

any other bank or financial institution approved by the Agent;

“Accession Deed” means a document substantially in the form set out in
Schedule 6 (Form of Accession Deed);

“Account Debtor” means any person (other than a member of the Group) who is
obliged to discharge a payment obligation to a Borrower arising under a Contract
of Services in relation to a Receivable;

“Accounting Principles” means generally accepted accounting principles in the
United States of America;

“Accounting Reference Date” means the last day of the Parent’s Financial Year,
being as of the date of this Agreement, 31 March;

“Additional Borrower” means a company which becomes an Additional Borrower in
accordance with Clause 31 (Changes to the Obligors);

“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 31 (Changes to the Obligors);

“Additional Obligor” means an Additional Borrower or an Additional Guarantor;

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company;

“Agent Spot Rate of Exchange” means:

 

  (a)

the Agent’s spot rate of exchange; or

 

  (b)

(if the Agent does not have an available spot rate of exchange) any other
publicly available spot rate of exchange selected by the Agent (acting
reasonably),

for the purchase of the relevant currency with the Base Currency in the New York
foreign exchange market at or about 11.00 a.m. on a particular day;

“Aggregate Availability” means, at any time, the aggregate Availability of all
the Borrowers;

“Aggregate Borrowing Base” means the aggregate of the Borrowing Bases of all the
Borrowers;

 

3



--------------------------------------------------------------------------------

“Aggregate Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by an authorised signatory of the Obligors’ Agent, in
substantially the form agreed scheduled to this Agreement at Schedule 14 (Form
of Aggregate Borrowing Base Certificate) or another form which is acceptable to
the Agent in its reasonable discretion;

“Aggregate Revolving Exposure” means, at any time, the aggregate Base Currency
Amount of the Revolving Facility Exposure of all the Lenders at such time;

“Agreed Currency” means each of sterling, euro and Norwegian Kroner;

“Amendment and Restatement Agreement” means the amendment and restatement,
confirmation and waiver agreement dated the Amendment Agreement Date between the
Parent, Bristow Helicopters Limited, Bristow Norway AS, the Agent and the
Security Agent in respect of this Agreement;

“Annual Financial Statements” has the meaning given to that term in Clause 25
(Information undertakings);

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption including the Bribery Act
2010 and the United States Foreign Corrupt Practices Act of 1977;

“Applicable Governmental Percentage” means 50 percent until the date falling six
Months after the date of this Agreement and thereafter 25 percent;

“Applicable Margin” means, in relation to any ABR Rate Loan or Swingline Loan,
1.25 percent per annum or, in relation to any LIBOR Rate Loan, NIBOR Rate Loan
or Foreign Base Rate Loan and any Unpaid Sum (other than an Unpaid Sum which is
an ABR Rate Loan or part thereof or a Swingline Loan or part thereof),
2.25 percent per annum, but, from the end of the first full Financial Quarter
following the Closing Date, if Average Quarterly Availability in respect of the
most recently completed Financial Quarter is within a range set out below, then
the Applicable Margin for each Loan will be the percentage per annum set out
below in the applicable column opposite that range:

 

Average Quarterly Availability

  

LIBOR Rate Loans, NIBOR Rate
Loans and Foreign Base Rate Loans
(percent p.a.).

  

ABR Rate Loans

and Swingline

Loans (percent p.a.)

Greater than 662⁄3 percent

   2.00    1.00

Greater than 332⁄3 percent but less than or equal to 662⁄3 percent

   2.25    1.25

Less than or equal to 332⁄3 percent

   2.50    1.50

 

4



--------------------------------------------------------------------------------

However:

 

  (i)

any increase or decrease in the Applicable Margin for a Loan shall take effect
on the date (the “reset date”) which is the first Business Day of the first
month of each Financial Quarter (or, if paragraph (ii) below applies, the first
Business Day of the calendar month following the calendar month in which the
relevant Aggregate Borrowing Base Certificate is received), by reference to the
relevant Aggregate Borrowing Base Certificates; and

 

  (ii)

in the event that the Agent is not able to calculate the Applicable Margin on
the first Business Day of any month as a result of the Borrowers failing to
provide an Aggregate Borrowing Base Certificate at the applicable time, then if
required by the Agent (acting on the instructions of the Majority Lenders) the
Applicable Margin for each Loan shall be the highest percentage per annum set
out in the table above for the relevant Loan until the first day of the calendar
month following the calendar month in which the relevant Aggregate Borrowing
Base Certificate is received;

“Applicable Non-Governmental Percentage” means 30 percent until the date falling
six Months after the date of this Agreement and thereafter 20 percent;

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s US/UK Tranche Commitment
and/or Norwegian Tranche Commitment (as applicable) and the denominator of which
is the aggregate US/UK Tranche Commitments and/or the aggregate Norwegian
Tranche Commitments (as applicable) (provided that, if the Revolving Facility
Commitments have terminated or expired, the Applicable Percentage shall be
determined based upon such Lender’s share of the applicable Aggregate Revolving
Exposure at that time), provided that so long as any Lender is a Defaulting
Lender, such Defaulting Lender’s Revolving Facility Commitment shall be
disregarded in the calculations above;

“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms;

“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee;

“Audit Laws” means the EU Regulation (537/2014) on specific requirements
regarding statutory audit of public-interest entities and repealing Commission
Decision 2005/909/EC and the EU Directive (2014/56/EU) amending Directive
2006/43/EC on statutory audits of annual accounts and consolidated accounts and
any law or regulation which implements that EU Directive (2014/56/EU);

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration;

 

5



--------------------------------------------------------------------------------

“Availability” means, with respect to each Borrower, at any time, an amount
equal to:

 

  (a)

the lesser of:

 

  (i)

the Total Commitments minus in each case the Availability Block attributable to
that Borrower;

 

  (ii)

the US/UK Tranche Commitments (in the case of the English Borrower and the US
Borrower) or the Norwegian Tranche Commitments (in the case of the Norwegian
Borrower); and

 

  (iii)

in the case of;

 

  1.

the English Borrower the sum of (x) the Borrowing Base of the English Borrower
and (y) the English Designated Amount from time to time;

 

  2.

the Norwegian Borrower, the sum of (x) the Borrowing Base of the Norwegian
Borrower and (y) the Norwegian Designated Amount from time to time; or

 

  3.

the US Borrower, the Borrowing Base of the US Borrower, less the English
Designated Amount and the Norwegian Designated Amount from time to time. minus

 

  (b)

the Aggregate Revolving Exposure relating to such Borrower, provided that, in
relation to any proposed Utilisation, any Loans that are due to be repaid by
that Borrower at the end of their Interest Period (in accordance with Clause
10.1(a) (Repayment of Loans and Letters of Credit)) and any Letters of Credit
the Term of which are due to expire (or in relation to which the Issuing Bank is
otherwise satisfied that it will have no further liability), in each case on or
before the proposed Utilisation Date (unless and to the extent that such
Utilisation due to be repaid is a Rollover Loan in relation to which a
Utilisation Request has been submitted prior to the date on which the
calculation as to Availability is made) shall be deducted from the Aggregate
Revolving Exposure relating to such Borrower for the purposes of determining
Availability in relation to that Utilisation;

“Availability Block” means an amount of USD 15,000,000, to be apportioned pro
rata between the Borrowers from time to time, proportionate to the Borrowing
Bases of each Borrower as of the date of the then most recent Aggregate
Borrowing Base Certificate or in such other proportion as the Agent may
determine in its Permitted Discretion and notify to the Borrowers, with any such
reallocation taking effect from the date of the next Aggregate Borrowing Base
Certificate issued on or after the date which is three Business Days after the
date of such notice. In the event of an increase of the Facility pursuant to
Clause 2.2 (Increase), the Agent and the Obligors’ Agent shall discuss in good
faith increasing the Availability Block proportionately to any such increase in
the Total Commitments;

“Availability Period” means the period from and including the date of this
Agreement to and including the Termination Date;

 

6



--------------------------------------------------------------------------------

“Availability Shortfall” means the amount by which:

 

  (a)

Aggregate Revolving Exposure exceeds the lesser of (x) the Total Commitments and
(y) the Aggregate Borrowing Base; and/or

 

  (b)

the US/UK Exposure exceeds the lesser of:

 

  (x)

the US/UK Tranche Commitments attributable to the US Borrower and the English
Borrower; and

 

  (y)

the sum of (A) the Borrowing Base of the English Borrower and (B) the Borrowing
Base of the US Borrower (less the Norwegian Designated Amount from time to
time); and/or

 

  (c)

the Norwegian Tranche Exposure exceeds the lesser of:

 

  (x)

the Norwegian Tranche Commitments attributable to the Norwegian Borrower; and

 

  (y)

the sum of: (A) the Borrowing Base of the Norwegian Borrower and (B) the
Norwegian Designated Amount from time to time;

“Available Commitment” means a Lender’s US/UK Tranche Commitments and/or
Norwegian Tranche Commitments (as applicable) minus (subject as set out below):

 

  (a)

the Base Currency Amount of its participation in any outstanding Utilisations
under the US/UK Tranche and/or the Norwegian Tranche (as applicable); and

 

  (b)

in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any other Utilisations under the US/UK Tranche and/or Norwegian
Tranche (as applicable) that are due to be made on or before the proposed
Utilisation Date,

provided that for the purposes of calculating a Lender’s Available Commitment in
relation to any proposed Utilisation that Lender’s participation in any relevant
Loans that are due to be repaid by a Borrower at the end of their Interest
Period (in accordance with Clause 10.1(a) (Repayment of Loans and Letters of
Credit)) and any relevant Letters of Credit the Term of which are due to expire
(or in relation to which the Issuing Bank is otherwise satisfied that it will
have no further liability), in each case on or before the proposed Utilisation
Date shall not be deducted from that Lender’s Revolving Facility Commitment;

“Available Facility” means the aggregate of each Lender’s Available Commitment;

“Average Quarterly Availability” means, for any Financial Quarter of the Parent,
an amount equal to the average daily (calculated as at the end of each Business
Day by reference to the then most recent Aggregate Borrowing Base Certificate)
Aggregate Availability during such Financial Quarter;

“Bail-In Action” means the exercise of any Write-down and Conversion Powers;

 

7



--------------------------------------------------------------------------------

“Bail-In Legislation” means:

 

  (a)

in relation to an EEA Member Country which has implemented, or which at any time
implements, Article 55 BRRD, the relevant implementing law or regulation as
described in the EU Bail-In Legislation Schedule from time to time; and

 

  (b)

in relation to any state other than such an EEA Member Country or (to the extent
that the United Kingdom is not such an EEA Member Country) the United Kingdom,
any analogous law or regulation from time to time which requires contractual
recognition of any Write-down and Conversion Powers contained in that law or
regulation;

“Banking Services” means each and any of the following bank services provided to
any Borrower by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including “commercial credit cards” and purchasing cards),
(b) stored value cards, (c) merchant processing services, and (d) treasury
management services (including controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services);

“Banking Services Obligations” means any and all obligations of the Borrowers,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Banking Services;

“Base Currency” means US dollars;

“Base Currency Amount” means, in relation to a Utilisation, the amount specified
in the Utilisation Request delivered by a Borrower for that Utilisation (or, if
the amount requested is not denominated in the Base Currency, that amount
converted into the Base Currency at the Agent’s Spot Rate of Exchange on the
date which is three Business Days before the Utilisation Date or, if later, on
the date the Agent receives the Utilisation Request in accordance with the terms
of this Agreement) and, in the case of a Letter of Credit, as adjusted under
Clause 6.8 (Revaluation of Letters of Credit) and in the case of a Loan
denominated in an Agreed Currency as adjusted under Clause 5.8 (Revaluation of
Loans), in each case as adjusted to reflect any subsequent repayment,
prepayment, consolidation or division of a Utilisation;

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation;

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230;

“Borrower” means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 31 (Changes to the Obligors);

“Borrowing Base” means, at any time, with respect to each Borrower, the sum of:

 

  (a)

the sum of:

 

  (i)

90 percent of that Borrower’s Eligible Investment Grade Receivables; plus

 

8



--------------------------------------------------------------------------------

  (ii)

85 percent of that Borrower’s Eligible Non Investment Grade Receivables; plus

 

  (iii)

the lesser of (A) USD 10,000,000 and (B) 75 percent of that Borrower’s Eligible
Unbilled Receivables; minus

 

  (b)

Reserves (if any) related to such Borrower or its assets as advised to the
Obligors’ Agent by the Agent in its Permitted Discretion in accordance with this
Agreement with at least five Business Days’ prior written notice (with any
changes taking effect from the expiry of such notice period) to the extent not
already deducted in the calculation of the amounts in paragraph (a) in the
manner provided in the Aggregate Borrowing Base Certificate delivered pursuant
to Schedule 2 (Conditions precedent) or as otherwise agreed by the Obligors’
Agent and the Agent; minus

 

  (c)

the Availability Block applicable to such Borrower,

provided always that the Borrowing Base shall be zero upon the occurrence of a
Borrowing Base Data Failure for so long as such Borrowing Base Data Failure is
continuing and provided further that, if the US Borrower Accession Date has
occurred until the completion of field examinations and appraisals in relation
to the US Borrower satisfactory to the Agent (acting reasonably and which the
Agent shall promptly notify to the Obligors’ Agent on completion of such
examinations and appraisals), no assets of the US Borrower shall be included in
the Borrowing Base;

“Borrowing Base Data Failure” shall mean the Borrowers (or the Obligors’ Agent
(as applicable)) failing to provide any of the information required to be
provided pursuant to Clause 25.5 (Borrowing Base Certificate and related
information) on the due date for the provision of such information.

“Break Costs” means the amount (if any) by which:

 

  (a)

the interest (excluding the Applicable Margin) which a Lender should have
received for the period from the date of receipt of all or any part of its
participation in a Loan or Unpaid Sum to the last day of the current Interest
Period in respect of that Loan or Unpaid Sum, had the principal amount or Unpaid
Sum received been paid on the last day of that Interest Period;

 

  exceeds:



 

  (b)

the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period;

“Budget” means any annual budget for the Group substantially in the form
provided to the Arrangers prior to the date of this Agreement or, after the date
of this Agreement, any other form agreed by the Parent and the Agent, each
acting reasonably, and delivered by the Parent to the Agent pursuant to Clause
25.4 (Budget);

 

9



--------------------------------------------------------------------------------

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, New York, Oslo and:

 

  (i)

(in relation to any date for payment or purchase of euro) any TARGET Day; and

 

  (ii)

(in relation to any date for payment or purchase of a currency other than US
dollars, euro, Norwegian Kroner or sterling) the principal financial centre of
the country of that currency;

“Capital Expenditure” has the meaning given to that term in Clause 26.1
(Financial definitions);

“Cash Dominion Period” shall mean the period from the occurrence of a Cash
Dominion Triggering Event until the date of a subsequent Cash Dominion
Rescission Triggering Event;

“Cash Dominion Rescission Triggering Event” shall mean the occurrence of both of
the following:

 

  (a)

no Event of Default exists; and

 

  (b)

Aggregate Availability being (for thirty consecutive days) equal to or greater
than the greater of (i) USD 10,000,000 and (ii) 15 percent of the lesser of the
(A) Aggregate Borrowing Base and (B) Total Commitments less the aggregate
Availability Block;

“Cash Dominion Triggering Event” shall mean the occurrence of either of the
following:

 

  (a)

an Event of Default, which is continuing; or

 

  (b)

Aggregate Availability being less than the greater of (i) USD 10,000,000 and
(ii) 15 percent of the lesser of the (A) Aggregate Borrowing Base and (B) Total
Commitments less the aggregate Availability Block;

“Cash Equivalent Investments” means at any time:

 

  (a)

certificates of deposit maturing within one year after the relevant date of
calculation and issued by an Acceptable Bank;

 

  (b)

any investment in marketable debt obligations issued or guaranteed by the
government of the United States of America, the United Kingdom, any member state
of the European Economic Area or any Participating Member State or by an
instrumentality or agency of any of them having an equivalent credit rating,
maturing within one year after the relevant date of calculation and not
convertible or exchangeable to any other security;

 

  (c)

commercial paper not convertible or exchangeable to any other security:

 

  (i)

for which a recognised trading market exists;

 

10



--------------------------------------------------------------------------------

  (ii)

issued by an issuer incorporated in the United States of America, the United
Kingdom, any member state of the European Economic Area or any Participating
Member State;

 

  (iii)

which matures within one year after the relevant date of calculation; and

 

  (iv)

which has a credit rating of either A-1 or higher by Standard & Poor’s Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s
Investors Service Limited, or, if no rating is available in respect of the
commercial paper, the issuer of which has, in respect of its long-term unsecured
and non-credit enhanced debt obligations, an equivalent rating;

 

  (d)

sterling bills of exchange eligible for rediscount at the Bank of England and
accepted by an Acceptable Bank (or their dematerialised equivalent);

 

  (e)

any investment in money market funds which:

 

  (i)

have a credit rating of either A-1 or higher by Standard & Poor’s Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s
Investors Service Limited; and

 

  (ii)

invest substantially all their assets in securities of the types described in
paragraphs (a) to (d) above to the extent that investment can be turned into
cash on not more than 30 days’ notice; or

 

  (f)

any other debt security approved by the Majority Lenders,

in each case, denominated in US dollars, sterling, euro or Norwegian Kroner and
to which any Obligor is alone (or together with other Obligors beneficially
entitled at that time and which is not issued or guaranteed by any member of the
Group or subject to any Security (other than Security arising under the
Transaction Security Documents);

“Cashflow” has the meaning given to that term in Clause 26.1 (Financial
definitions);

“Change of Control” means:

 

  (a)

the Parent ceases to own, directly or indirectly, legal and beneficial title to
at least 49 percent of the issued share capital of any Borrower; or

 

  (b)

a “Change of Control” as defined in the Term Loan Facility occurs in relation to
the Parent;

“Charged Property” means all of the assets of the Obligors which from time to
time are, or are expressed to be, the subject of the Transaction Security;

“Closing Date” means 17 April 2018;

“Code” means the United States Internal Revenue Code of 1986, as amended;

“Collection Account” means the Initial Collection Accounts and any other bank
accounts that may be maintained by any Borrower into which Receivables of any
Eligible Account Debtor are, or are to be, paid or credited from time to time
and which have been designated in writing as “Collection Accounts” by the
Obligors’ Agent;

 

11



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute;

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 9 (Form of Compliance Certificate);

“Confidential Information” means all information relating to the Parent, any
Obligor, the Group, any Receivables, any Contract of Services, the Finance
Documents and/or the Facility which is provided to a Finance Party in relation
to the Finance Documents or a Facility from any member of the Group or any of
its advisers (a “Providing Party”) in whatever form, and includes information
given orally and any document, electronic file or any other way of representing
or recording information which contains or is derived or copied from such
information but excludes:

 

  (i)

information that:

 

  (A)

is or becomes public information other than as a direct or indirect result of
any breach by the Finance Party of a confidentiality agreement to which that
Finance Party is party or Clause 43 (Confidential Information); or; or

 

  (B)

is identified in writing at the time of delivery as non-confidential by the
relevant Providing Party; or

 

  (C)

is known by the Finance Party before the date the information is disclosed to
the Finance Party by any Providing Party or is lawfully obtained by the Finance
Party after that date, from a source which is, as far as the Finance Party is
aware, unconnected with the Group and which, in either case, as far as the
Finance Party is aware, has not been obtained in breach of, and is not otherwise
subject to, any obligation of confidentiality; and

 

  (ii)

any Funding Rate;

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in Schedule 10 (LMA form of
Confidentiality Undertaking) or in any other form agreed between the Obligors’
Agent and the Agent;

“Confirmation Order” means that certain Order (I) Approving the Disclosure
Statement, (II) Confirming the Amended Joint Chapter 11 Plan of Reorganization
of Bristow Group Inc. and Its Debtor Affiliates as Further Modified and
(III) Granting Related Relief, entered by the Bankruptcy Court on 8 October 2019
as Docket No. 825 in Case No. 19-32713 (DRJ);

 

12



--------------------------------------------------------------------------------

“Constitutional Documents” means:

 

  (i)

in relation to the English Borrower, the certificate of incorporation,
certificate of incorporation on change of name and articles of association of
the English Borrower;

 

  (ii)

in relation to the Norwegian Borrower, the certificate of incorporation (in
Norwegian: firmaattest) and articles of association (in Norwegian: vedtekter) of
the Norwegian Borrower; and

 

  (iii)

in relation to the US Borrower, the articles of organisation and amended and
restated operating agreement of the US Borrower,

and any other constitutional document applicable to any of them;

“Contract of Services” means a contract for the provision of, or including the
provision of, aircraft transportation services and any lease or similar
agreement for one or more aircraft;

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under s38 or s47 Pensions Act 2004;

“CTA” means the Corporation Tax Act 2009;

“Debt Purchase Transaction” means, in relation to a person, a transaction where
such person:

 

  (a)

purchases by way of assignment or transfer;

 

  (b)

enters into any sub-participation in respect of; or

 

  (c)

enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

any Revolving Facility Commitment or amount outstanding under this Agreement;

“Default” means:

 

  (a)

an Event of Default or any event or circumstance specified in Clause 28 (Events
of Default) which would (with the expiry of a grace period, the giving of
notice, the making of any determination under the Finance Documents or any
combination of any of the foregoing) be an Event of Default; and

 

  (b)

a Borrowing Base Data Failure;

“Defaulting Lender” means any Lender:

 

  (a)

which has failed to make its participation in a Loan available (or has notified
the Agent or the Parent (which has notified the Agent) that it will not make its
participation in a Loan available) by the Utilisation Date of that Loan in
accordance with Clause 5.4 (Lenders’ participation) or which has failed to
provide cash collateral (or has notified the Issuing Bank or the Parent (which
has notified the Agent) that it will not provide cash collateral) in accordance
with Clause 7.4 (Cash collateral by Non-Acceptable L/C Lender and Borrower’s
option to provide cash cover);

 

13



--------------------------------------------------------------------------------

  (b)

which has otherwise rescinded or repudiated a Finance Document;

 

  (c)

which is an Issuing Bank which has failed to issue a Letter of Credit (or has
notified the Agent or the Parent (which has notified the Agent) that it will not
issue a Letter of Credit) in accordance with Clause 6.5 (Issue of Letters of
Credit) or which has failed to pay a claim (or has notified the Agent or the
Parent (which has notified the Agent) that it will not pay a claim) in
accordance with (and as defined in) Clause 7.2 (Claims under a Letter of
Credit); or

 

  (d)

with respect to which an Insolvency Event has occurred and is continuing,

unless, in the case of paragraphs (a) and (c) above:

 

  (i)

its failure to pay, or to issue a Letter of Credit is caused by:

 

  (A)

administrative or technical error; or

 

  (B)

a Disruption Event; and

payment is made within five Business Days of its due date; or

 

  (ii)

the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question;

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Security Agent in respect of the Charged Property pursuant to the Finance
Documents;

“Deposit Account Control Agreement” means any agreement or other documentation
(including a notice and acknowledgement in substantially the form (if any)
scheduled to any applicable Transaction Security Document) entered into between
the Security Agent, any Borrower and the relevant account holding bank,
necessary to perfect the Security of the Security Agent in relation to the
Collection Accounts and, in the case of bank accounts of the English Borrower,
to effect control over bank accounts;

“Discontinued Indebtedness” means any Financial Indebtedness which is repaid,
prepaid, converted or otherwise discharged pursuant to the Plan of
Reorganization;

“Disruption Event” means either or both of:

 

  (a)

a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 

14



--------------------------------------------------------------------------------

  (b)

the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

 

  (i)

from performing its payment obligations under the Finance Documents; or

 

  (ii)

from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted;

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
Securities and Exchange Commission of the US;

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway;

“Eligible Account Debtor” means the Account Debtors listed in Schedule 17
(Eligible Account Debtors) and any other Account Debtor designated as such from
time to time in writing by the Obligors’ Agent;

“Eligible Investment Grade Receivables” means Eligible Receivables of an
Investment Grade Account Debtor;

“Eligible Non Investment Grade Receivables” means Eligible Receivables of
Account Debtors which are not Investment Grade Account Debtors;

“Eligible Receivables” means, unless otherwise agreed between the Agent and the
Obligors’ Agent, any Receivable owed to a Borrower which the Agent determines in
its Permitted Discretion is eligible as the basis for the extension of Revolving
Facility Loans and Swingline Loans and the issuance of Letters of Credit and
provided that any Receivable previously agreed to be eligible (or arising under
a Contract of Services in respect of which Receivables have been previously
agreed to be eligible) by the Agent in its Permitted Discretion (and which is
not otherwise ineligible pursuant to the provisions set out in paragraphs (a) to
(w) below) may be assumed to remain eligible for the purposes of any Aggregate
Borrowing Base Certificate and Borrowing Base unless advised otherwise by the
Agent in its Permitted Discretion to the Obligors’ Agent in writing with at
least three Business Days prior notice (with any such change taking effect as
and from the delivery of the next Aggregate Borrowing Base Certificate following
expiry of such notice). Without limiting the Agent’s Permitted Discretion,
Eligible Receivables shall not, unless otherwise agreed by the Agent in its
Permitted Discretion, include any Receivable of a Borrower:

 

  (a)

which is not subject to a first priority perfected (other than with respect to
the need to serve notices on Account Debtors, unless such service is required
under the terms of the Finance Documents) Security in favour of the Security
Agent;

 

15



--------------------------------------------------------------------------------

  (b)

which is not owed by an Eligible Account Debtor;

 

  (c)

which is subject to any Security other than (i) Security in favour of the
Security Agent and (ii) Permitted Security which does not have priority over the
Security in favour of the Security Agent;

 

  (d)

which is unpaid more than 90 days after the date of the original invoice
therefor or more than 60 days after the original due date therefor;

 

  (e)

which is owing by an Account Debtor for which more than 50 percent in aggregate
of the Receivables owing from such Account Debtor and its Affiliates are
ineligible under paragraph (d);

 

  (f)

which is owing by an Account Debtor to the extent the aggregate amount of
Eligible Receivables owing from such Account Debtor and its Affiliates to all
Borrowers exceeds the Applicable Non-Governmental Percentage (or the Applicable
Governmental Percentage in the case of Receivables owing from the UK’s
Department of Transport (and its Affiliates and any other Governmental Authority
of the UK) and Equinor Energy AS (formerly known as Statoil Petroleum AS) (and
its Affiliates and any other Governmental Authority of Norway)) of the aggregate
amount of Eligible Receivables of all Borrowers;

 

  (g)

with respect to which any covenant, representation or warranty contained in this
Agreement or in any Transaction Security Document has been breached (in the case
of a covenant) or is not true (in the case of a representation or warranty) in
each case in any material respect (except that such materiality qualifier shall
not be applicable to any such covenant, representation or warranty that are
already qualified or modified by materiality in the text thereof) unless and
until no Default or Event of Default is continuing in respect of such breach or
incorrect representation or warranty;

 

  (h)

which (i) is not evidenced by an invoice (or other documentation satisfactory to
the Agent) which has been sent to the Account Debtor, (ii) represents a progress
billing or retainage, (iii) is contingent upon such Borrower’s completion of any
further performance, (iv) relates to services for which a performance, surety or
completion bond or similar assurance has been issued by or on behalf of a
Borrower and which remains outstanding, (but only to the extent of the amount of
such performance surety or completion bond or similar assurance), (v) relates to
payments of interest, fees or late charges (but only to the extent of such
interest, fees or late charges), or (vi) which constitutes customer prepayments
or unearned revenue;

 

  (i)

for which the services giving rise to such Receivable have not been performed by
such Borrower or if such Receivable is invoiced having been previously invoiced
without a valid credit note having subsequently been raised in relation to the
earlier invoice;

 

  (j)

which is owed by an Account Debtor which has (i) sold all or substantially all
of its assets, (ii) applied for, suffered, or consented to the appointment of
any receiver, custodian, trustee, or liquidator of its assets, (iii) had
possession of all or a material part of its property taken by any receiver,
custodian, trustee or liquidator, (iv) filed, or had filed against it, any
request or petition for

 

16



--------------------------------------------------------------------------------

  liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any state or
federal bankruptcy laws, (v) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (vi) become insolvent under the
laws of its jurisdiction of incorporation, or (vii) ceased operation of its
business (in each case for so long as such circumstances are continuing);

 

  (k)

which is owed by an Account Debtor which is not incorporated in the United
Kingdom, any state of the United States of America or the District of Columbia,
Australia, Norway, the Falkland Islands or any member state of the European
Union as at the date of this Agreement unless, in any such case (unless the
Agent otherwise agrees in its Permitted Discretion), such Receivable is backed
by (a) a letter of credit acceptable to the Agent, acting reasonably, which is
in the possession of (which includes letters of credit delivered by electronic
means), and is directly drawable by, the Agent or (b) credit insurance in form
and substance acceptable in all respects to the Agent, acting reasonably,
provided always that Receivables, up to a maximum amount of USD 7,500,000, owed
to the US Borrower by members of the Exxon group of companies incorporated,
established and/or carrying out business in the Co-operative Republic of Guyana
(or any other jurisdiction the Agent may agree to in its Permited Discretion)
shall be permitted to be eligible pursuant to this paragraph (k) (but subject to
the other paragraphs of this definition) without the requirement for a letter of
credit or credit insurance provided that (A) the contract underlying any such
Receivable is governed by the laws of a State of the US and (B) to the extent
that (and for so long as) Exxon Mobil Corporation has and maintains a credit
rating of BBB or higher by Standard & Poor Rating Services and Baa2 or higher by
Moody’s Investors Service Limited;

 

  (l)

which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Receivable, unless such Borrower has filed such
report or qualified to do business in such jurisdiction or (ii) which is a
Sanctioned Person;

 

  (m)

as to which the contract or agreement underlying such Receivable is governed by
(or, if no governing law is expressed therein, is deemed to be governed by) the
laws of any jurisdiction other than the United Kingdom, any state of the United
States of America or the District of Columbia, Australia, Norway, the Falkland
Islands or any member state of the European Union as at the date of this
Agreement;

 

  (n)

which is owed in any currency other than US dollars, sterling, euro or Norwegian
Kroner;

 

  (o)

which is owed by any Governmental Authority of any country (other than the
United Kingdom, any state of the United States of America or the District of
Columbia (or any department, agency, public corporation, or instrumentality
thereof), Australia, Norway, the Falkland Islands or any member state of the
European Union as at the date of this Agreement; provided that that all steps
necessary to perfect the security interest of the Security Agent in such

 

17



--------------------------------------------------------------------------------

  Receivable (and with respect to the United States of America, also the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.)) has been complied with to the Agent’s reasonable
satisfaction);

 

  (p)

which is owed by any member of the Group or any employee, officer or director of
any member of the Group;

 

  (q)

which is subject to any counterclaim, deduction, defence, setoff, rejection by
the relevant Account Debtor or dispute but only to the extent of any such
counterclaim, deduction, defence, setoff, rejection or dispute;

 

  (r)

which is evidenced by any promissory note, chattel paper or analogous instrument
unless all necessary steps to perfect the security interest of the Security
Agent in such Receivable have been taken to the satisfaction of the Agent,
acting reasonably;

 

  (s)

with respect to which such Borrower has made any agreement with the Account
Debtor for any reduction thereof (other than discounts and adjustments given in
the ordinary course of business) but only to the extent of any such reduction,
any Receivable in relation to which the payment terms have been extended beyond
the dates for payment required pursuant to paragraph (d) above or any Receivable
which represents the unpaid portion of a previously invoiced Receivable (to the
extent it so represents);

 

  (t)

which does not comply in all material respects with the requirements of all
applicable laws and regulations;

 

  (u)

which constitutes rent or revenue from leases of aircraft but only to the extent
that such Receivables constitute more than 15% of the Aggregate Borrowing Base;

 

  (v)

which is subject to any limitation on charging or assignment or other
restriction (whether arising by operation of law, by agreement or otherwise)
which would, under the local governing law of the contract creating such
Receivable, have the effect of prohibiting or restricting the creation of
security and/or a trust over such Receivable in the manner required under the
applicable Transaction Security Documents, in each case unless any required
permission or consent to enable such creation of security or trust has been
obtained to the satisfaction of the Agent, acting reasonably; or

 

  (w)

which is excluded from the scope of any Transaction Security Document by virtue
of the definition of “Excluded Property” (or equivalent terminology in any such
Transaction Security Document).

Subject to the requirement for the consent of the Super Majority Lenders set out
in Clause 42.3 (Other exceptions), the Agent and the Obligors’ Agent shall enter
into good faith negotiations as requested by the respective other party to
adjust the definition of Eligible Receivables if, in any jurisdiction, the legal
or factual circumstances in relation to the Eligible Receivables have changed.

 

18



--------------------------------------------------------------------------------

In the case of the acquisition of a new business or undertaking by a Borrower as
permitted under this Agreement (“New Assets”), the Agent shall have the right to
require in its Permitted Discretion, at the cost of the relevant Borrower, a
field examination of the Receivables acquired as a result of such acquisition of
New Assets, from an appraiser selected and engaged by the Agent, acting
reasonably, and until such time as the field examination shall have been
completed (which the Agent shall use reasonable endeavours to effect within 90
days of being informed about the relevant New Assets by a Borrower or the
Obligors’ Agent) the New Assets shall only be included as Eligible Receivables
to the extent that the value of the New Assets does not exceed 10 percent of the
aggregate Borrowing Base (subject to all the other eligibility criteria set out
in this definition)

Following any field examination in connection with the New Assets, the Agent
may, in its Permitted Discretion, request additional or amended eligibility
criteria to apply to such New Assets, based on the results of such field
examination provided that, until such time as the Agent may request adjusted
eligibility criteria, the New Assets will be subject to the same eligibility
criteria for Eligible Receivables as currently applied by the Agent to the other
Receivables;

“Eligible Unbilled Receivables” means any Eligible Receivables to which all of
paragraphs (a) to (w) of that definition apply, save for paragraph (h)(i) and
any other requirement of the eligibility criteria that requires such amounts to
be invoiced to an Account Debtor provided that any such Receivable is billed to
the Account Debtor no later than the end of the calendar month following the
calendar month in which (a) the relevant service was provided to such Account
Debtor or (b) the relevant rental or leasing period (in relation to which the
relevant Eligible Receivable has accrued) has ended;

“English Borrower” means Bristow Helicopters Limited and each other Borrower
resident for tax purposes in England and Wales;

“English Designated Amount” means the amount of the Borrowing Base of the US
Borrower which has been designated in writing by the Obligors’ Agent to the
Agent from time to time (or specified in the then most recent Aggregate
Borrowing Base Certificate) as being available for utilisation by the English
Borrower (provided always that the sum of the English Designated Amount and the
Norwegian Designated Amount may not exceed the amount of the Borrowing Base of
the US Borrower);

“English Obligor” means the English Borrower and any other Obligor incorporated
and existing in England and Wales;

“English Qualifying Lender” means:

 

  (a)

a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

 

  (i)

a Lender:

 

  (A)

which is a bank (as defined for the purpose of s879 ITA) making an advance under
a Finance Document and is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance or would be
within such charge as respects such payments apart from s18A CTA; or

 

19



--------------------------------------------------------------------------------

  (B)

in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of s879 ITA) at the time that that advance was
made and within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

  (ii)

a Lender which is:

 

  (A)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (B)

a partnership each member of which is:

 

  (1)

a company so resident in the United Kingdom; or

 

  (2)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of s19 CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 CTA;

 

  (C)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of s19 CTA) of that company; or

 

  (iii)

an English Treaty Lender; or

 

  (b)

a Lender which is a building society (as defined for the purposes of s880 ITA)
making an advance under a Finance Document.

“English Treaty Lender” means a Lender which:

 

  (a)

is treated as resident of an English Treaty State for the purposes of the
English Treaty; and

 

  (b)

does not carry on business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected;

“English Treaty State” means a jurisdiction having a double taxation agreement
with the United Kingdom (an “English Treaty”) which makes provision for full
exemption from tax imposed by the United Kingdom on interest;

 

20



--------------------------------------------------------------------------------

“Environment” means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:

 

  (a)

air (including air within natural or man-made structures, whether above or below
ground);

 

  (b)

water (including territorial, coastal and inland waters, water under or within
land and water in drains and sewers); and

 

  (c)

land (including land under water);

“Environmental Claim” means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law;

“Environmental Law” means any applicable law or regulation which relates to:

 

  (a)

the pollution or protection of the Environment;

 

  (b)

the conditions of the workplace; or

 

  (c)

the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including any waste;

“Environmental Permits” means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any member of the Group conducted on or
from the properties owned or used by any member of the Group;

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time, and the regulations promulgated and the rulings
issued thereunder;

“ERISA Affiliate” means any person treated as a single employer with any Obligor
for the purpose of ss414(b), (c), (m) and (o) of the Code;

“ERISA Event” means:

 

  (a)

a reportable event specified as such in s4043 of ERISA and the regulations
issued thereunder with respect to any Plan, other than an event in relation to
which the requirement to give notice of that event is waived by any regulation;

 

  (b)

the failure to meet the minimum funding standard under ss412 of the Code with
respect to any Plan, whether or not waived in accordance with s412(c) of the
Code;

 

  (c)

the provision by the administrator of any Plan pursuant to s4041(a)(2) of ERISA
of a notice of intent to terminate such Plan;

 

  (d)

the institution of proceedings under s4042 of ERISA by the PBGC for the
termination of, or the appointment of a trustee to administer, any Plan;

 

  (e)

the incurrence by any Obligor or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan or Multiemployer
Plan or withdrawal from any Plan (other than premiums due and not delinquent
under s4007 of ERISA);

 

21



--------------------------------------------------------------------------------

  (f)

the incurrence by any Obligor or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Multiemployer Plan, or
the withdrawal from a Plan subject to s4063 of ERISA during a plan year in which
such entity was a substantial employer (as defined in s4001(a)(2) of ERISA) or
the cessation of operations by such Obligor or ERISA Affiliate that would be
treated as a withdrawal from a Plan under s4062(e) of ERISA;

 

  (g)

the receipt by any Obligor or any ERISA Affiliate of any notice that a
Multiemployer Plan is insolvent, within the meaning of Title IV of ERISA; or

 

  (h)

the determination that any Plan is in “at risk status” or that a Multiemployer
Plan is “endangered” or is in “critical status” (within the meaning of ss430 or
432 of the Code and ss303 or 305 of ERISA);

 

  (i)

the requirement that a Plan provide security pursuant to s436(f) of the Code;

 

  (j)

engagement in a non-exempt “prohibited transaction” within the meaning of
Section 406 of ERISA and s4975 of the Code with respect to any Plan; or

 

  (k)

the institution of a proceeding by a fiduciary of any Multiemployer Plan to
enforce s515 of ERISA which proceeding is not dismissed within 30 days;

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time;

“Event of Default” means any event or circumstance specified as such in Clause
28 (Events of Default);

“Excluded Receivables” means any Receivable in respect of which the relevant
security contemplated in the relevant Transaction Security Document is
prohibited, (except to the extent any such prohibition is ineffective under
applicable law or the relevant consent for the granting of the applicable
security under the relevant Transaction Security Document has been granted and
such security can be effectively created as contemplated therein without causing
a breach of the relevant Contract of Services);

“Excluded Swap Obligation” means, with respect to any Obligor, any Swap
Obligation if, and to the extent that, all or a portion of any guarantee of such
Obligor of, or the grant by such Obligor of a security interest to secure, such
Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Obligor’s failure for any reason to constitute an ECP
at the time of any guarantee of such Obligor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which any such guarantee or security interest
is or becomes illegal;

 

22



--------------------------------------------------------------------------------

“Existing Financial Indebtedness” means any agreement providing for or making
available (i) any Financial Indebtedness of any Borrower or Subsidiary of any
Borrower as set out in Schedule 15 (Existing Financial Indebtedness) and
existing as at the date of this Agreement and (ii) at any time the US Borrower
is a Borrower under this Agreement, any Financial Indebtedness of the US
Borrower or a Subsidiary of the US Borrower (other than the Original Borrowers
and their Subsidiaries) as set out in a list (in the same form as the list set
out in Schedule 15 (Existing Financial Indebtedness)) provided to the Agent on
(or immediately prior to) the US Borrower Accession Date and existing as at that
date;

“Expiry Date” means, for a Letter of Credit, the last day of its Term;

“Facility” means the Revolving Facility;

“Facility Office” means:

 

  (a)

in respect of a Lender or Issuing Bank, the office or offices notified by that
Lender or Issuing Bank to the Agent in writing on or before the date it becomes
a Lender or the Issuing Bank (or, following that date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement; or

 

  (b)

in respect of any other Finance Party, the office in the jurisdiction in which
it is resident for tax purposes;

“FATCA” means:

 

  (a)

sections 1471 to 1474 of the Code or any associated regulations;

 

  (b)

any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

 

  (c)

any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the IRS, the US government or
any governmental or taxation authority in any other jurisdiction;

“FATCA Application Date” means:

 

  (a)

in relation to a “withholdable payment” described in s1473(1)(A)(i) Code (which
relates to payments of interest and certain other payments from sources within
the US), 1 July 2014; or

 

  (b)

in relation to a “passthru payment” described in s1471(d)(7) Code not falling
within paragraph (a) above, the first date from which such payment may become
subject to a deduction or withholding required by FATCA;

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA;

 

23



--------------------------------------------------------------------------------

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction;

“Fee Letter” means:

 

  (a)

any letter or letters (including letters dated on or about the date of this
Agreement) between the Arrangers and the Parent or any other Obligor (or the
Agent and the Parent or any other Obligor or the Security Agent and the Parent
or any other Obligor) setting out any of the fees referred to in Clause 17
(Fees); and

 

  (b)

any agreement between an Obligor and a Finance Party setting out fees payable to
a Finance Party referred to in Clause 2.2(h) (Increase) or Clause 17.3 (Fees
payable in respect of Letters of Credit) of this Agreement or under any other
Finance Document;

“Finance Document” means this Agreement, any Accession Deed, any Compliance
Certificate, any Fee Letter, any Resignation Letter, any Transaction Security
Document, any Utilisation Request and any other document designated as a
“Finance Document” by the Agent and the Obligors’ Agent;

“Finance Party” means the Agent, the Arrangers, the Security Agent, a Lender, an
Issuing Bank and the Swingline Lender;

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of an entity or any person performing similar
duties as the foregoing persons (including director acting in such capacity);

“Financial Indebtedness” means any indebtedness for or in respect of:

 

  (a)

moneys borrowed and debit balances at banks or other financial institutions;

 

  (b)

any acceptance under any acceptance credit or bill discounting facility (or
dematerialised equivalent);

 

  (c)

any note purchase facility or the issue of bonds (but not Trade Instruments),
notes, debentures, loan stock or any similar instrument;

 

  (d)

the amount of any liability in respect of Finance Leases;

 

  (e)

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis and meet any requirement for de-recognition
under the Accounting Principles);

 

  (f)

any Treasury Transaction (and, when calculating the value of that Treasury
Transaction, only the marked to market value (or, if any actual amount is due as
a result of the termination or close-out of that Treasury Transaction, that
amount) shall be taken into account);

 

  (g)

any counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument issued by a bank or
financial institution in respect of (i) an underlying liability (but not, in any
case,

 

24



--------------------------------------------------------------------------------

Trade Instruments) of an entity which is not a member of the Group which
liability would fall within one of the other paragraphs of this definition or
(ii) any liabilities of any member of the Group relating to any post-retirement
benefit scheme;

 

  (h)

any amount raised by the issue of shares which are redeemable (other than at the
option of the issuer) before the Termination Date or are otherwise classified as
borrowings under the Accounting Principles;

 

  (i)

any amount of any liability under an advance or deferred purchase agreement if
(i) one of the primary reasons behind entering into the agreement is to raise
finance or to finance the acquisition or construction of the asset or service in
question or (ii) the agreement is in respect of the supply of assets or services
and payment is due more than 180 days after the date of supply;

 

  (j)

any amount raised under any other transaction (including any forward sale or
purchase, sale and sale back or sale and leaseback agreement) having the
commercial effect of a borrowing or otherwise classified as borrowings under the
Accounting Principles; and

 

  (k)

the amount of any liability in respect of any guarantee for any of the items
referred to in paragraphs (a) to (j) above;

“Financial Quarter” has the meaning given to that term in Clause 26.1 (Financial
definitions);

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under s43 Pensions Act 2004;

“Financial Year” has the meaning given to that term in Clause 26.1 (Financial
definitions);

“First Amendment Date” has the meaning given to the term “Effective Date” in the
Amendment and Restatement Agreement;

“Foreign Base Rate” means, in relation to any Loan denominated in sterling, euro
or Norwegian Kroner, LIBOR or in the case of Norwegian Kroner, NIBOR for a
one-month interest period (as in effect on the first day of the then-current
calendar month) for the applicable currency, calculated daily, provided that if
that rate is less than zero for any currency, the Foreign Base Rate shall be
deemed to be zero;

“Foreign Base Rate Loan” means a Loan requested to be made as a Foreign Base
Rate Loan in the relevant Utilisation Request;

“Funding Rate” means any individual rate notified by a Lender to the Agent
pursuant to Clause 16.3(a)(ii) (Cost of funds);

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether state or local, the European Central Bank, the
Council of Ministers of the European Union and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity (including
any European supranational body) exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government;

 

25



--------------------------------------------------------------------------------

“Group” means the Parent, each of its Subsidiaries and any other corporation,
partnership, joint venture, limited liability company, trust, association or
other entity, the accounts of which would be consolidated with those of the
Parent in the Parent’s consolidated financial statements if such financial
statements were prepared in accordance with the Accounting Principles applicable
to the Parent as of such date;

“Group Structure Chart” means the group structure chart delivered to the Agent
pursuant to Schedule 2, Part 1 (Conditions precedent to signing of the Agreement
and initial Utilisation);

“Guarantor” means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 31 (Changes to the
Obligors);

“Holding Company” means, in relation to a person, any other person in respect of
which it is a Subsidiary;

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements;

“Impaired Agent” means the Agent at any time when:

 

  (a)

it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

 

  (b)

the Agent otherwise rescinds or repudiates a Finance Document;

 

  (c)

(if the Agent is also a Lender) it is a Defaulting Lender under paragraph (a),
(b) or (c) of the definition of “Defaulting Lender”; or

 

  (d)

an Insolvency Event has occurred and is continuing with respect to the Agent;

unless, in the case of paragraph (a) above:

 

  (i)

its failure to pay is caused by:

 

  (A)

administrative or technical error; or

 

  (B)

a Disruption Event; and

payment is made within ten Business Days of its due date; or

 

  (ii)

the Agent is disputing in good faith whether it is contractually obliged to make
the payment in question;

“Increase Confirmation” means a confirmation substantially in the form set out
in Schedule 12 (Form of Increase Confirmation);

“Increase Lender” has the meaning given to that term in Clause 2.2 (Increase);

 

26



--------------------------------------------------------------------------------

“Information Package” means all written information (other than any Contracts of
Services or information or statements contained therein) provided by the
Obligors’ Agent or any other Obligor to the Agent in connection with the
Facility prior to the date of this Agreement and/or uploaded prior to the date
of this Agreement to a virtual dataroom to which the Agent and the Lenders have
been provided access;

“Initial Collection Accounts” means those bank accounts set out in Schedule 16
(Initial Collection Accounts);

“Insolvency Event” in relation to an entity means that the entity:

 

  (a)

is dissolved (other than pursuant to a consolidation, amalgamation or merger);

 

  (b)

becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

 

  (c)

makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

 

  (d)

institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

 

  (e)

has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

 

  (i)

results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or

 

  (ii)

is not dismissed, discharged, stayed or restrained in each case within 14 days
of the institution or presentation thereof;

 

  (f)

has exercised in respect of it one or more of the stabilisation powers pursuant
to Part 1, Banking Act 2009 and/or has instituted against it a bank insolvency
proceeding pursuant to Part 2, Banking Act 2009 or a bank administration
proceeding pursuant to Part 3, Banking Act 2009;

 

  (g)

has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

 

  (h)

seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets (other than, for so long as it
is required by law or regulation not to be publicly disclosed, any such
appointment which is to be made, or is made, by a person or entity described in
paragraph (d) above);

 

27



--------------------------------------------------------------------------------

  (i)

has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

 

  (j)

causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (i) above; or

 

  (k)

takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts;

“Intellectual Property” means:

 

  (a)

any patents, trade marks, service marks, designs, business names, copyrights,
database rights, design rights, domain names, moral rights, inventions,
confidential information, knowhow and other intellectual property rights and
interests (which may now or in the future subsist), whether registered or
unregistered; and

 

  (b)

the benefit of all applications and rights to use such assets of each Obligor
(which may now or in the future subsist);

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 15 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 14.3 (Default interest);

“Interpolated Screen Rate” means, in relation to any Loan, the rate (rounded to
the same number of decimal places as the two relevant Screen Rates) which
results from interpolating on a linear basis between:

 

  (a)

the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

 

  (b)

the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time for the currency of that Loan;

“Investment Grade Account Debtor” means any Account Debtor which is, or is a
Subsidiary of an entity which is, rated BBB- or higher by Standard & Poor’s or
Baa3 or higher by Moody’s;

“Issuing Bank” means:

 

  (a)

the Original Issuing Bank; and

 

28



--------------------------------------------------------------------------------

  (b)

any Lender which has become a Party as an “Issuing Bank” pursuant to Clause 6.10
(Appointment of additional Issuing Banks),

(and if there is more than one such Issuing Bank, such Issuing Banks shall be
referred to, whether acting individually or together, as the “Issuing Bank”),
provided that:

 

  (x)

in respect of a Letter of Credit issued or to be issued pursuant to the terms of
this Agreement, the “Issuing Bank” shall be the Issuing Bank which has issued
or, subject to paragraphs (y) and (z) below is designated by the Obligor’s Agent
or relevant Borrower to issue, that Letter of Credit;

 

  (y)

Barclays Bank PLC as Issuing Bank will only issue standby Letters of Credit; and

 

  (z)

each Original Issuing Bank shall only issue Letters of Credit up to the maximum
amount listed next to their name in Schedule 1, Part 2 (The Original Lenders);

“IRS” means the United States Internal Revenue Service;

“ITA” means the Income Tax Act 2007;

“Joint Venture” means any joint venture entity that is not a member of the
Group, whether a company, unincorporated firm, undertaking, association, joint
venture or partnership or any other entity;

“L/C Proportion” means in relation to a Lender in respect of any Letter of
Credit, the proportion (expressed as a percentage) borne by that Lender’s
relevant Available Commitment to the relevant Available Facility immediately
prior to the issue of that Letter of Credit, adjusted to reflect any assignment
or transfer under this Agreement to or by that Lender;

“Legal Opinion” means any legal opinion delivered to the Agent under Clause 4.1
(Initial conditions precedent) or Clause 31 (Changes to the Obligors);

“Legal Reservations” means:

 

  (a)

the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

  (b)

the time barring of claims under the Limitation Acts the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
UK stamp duty may be void and defences of set-off or counterclaim;

 

  (c)

the principle that security expressed to be fixed may nevertheless be held to be
floating depending on factual circumstances;

 

  (d)

the principle that assignments of rights which are prohibited to be assigned may
not be effective;

 

  (e)

similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and

 

29



--------------------------------------------------------------------------------

  (f)

any other matters which are set out as qualifications or reservations as to
matters of law of general application in any Legal Opinion;

“Lender” means:

 

  (a)

any Original Lender;

 

  (b)

any bank or financial institution, trust, fund or other entity which has become
a Party as a Lender in accordance with Clause 2.2 (Increase) or Clause 29
(Changes to the Lenders); and

 

  (c)

any Substitute Affiliate Lender,

which in each case has not ceased to be a Party as such in accordance with the
terms of this Agreement. Where the context requires, the term “Lenders” includes
the Swingline Lender;

“Letter of Credit” means:

 

  (a)

a letter of credit in any form requested by the Obligors’ Agent and agreed by
the Agent with the prior consent of the Majority Lenders and the Issuing Bank,
each acting reasonably; or

 

  (b)

any guarantee, indemnity or other instrument in a form requested by a Borrower
(or the Obligors’ Agent on its behalf) and agreed by the Agent with the prior
consent of the Majority Lenders and the Issuing Bank, each acting reasonably;

“LIBOR” means, in relation to any Loan denominated in US dollars, sterling or
euro:

 

  (a)

the applicable Screen Rate (rounded up to the nearest 1/8th of 1 percent) as of
the Specified Time for the currency of that Loan and for a period equal in
length to the Interest Period of that Loan; or

 

  (b)

as otherwise determined pursuant to Clause 16.1 (Unavailability of Screen Rate),

and if, in either case, that rate is less than zero, LIBOR shall be deemed to be
zero;

“LIBOR Rate Loan” means a Loan requested to be made as a LIBOR Rate Loan in the
relevant Utilisation Request;

“Limitation Acts” means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984;

“LMA” means the Loan Market Association;

“Loan” means a Revolving Facility Loan and, where the context requires, a
Swingline Loan;

 

30



--------------------------------------------------------------------------------

“Majority Lenders” means a Lender or Lenders whose Revolving Facility
Commitments aggregate more than 50 percent of the Total Commitments (or, if the
Total Commitments have been reduced to zero, aggregated more than 50 percent of
the Total Commitments immediately prior to that reduction);

“Material Adverse Effect” means a material adverse effect on:

 

  (a)

the business, operations, property or financial condition of (i) the Parent,
(ii) each Obligor individually and/or (iii) the Parent and the Restricted
Subsidiaries taken as a whole; or

 

  (b)

the ability of an Obligor to perform its obligations pursuant to Clause 10.2(a)
(Restrictions on Receivables and Cash Dominion), Clause 25.5 (Borrowing Base
Certificate and related information), Clause 27.28(a) (Access, Maintenance of
records and field examinations) and its payment obligations under the Finance
Documents; or

 

  (c)

the validity or enforceability of, or the effectiveness or ranking of any
Security granted or purporting to be granted pursuant to any of, the Finance
Documents or the rights or remedies of any Finance Party under any of the
Finance Documents (not including any recategorisation of any fixed charge over
Collection Accounts of a Borrower other than the English Borrower as a floating
charge);

“Material Indebtedness” means:

 

  (a)

the term loan credit agreement dated as of 1 February 2017 among Bristow U.S.
LLC, the lenders party thereto and Macquarie Bank Limited, as agent;

 

  (b)

the credit agreement dated as of 17 July 2017 among Bristow Equipment Leasing,
the financial institutions named therein and PK Airfinance S.A.R.L, as agent;

 

  (c)

any indebtedness of the Borrowers and their consolidated Subsidiaries in excess
of USD 50,000,000;

 

  (d)

any indenture or other agreement governing Financial Indebtedness of the Parent
or any Restricted Subsidiary under which an aggregate principal amount in excess
of USD 50,000,000 is outstanding at any time; and

 

  (e)

the Term Loan Facility;

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a)

(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

 

  (b)

if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

 

31



--------------------------------------------------------------------------------

  (c)

if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period;

“Multiemployer Plan” means a “multiemployer plan” within the meaning of
s4001(a)(3) of ERISA which is covered by Title IV of ERISA and which is
contributed to (or to which there is an obligation to contribute) by any Obligor
or ERISA Affiliate;

“New Lender” has the meaning given to that term in Clause 29 (Changes to the
Lenders);

“NIBOR” means, in relation to any Loan denominated in Norwegian Kronerr:

 

  (a)

the applicable Screen Rate (rounded upwards to five decimal places) as of the
Specified Time for the currency of that Loan and for a period equal in length to
the Interest Period of that Loan; or

 

  (b)

as otherwise determined pursuant to Clause 16.1 (Unavailability of Screen Rate),

and if, in either case, that rate is less than zero, NIBOR shall be deemed to be
zero;

“NIBOR Rate Loan” means a Loan requested to be made as a NIBOR Rate Loan in the
relevant Utilisation Request;

“Non-Acceptable L/C Lender” means a Lender under the Revolving Facility which:

 

  (a)

is not an Acceptable Bank;

 

  (b)

is a Defaulting Lender; or

 

  (c)

has failed to make (or has notified the Agent that it will not make) a payment
to be made by it under Clause 7.3 (Indemnities) or Clause 32.11 (Lenders’
indemnity to the Agent) or any other payment to be made by it under the Finance
Documents to or for the account of any other Finance Party in its capacity as
Lender by the due date for payment unless the failure to pay falls within the
description of any of those items set out at paragraphs (i) and (ii) of the
definition of “Defaulting Lender”;

“Non-Consenting Lender” has the meaning given to that term in Clause 42.6
(Replacement of Lender);

“Non-US Subsidiary” means any direct or indirect Subsidiary that is not
organised or formed under the laws of the United States or any state or
territory thereof or the District of Columbia;

“Norway” means the Kingdom of Norway;

“Norwegian Borrower” means Bristow Norway AS and each other Borrower resident
for tax purposes in Norway;

 

32



--------------------------------------------------------------------------------

“Norwegian Designated Amount” means the amount of the Borrowing Base of the US
Borrower which has been designated in writing by the Obligors’ Agent to the
Agent from time to time (or specified in the then most recent Aggregate
Borrowing Base Certificate) as being available for utilisation by the Norwegian
Borrower (provided always that the sum of the Norwegian Designated Amount and
the English Designated Amount may not exceed the amount of the Borrowing Base of
the US Borrower);

“Norwegian Obligor” means the Norwegian Borrower and any other Obligor
incorporated and existing in Norway;

“Norwegian Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document and which is:

 

  (a)

a Lender which is:

 

  (i)

a company resident in Norway for Norwegian tax purposes; or

 

  (ii)

a company not so resident in Norway which carries on a trade in Norway through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing its taxable income in Norway; or

 

  (b)

a Norwegian Treaty Lender;

“Norwegian Tranche” means the revolving credit facility made available under
this Agreement as described in Clause 2.1(a)(ii) (The Facilities);

“Norwegian Tranche Commitments” means:

 

  (a)

in relation to an Original Lender, the amount in the Base Currency set opposite
its name under the heading “Norwegian Tranche Commitment” in Schedule 2, Part 2
(The Original Lenders) and the amount of any of its US/UK Tranche Commitment
reallocated as a Norwegian Tranche Commitment pursuant to Clause 5.7 (Adjustment
of Tranches) and the amount of any Norwegian Tranche Commitment assumed by it
pursuant to the terms of Clause 2.2 (Increase); and

 

  (b)

in relation to any other Lender, the amount in the Base Currency of any
Norwegian Tranche Commitment transferred to it under this Agreement or assumed
by it in accordance with Clause 2.2 (Increase) and the amount of any of its
US/UK Tranche Commitment reallocated as a Norwegian Tranche Commitment pursuant
to Clause 5.7 (Adjustment of Tranches),

to the extent not cancelled, reduced or transferred by it under this Agreement
or reallocated as a US/UK Tranche Commitment pursuant to Clause 5.7 (Adjustment
of Tranches);

“Norwegian Tranche Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s participations in
Norwegian Tranche Loans, Swingline Exposure and Letters of Credit in relation to
the Norwegian Tranche at such time;

 

33



--------------------------------------------------------------------------------

“Norwegian Tranche Loan” means a loan made or to be made under the Norwegian
Tranche or the principal amount outstanding for the time being of that loan (and
shall not include any Swingline Loan);

“Norwegian Treaty Lender” means a Lender which:

 

  (a)

is treated as resident of a Norwegian Treaty State for the purposes of the
Norwegian Treaty; and

 

  (b)

does not carry on business in Norway through a permanent establishment with
which that Lender’s participation in the Loan is effectively connected;

“Norwegian Treaty State” means a jurisdiction having a double taxation agreement
with Norway (a “Norwegian Treaty”) which makes provision for full exemption from
tax imposed by Norway on interest;

“Notifiable Debt Purchase Transaction” has the meaning given to that term in
Clause 30.2(b) (Disenfranchisement on Debt Purchase Transactions entered into by
Group Companies);

“Obligor” means a Borrower or a Guarantor;

“Obligors’ Agent” means Bristow Group Inc., appointed to act on behalf of each
Obligor in relation to the Finance Documents pursuant to Clause 2.4 (Obligors’
Agent);

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury;

“Original Financial Statements” means:

 

  (a)

in relation to the Parent, its audited financial statements for its Financial
Year ended 31 March 2017;

 

  (b)

in relation to each Original Obligor other than the Parent, its unaudited
financial statements for its Financial Quarter ended 31 December 2017; and

 

  (c)

in relation to any other Obligor:

 

  (i)

its audited financial statements (if available, in the case of an Obligor which
has been acquired by the Group after the date of this Agreement); or

 

  (ii)

its unaudited financial statements (in the case of any other member of the Group
or any Obligor acquired by the Group after the date of this Agreement which does
not have audited financial statements),

in each case delivered to the Agent as required by Clause 31 (Changes to the
Obligors);

 

34



--------------------------------------------------------------------------------

“Original Jurisdiction” means, in relation to an Obligor, the jurisdiction under
whose laws that Obligor is incorporated as at the date of this Agreement or, in
the case of an Additional Obligor, as at the date on which that Additional
Obligor becomes Party as a Borrower or a Guarantor (as the case may be);

“Original Obligor” means an Original Borrower or an Original Guarantor;

“Parent’s Auditors” means KPMG or any other nationally or internationally
recognised firm appointed by the Parent to act as its statutory auditors;

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union;

“Party” means a party to this Agreement;

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor to it;

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I Pensions Act 2004;

“Permitted Acquisition” means:

 

  (a)

an acquisition by a Borrower or Subsidiary of a Borrower of an asset sold,
leased, transferred or otherwise disposed of by a member of the Group if such
acquisition is made: (i) at a time when no Default is continuing or (ii) in
circumstances otherwise constituting a Permitted Disposal (other than pursuant
to paragraph (a) of the definition thereof);

 

  (b)

an acquisition of shares or securities pursuant to a Permitted Share Issue;

 

  (c)

an acquisition of securities which are Cash Equivalent Investments or an
acquisition of other securities in the ordinary course of business;

 

  (d)

any acquisition of shares or securities in satisfaction of trade payables
pursuant to any reorganisation of or any bankruptcy or insolvency proceedings in
relation to any debtor;

 

  (e)

the incorporation of a company which on incorporation becomes a member of the
Group;

 

  (f)

an acquisition, of issued share capital of a limited liability company or
partnership but only if:

 

  (i)

no Default is continuing on the closing date for the acquisition or would occur
as a result of the acquisition;

 

  (ii)

the acquired company, business or undertaking is engaged in a business
substantially the same as that carried on by the Borrowers or other members of
the Group; and

 

  (g)

any acquisition to which has been consented to by the Majority Lenders;

 

35



--------------------------------------------------------------------------------

“Permitted Discretion” means a commercially reasonable determination made in
good faith in accordance with customary business practice (from the perspective
of a secured asset based lender in a comparable transaction) and any exercise or
non-exercise of any right or any determination or any similar action expressed
in the Finance Documents to be exercisable, made, or taken in the Agent’s
Permitted Discretion shall not require any consent or discretion from any other
Finance Party;

“Permitted Disposal” means any sale, lease, licence, transfer or other disposal
which, except in the case of paragraphs (a), (c) or (d), is on arm’s length
terms:

 

  (a)

of any asset (other than the Charged Property) by a Borrower or Subsidiary of a
Borrower to a member of the Group if such disposal is made at a time when no
Default is continuing;

 

  (b)

of aircraft, engines, parts, equipment, trading stock or other assets (other
than the Charged Property) or cash, made by a member of the Group in the
ordinary course of business of the disposing entity;

 

  (c)

of any asset by a Borrower to another Borrower;

 

  (d)

of any asset by a Subsidiary of a Borrower to a Borrower or another Subsidiary
of a Borrower;

 

  (e)

of assets in exchange for other assets comparable or superior as to type, value
and quality (other than an exchange of a non-cash asset for cash);

 

  (f)

of obsolete or redundant aircraft, parts, vehicles, plant and equipment and
other assets;

 

  (g)

of Cash Equivalent Investments for cash or in exchange for other Cash Equivalent
Investments;

 

  (h)

constituted by a licence of intellectual property rights permitted by
Clause 27.29 (Intellectual Property);

 

  (i)

to a Joint Venture, to the extent permitted by Clause 27.12 (Joint ventures);

 

  (j)

arising as a result of any Permitted Security or arising as a result of any
security or Quasi Security granted in connection with any Permitted Financial
Indebtedness;

 

  (k)

of real estate for cash on arm’s length terms;

 

  (l)

of aircraft, engines, parts or equipment to another member of the Group in
exchange for cash, intercompany loans and/or notes and/or Stock in a member of
the Group equal to the approximate value of such aircraft, engines, parts or
equipment provided that any such disposal by either the English Borrower or the
Norwegian Borrower does not exceed (i) USD 15,000,000 (or its equivalent) in
total during the term of this Agreement and (ii) USD 5,000,000 (or its
equivalent) in any Financial Year of the Parent;

 

  (m)

has been consented to by the Majority Lenders; and

 

36



--------------------------------------------------------------------------------

  (n)

of assets for cash where the higher of the market value and net consideration
receivable (when aggregated with the higher of the market value and net
consideration receivable for any other sale, lease, licence, transfer or other
disposal by any Borrower or Subsidiary of any Borrower not allowed under the
preceding paragraphs) does not exceed USD 15,000,000 (or its equivalent) in
total during the term of this Agreement and does not exceed USD 10,000,000 (or
its equivalent) in any Financial Year of the Parent provided that if any such
assets are, immediately prior to their disposal, Charged Property, in the event
that any such disposal exceeds an aggregate amount of USD 5,000,000 (or its
equivalent) during the term of this Agreement the Obligors’ Agent shall,
promptly following such disposal, provide the Agent with an updated Aggregate
Borrowing Base Certificate taking account of such disposal;

“Permitted Financial Indebtedness” means Financial Indebtedness:

 

  (a)

owed by any Borrower or Subsidiary of a Borrower to another member of the Group
as of the First Amendment Date (or in the case of the US Borrower and its
Subsidiaries (other than the Original Borrower and their Subsidiaries) at any
time that the US Borrower is a Borrower under this Agreement, as of the US
Borrower Accession Date), or incurred by any Borrower or Subsidiary of a
Borrower from any other member of the Group on or after the First Amendment Date
(or in the case of the US Borrower and its Affiliates (other than the Original
Borrowers and their Subsidiaries) at any time that the US Borrower is a Borrower
under this Agreement, after the US Borrower Accession Date) at a time when no
Default is continuing, and any premiums, expenses, interest or fees accrued
thereon (for the avoidance of doubt, this excludes the Discontinued
Indebtednesss to the extent that it is not repaid, prepaid, converted or
otherwise discharged in accordance with the Plan of Reorganization);

 

  (b)

arising under Existing Financial Indebtedness including any further borrowings
thereunder up to the maximum amount permitted to be available to be borrowed
under such Existing Financial Indebtedness as of the First Amendment Date and
any Financial Indebtedness incurred or applied to refinance or otherwise repay
or prepay any such Existing Financial Indebtedness to the extent so applied and
not exceeding the principal amount of such refinanced or repaid Existing
Financial Indebtedness and any premiums, expenses, interest or fees accrued on
any of the foregoing;

 

  (c)

to the extent covered by a Letter of Credit;

 

  (d)

arising under a foreign exchange transaction for spot or forward delivery
entered into in connection with protection against fluctuation in currency rates
where that foreign exchange exposure arises in the ordinary course of trade or
in respect of Utilisations made in Agreed Currencies, but not a foreign exchange
transaction for investment or speculative purposes;

 

  (e)

arising under a Permitted Loan or a Permitted Guarantee or as permitted by
Clause 27.32 (Treasury Transactions);

 

  (f)

of any person acquired by a Borrower or Subsidiary of a Borrower after the First
Amendment Date which is incurred under arrangements in existence at the date of
acquisition, but not incurred or increased or having its maturity date extended
in contemplation of, or since, that acquisition, and outstanding only for a
period of three months following the date of acquisition;

 

37



--------------------------------------------------------------------------------

  (g)

under Finance Leases of aircraft, parts, engines, vehicles, plant, equipment or
computers, provided that the aggregate capital value of all such items so leased
under outstanding leases by the Borrowers does not exceed USD 100,000,000 (or
its equivalent in other currencies) at any time;

 

  (h)

arising under the Finance Documents;

 

  (i)

which are Banking Services Obligations or Swap Agreement Obligations;

 

  (j)

the incurrence of which has been consented to by the Majority Lenders; and

 

  (k)

not permitted by the preceding paragraphs and the outstanding principal amount
of which does not exceed USD 75,000,000 (or its equivalent) in aggregate for the
Borrowers and their Subsidiaries at any time;

“Permitted Guarantee” means:

 

  (a)

any guarantee of the obligations of any member of the Group existing on the date
of this Agreement (or in the case of the US Borrower and its Affiliates (other
than the Original Borrowers and their Subsidiaries) at any time that the US
Borrower is a Borrower under this Agreement, as of the US Borrower Accession
Date) or given or otherwise entered into for or on behalf of any member of the
Group after the date of this Agreement (or in the case of the US Borrower and
its Affiliates (other than the Original Borrowers and their Subsidiaries) at any
time that the US Borrower is a Borrower under this Agreement, after the US
Borrower Accession Date) at a time when no Default is continuing;

 

  (b)

the endorsement of negotiable instruments in the ordinary course of trade;

 

  (c)

any performance or similar bond guaranteeing performance by a member of the
Group under any contract entered into in the ordinary course of trade;

 

  (d)

any guarantee of a Joint Venture to the extent permitted by Clause 27.12 (Joint
ventures);

 

  (e)

any guarantee permitted under Clause 27.24 (Financial Indebtedness);

 

  (f)

any guarantee given in respect of the netting or set-off arrangements permitted
pursuant to paragraph (b) of the definition of “Permitted Security”;

 

  (g)

any indemnity given in the ordinary course of the documentation of an
acquisition or disposal transaction which is a Permitted Acquisition or
Permitted Disposal which indemnity is in a customary form and subject to
customary limitations;

 

  (h)

any indemnity given in favour of a person who is not a member of the Group in
the ordinary course of business;

 

38



--------------------------------------------------------------------------------

  (i)

any guarantee under the Finance Documents;

 

  (j)

any guarantee of Banking Services Obligations or Swap Agreement Obligations; and

 

  (k)

any guarantee which has been consented to by the Majority Lenders;

“Permitted Joint Venture” means any investment in any Joint Venture where:

 

  (a)

the Joint Venture is a limited liability company, limited liability corporation
or partnership or any other entity consented to by the Majority Lenders;

 

  (b)

the Joint Venture is engaged in a business substantially the same as that
carried on by the Borrowers or any of their Subsidiaries or any other business
consented to by the Majority Lenders; and

 

  (c)

in any financial year of the Parent, the aggregate of:

 

  (i)

all amounts subscribed for shares in, lent to, or invested in all such Joint
Ventures by any Borrower or Subsidiary of a Borrower;

 

  (ii)

the contingent liabilities of any Borrower or Subsidiary of a Borrower under any
guarantee given in respect of the liabilities of any such Joint Venture; and

 

  (iii)

the book value of any assets transferred by any Borrower or Subsidiary of a
Borrower to any such Joint Venture,

does not exceed USD 25,000,000 (or its equivalent in other currencies or such
other amounts as may be approved by the Majority Lenders);

“Permitted Loan” means:

 

  (a)

any Financial Indebtedness owed to any Borrower or Subsidiary of a Borrower by
another member of the Group as of the date of this Agreement (or in the case of
the US Borrower and its Affiliates (other than the Original Borrowers and their
Subsidiaries) at any time that the US Borrower is a Borrower under this
Agreement, as of the US Borrower Accession Date) or granted by any Borrower or
Subsidiary of a Borrower to any member of the Group after the date of this
Agreement (or in the case of the US Borrower and its Affiliates (other than the
Original Borrowers and their Subsidiaries) at any time that the US Borrower is a
Borrower under this Agreement, after the US Borrower Accession Date) if no
Default is continuing at the time of such grant, and any interest or fees
accrued thereon;

 

  (b)

any trade credit extended by any Borrower or Subsidiary of a Borrower to its
customers on normal commercial terms and in the ordinary course of its trading
activities and any interest or fees accrued thereon;

 

  (c)

Financial Indebtedness which is referred to in the definition of, or otherwise
constitutes, Permitted Financial Indebtedness (except under paragraph (e) of
that definition) and any interest or fees accrued thereon;

 

39



--------------------------------------------------------------------------------

  (d)

any loan made to a Joint Venture to the extent permitted under Clause 27.12
(Joint ventures) and any interest or fees accrued thereon;

 

  (e)

any loan made by a Borrower or Subsidiary of a Borrower to another Borrower or a
Subsidiary of a Borrower and any interest or fees accrued thereon;

 

  (f)

any loan made by a Borrower or Subsidiary of a Borrower to an employee or
director of any Borrower or Subsidiary of a Borrower and any interest or fees
accrued thereon if the principal amount of that loan when aggregated with the
amount of all loans to employees and directors by Borrowers and their
Subsidiaries does not exceed USD 1,000,000 (or its equivalent) at any time;

 

  (g)

any Financial Indebtedness consented to by the Majority Lenders; and

 

  (h)

any loan made by a Borrower or Subsidiary of a Borrower and any interest or fees
accrued thereon so long as the aggregate principal amount of the Financial
Indebtedness owed to the Borrowers and their Subsidiaries under any such loans
does not exceed USD 25,000,000 (or its equivalent) at any time;

“Permitted Security” means:

 

  (a)

any lien arising by operation of law and in the ordinary course of trading and
not as a result of any default or omission by any Borrower;

 

  (b)

any netting or set-off arrangement entered into by any Borrower or Subsidiary of
a Borrower in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances but only so long as (i) such arrangement does
not permit either (x) credit balances of any Borrower on Collection Accounts or
(y) the proceeds of Receivables of Eligible Account Debtors (other than Excluded
Receivables) to be netted or set off against debit balances of members of the
Group which are not Borrowers and (ii) such arrangement does not give rise to
other Security over the Charged Property of Borrowers;

 

  (c)

any payment or close out netting or set-off arrangement pursuant to any Treasury
Transaction or foreign exchange transaction entered into by a Borrower which
constitutes Permitted Financial Indebtedness, excluding any Security or
Quasi-Security under a credit support arrangement;

 

  (d)

any Security or Quasi-Security over or affecting any asset of any Borrower or
Subsidiary of a Borrower other than Charged Property of the Borrowers;

 

  (e)

any Security or Quasi-Security created or expressed to be created pursuant to
the Finance Documents.

“Permitted Share Issue” means an issue of shares by a Borrower or Subsidiary of
a Borrower to another member of the Group or any of their Affiliates or any
other person provided it does not cause a Change of Control;

“Plan” means an employee pension benefit plan, as defined in s3(2) of ERISA
(other than a Multiemployer Plan), subject to the provisions of Title IV of
ERISA or s412 of the Code that is maintained or contributed to, or required to
be contributed to, by any Obligor or any ERISA Affiliate, or with respect to
which any Obligor or any ERISA Affiliate may have any liability;

 

40



--------------------------------------------------------------------------------

“Plan of Reorganization” means the Amended Joint Chapter 11 Plan of
Reorganization of Bristow Group Inc. and Its Debtor Affiliates as Further
Modified, dated 30 September 2019, as annexed as Exhibit A to the Confirmation
Order;

“Priority Banking Services Obligations” means any Banking Services Obligations
designated as such for the purposes of this Agreement by the Obligors’ Agent to
the Agent in writing from time to time and in relation to which, the Agent has
established an appropriate Reserve in its Permitted Discretion;

“Priority Swap Agreement Obligations” means any Swap Agreement Obligations
designated as such for the purposes of this Agreement by the Obligors’ Agent to
the Agent in writing from time to time and in relation to which, the Agent has
established an appropriate Reserve in its Permitted Discretion;

“Qualifying Lender” has the meaning given to that term in Clause 18 (Tax gross
up and indemnities);

“Quasi Security” has the meaning given to that term in Clause 27.15 (Negative
pledge);

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined two Business Days (or, if the currency is euro, two TARGET
Days) before the first day of that period, (unless market practice differs in
the Relevant Market for that currency, in which case the Quotation Day for that
currency will be determined by the Agent in accordance with market practice in
the Relevant Market (and if quotations would normally be given on more than one
day, the Quotation Day will be the last of those days));

“Receivable” means all book debts, both present and future, due or owing or
which may become due or owing to any Borrower arising under any Contract of
Services from any person who is not a member of the Group for the provision or
sale of aircraft transportation services (including the proceeds thereof) and
the benefit of all related rights, documents and remedies (including under
negotiable or non-negotiable instruments, guarantees, indemnities, legal or
equitable charges, reservation of proprietary rights, rights of tracing and
liens) and all payments and proceeds representing or made in respect of the same
but not including any termination payments, amounts for the purchase of any
equipment or aircraft, any indemnity or damages payments, any insurance proceeds
or payments in respect of insurances. In relation to a Borrower, “its
Receivables” means all Receivables in which it has any rights or which are owed
to it;

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property appointed in accordance with
the Finance Documents;

“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund;

 

41



--------------------------------------------------------------------------------

“Relevant Jurisdiction” means, in relation to an Obligor:

 

  (a)

its Original Jurisdiction;

 

  (b)

the jurisdiction whose laws govern the perfection of any of the Transaction
Security Documents entered into by it; and

 

  (c)

in the case of a US Obligor the jurisdiction where it maintains its principal
place of business;

“Relevant Market” means the London interbank market;

“Relevant Period” has the meaning given to that term in Clause 26.1 (Financial
definitions);

“Renewal Request” means a written notice delivered to the Agent in accordance
with Clause 6.6 (Renewal of a Letter of Credit);

“Repeating Representations” means each of the representations set out in
Clause 24.2 (Status) to Clause 24.7 (Governing law and enforcement), Clause
24.12 (No default), paragraphs (e) and (f) of Clause 24.13 (No misleading
information), paragraphs (e) and (f) of Clause 24.14 (Financial Statements),
Clause 24.19 (Anti Corruption Laws and Sanctions), Clause 24.21 (Ranking) to
Clause 24.24 (Legal and beneficial ownership), Clause 24.28 (Centre of main
interests and establishments) and Clause 24.31 (ERISA Plans) to 24.33 (Margin
Stock);

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian;

“Reserves” means any and all reserves which the Agent deems necessary, in its
Permitted Discretion (including (i) reserves for FX volatility, (ii) reserves
for dilution of Receivables in excess of 2 percent, (iii) reserves for value
added taxes with respect to the Charged Property and payroll withholding taxes
for English Borrowers, (iv) reserves required to provide for the statutory lien
as set out in the Norwegian Mortgage Act, Section 6-4, and (v) reserves in
relation to any Priority Banking Services Obligations an any Priority Swap
Agreement Obligations, if applicable);

“Restricted Subsidiary” of a Person means any Subsidiary of such Person that is
not an Unrestricted Subsidiary. Unless the context otherwise requires,
references to a Restricted Subsidiary shall be to a Restricted Subsidiary of the
Parent.

“Resignation Letter” means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter);

“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers;

“Revolving Facility” means the revolving credit facilities made available under
this Agreement as described in Clause 2.1(a) (The Facilities);

 

42



--------------------------------------------------------------------------------

“Revolving Facility Commitment” means the US/UK Tranche Commitments and the
Norwegian Tranche Commitments;

“Revolving Facility Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s US/UK Tranche Exposure
and Norwegian Tranche Exposure at such time;

“Revolving Facility Loan” means a US/UK Tranche Loan and/or a Norwegian Tranche
Loan or the principal amount outstanding for the time being of that loan (and
shall not include any Swingline Loan);

“Rollover Loan” means one or more Revolving Facility Loans:

 

  (a)

made or to be made on the same day that:

 

  (i)

a maturing Revolving Facility Loan is due to be repaid; or

 

  (ii)

a demand by the Agent pursuant to a drawing in respect of a Letter of Credit is
due to be met;

 

  (b)

the aggregate amount of which is equal to or less than the amount of the
maturing Revolving Facility Loan or the relevant claim in respect of that Letter
of Credit as of the date of the relevant Utilisation Request before giving
effect to any prepayments on such date;

 

  (c)

in the same currency as the maturing Revolving Facility Loan (unless it arose as
a result of the operation of Clause 9.2 (Unavailability of a currency)) or the
relevant claim in respect of that Letter of Credit; and

 

  (d)

made or to be made to the same Borrower for the purpose of:

 

  (i)

refinancing in whole or in part that maturing Revolving Facility Loan; or

 

  (ii)

satisfying the relevant claim in respect of that Letter of Credit;

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive Sanctions (including, as of the date
of this Agreement, Cuba, Iran, North Korea and Syria but which does not include,
as of the date of this Agreement, the Russian Federation);

“Sanctioned Person” means, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by the OFAC, the U.S.
Department of State or by the United Nations Security Council, the European
Union or any European Union member state, Her Majesty’s Treasury of the United
Kingdom or other relevant sanctions authority (including designation on OFAC’s
Specially designated Nationals and Blocked Persons List), (b) any person
located, operating, organized or resident in a Sanctioned Country, (c) any
person that is the subject or target of any Sanctions, or (d) any person owned
or controlled by any such person or persons described in the foregoing
paragraphs (a), (b) or (c);

 

43



--------------------------------------------------------------------------------

“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority of the U.S.A., the United Kingdom or any European Union member state;

“Screen Rate” means:

 

  (a)

in relation to LIBOR, the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed
(before any correction, recalculation or republication by the administrator) on
pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate); and

 

  (b)

in relation to NIBOR, the displayed rates for the relevant period appearing
under the heading page “NIBOR” on the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate) administered by Norske
Finansielle Referanser AS and calculated in cooperation with Oslo Stock Exchange
acting as calculation agent (or any other person which takes over the
administration and/or calculation of that rate);

“Secured Bonds Indenture” means the Indenture, dated as of 6 March 2018, among
the Parent, the subsidiary guarantors party thereto and U.S. Bank National
Association, as trustee and as collateral agent;

“Secured Finance Document Obligations” means all unpaid principal of and accrued
and unpaid interest on the Loans, all amounts outstanding under Letters of
Credit, all accrued and unpaid fees owed by the Obligors under the Finance
Documents and all expenses, reimbursements, indemnities and other obligations
and indebtedness of the Obligors under the Finance Documents (including interest
and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities under the Finance
Documents of any of the Obligors to any of the Lenders, the Agent, the Issuing
Bank or any indemnified party, individually or collectively, existing on the
Closing Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Finance Documents
or in respect of any of the Loans made or reimbursement under the Finance
Documents or other obligations under the Finance Documents incurred or any of
the Letters of Credit or other instruments at any time evidencing any thereof;

“Secured Obligations” means all Secured Finance Document Obligations, together
with all (i) Banking Services Obligations and (ii) Swap Agreement Obligations in
each case owing to one or more Lenders or (in the case of (i) and (ii)) their
respective Affiliates; provided, however, that the definition of “Secured
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor;

 

44



--------------------------------------------------------------------------------

“Secured Parties” means each Finance Party from time to time party to this
Agreement, each provider of Banking Services, to the extent the Banking Services
Obligations constitute Secured Obligations, each counterparty to any Swap
Agreement, to the extent the obligations thereunder constitute Secured
Obligations and any Receiver or Delegate;

“Security” means a mortgage, land charge, charge, pledge, assignment by way of
security, lien, transfer of title, retention of title arrangement, or other
security interest securing any obligation of any person or any other agreement
or arrangement having a similar effect;

“Separate Loan” has the meaning given to that term in Clause 10.1 (Repayment of
Loans);

“Settlement” has the meaning given to that term in Clause 8(g) (Swingline
Loans);

“Settlement Date” has the meaning given to that term in Clause 8(g) (Swingline
Loans);

“Specified Time” means a day or time determined in accordance with Schedule 11
(Timetables);

“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company,
unlimited liability company or equivalent entity, whether voting or non-voting;

“Structural Intra-Group Loans” means a loan by the Parent to any of its
Subsidiaries, and loans made by one member of the Group to another member of the
Group;

“Subsidiary” means an entity over which a person has direct or indirect control
or owns directly or indirectly more than 50 percent of the voting capital or
similar right of ownership and “control” for the purpose of this Agreement means
the power to direct the management and the policies of the entity whether
through the ownership of voting capital, by contract and include a subsidiary
undertaking within the meaning of s1162 Companies Act 2006 and a subsidiary
within the meaning of s1159 Companies Act 2006 or the Norwegian Private Limited
Liability Companies Act of 13 June 1997 No. 44 as applicable provided that for
the purposes of determining the Subsidiaries of any Obligor or other member of
the Group, Turkmenistan Helicopters Limited shall be deemed not to be a
“Subsidiary” of an Obligor or other member of the Group unless its accounts have
been consolidated with those of the Parent in the most recent consolidated
financial statements of the Parent delivered to the Agent pursuant to Clause
25.1 (Financial statements);

“Super Majority Lenders” means a Lender or Lenders whose Revolving Facility
Commitments aggregate more than 662/3 percent of the Total Commitments (or, if
the Total Commitments have been reduced to zero, aggregated more than
662/3 percent of the Total Commitments immediately prior to that reduction);

 

45



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or their Subsidiaries shall be a Swap Agreement;

“Swap Agreement Obligations” means any and all obligations of the Borrowers,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
permitted hereunder with a Lender or an Affiliate of a Lender, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction;

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder;

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
under the US/UK Tranche and/or Norwegian Tranche (as applicable) at any time
shall be its Applicable Percentage of the total Swingline Exposure under the
relevant Tranche at such time;

“Swingline Loan” has the meaning given to such term in Clause 8 (Swingline
Loans);

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007;

“TARGET Day” means any day on which TARGET2 is open for settlement of payment in
euro;

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same);

“Term” means each period determined under this Agreement for which the Issuing
Bank is under a liability under a Letter of Credit;

“Termination Date” means the earlier of:

 

  (a)

17 April 2023;

 

  (b)

the date being 91 days prior to the then earliest scheduled final maturity of
any Material Indebtedness (other than any Discontinued Indebtedness) the
principal amount of which exceeds USD 50,000,000 on such date; and

 

46



--------------------------------------------------------------------------------

  (c)

the date on which more than an aggregate amount of USD 50,000,000 of Material
Indebtedness (excluding any Discontinued Indebtedness and any scheduled
repayment installments, mandatory prepayments and/or any permitted voluntary
prepayments (in each case as required and/or as permitted (as applicable)
pursuant to the documentation evidencing the relevant Material Indebtedness as
at the date hereof (or if later, the date the relevant documentation is entered
into) or as amended in a manner that does not accelerate or increase any such
payments or has been approved by the Agent)) has become due and payable;

“Term Loan Facility” means the term loan credit agreement, dated 10 May 2019,
made between, among others, Bristow Group Inc, as holdings and lead borrower,
Bristow Holdings Company Ltd III as co-borrower, each of the guarantors thereto,
the financial institutions and lenders from time to time thereto and Ankura
Trust Company, LLC as administrative agent.;

“Third Party Disposal” means the disposal of a Guarantor (other than the Parent)
to a person which is not a member of the Group where that disposal is permitted
under Clause 27.16 (Disposals) or made with the approval of the Majority Lenders
(and the Obligors’ Agent has confirmed this is the case);

“Total Commitments” means the aggregate of the Revolving Facility Commitments
from time to time;

“Trade Instruments” means any performance bonds, or advance payment bonds or
documentary letters of credit issued in respect of the obligations of any member
of the Group arising in the ordinary course of business of that member of the
Group;

“Tranche” means the US/UK Tranche or the Norwegian Tranche (as applicable);

“Transaction Security” means the Security created or expressed to be created in
favour of the Security Agent pursuant to the Transaction Security Documents;

“Transaction Security Documents” means each of the documents listed as being a
Transaction Security Document in Schedule 2, Part 1, Paragraph 19 (Conditions
precedent to signing of the Agreement and initial Utilisation) and any document
required to be delivered to the Agent under Schedule 2, Part 2, (Conditions
precedent required to be delivered by Additional Obligors) together with any
other document to be entered into on or after the date of this Agreement by any
Obligor creating or expressed to create any Security over all or any part of its
assets in respect of the obligations of any of the Obligors under any of the
Finance Documents;

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Obligors’ Agent;

“Transfer Date” means, in relation to an assignment or a transfer, the later of:

 

  (a)

the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

 

47



--------------------------------------------------------------------------------

  (b)

the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate;

“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price;

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings);

“Unrestricted Subsidiary” means a Subsidiary of the Parent that has been
designated as an “Unrestricted Subsidiary” pursuant to Clause 26.4 (Unrestricted
Subsidiaries) and for the avoidance of doubt does not include any Subsidiary of
the Parent which is or becomes a Borrower and/or a Guarantor;

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents;

“US” means the United States of America;

“US Bankruptcy Code” means Title 11 of The United States Code (entitled
“Bankruptcy”), as amended from time to time and as now or hereafter in effect,
or any successor thereto;

“US Borrower” means Bristow U.S. LLC;

“US Borrower Accession Date” means the date, if any, that Bristow US LLC accedes
to this Agreement as an Additional Borrower;

“US Debtor Relief Laws” means the US Bankruptcy Code and all other federal and
state liquidation, bankruptcy, assignment for the benefit of creditors,
conservatorship, moratorium, receivership, insolvency, rearrangement,
reorganisation or similar debtor relief laws in effect from time to time;

“US Guarantor” means any Guarantor organised or formed under the laws of any
state or territory of the United States of America or the District of Columbia;

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001;

“US/UK Tranche” means the revolving credit facility made available under this
Agreement as described in Clause 2.1(a)(i) (The Facilities);

“US/UK Tranche Commitments” means:

 

  (a)

in relation to an Original Lender, the amount in the Base Currency set opposite
its name under the heading “US/UK Tranche Commitment” in Schedule 2, Part 2 (The
Original Lenders) and the amount of any of its Norwegian Tranche Commitment
reallocated as a US/UK Tranche Commitment to it pursuant to Clause 5.7
(Adjustment of Tranches) and the amount of any US/UK Tranche Commitment assumed
by it pursuant to the terms of Clause 2.2 (Increase); and

 

48



--------------------------------------------------------------------------------

  (b)

in relation to any other Lender, the amount in the Base Currency of any US/UK
Tranche Commitment transferred to it under this Agreement or assumed by it in
accordance with Clause 2.2 (Increase) and the amount of any of its Norwegian
Tranche Commitment reallocated as a US/UK Tranche Commitment pursuant to Clause
5.7 (Adjustment of Tranches),

to the extent not cancelled, reduced or transferred by it under this Agreement
or reallocated as a Norwegian Tranche Commitment pursuant to Clause 5.7
(Adjustment of Tranches);

“US/UK Tranche Exposure” means, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s participations in US/UK
Tranche Loans, Swingline Exposure and Letters of Credit in relation to the US/UK
Tranche at such time;

“US/UK Tranche Loan” means a loan made or to be made under the US/UK Tranche or
the principal amount outstanding for the time being of that loan (and shall not
include any Swingline Loan);

“US Obligor” means the US Borrower and any US Guarantor;

“US Tax Obligor” means:

 

  (a)

a Borrower which is resident for tax purposes in the US; or

 

  (b)

an Obligor some or all of whose payments under the Finance Documents are from
sources within the US for US federal income tax purposes;

“Utilisation” means a Loan or a Letter of Credit and includes, where applicable,
any Swingline Loan;

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made or the relevant Letter of Credit is to be issued;

“Utilisation Request” means a notice substantially in the relevant form set out
in Schedule 3 (Utilisation Request);

“VAT” means:

 

  (a)

any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

 

  (b)

any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a), or imposed elsewhere; and

 

49



--------------------------------------------------------------------------------

“Write-down and Conversion Powers” means:

 

  (a)

in relation to any Bail-In Legislation described in the EU Bail-In Legislation
Schedule from time to time, the powers described as such in relation to that
Bail-In Legislation in the EU Bail-In Legislation Schedule;

 

  (b)

in relation to any other applicable Bail-In Legislation:

 

  (i)

any powers under that Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

 

  (ii)

any similar or analogous powers under that Bail-In Legislation; and

 

  (c)

in relation to any UK Bail-In Legislation:

 

  (i)

any powers under that UK Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and

 

  (ii)

any similar or analogous powers under that UK Bail-In Legislation.

 

1.2

Construction

 

  (a)

Unless a contrary indication appears, a reference in this Agreement to:

 

  (i)

the “Agent”, the “Arrangers”, any “Finance Party”, any “Issuing Bank”, any
“Lender”, any “Obligor”, any “Party”, any “Secured Party”, the “Security Agent”
or any other person shall be construed so as to include its successors in title,
permitted assigns and permitted transferees to, or of, its rights and/or
obligations under the Finance Documents and, in the case of the Security Agent,
any person for the time being appointed as Security Agent or Security Agents in
accordance with the Finance Documents;

 

  (ii)

the “Agent” includes Barclays Bank PLC acting through any branch as it may
designate for the purposes of this Agreement from time to time provided that
unless the Parent otherwise agrees any such branch must be in the United Kingdom
or the United States of America;

 

50



--------------------------------------------------------------------------------

  (iii)

a document in “agreed form” is a document which is previously agreed in writing
by or on behalf of the Obligors’ Agent and the Agent or, if not so agreed, is in
the form specified by the Agent;

 

  (iv)

“assets” includes present and future properties, revenues and rights of every
description;

 

  (v)

a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

 

  (vi)

a “group of Lenders” includes all the Lenders;

 

  (vii)

“guarantee” means (other than in Clause 23 (Guarantee and indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;

 

  (viii)

“including” means including without limitation;

 

  (ix)

“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

  (x)

the “Interest Period” of a Letter of Credit shall be construed as a reference to
the Term of that Letter of Credit;

 

  (xi)

a Lender’s “participation” in relation to a Letter of Credit shall be construed
as a reference to the relevant amount that is or may be payable by a Lender in
relation to that Letter of Credit;

 

  (xii)

a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);

 

  (xiii)

a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

 

  (xiv)

a Utilisation made and to be made to a Borrower includes a Letter of Credit
issued on its behalf;

 

51



--------------------------------------------------------------------------------

  (xv)

a provision of law is a reference to that provision as amended or re-enacted;

 

  (xvi)

unless otherwise stated, a time of day is a reference to New York time;

 

  (xvii)

a “limited liability company” includes a corporation whose shareholders have, in
the absence of any guarantee or surety, limited liability for such corporation’s
obligations;

 

  (xviii)

“aircraft” includes fixed wing aircraft and helicopters; and

 

  (xix)

“aircraft transportation services” includes utility and search and rescue
services.

 

  (b)

The determination of the extent to which a rate is “for a period equal in
length” to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

 

  (c)

Section, Clause and Schedule headings are for ease of reference only.

 

  (d)

Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 

  (e)

A Borrower providing “cash cover” for a Letter of Credit means a Borrower paying
an amount in the currency of the Letter of Credit to an interest-bearing account
in the name of the Borrower and the following conditions being met:

 

  (i)

the account is with the Issuing Bank for which that cash cover is to be
provided;

 

  (ii)

subject to Clause 7.6(b) (Regulation and consequences of cash cover provided by
Borrower), until no amount is or may be outstanding under that Letter of Credit
(at which time all of such cash cover may be withdrawn by the Borrower),
withdrawals from the account may only be made to pay the relevant Finance Party
amounts due and payable to it under this Agreement in respect of that Letter of
Credit; and

 

  (iii)

the Borrower has executed a security document over that account, in form and
substance satisfactory to the Finance Party with which that account is held,
creating a first ranking security interest over that account.

 

  (f)

A Default or an Event of Default is “continuing” if it has not been remedied or
waived.

 

  (g)

Unless a contrary indication appears, a reference to an amount, threshold or
limit expressed in US dollars includes the equivalent of such amount, threshold
or limit in other currencies at the Agent’s Spot Rate of Exchange.

 

52



--------------------------------------------------------------------------------

  (h)

A Borrower “repaying” or “prepaying” a Letter of Credit means:

 

  (i)

that Borrower providing cash cover for that Letter of Credit;

 

  (ii)

the maximum amount payable under the Letter of Credit being reduced or cancelled
in accordance with its terms; or

 

  (iii)

the Issuing Bank being satisfied that it has no further liability under that
Letter of Credit,

and the amount by which a Letter of Credit is repaid or prepaid under
Clause 1.2(h)(i) and Clause 1.2(h)(ii) is the amount of the relevant cash cover,
reduction or cancellation.

 

  (i)

An amount borrowed includes any amount utilised by way of Letter of Credit.

 

  (j)

A Lender funding its participation in a Utilisation includes a Lender
participating in a Letter of Credit.

 

  (k)

Amounts outstanding under this Agreement include amounts outstanding under or in
respect of any Letter of Credit.

 

  (l)

An outstanding amount of a Letter of Credit at any time is the maximum amount
that is or may be payable by the relevant Borrower in respect of that Letter of
Credit at that time.

 

  (m)

A Borrower’s obligation on Utilisations becoming “due and payable” includes the
Borrower repaying any Letter of Credit in accordance with Clause 1.2(g).

 

  (n)

References in this agreement to “the date of this Agreement” shall refer to
17 April 2018.

 

1.3

Currency symbols and definitions

 

  (a)

“$”, “USD” and “US dollars” denote the lawful currency of the United States of
America;

 

  (b)

“£”, “GBP” and “sterling” denote the lawful currency of the United Kingdom;

 

  (c)

“€”, “EUR” and “euro” denote the single currency of the Participating Member
States; and

 

  (d)

“NOK” and “Norwegian Kroner” denote the lawful currency of Norway.

 

53



--------------------------------------------------------------------------------

1.4

Third party rights

 

  (a)

Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the “Third Parties Act”) to enforce or enjoy the benefit of any term of this
Agreement.

 

  (b)

Subject to Clause 42.3(a) (Other exceptions) but otherwise notwithstanding any
term of any Finance Document, the consent of any person who is not a Party is
not required to rescind or vary this Agreement at any time.

 

54



--------------------------------------------------------------------------------

SECTION 2

THE FACILITIES

 

2.

THE FACILITIES

 

2.1

The Facilities

 

  (a)

Subject to the terms of this Agreement, the Lenders make available:

 

  (i)

a multicurrency revolving credit facility in an aggregate amount the Base
Currency Amount of which is equal to the US/UK Tranche Commitments; and

 

  (ii)

a multicurrency revolving credit facility in an aggregate amount the Base
Currency Amount of which is equal to the Norwegian Tranche Commitments.

 

  (b)

The Norwegian Tranche will be available to the Norwegian Borrower and the US/UK
Tranche will be available to the English Borrower and the US Borrower (if it is
a party to this Agreement as a Borrower).

 

2.2

Increase

 

  (a)

The Obligors’ Agent may, by giving prior written notice to the Agent:

 

  (i)

within forty-five Business Days after the effective date of a cancellation of:

 

  (A)

any Available Commitments of a Defaulting Lender in accordance with Clause 11.6
(Right of cancellation in relation to a Defaulting Lender); or

 

  (B)

any Revolving Facility Commitments of a Lender in accordance with:

 

  (1)

Clause 11.1 (Illegality); or

 

  (2)

Clause 11.5 (Right of cancellation and repayment in relation to a single Lender
or Issuing Bank);

request that the Revolving Facility Commitments be increased (and the Revolving
Facility Commitments shall be so increased) in an aggregate amount in the Base
Currency of up to the amount of the Available Commitments or Revolving Facility
Commitments relating to that Facility so cancelled; and

 

  (ii)

from time to time, request that the Revolving Facility Commitments be increased
(and the Revolving Facility Commitments shall be so increased) in an aggregate
amount not exceeding USD 40,000,000 over and above the original amount of the
Revolving Facility Commitments (being USD 75,000,000) up to a maximum amount of
USD 115,000,000.

 

55



--------------------------------------------------------------------------------

Any such increase pursuant to either paragraph (i) or paragraph (ii) above shall
be effected as follows:

 

  (A)

the increased US/UK Tranche Commitments, Norwegian Tranche Commitments and/or
increased Total Commitments will be assumed by one or more Lenders or other
banks or financial institutions (each an “Increase Lender”) selected by the
Obligors’ Agent (none of which shall be a member of the Group), which shall
(taking into account any Substitute Affiliate Lenders to be appointed at the
time of such Increase Lender becoming a Lender) be legally able to comply with
its obligations under this Agreement in respect of lending to the jurisdictions
in which the Borrowers are incorporated and which are acceptable to the Agent
and each Issuing Bank (such consent not to be unreasonably withheld or delayed)
and each of which confirms in writing (whether in the relevant Increase
Confirmation or otherwise) its willingness to assume and does assume all the
obligations of a Lender corresponding to that part of the increased Revolving
Facility Commitments which it is to assume (including in relation to the
allocation of commitments between the US/UK Tranche and the Norwegian Tranche as
specified by the Obligors’ Agent pursuant to Clause 2.2(b) (which proposed
allocation shall be disclosed to all Lenders (including any Increase Lender) as
part of the request to increase the US/UK Tranche Commitments, the Norwegian
Tranche Commitments and/or the Total Commitments (as applicable))), as if it had
been an Original Lender in respect of those Revolving Facility Commitments;

 

  (B)

each of the Obligors and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another as the Obligors and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender in respect of that part of the increased Revolving Facility
Commitments which it is to assume;

 

  (C)

each Increase Lender shall become a Party as a “Lender” and any Increase Lender
and each of the other Finance Parties shall assume obligations towards one
another and acquire rights against one another as that Increase Lender and those
Finance Parties would have assumed and/or acquired had the Increase Lender been
an Original Lender in respect of that part of the increased Revolving Facility
Commitments which it is to assume;

 

  (D)

the Revolving Facility Commitments of the other Lenders shall continue in full
force and effect; and

 

  (E)

any increase in the Revolving Facility Commitments shall take effect on the date
specified by the Obligors’ Agent in the notice referred to above or any later
date on which the conditions set out in Clause 2.2(b) are satisfied.

 

56



--------------------------------------------------------------------------------

  (b)

Any increase requested pursuant to the provision of Clause 2.2(a)(ii) shall be
in a minimum amount of USD 5,000,000 and shall be allocated between the US/UK
Tranche and the Norwegian Tranche as specified by the Obligors’ Agent (which
Tranches shall be increased accordingly), provided always that the Borrowers
shall not increase the aggregate Norwegian Tranche Commitments pursuant to this
Clause 2.2 to an amount which would cause, at the time such increase takes
effect, the aggregate Norwegian Tranche Commitments to exceed the greater of
(i) USD 40,000,000 and (ii) 55 percent of the Total Commitments, after giving
effect to the proposed increase pursuant to this Clause 2.2.

 

  (c)

An increase in the Revolving Facility Commitments will only be effective on the
Agent executing a duly completed Increase Confirmation appearing on its face to
comply with the terms of this Agreement and delivered in accordance with the
terms of this Agreement which the Agent shall do as soon as practicable after
receipt and it being satisfied, acting reasonably, that the following conditions
are satisfied;

 

  (i)

in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase, the Agent has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations in
relation to the assumption of the increased Revolving Facility Commitments by
that Increase Lender; and

 

  (ii)

the execution of any deeds of extension, confirmation agreement or equivalent
documentation with respect to existing Transaction Security, reasonably required
by the Agent or the Increase Lender, or required as a matter of applicable local
law ensuring that the Increase Lender will benefit from all existing Transaction
Security and any other documentation reasonably requested by the Agent in
connection with the increase;

 

  (iii)

no Default is existing or will occur immediately following or as a result of
such increase;

 

  (iv)

the Repeating Representations are true and correct in all material respects and
will be so true and correct on the date on which any such increase will become
effective (or, if any Repeating Representation is expressed to be given as of an
earlier date, on such earlier date);

 

  (v)

receipt of all previously invoiced and documented reasonable out of pocket fees
and expenses owing in respect of such increase to the Agent and the agreed upon
fees of the Increase Lender(s) (other than any fees which are only payable after
such increase); and

 

  (vi)

the Agent has received evidence satisfactory to the Agent (acting reasonably)
that any such increase of the Total Commitments (if fully drawn) will not be in
breach of the terms of any documentation evidencing the Material Indebtedness.

 

57



--------------------------------------------------------------------------------

  (d)

The Agent may rely on any certification from an Obligor as to the matters
referred to in paragraphs (iii), (iv) and (vi) above unless it has actual
knowledge or reasonable belief that any such certification is incorrect.

 

  (e)

Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Agent has authority to execute on its behalf any
amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective in accordance with this Agreement and that
it is bound by that decision to the same extent as it would have been had it
been an Original Lender.

 

  (f)

Bristow Helicopters Limited shall promptly on demand pay the Agent and the
Security Agent the amount of all costs and expenses (including legal fees)
reasonably incurred by either of them and, in the case of the Security Agent, by
any Receiver or Delegate in connection with any increase in Revolving Facility
Commitments under this Clause 2.2.

 

  (g)

The Increase Lender shall, on the date upon which the increase takes effect, pay
to the Agent (for its own account) a fee in an amount equal to the fee which
would be payable under Clause 29.3 (Assignment or transfer fee) if the increase
was a transfer pursuant to Clause 29.5 (Procedure for transfer) and if the
Increase Lender was a New Lender.

 

  (h)

The relevant Obligor(s) may pay to the Increase Lender a fee in the amount and
at the times agreed to be paid by such Obligor in a Fee Letter between the
Obligors’ Agent (or the relevant Obligor(s)) and the Increase Lender.

 

  (i)

Neither the Agent nor any Lender shall have any obligation to find an Increase
Lender and in no event shall any Lender whose Revolving Facility Commitment is
replaced by an Increase Lender be required to pay or surrender any of the fees
received by such Lender pursuant to the Finance Documents.

 

  (j)

Clause 29.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

 

  (i)

an “Existing Lender” were references to all the Lenders immediately prior to the
relevant increase;

 

  (ii)

the “New Lender” were references to that “Increase Lender”; and

 

  (iii)

a “re-transfer” and “re-assignment” were references to respectively a “transfer”
and “assignment”.

 

2.3

Finance Parties’ rights and obligations

 

  (a)

The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

58



--------------------------------------------------------------------------------

  (b)

The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with Clause 2.3(c). The rights of each Finance
Party include any debt owing to that Finance Party under the Finance Documents
and, for the avoidance of doubt, any part of a Loan or any other amount owed by
an Obligor which relates to a Finance Party’s participation in a Facility or its
role under a Finance Document (including any such amount payable to the Agent on
its behalf) is a debt owing to that Finance Party by that Obligor.

 

  (c)

A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.

 

2.4

Obligors’ Agent

 

  (a)

Each Obligor (other than the Parent) by its execution of this Agreement or an
Accession Deed irrevocably appoints the Parent to act on its behalf as its agent
in relation to the Finance Documents and irrevocably authorises:

 

  (i)

the Parent on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to execute on its behalf any Accession Deed, to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and

 

  (ii)

each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Parent,

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including any Utilisation Requests) or
executed or made the agreements or effected the amendments, supplements or
variations, or received the relevant notice, demand or other communication.

 

  (b)

Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors’ Agent or given to the Obligors’ Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.

 

59



--------------------------------------------------------------------------------

2.5

Banking Services and Swap Agreements

Each Lender providing (or which has an Affiliate providing) Banking Services
for, or having (or which has an Affiliate having) Swap Agreements with, any
Borrower shall deliver to the Agent and the Obligors’ Agent on the date of this
Agreement and, promptly after entering into (or an Affiliate entering into) such
Banking Services or Swap Agreements, written notice setting out the aggregate
amount of all Banking Services Obligations and Swap Agreement Obligations of
such Borrower to such Lender and its Affiliates (whether matured or unmatured,
absolute or contingent) and containing a confirmation from the relevant
Affiliate (if applicable) that it agrees to the Transaction Security being held
on the terms set out in the Finance Documents. In addition, each such Lender
shall deliver to the Agent and the Obligors’ Agent, following the end of each
calendar month, a summary of the amounts due or to become due in respect of such
Banking Services Obligations and Swap Agreement Obligations to such Lender and
its Affiliates. The most recent information provided to the Agent shall be used
in determining the amounts to be applied in respect of such Banking Services
Obligations and/or Swap Agreement Obligations pursuant to Clause 36.6 (Partial
payments).

 

3.

PURPOSE

 

3.1

Purpose

 

  (a)

Each Borrower shall apply all amounts borrowed by it towards the working capital
needs and the general corporate purposes of the Borrowers and their
Subsidiaries.

 

  (b)

No Borrower (or the Obligors’ Agent) will request any Utilisation, and no
Borrower shall use, and each Borrower shall procure that its Subsidiaries, the
other members of the Group and its and their respective directors, officers,
employees and agents shall not use, the proceeds of any Revolving Facility Loan
or Swingline Loan:

 

  (i)

in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any person in
violation of any Anti-Corruption Laws;

 

  (ii)

for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country;
or

 

  (iii)

in any manner that would result in the violation by any such person or entity or
any party to this Agreement of any Sanctions.

 

3.2

Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

60



--------------------------------------------------------------------------------

4.

CONDITIONS OF UTILISATION

 

4.1

Initial conditions precedent

 

  (a)

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) in relation to any Utilisation if on or before the Utilisation
Date for that Utilisation, the Agent has received all of the documents and other
evidence listed in Schedule 2, Part 1 (Conditions precedent to signing of the
Agreement and initial Utilisation) in form and substance satisfactory to the
Agent. The Agent shall notify the Obligors’ Agent and the Lenders promptly upon
being so satisfied.

 

  (b)

Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in
Clause 4.1(a), the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

 

4.2

Further conditions precedent

Subject to Clause 4.1, the Lenders will only be obliged to comply with Clause
5.4 (Lenders’ participation), if on the date of the Utilisation Request and on
the proposed Utilisation Date:

 

  (a)

in the case of a Rollover Loan, no Event of Default is continuing or would
result from the proposed Loan and, in the case of any other Utilisation, no
Default or Event of Default is continuing or would result from the proposed
Utilisation;

 

  (b)

after the making of the proposed Utilisation, the Facility would be in
compliance with the limits set out in Clause 5.3(b)(v) (Currency and amount)
and/or Clause 6.4(b)(v) (Currency and amount);

 

  (c)

the Repeating Representations to be made by each Obligor are true and correct in
all material respects (save where such Repeating Representation already
incorporates the concept of materially).

 

4.3

Maximum number of Utilisations

 

  (a)

A Borrower (or the Obligors’ Agent) may not deliver a Utilisation Request if, as
a result of the proposed Utilisation, 12 or more Revolving Facility Loans or
Swingline Loans would be outstanding or such higher number as the Agent may
agree in its discretion.

 

  (b)

Any Separate Loan shall not be taken into account in this Clause 4.3.

 

61



--------------------------------------------------------------------------------

SECTION 3

UTILISATION

 

5.

UTILISATION - LOANS

 

5.1

Delivery of a Utilisation Request

A Borrower (or the Obligors’ Agent on its behalf) may utilise the Facility by
delivery to the Agent of a duly completed Utilisation Request not later than the
Specified Time.

 

5.2

Completion of a Utilisation Request for Loans

 

  (a)

Each Utilisation Request for a Loan is irrevocable and will not be regarded as
having been duly completed unless:

 

  (i)

it identifies the Borrower and the Tranche;

 

  (ii)

it identifies whether requested Loan is to be a LIBOR Rate Loan, a NIBOR Rate
Loan, an ABR Rate Loan or a Foreign Base Rate Loan;

 

  (iii)

the proposed Utilisation Date is a Business Day within the Availability Period;

 

  (iv)

the currency and amount of the Utilisation comply with Clause 5.3; and

 

  (v)

the proposed Interest Period (if applicable) complies with Clause 15 (Interest
Periods).

 

  (b)

Only one Utilisation may be requested in each Utilisation Request.

 

5.3

Currency and amount

 

  (a)

The currency specified in a Utilisation Request must be the Base Currency Amount
or an Agreed Currency (provided that loans denominated in Norwegian Kroner will
not be available to the US Borrower). LIBOR Rate Loans may be denominated in
sterling, euro or US dollars, NIBOR Rate Loans must be denominated in Norwegian
Kroner, ABR Rate Loans must be denominated in US dollars, and Foreign Base Rate
Loans may be denominated in sterling, euro or Norwegian Kroner.

 

  (b)

The amount of the proposed Utilisation must be:

 

  (i)

if the currency selected is the Base Currency, a minimum of USD 250,000 or, if
less, the lesser of (A) the Availability for the relevant Borrower and (B) the
Aggregate Availability and (C) the maximum amount available to be borrowed by
the relevant Borrower in compliance with paragraph (v) below; or

 

  (ii)

if the currency selected is sterling, a minimum of £250,000 or, if less, the
lesser of (A) the Availability for the relevant Borrower and (B) the Aggregate
Availability and (C) the maximum amount available to be borrowed by the relevant
Borrower in compliance with paragraph (v) below;

 

62



--------------------------------------------------------------------------------

  (iii)

if the currency selected is euro, a minimum of €250,000 or, if less, the lesser
of (A) the Availability for the relevant Borrower and (B) the Aggregate
Availability; or

 

  (iv)

if the currency selected is Norwegian Kroner, a minimum of NOK 2,000,000 or, if
less, the lesser of (A) the Availability for the relevant Borrower and (B) the
Aggregate Availability and (C) the maximum amount available to be borrowed by
the relevant Borrower in compliance with paragraph (v) below; and

 

  (v)

in an aggregate principal amount that will not result in:

 

  (A)

any Lender’s Revolving Facility Exposure exceeding such Lender’s Revolving
Facility Commitment; or

 

  (B)

any Lender’s US/UK Tranche Exposure exceeding such Lender’s US/UK Tranche
Commitments; or

 

  (C)

any Lender’s Norwegian Tranche Exposure exceeding such Lender’s Norwegian
Tranche Commitments; or

 

  (D)

the Aggregate Revolving Exposure exceeding the lesser of (x) the Total
Commitments and (y) the Aggregate Borrowing Base; or

 

  (E)

with respect to the relevant Borrower, the Lenders’ Revolving Facility Exposure.
US/UK Tranche Exposure or Norwegian Tranche Exposure (as applicable) in relation
to such Borrower, exceeding the lesser of:

 

  (i)

the US/UK Tranche Commitments or the Norwegian Tranche Commitments (as
applicable); and

 

  (ii)

in the case of:

 

  1.

the English Borrower the sum of (x) the Borrowing Base of the English Borrower
and (y) the English Designated Amount at such time;

 

  2.

the Norwegian Borrower, the sum of (x) the Borrowing Base of the Norwegian
Borrower and (y) the Norwegian Designated Amount at such time; or

 

  3.

the US Borrower, the Borrowing Base of the US Borrower, less the English
Designated Amount and the Norwegian Designated Amount at such time.

 

63



--------------------------------------------------------------------------------

5.4

Lenders’ participation

 

  (a)

If the conditions set out in this Agreement have been met, and subject to Clause
10.1 (Repayment of Loans), each Lender shall make its participation in each Loan
available by the Utilisation Date through its Facility Office.

 

  (b)

The amount of each Lender’s participation in each Loan will be equal to its
Applicable Percentage of the US/UK Tranche Commitments in the case of a US/UK
Tranche Loan or the Norwegian Tranche Commitments in the case of a Norwegian
Tranche Loan, in each case, immediately prior to making the Loan.

 

  (c)

The Agent shall determine the Base Currency Amount of each Revolving Facility
Loan which is to be made in an Agreed Currency and notify each Lender of the
amount, currency and the Base Currency Amount of each Loan, the amount of its
participation in that Loan and, if different, the amount of that participation
to be made available in accordance with Clause 36.1 (Payments to the Agent) by
the Specified Time.

 

5.5

Lender Affiliates and Facility Office

(a) In respect of a Loan or Loans to a particular Borrower (“Designated Loans”)
a Lender (a “Designating Lender”) may at any time and from time to time, acting
reasonably, designate (by three Business Days’ prior written notice to the Agent
and the Obligors’ Agent or such shorter period as they may agree):

 

  (i)

a substitute Facility Office from which it will make Designated Loans (a
“Substitute Facility Office”); or

 

  (ii)

nominate an Affiliate to act as the Lender of Designated Loans (a “Substitute
Affiliate Lender”),

provided that a Designating Lender may only designate a Substitute Facility
Office or nominate a Substitute Affiliate Lender pursuant to this Clause to the
extent that the relevant Substitute Facility Office or the Substitute Affiliate
Lender is legally able to lend to the relevant Borrower.

 

  (b)

A notice to nominate a Substitute Affiliate Lender must be in the form set out
in Schedule 8 (Form of Substitute Affiliate Lender Designation Notice) and be
countersigned by the relevant Substitute Affiliate Lender confirming it will be
bound as a Lender under this Agreement in respect of the Designated Loans in
respect of which it acts as Lender.

 

  (c)

The Designating Lender will act as the representative of any Substitute
Affiliate Lender it nominates for all administrative purposes under this
Agreement. The Obligors, the Agent and the other Finance Parties will be
entitled to deal only with the Designating Lender, except that payments will be
made (by the Agent, except as otherwise provided in this Agreement) in respect
of Designated Loans to the Facility Office of the Substitute Affiliate Lender.
In particular the Revolving Facility Commitments of the Designating Lender will
not be treated as reduced by the introduction of the Substitute Affiliate Lender
for voting purposes under this Agreement or the other Finance Documents nor will
the

 

64



--------------------------------------------------------------------------------

  participations of such Substitute Affiliate Lender in Designated Loans entitle
it to any rights or otherwise be treated as Revolving Facility Commitments for
voting purposes under this Agreement or the other Finance Documents, provided
that if the Substitute Affiliate Lender is a Defaulting Lender the Designating
Lender shall be deemed to be a Defaulting Lender for voting purposes under this
Agreement.

 

  (d)

Save as mentioned in paragraph (c) above, a Substitute Affiliate Lender will be
treated as a Lender for all purposes under the Finance Documents and having a
Revolving Facility Commitment equal to the principal amount of its outstanding
participations in all Designated Loans in which it is participating if and for
so long as it continues to be a Substitute Affiliate Lender under this
Agreement.

 

  (e)

A Designating Lender may revoke its designation of an Affiliate as a Substitute
Affiliate Lender by notice in writing to the Agent and the Obligors’ Agent
provided that such notice may only take effect when there are no Designated
Loans outstanding to the Substitute Affiliate Lender. Upon such Substitute
Affiliate Lender ceasing to be a Substitute Affiliate Lender the Designating
Lender will automatically assume (and be deemed to assume without further action
by any Party) all rights and obligations previously vested in the Substitute
Affiliate Lender.

 

  (f)

If a Designating Lender designates a Substitute Facility Office or Substitute
Affiliate Lender in accordance with this clause:

 

  (i)

any Substitute Affiliate Lender shall be treated for the purposes of
Clause 18.2(d)(i) (Tax gross-up) as having become a Lender on the date of this
Agreement;

 

  (ii)

the Designating Lender shall ensure that the relevant Substitute Affiliate
Lender funds its participations in Loans to be funded by such Substitute
Affiliate Lender and performs each obligation it would be required to perform if
it was a Party; and

 

  (iii)

as a result of circumstances existing at the date the designation occurs, an
Obligor would be obliged to make a payment to the Substitute Affiliate Lender or
Designating Lender acting through a Substitute Facility Office under Clause 19
(Increased costs), then, the Substitute Affiliate Lender or Designating Lender
acting through a Substitute Facility Office is only entitled to receive payment
under those Clauses to the same extent as the Designating Lender would have been
if the designation had not occurred.

 

5.6

Cancellation of Commitment

The Revolving Facility Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period.

 

65



--------------------------------------------------------------------------------

5.7

Adjustment of Tranches

 

  (a)

The Agent may:

 

  (i)

in any Transfer Certificate or Assignment Agreement in relation to a New Lender;
and/or

 

  (ii)

from time to time with three Business Days’ prior notice to the Obligors’ Agent,

designate an amount of the Lenders’ US/UK Tranche Commitments as “Exclusive
US/UK Tranche Commitments” provided that the aggregate US/UK Tranche Commitments
of all Lenders designated as Exclusive US/UK Tranche Commitments at the time it
signs such Transfer Certificate or Assignment Agreement or the date it provides
the relevant notification (as applicable) does not exceed in aggregate one third
of the Total Commitments.    The Agent shall, in any applicable Transfer
Certificate or Assignment Agreement and/or in any notice delivered pursuant to
this paragraph (a), specify the Exclusive US/UK Tranche Commitments applicable
to the relevant Lender(s). If reasonably requested by the Obligors’ Agent for
the purposes of exercising a reallocation pursuant to this Clause 5.7, the Agent
will confirm to the Obligors’ Agent the Exclusive US/UK Tranche Commitments
applicable to the relevant Lender(s).

 

  (b)

Once so designated, the Exclusive US/UK Tranche Commitments of a Lender may not
be adjusted without the consent of that Lender. Any cancellation of the US/UK
Tranche Commitments of a Lender shall reduce pro rata the Exclusive US/UK
Tranche Commitments of that Lender

 

  (c)

Not more than once in any three month period (and provided that no Default or
Event of Default is continuing or would result therefrom), the Obligors’ Agent
may make a request to the Agent in writing (an “Adjustment Request”) that an
amount of the US/UK Tranche Commitments of the Lenders with US/UK Tranche
Commitments be reallocated as Norwegian Tranche Commitments of those Lenders or
that an amount of the Norwegian Tranche Commitments of the Lenders with
Norwegian Tranche Commitments be reallocated as US/UK Tranche Commitments of
those Lenders (in each case a “Tranche Adjustment”). Any such Tranche Adjustment
shall specify the amount of each Lender’s US/UK Tranche Commitment or Norwegian
Tranche Commitment (as applicable) that is to be reallocated as a Norwegian
Tranche Commitment or US/UK Tranche Commitment (as applicable) of that Lender
(which amounts may be selected by the Obligors’ Agent and shall not be required
to be pro rata amongst the relevant Lenders) provided always that: (i) the
Obligors’ Agent may not request any Tranche Adjustment that would result in any
Lender’s US/UK Tranche Commitment being less than its Exclusive US/UK Tranche
Commitments; (ii) the sum of the US/UK Tranche Commitments and the Norwegian
Tranche Commitments shall not exceed the Total Commitments; and (iii) the
Norwegian Tranche Commitments shall at no time exceed the greater of (i) USD
40,000,000 and (ii) 55 percent of the Total Commitments

 

  (d)

For the avoidance of doubt any Tranche Adjustment that is made in accordance
with paragraph (c) above may not increase any Lender’s aggregate Revolving
Facility Commitments. A Tranche Adjustment that is not made in accordance with
paragraph (c) above or this paragraph (d) requires the consent of all the
Lenders. A Tranche Adjustment that is made in accordance with paragraph
(c) above and this paragraph (d) shall not require the consent of any of the
Lenders.

 

66



--------------------------------------------------------------------------------

  (e)

Following the receipt of an Adjustment Request, the Agent shall inform the
applicable Lenders accordingly and, if required, request their consent to the
relevant Tranche Adjustment.

 

  (f)

The applicable Lenders may, acting reasonably, request any information from the
Obligors’ Agent in relation to such Tranche Adjustment, which the Obligors’
Agent shall use reasonable endeavours to provide.

 

  (g)

If the consent of the Lenders is required pursuant to Clause 5.7(d) and has not
been received within ten Business Days of receipt by the Lenders from the Agent
of the Adjustment Request, the Adjustment Request shall be deemed to be rejected
by such Lender(s) and no such Tranche Adjustment shall be made in relation to
such Lender(s).

 

  (h)

If consent is required, the relevant Lenders may give their consent to any
Adjustment Request subject to such conditions as they may reasonably request but
no such conditions shall be effective unless agreed by the Borrowers (provided
always if the Obligors do not satisfy such conditions, the Lenders shall not be
under any obligation to agree to the Adjustment Request).

 

  (i)

If the applicable Lenders give their consent to the Adjustment Request (or if no
consent is required) then the US/UK Tranche Commitments and the Norwegian
Tranche Commitments of each applicable Lender shall be adjusted accordingly as
requested with effect from the date set out in the Adjustment Request (or, if
consent of the Lenders is required, the date such consent is provided or, in any
case, any later date agreed between the Agent and the Obligors’ Agent) and on
such date, if applicable the Agent shall effect such changes (if any) to the
outstanding Loans which are necessary to ensure compliance with the adjusted
US/UK Tranche Commitments and Norwegian Tranche Commitments, and the Obligors’
Agent and the Borrowers shall be deemed to have made such prepayment requests
and shall be deemed to have submitted such Utilisation Requests as may be
necessary to effect such changes.

 

5.8

Revaluation of Loans

If any Loans are denominated in an Agreed Currency, the Agent shall, at the end
of each calendar month, recalculate the Base Currency Amount of each such Loan
by notionally converting into the Base Currency the outstanding amount of that
Loan on the basis of the Agent’s Spot Rate of Exchange on the date of
calculation and notify the Obligors’ Agent of such recalculation within seven
Business Days of the end of each calendar month. The Obligors’ Agent shall use
the most recently notified amounts of such Loans for the purposes of the next
Aggregate Borrowing Base Certificate following the date of such notification.

 

67



--------------------------------------------------------------------------------

6.

UTILISATION – LETTERS OF CREDIT

 

6.1

The Revolving Facility

 

  (a)

The Revolving Facility may be utilised by way of Letters of Credit.

 

  (b)

Clause 5 (Utilisation - Loans) does not apply to utilisations by way of Letters
of Credit.

 

  (c)

In determining the amount of the Available Facility and a Lender’s L/C
Proportion of a proposed Letter of Credit for the purposes of this Agreement the
Available Commitment of a Lender will be calculated ignoring any cash cover
provided for outstanding Letters of Credit.

 

6.2

Delivery of a Utilisation Request for Letters of Credit

A Borrower (or the Obligors’ Agent on its behalf) may request a Letter of Credit
to be issued by delivery to the Agent of a duly completed Utilisation Request
not later than the Specified Time. A Letter of Credit may be requested to be
issued on behalf of another member of the Group by a Borrower (or the Obligors’
Agent on behalf of a Borrower) and the requesting Borrower shall be the Borrower
of that Letter of Credit.

 

6.3

Completion of a Utilisation Request for Letters of Credit

Each Utilisation Request for a Letter of Credit is irrevocable and will not be
regarded as having been duly completed unless:

 

  (a)

it specifies that it is for a Letter of Credit;

 

  (b)

it identifies the Borrower of the Letter of Credit and the relevant Tranche;

 

  (c)

it identifies the Issuing Bank which is to issue the Letter of Credit and such
Issuing Bank is permitted to be an Issuing Bank for the relevant Letter of
Credit in accordance with this Agreement;

 

  (d)

the proposed Utilisation Date is a Business Day within the Availability Period
applicable to the Revolving Facility;

 

  (e)

the currency and amount of the Letter of Credit comply with Clause 6.4;

 

  (f)

the form of Letter of Credit is attached;

 

  (g)

the Expiry Date of the Letter of Credit falls on or before five Business Days
prior to the then scheduled Termination Date pursuant to paragraphs (a) and (b)
of the definition thereof;

 

  (h)

the Term of the Letter of Credit is 12 months or less;

 

  (i)

the delivery instructions for the Letter of Credit are specified; and

 

  (j)

the identity of the beneficiary of the Letter of Credit is approved by the
Issuing Bank acting reasonably.

 

68



--------------------------------------------------------------------------------

6.4

Currency and amount

 

  (a)

The currency specified in a Utilisation Request must be the Base Currency or an
Agreed Currency.

 

  (b)

The amount of the proposed Letter of Credit must be an amount whose Base
Currency Amount is not more than the Available Facility and which is:

 

  (i)

if the currency selected is the Base Currency, a minimum of USD 100,000 or, if
less, the lesser of (a) the Availability for the relevant Borrower and (b) the
Aggregate Availability and (c) the maximum amount available to be utilised as a
Letter of Credit by the relevant Borrower in compliance with paragraph
(v) below; or

 

  (ii)

if the currency selected is sterling, a minimum of £100,000 or, if less, the
lesser of (a) the Availability for the relevant Borrower and (b) the Aggregate
Availability and (c) the maximum amount available to be utilised as a Letter of
Credit by the relevant Borrower in compliance with paragraph (v) below; or

 

  (iii)

if the currency selected is euro, a minimum of €100,000 or, if less, the lesser
of (a) the Availability for the relevant Borrower and (b) the Aggregate
Availability and (c) the maximum amount available to be utilised as a Letter of
Credit by the relevant Borrower in compliance with paragraph (v) below; or

 

  (iv)

if the currency selected is Norwegian Kroner, a minimum of NOK 1,000,000 or, if
less, the lesser of (a) the Availability for the relevant Borrower and (b) the
Aggregate Availability and (c) the maximum amount available to be utilised as a
Letter of Credit by the relevant Borrower in compliance with paragraph
(v) below;

 

  (v)

in an aggregate principal amount that will not result in:

 

  (A)

any Lender’s Revolving Facility Exposure exceeding such Lender’s Revolving
Facility Commitment; or

 

  (B)

any Lender’s US/UK Tranche Exposure exceeding such Lender’s US/UK Tranche
Commitments; or

 

  (C)

any Lender’s Norwegian Tranche Exposure exceeding such Lender’s Norwegian
Tranche Commitments; or

 

  (D)

the Aggregate Revolving Exposure exceeding the lesser of (x) the Total
Commitments and (y) the Aggregate Borrowing Base; or;

 

  (E)

with respect to the relevant Borrower, the Lenders’ Revolving Facility Exposure,
US/UK Tranche Exposure or Norwegian Tranche Exposure (as applicable) in relation
to such Borrower, exceeding the lesser of:

 

69



--------------------------------------------------------------------------------

  (i)

the US/UK Tranche Commitments or the Norwegian Tranche Commitments (as
applicable);

 

  (ii)

in the case of:

 

  1.

the English Borrower the sum of (x) the Borrowing Base of the English Borrower
and (y) the English Designated Amount at such time;

 

  2.

the Norwegian Borrower, the sum of (x) the Borrowing Base of the Norwegian
Borrower and (y) the Norwegian Designated Amount at such time; or

 

  3.

the US Borrower, the Borrowing Base of the US Borrower, less the English
Designated Amount and the Norwegian Designated Amount at such time.

 

  (c)

The maximum aggregate Base Currency Amount of all Letters of Credit shall not
exceed USD 30,000,000 at any time.

 

6.5

Issue of Letters of Credit

 

  (a)

If the conditions set out in this Agreement have been met, the Issuing Bank
shall issue the Letter of Credit on the Utilisation Date.

 

  (b)

Subject to Clause 4.1 (Initial conditions precedent), the Issuing Bank will only
be obliged to comply with Clause 6.5(a), if on the date of the Utilisation
Request or Renewal Request and on the proposed Utilisation Date:

 

  (i)

in the case of a Letter of Credit to be renewed in accordance with Clause 6.6 no
Event of Default is continuing or would result from the proposed Utilisation
and, in the case of any other Utilisation, no Default is continuing or would
result from the proposed Utilisation; and

 

  (ii)

the Repeating Representations to be made by each Obligor are true in all
material respects.

 

  (c)

The amount of each Lender’s participation in each Letter of Credit will be equal
to its L/C Proportion.

 

  (d)

The Agent shall determine the Base Currency Amount of each Letter of Credit
which is to be issued in an Agreed Currency and shall notify the Issuing Bank
and each Lender of the details of the requested Letter of Credit and its
participation in that Letter of Credit by the Specified Time.

 

  (e)

The Issuing Bank has no duty to enquire of any person whether or not any of the
conditions set out in Clause 6.5(b) have been met. The Issuing Bank may assume
that those conditions have been met unless it is expressly notified to the
contrary by the Agent. The Issuing Bank will have no liability to any person for
issuing a Letter of Credit based on such assumption.

 

70



--------------------------------------------------------------------------------

  (f)

The Issuing Bank is solely responsible for the form of the Letter of Credit that
it issues. The Agent has no duty to monitor the form of that document.

 

  (g)

Subject to Clause 32.7(i) (Rights and discretions), each of the Issuing Bank and
the Agent shall provide the other with any information reasonably requested by
the other that relates to a Letter of Credit and its issue.

 

  (h)

The Issuing Bank may issue a Letter of Credit in the form of a SWIFT message or
other form of communication customary in the relevant market but has no
obligation to do so.

 

6.6

Renewal of a Letter of Credit

 

  (a)

A Borrower (or the Obligors’ Agent on its behalf) may request that any Letter of
Credit issued at the request of that Borrower be renewed by delivery to the
Agent of a Renewal Request in substantially similar form to a Utilisation
Request for a Letter of Credit by the Specified Time.

 

  (b)

The Finance Parties shall treat any Renewal Request in the same way as a
Utilisation Request for a Letter of Credit except that the condition set out in
Clause 6.3(f) shall not apply.

 

  (c)

The terms of each renewed Letter of Credit shall be the same as those of the
relevant Letter of Credit immediately prior to its renewal, except that:

 

  (i)

its amount may be less than the amount of the Letter of Credit immediately prior
to its renewal; and

 

  (ii)

its Term shall start on the date which was the Expiry Date of the Letter of
Credit immediately prior to its renewal, and shall end on the proposed Expiry
Date specified in the Renewal Request.

 

  (d)

Subject to Clause 6.6(e), if the conditions set out in this Agreement have been
met, the Issuing Bank shall amend and re-issue any Letter of Credit pursuant to
a Renewal Request.

 

  (e)

Where a new Letter of Credit is to be issued to replace by way of renewal an
existing Letter of Credit, the Issuing Bank is not required to issue that new
Letter of Credit until the Letter of Credit being replaced has been returned to
the Issuing Bank or the Issuing Bank is satisfied, acting reasonably, either
that it will be returned to it or otherwise that no liability can arise under
it.

 

6.7

Reduction of a Letter of Credit

 

  (a)

If, on the proposed Utilisation Date of a Letter of Credit, any Lender under the
Revolving Facility is a Non-Acceptable L/C Lender and:

 

  (i)

that Lender has failed to provide cash collateral to the Issuing Bank in
accordance with Clause 7.4 (Cash collateral by Non-Acceptable L/C Lender and
Borrower’s option to provide cash cover); and

 

71



--------------------------------------------------------------------------------

  (ii)

the Borrower of that proposed Letter of Credit has not exercised its right to
provide cash cover to the Issuing Bank in accordance with Clause 7.4(g) (Cash
collateral by Non-Acceptable L/C Lender and Borrower’s option to provide cash
cover),

the Issuing Bank may, subject to paragraph (d) below, reduce the amount of that
Letter of Credit by an amount equal to the amount of the participation of that
Non-Acceptable L/C Lender in respect of that Letter of Credit and that
Non-Acceptable L/C Lender shall be deemed not to have any participation (or
obligation to indemnify the Issuing Bank) in respect of that Letter of Credit
for the purposes of the Finance Documents.

 

  (b)

The Issuing Bank shall notify the Agent and the Obligors’ Agent of each
reduction made pursuant to this Clause 6.7.

 

  (c)

This Clause 6.7 shall not affect the participation of each other Lender in that
Letter of Credit except for any increase in their participation pursuant to
paragraph (d) below.

 

  (d)

If paragraph (a) applies and there are sufficient applicable Available
Commitments of other Lenders who are not Non-Acceptable L/C Lenders the Issuing
Bank shall not reduce a Letter of Credit but instead the relevant Non-Acceptable
L/C Lender shall cease to have any participation in respect of that Letter of
Credit and its participations will be reallocated to such other Lenders pro rata
to their applicable Available Commitments.

 

6.8

Revaluation of Letters of Credit

If any Letters of Credit are denominated in an Agreed Currency, the Agent shall,
at the end of each calendar month, recalculate the Base Currency Amount of each
such Letter of Credit by notionally converting into the Base Currency the
outstanding amount of that Letter of Credit on the basis of the Agent’s Spot
Rate of Exchange on the date of calculation and notify the Obligors’ Agent of
such recalculation within seven Business Days of the end of each calendar month.
The Obligors’ Agent shall use the most recently notified amounts of such Letters
of Credit for the purposes of the next Aggregate Borrowing Base Certificate
following the date of such notification.

 

6.9

Reduction or expiry of Letter of Credit

If the amount of any Letter of Credit is wholly or partially reduced or it is
repaid or prepaid or it expires prior to its Expiry Date, the relevant Issuing
Bank and the Borrower that requested (or on behalf of which the Obligors’ Agent
requested) the issue of that Letter of Credit shall promptly notify the Agent of
the details upon becoming aware of them.

 

6.10

Appointment of additional Issuing Banks

Any Lender which has agreed to the Obligors’ Agent’s request to be an Issuing
Bank for the purposes of this Agreement shall become a Party as an “Issuing
Bank” upon notifying the Agent and the Obligors’ Agent that it has so agreed to
be an Issuing Bank.

 

72



--------------------------------------------------------------------------------

7.

LETTERS OF CREDIT

 

7.1

Immediately payable

If a Letter of Credit or any amount outstanding under a Letter of Credit is
expressed to be immediately payable, the Borrower that requested (or on behalf
of which the Obligors’ Agent requested) the issue of that Letter of Credit shall
repay or prepay that amount immediately.

 

7.2

Claims under a Letter of Credit

 

  (a)

Each Borrower irrevocably and unconditionally authorises the Issuing Bank to pay
any claim made or purported to be made under a Letter of Credit requested by it
(or requested by the Obligors’ Agent on its behalf) and which appears on its
face to be in order (in this Clause 7, a “claim”).

 

  (b)

Each Borrower shall immediately on demand pay to the Agent for the Issuing Bank
an amount equal to the amount of any claim.

 

  (c)

Each Borrower acknowledges that the Issuing Bank:

 

  (i)

is not obliged to carry out any investigation or seek any confirmation from any
other person before paying a claim; and

 

  (ii)

deals in documents only and will not be concerned with the legality of a claim
or any underlying transaction or any available set-off, counterclaim or other
defence of any person.

 

  (d)

The obligations of a Borrower under this Clause 7 will not be affected by:

 

  (i)

the sufficiency, accuracy or genuineness of any claim or any other document; or

 

  (ii)

any incapacity of, or limitation on the powers of, any person signing a claim or
other document.

 

7.3

Indemnities

 

  (a)

Each Borrower shall immediately on demand indemnify the Issuing Bank against any
cost, loss or liability incurred by the Issuing Bank (otherwise than by reason
of the Issuing Bank’s gross negligence or wilful misconduct) in acting as the
Issuing Bank under any Letter of Credit requested by (or on behalf of) that
Borrower.

 

  (b)

Each Lender shall (according to its L/C Proportion) immediately on demand
indemnify the Issuing Bank against any cost, loss or liability incurred by the
Issuing Bank (otherwise than by reason of the Issuing Bank’s gross negligence or
wilful misconduct) in acting as the Issuing Bank under any Letter of Credit
(unless the Issuing Bank has been reimbursed by an Obligor pursuant to a Finance
Document).

 

73



--------------------------------------------------------------------------------

  (c)

The Borrower which requested (or on behalf of which the Obligors’ Agent
requested) a Letter of Credit shall immediately on demand reimburse any Lender
for any payment it makes to the Issuing Bank under this Clause 7.3 in respect of
that Letter of Credit.

 

  (d)

The obligations of each Lender or Borrower under this Clause are continuing
obligations and will extend to the ultimate balance of sums payable by that
Lender or Borrower in respect of any Letter of Credit, regardless of any
intermediate payment or discharge in whole or in part.

 

  (e)

If a Borrower has provided cash cover in respect of a Lender’s participation in
a Letter of Credit, the Issuing Bank shall seek reimbursement from that cash
cover before making a demand of that Lender under Clause 7.3(b). Any recovery
made by an Issuing Bank pursuant to that cash cover will reduce that Lender’s
liability under Clause 7.3(b).

 

  (f)

The obligations of any Lender or Borrower under this Clause will not be affected
by any act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause (without
limitation and whether or not known to it or any other person) including:

 

  (i)

any time, waiver or consent granted to, or composition with, any Obligor, any
beneficiary under a Letter of Credit or any other person;

 

  (ii)

the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor or any member of the Group;

 

  (iii)

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor, any beneficiary under a Letter of Credit or other person
or any non-presentation or non-observance of any formality or other requirement
in respect of any instrument or any failure to realise the full value of any
security;

 

  (iv)

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Letter of Credit or any other person;

 

  (v)

any amendment (however fundamental) or replacement of a Finance Document, any
Letter of Credit or any other document or security;

 

  (vi)

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document, any Letter of Credit or any other document or
security; or

 

  (vii)

any insolvency or similar proceedings.

 

74



--------------------------------------------------------------------------------

7.4

Cash collateral by Non-Acceptable L/C Lender and Borrower’s option to provide
cash cover

 

  (a)

If, at any time, a Lender under the Revolving Facility is a Non-Acceptable L/C
Lender, the Issuing Bank may, by notice to that Lender, request that Lender to
pay and that Lender shall pay, on or prior to the date falling two Business Days
after the request by the Issuing Bank, an amount equal to that Lender’s L/C
Proportion of:

 

  (i)

the outstanding amount of a Letter of Credit; or

 

  (ii)

in the case of a proposed Letter of Credit, the amount of that proposed Letter
of Credit,

and in the currency of that Letter of Credit to an interest-bearing account held
in the name of that Lender with the Issuing Bank.

 

  (b)

The Non-Acceptable L/C Lender to whom a request has been made in accordance with
Clause 7.4(a) shall enter into a security document or other form of collateral
arrangement over the account, in form and substance satisfactory to the Issuing
Bank, as collateral for any amounts due and payable under this Agreement by that
Lender to the Issuing Bank in respect of that Letter of Credit.

 

  (c)

Subject to Clause 7.4(f), withdrawals from such an account may only be made to
pay the Issuing Bank amounts due and payable to it under this Agreement by the
Non-Acceptable L/C Lender in respect of that Letter of Credit until no amount is
or may be outstanding under that Letter of Credit.

 

  (d)

Each Lender shall notify the Agent and the Obligors’ Agent:

 

  (i)

on the date of this Agreement or on any later date on which it becomes a Lender
in accordance with Clause 2.2 (Increase) or Clause 29 (Changes to the Lenders)
whether it is a Non-Acceptable L/C Lender; and

 

  (ii)

as soon as practicable upon becoming aware of the same, that it has become a
Non-Acceptable L/C Lender,

and an indication in Schedule 1 (The Original Parties), in a Transfer
Certificate, in an Assignment Agreement or in an Increase Confirmation to that
effect will constitute a notice under Clause 7.4(d)(i) to the Agent and, upon
delivery in accordance with Clause 29.7 (Copy of Transfer Certificate,
Assignment Agreement or Increase Confirmation to Obligors’ Agent), to the
Obligors’ Agent.

 

  (e)

Any notice received by the Agent pursuant to Clause 7.4(d) shall constitute
notice to the Issuing Bank of that Lender’s status and the Agent shall, upon
receiving each such notice, promptly notify the Issuing Bank of that Lender’s
status as specified in that notice.

 

75



--------------------------------------------------------------------------------

  (f)

Notwithstanding Clause 7.4(c), a Lender which has provided cash collateral in
accordance with this Clause 7.4 may, by notice to the Issuing Bank, request that
an amount equal to the amount provided by it as collateral in respect of the
relevant Letter of Credit (together with any accrued interest) be returned to
it:

 

  (i)

to the extent that such cash collateral has not been applied in satisfaction of
any amount due and payable under this Agreement by that Lender to the Issuing
Bank in respect of the relevant Letter of Credit;

 

  (ii)

if:

 

  (A)

it ceases to be a Non-Acceptable L/C Lender;

 

  (B)

its obligations in respect of the relevant Letter of Credit are transferred to a
New Lender in accordance with the terms of this Agreement; or

 

  (C)

an Increase Lender has agreed to undertake that Lender’s obligations in respect
of the relevant Letter of Credit in accordance with the terms of this Agreement;
and

 

  (iii)

if no amount is due and payable by that Lender in respect of a Letter of Credit,
and the Issuing Bank shall pay that amount to the Lender within three Business
Days of that Lender’s request (and shall cooperate with the Lender in order to
procure that the relevant security or collateral arrangement is released and
discharged).

 

  (g)

To the extent that a Non-Acceptable L/C Lender fails to provide cash collateral
(or notifies the Issuing Bank that it will not provide cash collateral) in
accordance with this Clause 7.4 in respect of a proposed Letter of Credit, the
Issuing Bank shall promptly notify the Obligors’ Agent (with a copy to the
Agent) and the Borrower of that proposed Letter of Credit may, at any time
before the proposed Utilisation Date of that Letter of Credit, provide cash
cover to an account with the Issuing Bank in an amount equal to that Lender’s
L/C Proportion of the amount of that proposed Letter of Credit.

 

7.5

Requirement for cash cover from Borrower

If:

 

  (a)

a Non-Acceptable L/C Lender fails to provide cash collateral (or notifies the
Issuing Bank that it will not provide cash collateral) in accordance with
Clause 7.4 (Cash collateral by Non-Acceptable L/C Lender and Borrower’s option
to provide cash cover) in respect of a Letter of Credit that has been issued;

 

  (b)

the Issuing Bank notifies the Obligors’ Agent (with a copy to the Agent) that it
requires the Borrower of the relevant Letter of Credit to provide cash cover to
an account with the Issuing Bank in an amount equal to that Non-Acceptable L/C
Lender’s L/C Proportion of the outstanding amount of that Letter of Credit (or
if less, the amount of cash cover the Non-Acceptable L/C Lender has failed to
provide);

 

76



--------------------------------------------------------------------------------

  (c)

that Borrower has not already provided such cash cover which is continuing to
stand as collateral; and

 

  (d)

a Cash Dominion Period is continuing,

then that Borrower shall provide such cash cover within 10 Business Days of the
notice referred to in Clause 7.5(b) (unless the relevant Non-Acceptable L/C
Lender has been replaced as a Lender).

 

7.6

Regulation and consequences of cash cover provided by Borrower

 

  (a)

Any cash cover provided by a Borrower pursuant to Clause 7.4 or Clause 7.5 may
be funded out of a Revolving Facility Loan.

 

  (b)

Notwithstanding Clause 1.2(e) (Construction), the relevant Borrower may request
that an amount equal to the cash cover (together with any accrued interest)
provided by it pursuant to Clause 7.4 or Clause 7.5 be returned to it:

 

  (i)

to the extent that such cash cover has not been applied in satisfaction of any
amount due and payable under this Agreement by that Borrower to the Issuing Bank
in respect of a Letter of Credit;

 

  (ii)

if:

 

  (A)

the relevant Lender ceases to be a Non-Acceptable L/C Lender;

 

  (B)

the relevant Lender’s obligations in respect of the relevant Letter of Credit
are transferred to a New Lender in accordance with the terms of this Agreement;
or

 

  (C)

an Increase Lender has agreed to undertake the relevant Lender’s obligations in
respect of the relevant Letter of Credit in accordance with the terms of this
Agreement; and

 

  (iii)

if no amount is due and payable by the relevant Lender in respect of the
relevant Letter of Credit,

and the Issuing Bank shall pay that amount to that Borrower within 3 Business
Days of that Borrower’s request.

 

  (c)

To the extent that a Borrower has provided cash cover pursuant to Clause 7.4 or
Clause 7.5, the relevant Lender’s L/C Proportion in respect of that Letter of
Credit will remain (but that Lender’s obligations in relation to that Letter of
Credit may be satisfied in accordance with Clause 1.2(e)(ii) (Construction)).
However the relevant Borrower’s obligation to pay any Letter of Credit fee in
relation to the relevant Letter of Credit to the Agent (for the account of that
Lender) in accordance with Clause 17.3(b) (Fees payable in respect of Letters of
Credit) will be reduced proportionately as from the date on which it provides
that cash cover (and for so long as the relevant amount of cash cover continues
to stand as collateral).

 

77



--------------------------------------------------------------------------------

  (d)

The relevant Issuing Bank shall promptly notify the Agent of the extent to which
a Borrower provides cash cover pursuant to Clause 7.4 or Clause 7.5 and of any
change in the amount of cash cover so provided.

 

7.7

Rights of contribution

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 7 (other
than a Defaulting Lender which has failed to comply with this Clause 7, provided
always that in no event shall any right of contribution or indemnity attach to,
or adversely affect, any other Finance Party).

 

8.

SWINGLINE LOANS

 

  (a)

The Agent, the Swingline Lender and the Lenders agree that a Borrower (or the
Obligors’ Agent on behalf of a Borrower) may request a Swingline Loan by
submitting a duly completed Utilisation Request by the Specified Time. Following
such request, the terms of this Clause 8 apply and the Swingline Lender will, on
behalf of the Lenders and in the amount requested, advance same day funds to the
relevant Borrower, on the date of the applicable Utilisation to the bank account
nominated by the relevant Borrower for the purpose of receiving such amounts
from time to time (each such loan made solely by the Swingline Lender pursuant
to this Clause 8 is referred to in this Agreement as a “Swingline Loan”), with
settlement among the Lenders as to the Swingline Loans to take place on a
periodic basis as set out in this Clause 8.

 

  (b)

Except as otherwise provided in this Clause 8, each Swingline Loan shall be
subject to all the terms and conditions applicable to other Loans funded by the
Lenders, except that all payments thereon shall be payable to the Swingline
Lender solely for its own account.

 

  (c)

The aggregate amount of Swingline Loans outstanding at any time shall not exceed
USD 7,500,000.

 

  (d)

The Swingline Lender shall not make any Swingline Loan if the requested
Swingline Loan exceeds Aggregate Availability or the relevant Borrower’s
Availability before or after giving effect to such Swingline Loan.

 

  (e)

Upon the making of a Swingline Loan (whether before or after the occurrence of a
Default and regardless of whether a Settlement (as defined below) has been
requested with respect to such Swingline Loan), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swingline Lender, without recourse or warranty,
an undivided interest and participation in such Swingline Loan in proportion to
its Applicable Percentage of its US/UK Tranche Commitments or Norwegian Tranche
Commitments (as applicable).

 

  (f)

The Swingline Lender may, at any time, require the Lenders to fund their
participations referred to in paragraph (e). From and after the date, if any, on
which any Lender is required to fund its participation in any Swingline Loan
purchased hereunder, the Agent shall promptly distribute to such Lender, such
Lender’s Applicable Percentage of all payments of principal and interest and all
proceeds of Charged Property received by the Agent in respect of such Swingline
Loan.

 

78



--------------------------------------------------------------------------------

  (g)

The Agent, on behalf of the Swingline Lender, may request settlement (a
“Settlement”) with the Lenders on at least a weekly basis or on any date that
the Agent elects, by notifying the relevant Lenders of such requested Settlement
by facsimile, telephone, or e-mail no later than 11.00 a.m. London time on the
date of such requested Settlement (the “Settlement Date”). Each Lender (other
than the Swingline Lender, in the case of the Swingline Loans) shall transfer
the amount of such Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Swingline Loan with respect to which Settlement is
requested to the Agent, to such account of the Agent as the Agent may designate,
not later than 3.00 p.m., on such Settlement Date.

 

  (h)

Settlements may occur during the existence of a Default and whether or not the
applicable conditions precedent set out in Clause 4.2 (Further conditions
precedent) have then been satisfied. Such amounts transferred to the Agent shall
be applied against the amounts of the Swingline Lender’s Swingline Loans and,
together with the Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute ABR Rate Loans of such Lenders, respectively. If any such
amount is not transferred to the Agent by any Lender on such Settlement Date,
the Swingline Lender shall be entitled to recover from such Lender on demand
such amount, together with interest thereon.

 

  (i)

All Swingline Loans will be denominated in US dollars.

 

9.

AGREED CURRENCIES

 

9.1

Selection of currency

A Borrower (or the Obligors’ Agent on its behalf) shall select the currency of a
Utilisation in a Utilisation Request.

 

9.2

Unavailability of a currency

If before the Specified Time on any Quotation Day:

 

  (a)

a Lender notifies the Agent that the Agreed Currency requested is not readily
available to it in the amount required; or

 

  (b)

a Lender notifies the Agent that compliance with its obligation to participate
in a Loan in the proposed Agreed Currency would contravene a law or regulation
applicable to it,

 

79



--------------------------------------------------------------------------------

the Agent will give notice to the relevant Borrower to that effect by the
Specified Time on that day. In this event, any Lender that gives notice pursuant
to this Clause 9.2 will be required to participate in the Loan in the Base
Currency (in an amount equal to that Lender’s proportion of the Base Currency
Amount, or in respect of a Rollover Loan, an amount equal to that Lender’s
proportion of the Base Currency Amount of the Rollover Loan that is due to be
made) and its participation will be treated as a separate Loan denominated in
the Base Currency during that Interest Period.

 

9.3

Agent’s calculations

Each Lender’s participation in a Loan will be determined in accordance with
Clause 5.4(b) (Lenders’ participation).

 

80



--------------------------------------------------------------------------------

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION

 

10.

REPAYMENT

 

10.1

Repayment of Loans and Letters of Credit

 

  (a)

Subject to Clause 10.1(d), each Borrower which has drawn a Revolving Facility
Loan shall repay that Loan:

 

  (i)

on the last day of its Interest Period (in the case of LIBOR Rate Loans and
NIBOR Rate Loans); and

 

  (ii)

on the Termination Date (in the case of ABR Rate Loans and Foreign Base Rate
Loans).

 

  (b)

Notwithstanding the above, all Loans (including Swingline Loans) shall be repaid
in full on the Termination Date.

 

  (c)

Without prejudice to each Borrower’s obligation under Clause 10.1(a), if:

 

  (i)

one or more Revolving Facility Loans are to be made available to a Borrower:

 

  (A)

on the same day that a maturing Revolving Facility Loan is due to be repaid by
that Borrower;

 

  (B)

in the same currency as the maturing Revolving Facility Loan (unless it arose as
a result of the operation of Clause 9.2 (Unavailability of a currency)); and

 

  (C)

in whole or in part for the purpose of refinancing the maturing Revolving
Facility Loan; and

 

  (ii)

the proportion borne by each Lender’s participation in the maturing Revolving
Facility Loan to the amount of that maturing Revolving Facility Loan is the same
as the proportion borne by that Lender’s participation in the new Revolving
Facility Loans to the aggregate amount of those new Revolving Facility Loans,

the aggregate amount of the new Revolving Facility Loans shall, unless the
relevant Borrower or the Obligors’ Agent notifies the Agent to the contrary in
the relevant Utilisation Request, be treated as if applied in or towards
repayment of the maturing Revolving Facility Loan so that:

 

  (A)

if the amount of the maturing Revolving Facility Loan exceeds the aggregate
amount of the new Revolving Facility Loans:

 

  (1)

the relevant Borrower will only be required to make a payment under Clause 36.1
(Payments to the Agent) in an amount in the relevant currency equal to that
excess; and

 

81



--------------------------------------------------------------------------------

  (2)

each Lender’s participation in the new Revolving Facility Loans shall be treated
as having been made available and applied by the Borrower in or towards
repayment of that Lender’s participation in the maturing Revolving Facility Loan
and that Lender will not be required to make a payment under Clause 36.1
(Payments to the Agent) in respect of its participation in the new Revolving
Facility Loans; and

 

  (B)

if the amount of the maturing Revolving Facility Loan is equal to or less than
the aggregate amount of the new Revolving Facility Loans:

 

  (1)

the relevant Borrower will not be required to make a payment under Clause 36.1
(Payments to the Agent); and

 

  (2)

each Lender will be required to make a payment under Clause 36.1 (Payments to
the Agent) in respect of its participation in the new Revolving Facility Loans
only to the extent that its participation in the new Revolving Facility Loans
exceeds that Lender’s participation in the maturing Revolving Facility Loan and
the remainder of that Lender’s participation in the new Revolving Facility Loans
shall be treated as having been made available and applied by the Borrower in or
towards repayment of that Lender’s participation in the maturing Revolving
Facility Loan.

 

  (d)

At any time when a Lender becomes a Defaulting Lender, the maturity date of each
of the participations of that Lender in the Revolving Facility Loans then
outstanding will be automatically extended to the Termination Date and will be
treated as separate Revolving Facility Loans (the “Separate Loans”) denominated
in the currency in which the relevant participations are outstanding.

 

  (e)

A Borrower may repay any Separate Loan by giving not less than three Business
Days’ prior notice to the Agent. The Agent will forward a copy of a prepayment
notice received in accordance with this Clause 10.1(e) to the Defaulting Lender
concerned as soon as practicable on receipt.

 

  (f)

Interest in respect of a Separate Loan will accrue on the same basis as the
relevant Revolving Facility Loan and if the relevant Revolving Facility Loan was
a LIBOR Rate Loan or NIBOR Rate Loan for successive Interest Periods selected by
the Borrower by the time and date specified by the Agent (acting reasonably) and
will be payable by that Borrower to the Agent (for the account of that
Defaulting Lender) on the last day of each Interest Period of that Loan.

 

  (g)

The terms of this Agreement relating to Revolving Facility Loans generally shall
continue to apply to Separate Loans other than to the extent inconsistent with
Clause 10.1(d) to (f) above, in which case those paragraphs shall prevail in
respect of any Separate Loan.

 

82



--------------------------------------------------------------------------------

  (h)

Each Borrower on whose behalf a Letter of Credit has been issued which is
outstanding on the Termination Date shall repay that Letter of Credit on the
Termination Date.

 

10.2

Restrictions on Receivables and Cash Dominion

 

  (a)

Each Borrower covenants with the Agent that it will:

 

  (i)

not (without the prior written consent of the Agent) create Security over
(otherwise than pursuant to the Transaction Security Documents), dispose of,
release, set off, compound or otherwise deal with the Receivables of Eligible
Account Debtors otherwise than by getting in and realising them in the ordinary
and proper course of its business (and for this purpose the realisation of the
Receivables of Eligible Account Debtors by means of block discounting, factoring
or the like shall not be regarded as dealing in the ordinary and proper course
of its business);

 

  (ii)

pay or procure the payment of the proceeds of Receivables of Eligible Account
Debtors (other than Excluded Receivables) into a Collection Account governed by
a mandate and/or other agreement in each case in form and substance satisfactory
to the Agent (including a Deposit Account Control Agreement) and conferring
control over such account on the Security Agent in the use of any Collection
Account of the English Borrower and each Borrower hereby declares itself trustee
of proceeds of any such Receivables not from time to time so paid to hold the
same upon trust (or, in jurisdictions where the concept of trust is not
recognised, as agent) for the Security Agent to pay the same to the Agent in or
towards payment and discharge of the Secured Obligations in such order and
manner as the Agent may in its absolute and unfettered discretion from time to
time conclusively determine, it being understood and agreed that if the proceeds
of Receivables of Eligible Account Debtors invoiced as of the date of this
Agreement (or in the case of the US Borrower as of the US Borrower Accession
Date) are paid into the accounts indicated on the relevant invoices and promptly
transferred to the relevant Collection Account (and until such time as such
amounts are so transferred, they shall be held on trust by the relevant Borrower
for the Agent) any such payment shall not be a breach of any provisions of any
Finance Document or render any such Receivable as not being an Eligible
Receivable and any prompt payment by a Borrower of an amount which should have
been received in a Collection Account into a Collection Account shall cure any
Default arising from such receipt into another account;

 

  (iii)

provide any instruction or authorisation to the relevant account bank reasonably
required by the Agent for the Agent and Security Agent to ensure that the
provisions of Clause 10.2(b) to Clause 10.2(e) are capable of being complied
with;

 

  (iv)

promptly upon opening a Collection Account, enter into a Deposit Account Control
Agreement duly executed by such Borrower and the account bank with which the
relevant account is maintained; and

 

83



--------------------------------------------------------------------------------

  (v)

in the event that the Deposit Account Control Agreement takes the form of a
notice and acknowledgement with the applicable account bank, use its reasonable
endeavours to procure that such account bank delivers to the Agent a written
acknowledgement substantially in the form of the acknowledgement and agreement
attached to the notice provided that such account shall not be a Collection
Account for the purposes of the Finance Documents unless a Deposit Account
Control Agreement has been entered into or such acknowledgement received.

 

  (b)

Subject to Clause 10.2(e), on each Business Day all funds standing to the credit
of each Collection Account of the English Borrower shall be transferred by the
Security Agent into a bank account of the Agent in the relevant currency
nominated by the Agent for the purposes of this clause (each such bank account
being an “English Payment Account”) and the Agent shall apply all funds standing
to the credit of each English Payment Account:

 

  (i)

first, to prepay the Loans (including any Swingline Loans) of Lenders other than
Defaulting Lenders then owed by the English Borrower (in such order as is
selected by the English Borrower on the giving of not less than three Business
Days’ prior written notice to the Agent or if not so selected, on a pro-rata
basis);

 

  (ii)

second, to prepay the Loans (including any Swingline Loans) of Defaulting
Lenders then owed by the English Borrower (in such order as is selected by the
English Borrower on the giving of not less than three Business Days’ prior
written notice to the Agent or if not so selected, on a pro-rata basis);

 

  (iii)

third, in and towards payment pro rata of any outstanding amounts of interest,
fees, costs and expenses and any other amounts due from and owing by the English
Borrower but unpaid under the Finance Documents; and

 

  (iv)

fourth, the balance, if any, in the Permitted Discretion of the Agent, to either
be (A) returned by the Agent to the relevant Collection Account of the English
Borrower or (B) paid by the Agent to a bank account (not being a Collection
Account) of the English Borrower.

 

  (c)

Subject to Clause 10.2(e), on each Business Day during a Cash Dominion Period
all funds standing to the credit of each Collection Account of the Norwegian
Borrower shall be transferred by the Security Agent into a bank account of the
Agent in the relevant currency nominated by the Agent for the purposes of this
clause (each such bank account being a “Norwegian Payment Account”) and the
Agent shall apply all funds standing to the credit of each Norwegian Payment
Account:

 

  (i)

first, to prepay the Loans (including any Swingline Loans) of Lenders other than
Defaulting Lenders then owed by the Norwegian Borrower (in such order as is
selected by the Norwegian Borrower on the giving of not less than three Business
Days’ prior written notice to the Agent or if not so selected on a pro-rata
basis);

 

84



--------------------------------------------------------------------------------

  (ii)

second, to prepay the Loans (including any Swingline Loans) of Defaulting
Lenders then owed by the Norwegian Borrower (in such order as is selected by the
Norwegian Borrower on the giving of not less than three Business Days’ prior
written notice to the Agent or if not so selected on a pro-rata basis);

 

  (iii)

third, in and towards payment pro rata of any outstanding amounts of interest,
fees, costs and expenses and any other amounts due from and owing by the
Norwegian Borrower but unpaid under the Finance Documents; and

 

  (iv)

fourth, the balance, if any, to be paid by the Agent to a bank account (not
being a Collection Account) of the Norwegian Borrower.

 

  (d)

Subject to Clause 10.2(e), on each Business Day during a Cash Dominion Period
all funds standing to the credit of each Collection Account of the US Borrower
shall be transferred by the Security Agent into a bank account of the Agent in
the relevant currency nominated by the Agent for the purposes of this clause
(each such bank account being a “US Payment Account”) and the Agent shall apply
all funds standing to the credit of each US Payment Account:

 

  (i)

first, to prepay the Loans (including any Swingline Loans) of Lenders other than
Defaulting Lenders then owed by the US Borrower (in such order as is selected by
the US Borrower on the giving of not less than three Business Days’ prior
written notice to the Agent or if not so selected on a pro-rata basis);

 

  (ii)

second, to prepay the Loans (including any Swingline Loans) of Defaulting
Lenders then owed by the US Borrower (in such order as is selected by the US
Borrower on the giving of not less than three Business Days’ prior written
notice to the Agent or if not so selected on a pro-rata basis);

 

  (iii)

third, in and towards payment pro rata of any outstanding amounts of interest,
fees, costs and expenses and any other amounts due from and owing by the US
Borrower but unpaid under the Finance Documents

 

  (iv)

fourth; to prepay the Loans (including any Swingline Loans) of Lenders then owed
by the English Borrower and/or the Norwegian Borrower to the extent that such
amounts have been advanced in reliance on the Borrowing Base of the US Borrower
as part of the English Designated Amount and/or the Norwegian Designated Amount
(as applicable) (in such order as is selected by the US Borrower on the giving
of not less than three Business Days’ prior written notice to the Agent or if
not so selected on a pro-rata basis); and

 

  (v)

fifth, the balance, if any, to be paid by the Agent to a bank account (not being
a Collection Account) of the US Borrower.

 

  (e)

While an Event of Default is continuing all funds standing to the credit of each
Collection Account, each English Payment Account, each Norwegian Payment Account
and each US Payment Account shall be applied by the Agent (and transferred to
the Agent by the Security Agent for such purpose):

 

85



--------------------------------------------------------------------------------

  (i)

first, to prepay the Loans (including any Swingline Loans) of Lenders other than
Defaulting Lenders then outstanding (on a pro-rata basis) and to provide cash
cover of up to (A) 101 percent of the aggregate amount of any outstanding
Letters of Credit denominated in Agreed Currencies and (B) 100 percent of the
aggregate amount of any outstanding Letters of Credit denominated in US dollars
(in each case to the extent not already cash covered);

 

  (ii)

second, to prepay the Loans (including any Swingline Loans) of Defaulting
Lenders then outstanding (on a pro-rata basis);

 

  (iii)

third, in and towards payment pro rata of any outstanding amounts of interest,
fees, costs and expenses and any other amounts due and owing but unpaid under
the Finance Documents; and

 

  (iv)

fourth, the balance, if any, in the Permitted Discretion of the Agent, to either
be (A) returned by the Agent to the relevant Collection Account or (B) paid to a
bank account (not being a Collection Account) of the relevant Borrower.

In connection with Clause 10.2(e)(i) and (ii), amounts standing to the credit of
(A) any English Payment Account shall first be used to prepay the Loans made to
the English Borrower and provide cash cover in relation to Letters of Credit
issued for the benefit of the English Borrower before being applied in relation
to the Loans made to any other Borrower and provide cash cover in relation to
Letters of Credit issued for the benefit of any other Borrower, (B) any
Norwegian Payment Account shall first be used to prepay the Loans made to the
Norwegian Borrower and provide cash cover in relation to Letters of Credit
issued for the benefit of the Norwegian Borrower before being applied in
relation to the Loans made to any other Borrower and provide cash cover in
relation to Letters of Credit issued for the benefit of any other Borrower, and
(C) any US Payment Account shall first be used to prepay the Loans made to the
US Borrower and provide cash cover in relation to Letters of Credit issued for
the benefit of the US Borrower before being applied in relation to the Loans
made to any other Borrower and provide cash cover in relation to Letters of
Credit issued for the benefit of any other Borrower .

 

  (f)

In the event and to the extent that any applicable Revolving Facility Loans
and/or Swingline Loans remain unpaid following the application set out in any of
Clause 10.2(b)(i) and 10.2(b)(ii), Clause 10.2(c)(i) and 10.2(c)(ii), Clause
10.2(d)(i) and 10.2(d)(ii) and/or Clause 10.2(e)(i) and 10.2(e)(ii) as a result
of a mismatch between the currencies of the amounts in the relevant Collection
Accounts and/or English Payment Account, Norwegian Payment Account or US Payment
Account (as applicable) and the currencies in which the applicable outstanding
Revolving Facility Loans and/or Swingline Loans and/or Letters of Credit are
denominated, the Borrowers shall be deemed to have requested the Agent to
convert any such excess funds to the currency or currencies of the applicable
outstanding Revolving Facility Loans, Swingline Loans and/or Letters of Credit
at the Agent’s Spot Rate of Exchange and apply such converted amounts to such
applicable outstanding Revolving Facility Loans, Swingline Loans and/or Letters
of Credit.

 

86



--------------------------------------------------------------------------------

11.

ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

 

11.1

Illegality

If, in any applicable jurisdiction, it becomes unlawful for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its participation in any Utilisation as required under this Agreement
or it becomes unlawful for any Affiliate of a Lender for that Lender to do so:

 

  (a)

that Lender shall promptly notify the Agent upon becoming aware of that event;

 

  (b)

upon the Agent notifying the Obligors’ Agent, the Available Commitment of that
Lender will be immediately cancelled; and

 

  (c)

to the extent that the Lender’s participation has not been transferred pursuant
to Clause 42.6 (Replacement of Lender), each Borrower shall repay that Lender’s
participation in each Utilisation made to that Borrower on the last day of the
Interest Period for that Utilisation occurring after the Agent has notified the
Obligors’ Agent or, if earlier, the date specified by the Lender in the notice
delivered to the Agent (being no earlier than the last day of any applicable
grace period permitted by law) and that Lender’s corresponding Revolving
Facility Commitment(s) shall be cancelled in the amount of the participations
repaid.

 

11.2

Illegality in relation to Issuing Bank

If it becomes unlawful for an Issuing Bank to issue or leave outstanding any
Letter of Credit or it becomes unlawful for any Affiliate of an Issuing Bank for
that Issuing Bank to do so then:

 

  (a)

that Issuing Bank shall promptly notify the Agent upon becoming aware of that
event;

 

  (b)

upon the Agent notifying the Obligors’ Agent, the Issuing Bank shall not be
obliged to issue any Letter of Credit;

 

  (c)

the Obligors’ Agent shall procure that the relevant Borrower shall use its best
endeavours to procure the release of each Letter of Credit issued by that
Issuing Bank and outstanding at such time on or before the date specified by the
Issuing Bank in the notice delivered to the Agent (being no earlier than the
last day of any applicable grace period permitted by law); and

 

  (d)

unless any other Lender is or has become an Issuing Bank pursuant to the terms
of this Agreement, the Revolving Facility shall cease to be available for the
issue of Letters of Credit.

 

87



--------------------------------------------------------------------------------

11.3

Voluntary cancellation

The Obligors’ Agent may, if it gives the Agent not less than three Business
Days’ (or such shorter period as the Majority Lenders may agree) prior notice,
cancel the whole or any part (being a minimum aggregate amount of USD 5,000,000)
of the Available Commitments in respect of the US/UK Tranche and/or the
Norwegian Tranche (as selected by the Obligors’ Agent). Any cancellation under
this Clause 11.3 shall reduce the US/UK Tranche Commitments and/or Norwegian
Tranche Commitments (as applicable) of the Lenders rateably.

 

11.4

Voluntary prepayment of Utilisations

A Borrower to which a Utilisation has been made may, if it or the Obligors’
Agent gives the Agent not less than three Business Days’ (or such shorter period
as the Majority Lenders may agree) prior notice, prepay the whole or any part of
a Utilisation (but if in part, being an amount that reduces the Base Currency
Amount of the Utilisation by a minimum amount of USD 500,000).

 

11.5

Right of cancellation and repayment in relation to a single Lender or Issuing
Bank

 

  (a)

If:

 

  (i)

any sum payable to any Lender by an Obligor is required to be increased under
Clause 18.2(c) (Tax gross-up); or

 

  (ii)

any Lender or Issuing Bank claims indemnification from the Obligors’ Agent or an
Obligor under Clause 18.3 (Tax indemnity) or Clause 19.1 (Increased costs),

the Obligors’ Agent may, whilst the circumstance giving rise to the requirement
for that increase or indemnification continues, give the Agent notice:

 

  (iii)

(if such circumstances relate to a Lender) of cancellation of the Revolving
Facility Commitment(s) of that Lender and its intention to procure the repayment
of that Lender’s participation in the Utilisations; or

 

  (iv)

(if such circumstances relate to the Issuing Bank) of repayment of any
outstanding Letter of Credit issued by it and cancellation of its appointment as
an Issuing Bank under this Agreement in relation to any Letters of Credit to be
issued in the future.

 

  (b)

On receipt of a notice referred to in Clause 11.5(a) in relation to a Lender,
the Revolving Facility Commitment(s) of that Lender shall immediately be reduced
to zero.

 

  (c)

On the last day of each Interest Period which ends after the Obligors’ Agent has
given notice under Clause 11.5(a) in relation to a Lender (or, if earlier, the
date specified by the Obligors’ Agent in that notice), each Borrower to which a
Utilisation is outstanding shall repay that Lender’s participation in that
Utilisation together with all interest and other amounts accrued under the
Finance Documents.

 

88



--------------------------------------------------------------------------------

11.6

Right of cancellation in relation to a Defaulting Lender

 

  (a)

If any Lender becomes a Defaulting Lender or Non-Acceptable L/C Lender, the
Obligors’ Agent may, at any time whilst the Lender continues to be a Defaulting
Lender or Non-Acceptable L/C Lender, give the Agent five Business Days’ notice
of cancellation of the Available Commitment of that Lender.

 

  (b)

On the notice referred to in Clause 11.6(a) above becoming effective, the
Available Commitment of the Defaulting Lender or Non-Acceptable L/C Lender shall
immediately be reduced to zero.

 

  (c)

The Agent shall as soon as practicable after receipt of a notice referred to in
Clause 11.6(a), notify all the Lenders.

 

12.

MANDATORY PREPAYMENT AND CANCELLATION

 

12.1

Availability Shortfall

Upon the occurrence of an Availability Shortfall (other than one arising as a
result of a Borrowing Base Data Failure), the Borrowers shall (and the Obligors’
Agent shall ensure that the Borrowers shall) prepay a Base Currency Amount of
the Loans in an aggregate amount equal to the Base Currency Amount required to
be prepaid to ensure there is no Availability Shortfall (or if lower the
aggregate amount of the Loans) and if requested by the Agent (on the
instructions of the relevant Issuing Banks) repay Letters of Credit in an
aggregate amount equal to Base Currency Amount of the relevant Availability
Shortfall less the Base Currency Amount of the Loans prepaid pursuant to this
Clause 12.1 required to be prepaid to ensure there is no Availability Shortfall
(provided that if such calculation results in a negative number no such
prepayment of Letters of Credit shall be required) within one Business Day of
the earlier of any Obligor becoming aware of the existence of an Availability
Shortfall and receipt of written notice from the Agent in relation to the same
(provided that unless and until a written notice is received from the Agent, the
requirement to prepay shall be in relation to outstanding Loans only and the
Borrowers shall only be obliged to prepay Letters of Credit in the event that
the Obligors’ Agent receives written notice from the Agent in relation to the
same (such notice to include details of the prepayment of Letters of Credit
required)).

 

12.2

Borrowing Base Data Failure

If a Borrowing Base Data Failure is continuing, the Borrowers shall (and the
Obligors’ Agent shall ensure that the Borrowers shall) prepay all outstanding
amounts under the Facility (including any outstanding amounts of interest, fees,
costs and expenses), other than Letters of Credit, and prepay all outstanding
Letters of Credit which the Agent (on the instructions of the relevant Issuing
Banks) notifies the Obligors’ Agent are to be prepaid within three Business Days
of the earlier of any Obligor becoming aware of the existence of a Borrowing
Base Data Failure or receipt of written notice from the Agent in relation to the
same (provided that unless and until a written notice is received from the
Agent, the requirement to prepay shall be in relation to outstanding Loans only
and the Borrowers shall only be obliged to prepay Letters of Credit in the event
that the Obligors’ Agent receives written notice from the Agent in relation to
the same (such notice to include details of the prepayment of Letters of Credit
required)).

 

89



--------------------------------------------------------------------------------

12.3

Application of mandatory prepayments

A prepayment of Utilisations made under Clause 12.1 shall be applied in the
following order:

 

  (a)

first, in prepayment of any Swingline Loans which are outstanding;

 

  (b)

second, in prepayment of any Utilisations whose Interest Period ends on the date
of prepayment; and

 

  (c)

third, in prepayment of any other Utilisations such that: (A) any such
outstanding Revolving Facility Loans shall be prepaid on a pro rata basis; and
(B) such outstanding Revolving Facility Loans shall be prepaid before any
outstanding Letters of Credit (which shall then prepaid on a pro rata basis).

 

13.

RESTRICTIONS

 

13.1

Notices of cancellation or prepayment

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 11 (Illegality, voluntary prepayment and cancellation) or
Clause 12.3 (Application of mandatory prepayments and cancellations) shall
(subject to the terms of those Clauses) be irrevocable and, unless a contrary
indication appears in this Agreement, shall specify the date or dates upon which
the relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

 

13.2

Interest and other amounts

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty, provided that no Break Costs shall be due in connection with any
prepayment made pursuant to Clause 10.2 (Restrictions on Receivables and Cash
Dominion) nor shall any Break Costs be due in connection with any prepayment of
a Separate Loan or any Loan that is not a LIBOR Rate Loan or NIBOR Rate Loan.

 

13.3

Reborrowing of Revolving Facility

Unless a contrary indication appears in this Agreement, any part of the
Revolving Facility which is prepaid or repaid may be reborrowed in accordance
with the terms of this Agreement.

 

13.4

Prepayment in accordance with Agreement

No Borrower shall repay or prepay all or any part of the Utilisations or cancel
all or any part of the Revolving Facility Commitments except at the times and in
the manner expressly provided for in this Agreement.

 

13.5

No reinstatement of Commitments

Subject to Clause 2.2 (Increase), no amount of the Total Commitments cancelled
under this Agreement may be subsequently reinstated.

 

90



--------------------------------------------------------------------------------

13.6

Agent’s receipt of notices

If the Agent receives a notice under Clause 11 (Illegality, voluntary prepayment
and cancellation) it shall promptly forward a copy of that notice or election to
either the Obligors’ Agent or the affected Lender, as appropriate.

 

13.7

Application of prepayments

Any prepayment of a Utilisation (other than a prepayment pursuant to Clause 11.1
(Illegality) or Clause 11.5 (Right of cancellation and repayment in relation to
a single Lender or Issuing Bank) or any other prepayment under this Agreement
which is expressly stated as being due to a particular Lender or Lenders(s)
(including the Swingline Lender)) shall be applied pro rata to each Lender’s
participation in that Utilisation.

 

91



--------------------------------------------------------------------------------

SECTION 5

COSTS OF UTILISATION

 

14.

INTEREST

 

14.1

Calculation of interest

 

  (a)

The rate of interest on each Loan (other than a Swingline Loan) for each
Interest Period is the percentage rate per annum which is the aggregate of:

 

  (i)

the Applicable Margin; and

 

  (ii)

LIBOR (in the case of LIBOR Rate Loans); or

 

  (iii)

NIBOR (in the case of NIBOR Rate Loans); or

 

  (iv)

ABR (in the case of ABR Rate Loans); or

 

  (v)

the Foreign Base Rate (in the case of Foreign Base Rate Loans).

 

  (b)

The rate of interest on each Swingline Loan shall be the percentage rate per
annum which is the aggregate of:

 

  (i)

the Applicable Margin; and

 

  (ii)

ABR.

 

  (c)

The rate of interest for each ABR Rate Loan, Swingline Loan and each Foreign
Base Rate Loan shall be calculated and applied on a daily basis.

 

14.2

Payment of interest

 

  (a)

In the case of LIBOR Rate Loans and NIBOR Rate Loans, the Borrower to which such
a Loan has been made shall pay accrued interest on that Loan in arrears on the
last day of each Interest Period (and, if the Interest Period is longer than
three Months, on the dates falling at three Monthly intervals after the first
day of the Interest Period) and on the Termination Date.

 

  (b)

In the case of ABR Rate Loans, Swingline Loans and Foreign Base Rate Loans, the
Borrower to which such a Loan has been made shall pay accrued interest on that
Loan in arrears on the first Business Day of each Financial Quarter and on the
Termination Date.

 

14.3

Default interest

 

  (a)

If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date (other than any overdue amount which consists of all or part of a
Loan), interest shall accrue on the overdue amount from the due date up to the
date of actual payment (both before and after judgment) at a rate which is two
percent per annum higher than the rate which would have been payable if the
overdue amount had, during the period of non-payment, constituted a LIBOR Rate
Loan or NIBOR Rate Loan in the same currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably).

 

92



--------------------------------------------------------------------------------

  (b)

If any overdue amount consists of all or part of a Loan, interest shall accrue
on the overdue amount from the due date up to the date of actual payment (both
before and after judgment) at a rate which is two percent per annum higher than
the rate which would otherwise have applied to that Loan.

 

  (c)

If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 

  (i)

the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 

  (ii)

the rate of interest applying to the overdue amount during that first Interest
Period shall be two percent per annum higher than the rate which would have
applied if the overdue amount had not become due.

 

  (d)

Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 

  (e)

Any interest accruing under this Clause 14.3 shall be immediately payable by the
Obligor on demand by the Agent.

 

14.4

Notification of rates of interest

 

  (a)

The Agent shall promptly notify the relevant Lenders and the Obligors’ Agent of
the determination of a rate of interest under this Agreement.

 

  (b)

The Agent shall promptly notify the Obligors’ Agent of each Funding Rate
relating to a Loan.

 

15.

INTEREST PERIODS

 

15.1

Selection of Interest Periods

 

  (a)

A Borrower (or the Obligors’ Agent on behalf of a Borrower) may select an
Interest Period for a Revolving Facility Loan which is a LIBOR Rate Loan or a
NIBOR Rate Loan in the Utilisation Request for that Loan.

 

  (b)

Subject to this Clause 15, a Borrower (or the Obligors’ Agent) may select an
Interest Period of one, two or three Months or of any other period agreed
between the Obligors’ Agent, the Agent and all the Lenders in relation to the
relevant Loan.

 

  (c)

An Interest Period for a Loan shall not extend beyond the Termination Date.

 

  (d)

A Revolving Facility Loan which is a LIBOR Rate Loan or a NIBOR Rate Loan has
one Interest Period only.

 

93



--------------------------------------------------------------------------------

  (e)

An Interest Period for a Loan other than a LIBOR Rate Loan or NIBOR Rate Loan
shall end on the Termination Date.

 

15.2

Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

16.

CHANGES TO THE CALCULATION OF INTEREST

 

16.1

Unavailability of Screen Rate

 

  (a)

Interpolated Screen Rate: If no Screen Rate is available for LIBOR or, if
applicable, NIBOR for the Interest Period of a Loan, the applicable LIBOR or
NIBOR shall be the Interpolated Screen Rate for a period equal in length to the
Interest Period of that Loan.

 

  (b)

Alternative Source: If at any time the Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Clause 16.1(a) or Clause 16.2 have arisen and such circumstances are unlikely
to be temporary or (ii) the circumstances set forth in Clause 16.1(a) or
Clause 16.2 have not arisen but the supervisor for the administrator of LIBOR or
NIBOR or a Governmental Authority having jurisdiction over the Agent has made a
public statement identifying a specific date after which LIBOR or NIBOR shall no
longer be used for determining interest rates for loans, then the Agent and the
Obligors’ Agent shall endeavor to establish an alternate rate of interest to
LIBOR or NIBOR (as applicable) that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States of America at such time, and shall enter into an
amendment to this Agreement to reflect any such alternate rate of interest and
such other related changes to this Agreement as may be applicable and agreed by
the Agent and the Obligors’ Agent. Notwithstanding anything to the contrary in
Clause 42 (Amendments and waivers.), such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Agent shall not have received, within five Business Days of the date
notice of such alternate rate of interest is provided to the Lenders, a written
notice from the Majority Lenders stating that such Majority Lenders object to
such amendment. Notwithstanding the above, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement

 

  (c)

Cost of funds: In the event that Clause 16.1(b) applies but the Majority Lenders
have objected to the comparable or successor rate (or until the Agent and the
Borrowers (or the Obligors’ Agent on their behalf) have approved such comparable
or successor rate) Clause 16.3 shall apply to that Loan for that Interest
Period.

 

94



--------------------------------------------------------------------------------

16.2

Market disruption

If, before close of business in London on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a LIBOR Rate Loan or NIBOR Rate Loan exceed 50 percent
of that Loan) that the cost to it of funding its participation in that Loan from
whatever source it may reasonably select would be in excess of LIBOR in the case
of a LIBOR Rate Loan, or NIBOR in the case of a NIBOR Rate Loan (or if the
Majority Lenders cannot agree a substitute rate in accordance with Clause
16.1(b)) then Clause 16.3 shall apply to that Loan for the relevant Interest
Period.

 

16.3

Cost of funds

 

  (a)

If this Clause 16.3 applies, the rate of interest on each Lender’s share of the
relevant Loan for the relevant Interest Period shall be the percentage rate per
annum which is the sum of:

 

  (i)

the Applicable Margin; and

 

  (ii)

the rate notified to the Agent by that Lender as soon as practicable and in any
event within two Business Days of the first day of that Interest Period (or, if
earlier, on the date falling two Business Days before the date on which interest
is due to be paid in respect of that Interest Period), to be that which
expresses as a percentage rate per annum the cost to the relevant Lender of
funding its participation in that Loan from whatever source it may reasonably
select.

 

  (b)

If this Clause 16.3 applies and the Agent or the Obligors’ Agent so requires,
the Agent and the Obligors’ Agent shall enter into negotiations (for a period of
not more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

  (c)

Any alternative basis agreed pursuant to Clause 16.3(b) shall, with the prior
consent of all the Lenders and the Obligors’ Agent, be binding on all Parties.

 

  (d)

If this Clause 16.3 applies pursuant to Clause 16.2 and:

 

  (i)

a Lender’s Funding Rate is less than LIBOR in the case of a LIBOR Rate Loan or,
in relation to any NIBOR Rate Loan, NIBOR; or

 

  (ii)

a Lender does not supply a quotation by the time specified in
Clause 16.3(a)(ii),

the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of Clause 16.3(a), to be LIBOR
or, in relation to a Loan in Norwegian Kroner, NIBOR.

 

16.4

Notification to Obligors’ Agent

If Clause 16.3 applies the Agent shall, as soon as is practicable, notify the
Obligors’ Agent.

 

95



--------------------------------------------------------------------------------

16.5

Break Costs

 

  (a)

Each Borrower shall, within three Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
LIBOR Rate Loan or NIBOR Rate Loan (in each case other than a Separate Loan) or
Unpaid Sum being paid by that Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum provided that no Break Costs shall
be due in connection with any prepayment pursuant to Clause 10.2 (Restrictions
on Receivables and Cash Dominion).

 

  (b)

Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

 

17.

FEES

 

17.1

Commitment fee

 

  (a)

Bristow Helicopters Limited shall pay to the Agent (for the account of each
Lender in proportion to their Available Commitments subject to Clause 17.1(c)) a
fee in the Base Currency computed at the rate of:

 

  (i)

0.375 percent per annum at any time when the Aggregate Revolving Exposure
exceeds 50 percent of the lower of (x) Total Commitments minus the aggregate
Availability Block; and (y) the Aggregate Borrowing Base; and

 

  (ii)

0.50 percent per annum at all other times,

in each case on the average daily Aggregate Availability for each relevant
period.

 

  (b)

The accrued commitment fee as of the end of each Financial Quarter is payable
quarterly in arrears on the day falling five Business Days after the end of that
Financial Quarter, and, if cancelled in full, on the cancelled amount of the
relevant Lender’s Revolving Facility Commitment at the time the cancellation is
effective.

 

  (c)

No commitment fee is payable to the Agent (for the account of a Lender) for any
day on which that Lender is a Defaulting Lender. The aggregate commitment fee
otherwise payable to the Agent shall be reduced by the amount to which a
Defaulting Lender is not entitled pursuant to this Clause 17.1(c) and provided
that such reduction shall only reduce the proportion of the fee that would
otherwise have been payable for the account of the relevant Defaulting Lender.

 

17.2

Fee Letter

The relevant Obligors who have agreed to pay such fees shall pay to the Finance
Parties any additional fees in the amount and at the times agreed in a Fee
Letter.

 

96



--------------------------------------------------------------------------------

17.3

Fees payable in respect of Letters of Credit

 

  (a)

The Borrower which has requested a Letter of Credit shall pay to the Issuing
Bank a fronting fee at the rate of 0.125 percent per annum on the outstanding
amount of each Letter of Credit for the period from the issue of that Letter of
Credit until its Expiry Date.

 

  (b)

The relevant Borrower shall pay to the Agent (for the account of each Lender) a
Letter of Credit fee in the Base Currency (computed at the rate equal to the
Applicable Margin applicable for LIBOR Rate Loans) on the outstanding amount of
each Letter of Credit (after taking into account any cash cover in accordance
with paragraph (d)) requested by it for the period from the issue of that Letter
of Credit until its Expiry Date. Subject to Clause 7.6(c) (Regulation and
consequences of cash cover provided by Borrower), this fee shall be distributed
according to each Lender’s L/C Proportion of that Letter of Credit.

 

  (c)

The accrued fronting fee and Letter of Credit fee on a Letter of Credit shall be
payable on the first Business Day of each Financial Quarter (or such shorter
period as shall end on the Expiry Date for that Letter of Credit) starting on
the date of this Agreement.

 

  (d)

If a Borrower provides cash cover in respect of any Letter of Credit:

 

  (i)

the fronting fee payable to the Issuing Bank and (subject to Clause 7.6(c)
(Regulation and consequences of cash cover provided by Borrower)), the Letter of
Credit fee payable for the account of each Lender shall continue to be payable
until the expiry of the Letter of Credit but taking into account the cash cover
provided; and

 

  (ii)

each Borrower shall be entitled to withdraw interest accrued on the cash cover
to pay the fees described in Clause 17.3(d)(i) if applicable.

 

  (e)

The applicable Borrower that has requested a Letter of Credit shall pay to the
Issuing Bank (for its own account) an issuance/administration fee (i) in the
case of Barclays Bank PLC in its capacity as Issuing Bank, in the amount and at
the times specified in a Fee Letter and (ii) in the case of any other Issuing
Bank, in the amount and at such times as may be notifed to the relevant Borrower
by the relevant Issuing Bank before the issuance of each Letter of Credit.

 

97



--------------------------------------------------------------------------------

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS

 

18.

TAX GROSS UP AND INDEMNITIES

 

18.1

Definitions

In this Agreement:

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant English Borrower, which:

 

  (i)

where it relates to an English Treaty Lender that is an Original Lender,
contains the scheme reference number and jurisdiction of tax residence stated
opposite that Lender’s name in Schedule 1, Part 2 (The Original Parties), and

 

  (A)

where the English Borrower is an Original Borrower, is filed with HM Revenue &
Customs within 30 days of the date of this Agreement; or

 

  (B)

where the English Borrower is an Additional Borrower, is filed with HM Revenue &
Customs within 30 days of the date on which that Borrower becomes an Additional
Borrower; or

 

  (ii)

where it relates to an English Treaty Lender that is not an Original Lender,
contains the scheme reference number and jurisdiction of tax residence stated in
respect of that Lender in the documentation which it executes on becoming a
Party as a Lender; and

 

  (A)

where the English Borrower is a Borrower as at the date on which that Treaty
Lender becomes a Party as a Lender, is filed with HM Revenue & Customs within 30
days of that date; or

 

  (B)

where the English Borrower is not a Borrower as at the date on which that Treaty
Lender becomes a Party as a Lender, is filed with HM Revenue & Customs within 30
days of the date on which that Borrower becomes an Additional Borrower.

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

“Qualifying Lender” means:

 

  (a)

in respect of amounts payable by the English Borrower, an English Qualifying
Lender; and

 

  (b)

in respect of amounts payable by the Norwegian Borrower, a Norwegian Qualifying
Lender.

 

98



--------------------------------------------------------------------------------

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:

 

  (a)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b)

a partnership each member of which is:

 

  (i)

a company so resident in the United Kingdom; or

 

  (ii)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of s19 CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 CTA; or

 

  (c)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of s19 CTA) of that company.

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 18.2 (Tax gross-up) or a payment under Clause 18.3
(Tax indemnity).

“Treaty” means:

 

  (a)

in respect of amounts payable by the English Borrower, an English Treaty; or

 

  (b)

in respect of amounts payable by the Norwegian Borrower, a Norwegian Treaty,

or both as the context may require.

“Treaty Lender” means:

 

  (a)

in respect of amounts payable by the English Borrower, an English Treaty Lender;
and

 

  (b)

in respect of amounts payable by the Norwegian Borrower, a Norwegian Treaty
Lender.

or both as the context may require.

“Treaty State” means:

 

  (a)

in respect of amounts payable by the English Borrower, an English Treaty State;
or

 

99



--------------------------------------------------------------------------------

  (b)

in respect of amounts payable by the Norwegian Borrower, a Norwegian Treaty
State,

or both as the context may require.

“UK Non-Bank Lender” means a Lender which is not an Original Lender and which
gives a Tax Confirmation in the documentation which it executes on becoming a
Party as a Lender.

“U.S. Withholding Tax Form” means whichever of the following is relevant
(including, in each case, any successor form):

 

  (a)

IRS Form W-8BEN or W-8BEN-E;

 

  (b)

IRS Form W-8IMY (with appropriate attachments);

 

  (c)

IRS Form W-8ECI;

 

  (d)

IRS Form W-8EXP;

 

  (e)

IRS Form W-9;

 

  (f)

in the case of a Lender relying on the so-called “portfolio interest exemption,”
IRS Form W-8BEN or W-8BEN-E and a certificate to the effect that such Lender is
not (1) a “bank” within the meaning of s881(c)(3)(A) of the Code, (2) a
“10 percent shareholder” of the relevant Obligor within the meaning of
Section 881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation”
described in s881(c)(3)(C) of the Code; or

 

  (g)

any other IRS form by which a person may claim complete exemption from, or
reduction in the rate of, withholding (including backup withholding) of U.S.
federal income tax on interest and other payments to that person.

Unless a contrary indication appears, in this Clause 18 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

18.2

Tax gross-up

 

  (a)

Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 

  (b)

The Obligors’ Agent shall promptly upon becoming aware that an Obligor must make
a Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender or Issuing Bank
shall notify the Agent on becoming so aware in respect of a payment payable to
that Lender or Issuing Bank. If the Agent receives such notification from a
Lender or Issuing Bank it shall notify the Obligors’ Agent and that Obligor.

 

  (c)

If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 

100



--------------------------------------------------------------------------------

  (d)

A payment shall not be increased under Clause 18.2(c) by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom or Norway, if on the
date on which the payment falls due:

 

  (i)

the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or relevant Treaty,
or any published practice or published concession of any relevant taxing
authority; or

 

  (ii)

the relevant Lender is an English Qualifying Lender solely by virtue of
paragraph (a)(ii) of the definition of “English Qualifying Lender” and:

 

  (A)

an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under s931 ITA which relates to the payment and that Lender has
received from the Obligor making the payment or from the Obligors’ Agent a
certified copy of that Direction; and

 

  (B)

the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

 

  (iii)

the relevant Lender is an English Qualifying Lender solely by virtue of
paragraph (a)(ii) of the definition of “English Qualifying Lender” and:

 

  (A)

the relevant Lender has not given a Tax Confirmation to the Obligors’ Agent; and

 

  (B)

the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Obligors’ Agent, on the basis that
the Tax Confirmation would have enabled the Obligors’ Agent to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
s930 ITA; or

 

  (iv)

the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under Clause
18.2(g) or Clause 18.2(h) (as applicable) below.

 

  (e)

A payment shall not be increased under Clause 18.2(c) above by reason of a Tax
Deduction on account of Tax imposed by the United States, if on the date the
payment falls due:

 

101



--------------------------------------------------------------------------------

  (i)

the Tax Deduction is a U.S. federal withholding Tax imposed on an amount payable
to or for the account of a Lender with respect to an applicable interest in the
Loan or Revolving Facility Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Revolving Facility
Commitment (other than pursuant to an assignment request by an Obligor) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Clause 18.2, amounts with respect to such Taxes were payable
either to such Lenders immediately before such Lender’s assignor became a party
hereto or to such Lender immediately before it changed its lending office; or

 

  (ii)

that Lender has not complied with its obligations under Clause 18.2(f) below.

 

  (f)

With respect to a Loan extended to a US Tax Obligor, each Lender to that US Tax
Obligor shall, to the extent legally entitled to do so, on or prior to the date
of the signing of this Agreement or the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable written request of a US Tax Obligor) deliver to each US Tax Obligor
executed copies of IRS Form W-9, IRS Form W-8BEN, IRS Form W-8BEN-E, IRS Form
W-8IMY or IRS Form W-8EXP, as applicable. If any withholding certificate,
withholding statement, document, authorisation or waiver provided to the Agent
by a Lender pursuant to this Clause 18.2(f) is or becomes materially inaccurate,
obsolete or incomplete, that Lender shall promptly update it and provide such
updated withholding certificate, withholding statement, document, authorisation
or waiver to the Agent unless it is unlawful for the Lender to do so (in which
case the Lender shall promptly notify the Agent). The Agent shall provide any
such updated withholding certificate, withholding statement, document,
authorisation or waiver to the Obligors’ Agent.

 

  (g)

If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

 

  (h)

Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment a statement
under s975 ITA (in the case of the English Borrower) or other evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

 

  (i)



 

  (i)

Subject to Clause 18.2(i)(ii), a Treaty Lender and each Obligor which makes a
payment to which that Treaty Lender is entitled shall co-operate in completing
any procedural formalities necessary for that Obligor to obtain authorisation to
make that payment without a Tax Deduction.

 

102



--------------------------------------------------------------------------------

  (ii)



 

  (A)

a Treaty Lender which is an Original Lender and that holds a passport under the
HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall confirm its scheme reference number and its jurisdiction of tax
residence opposite its name in Schedule 1 (Part 2) (The Original Parties); and

 

  (B)

a Treaty Lender which is not an Original Lender and that holds a passport under
the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to
this Agreement, shall confirm its scheme reference number and its jurisdiction
of tax residence in the documentation which it executes on becoming a Party as a
Lender,

and, having done so, that Lender shall be under no obligation pursuant to Clause
18.2(i)(i).

 

  (j)

If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with Clause 18.2(i)(ii) and:

 

  (i)

the English Borrower making a payment to that Lender has not made a Borrower
DTTP Filing in respect of that Lender; or

 

  (ii)

the English Borrower making a payment to that Lender has made a Borrower DTTP
Filing in respect of that Lender but:

 

  (A)

that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

  (B)

HM Revenue & Customs has not given the Borrower authority to make payments to
that Lender without a Tax Deduction within 60 days of the date of the Borrower
DTTP Filing,

and in each case, the English Borrower has notified that Lender in writing, that
Lender and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.

 

  (k)

If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with Clause 18.2(i)(ii), no Obligor shall make a
Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender’s Revolving Facility Commitment(s) or
its participation in any Utilisation unless the Lender otherwise agrees.

 

  (l)

The English Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of that Borrower DTTP Filing to the Agent for delivery to the relevant
Lender.

 

103



--------------------------------------------------------------------------------

  (m)

A UK Non-Bank Lender shall promptly notify the Obligors’ Agent and the Agent if
there is any change in the position from that set out in the Tax Confirmation.

 

18.3

Tax indemnity

 

  (a)

Bristow Helicopters Limited shall (within three Business Days of demand by the
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of a Finance Document.

 

  (b)

Clause 18.3(a) shall not apply:

 

  (i)

with respect to any Tax assessed on a Finance Party:

 

  (A)

under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

 

  (B)

under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

  (ii)

to the extent a loss, liability or cost:

 

  (A)

is compensated for by an increased payment under Clause 18.2; or

 

  (B)

would have been compensated for by an increased payment under Clause 18.2 but
was not so compensated solely because one of the exclusions in Clause 18.2(d)
applied; or

 

  (C)

relates to a FATCA Deduction required to be made by a Party.

 

  (c)

A Protected Party making, or intending to make a claim under Clause 18.3(a)
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Obligors’ Agent.

 

  (d)

A Protected Party shall, on receiving a payment from an Obligor under this
Clause 18.3, notify the Agent.

 

104



--------------------------------------------------------------------------------

18.4

Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

  (a)

a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

 

  (b)

that Finance Party has obtained and utilised that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

18.5

Lender status confirmation

Each Lender which is not an Original Lender shall indicate, in the documentation
which it executes on becoming a Lender, and for the benefit of the Agent and
without liability to any Obligor, which of the following categories it falls in:

 

  (a)

with respect to the English Borrower:

 

  (i)

not an English Qualifying Lender;

 

  (ii)

an English Qualifying Lender (other than an English Treaty Lender); or

 

  (iii)

an English Treaty Lender; and

 

  (b)

with respect to the Norwegian Borrower:

 

  (i)

not a Norwegian Qualifying Lender;

 

  (ii)

a Norwegian Qualifying Lender (other than a Norwegian Treaty Lender); or

 

  (iii)

a Norwegian Treaty Lender.

If such a Lender fails to indicate its status in accordance with this Clause
18.5 then that Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Agent which category applies (and the Agent, upon receipt of
such notification, shall inform the Obligors’ Agent). For the avoidance of
doubt, the documentation which a Lender executes on becoming a Lender shall not
be invalidated by any failure of a Lender to comply with this Clause 18.5.

 

18.6

Stamp taxes

Bristow Helicopters Limited shall pay and, within three Business Days of demand,
indemnify each Secured Party against any cost, loss or liability that Secured
Party incurs in relation to all stamp duty, registration and other similar Taxes
payable in respect of any Finance Document.

 

105



--------------------------------------------------------------------------------

18.7

VAT

 

  (a)

All amounts expressed to be payable under a Finance Document by any Party to a
Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to Clause 18.7(b), if VAT is
or becomes chargeable on any supply made by any Finance Party to any Party under
a Finance Document and such Finance Party is required to account to the relevant
tax authority for the VAT, that Party must pay to such Finance Party (in
addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and such Finance Party must
promptly provide an appropriate VAT invoice to that Party).

 

  (b)

If VAT is or becomes chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party other than the Recipient (the “Relevant Party”) is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

  (i)

(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this Clause 18.7(b)(i) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and

 

  (ii)

(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

  (c)

Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

 

  (d)

Any reference in this Clause 18.7 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the person
who is treated as making a supply or, as appropriate, receiving the supply,
under the grouping rules (as provided for in Article 11 of the Council Directive
2006/112/EC as implemented by the relevant state; or any other similar provision
in any jurisdiction which is not a member state of the European Union).

 

  (e)

In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

 

106



--------------------------------------------------------------------------------

18.8

FATCA information

 

  (a)

Subject to Clause 18.8(c), each Party (including, for the purpose of this
clause, any Substitute Affiliate Lender) shall, within ten Business Days of a
reasonable request by another Party:

 

  (i)

confirm to that other Party whether it is:

 

  (A)

a FATCA Exempt Party; or

 

  (B)

not a FATCA Exempt Party;

 

  (ii)

supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA; and

 

  (iii)

supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.

 

  (b)

If a Party confirms to another Party pursuant to Clause 18.8(a)(i) that it is a
FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

  (c)

Clause 18.8(a) shall not oblige any Finance Party to do anything, and Clause
18.8(a)(ii) shall not oblige any other Party to do anything, which would or
might in its reasonable opinion constitute a breach of:

 

  (i)

any law or regulation;

 

  (ii)

any fiduciary duty; or

 

  (iii)

any duty of confidentiality.

 

  (d)

If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
Clause 18.8(a)(i) or 18.8(a)(ii) (including, for the avoidance of doubt, where
Clause 18.8(c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

  (e)

If a Borrower is a US Tax Obligor or the Agent reasonably believes that its
obligations under FATCA or any other applicable law or regulation require it,
each Lender shall, within ten Business Days of:

 

107



--------------------------------------------------------------------------------

  (i)

where an Original Borrower is a US Tax Obligor and the relevant Lender is an
Original Lender, the date of this Agreement;

 

  (ii)

where a Borrower is a US Tax Obligor on a date on which any other Lender becomes
a Party as a Lender, that date;

 

  (iii)

the date a new US Tax Obligor accedes as a Borrower; or

 

  (iv)

where a Borrower is not a US Tax Obligor, the date of a request from the
Agent,    

supply to the Agent:

 

  (A)

a withholding certificate on applicable IRS Form W-8, Form W-9 or any other
relevant form; or

 

  (B)

any withholding statement or other document, authorisation or waiver as the
Agent may require to certify or establish the status of such Lender under FATCA
or that other law or regulation.

 

  (f)

The Agent shall provide any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to Clause
18.8(e) to the relevant Borrower.

 

  (g)

If any withholding certificate, withholding statement, document, authorisation
or waiver provided to the Agent by a Lender pursuant to Clause 18.8(e) is or
becomes materially inaccurate, obsolete or incomplete, that Lender shall
promptly update it and provide such updated withholding certificate, withholding
statement, document, authorisation or waiver to the Agent unless it is unlawful
for the Lender to do so (in which case the Lender shall promptly notify the
Agent). The Agent shall provide any such updated withholding certificate,
withholding statement, document, authorisation or waiver to the relevant
Borrower.

 

  (h)

The Agent may rely on any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to Clause
18.8(e) or Clause 18.8(g) without further verification. The Agent shall not be
liable for any action taken by it under or in connection with Clause 18.8(e),
Clause 18.8(f) or Clause 18.8(g).

 

18.9

FATCA Deduction

 

  (a)

Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

  (b)

Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Obligors’ Agent and the Agent and the Agent shall notify the
other Finance Parties.

 

108



--------------------------------------------------------------------------------

19.

INCREASED COSTS

 

19.1

Increased costs

(a) Subject to Clause 19.3 Bristow Helicopters Limited shall, within three
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
treaty after the date of this Agreement (including, for the avoidance of doubt,
changes to the Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III, CRD IV and CRR (and all requests, rules, guidelines or directives
relating to each of the foregoing or issued in connection therewith)) or
(ii) compliance with any law or regulation made after the date of this
Agreement.

 

  (b)

In this Agreement:

 

  (i)

“Basel III” means:

 

  (A)

the agreements on capital requirements, a leverage ratio and liquidity standards
contained in “Basel III: A global regulatory framework for more resilient banks
and banking systems”, “Basel III: International framework for liquidity risk
measurement, standards and monitoring” and “Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

 

  (B)

the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

  (C)

any further guidance or standards published by the Basel Committee on Banking
Supervision relating to “Basel III”.

 

  (ii)

“CDR IV” means Directive 2013/36/EU of the European Parliament and of the
Council of 26 June 2013 on access to the activity of credit institutions and the
prudential supervision of credit institutions and investment firms, as amended;

 

  (iii)

“CRR” means Regulation (EU) No 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms, as amended;

 

109



--------------------------------------------------------------------------------

  (iv)

“Increased Costs” means:

 

  (A)

a reduction in the rate of return from a Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;

 

  (B)

an additional or increased cost; or

 

  (C)

a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Revolving Facility Commitment or funding or performing its obligations under any
Finance Document or Letter of Credit.

 

19.2

Increased cost claims

 

  (a)

A Finance Party intending to make a claim pursuant to Clause 19.1 shall notify
the Agent of the event giving rise to the claim, following which the Agent shall
promptly notify the Obligors’ Agent.

 

  (b)

Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

 

19.3

Exceptions

 

  (a)

Clause 19.1 does not apply to the extent any Increased Cost is:

 

  (i)

attributable to a Tax Deduction required by law to be made by an Obligor;

 

  (ii)

attributable to a FATCA Deduction required to be made by a Party;

 

  (iii)

compensated for by Clause 18.3 (Tax indemnity) (or would have been compensated
for under Clause 18.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in Clause 18.3(b) (Tax indemnity) applied); or

 

  (iv)

attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 

  (b)

In this Clause 19.3 reference to a “Tax Deduction” has the same meaning given to
the term in Clause 18.1 (Definitions).

 

20.

OTHER INDEMNITIES

 

20.1

Currency indemnity

 

  (a)

If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

 

  (i)

making or filing a claim or proof against that Obligor; or

 

110



--------------------------------------------------------------------------------

  (ii)

obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Secured Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

  (b)

Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 

20.2

Other indemnities

Bristow Helicopters Limited shall (or shall procure that an Obligor will),
within five Business Days of demand, indemnify the Arrangers and each other
Secured Party (and each of their Affiliates and their respective officers,
directors, employees, advisors and agents) (each, an “Indemnitee”) against any
cost, loss or liability incurred by it (in the case of fees and expenses of
legal counsel limited to one in total per jurisdiction for all Indemnitees (with
one additional counsel in each relevant jurisdiction to act in the event of an
actual or perceived conflict of interest between the Indemnitees)) as a result
of:

 

  (a)

the occurrence of any Event of Default;

 

  (b)

a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including any cost, loss or liability arising as a result of Clause 35
(Sharing among the Finance Parties);

 

  (c)

funding, or making arrangements to fund, its participation in a Utilisation
requested by the Obligors’ Agent or a Borrower in a Utilisation Request but not
made by reason of the operation of any one or more of the provisions of this
Agreement (other than by reason of default or negligence by that Finance Party
alone);

 

  (d)

issuing or making arrangements to issue a Letter of Credit requested by the
Obligors’ Agent or a Borrower in a Utilisation Request but not issued by reason
of the operation of any one or more of the provisions of this Agreement (other
than by reason of default or negligence by that Finance Party alone); or

 

  (e)

a Utilisation (or part of a Utilisation) not being prepaid in accordance with a
notice of prepayment given by a Borrower or the Obligors’ Agent,

provided that such indemnity shall not, as to any Indemnitee, be available or
apply to any costs, losses or liabilities to the extent that such costs, losses
or liabilities are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Indemnitee, (b) a material breach by such Indemnitee
(or in the case of an Indemnitee which is not a Finance Party, its related
Finance Party) of its obligations under the Finance Documents or (c) a dispute
solely between any of the Indemnitees not arising out of any act or omission on
the part of an Obligor or any of their Affiliates (other than claims brought
against an Indemnified Party in its capacity as an Arranger, Bookrunner, agent
or similar role in connection with the Finance Documents).

 

111



--------------------------------------------------------------------------------

20.3

Indemnity to the Agent

Bristow Helicopters Limited shall promptly indemnify the Agent against:

 

  (a)

any cost, loss or liability incurred by the Agent (acting reasonably and in the
case of fees and expenses of legal counsel limited to one in total per
jurisdiction) as a result of:

 

  (i)

investigating any event which it reasonably believes is a Default;

 

  (ii)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

 

  (iii)

instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement,

provided that such indemnity shall not be available or apply to any costs,
losses or liabilities to the extent that such costs, losses or liabilities are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (a) the gross negligence or willful misconduct of
the Agent or (b) a material breach by the Agent of any of its obligations under
the Finance Documents; and

 

  (b)

any cost, loss or liability (including for negligence or any other category of
liability whatsoever) incurred by the Agent (otherwise than by reason of the
Agent’s gross negligence or wilful misconduct) (or, in the case of any cost,
loss or liability pursuant to Clause 36.11 (Disruption to payment systems etc.)
notwithstanding the Agent’s negligence, gross negligence or any other category
of liability whatsoever but not including any claim based on the fraud of the
Agent) in acting as Agent under the Finance Documents.

 

20.4

Indemnity to the Security Agent

 

  (a)

Bristow Helicopters Limited shall promptly indemnify the Security Agent and
every Receiver and Delegate against any cost, loss or liability incurred by any
of them (in the case of fees and expenses of legal counsel limited to one in
total per jurisdiction) as a result of:

 

  (i)

any failure by the Obligors’ Agent to comply with its obligations under Clause
22 (Costs and expenses);

 

  (ii)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

 

  (iii)

the taking, holding, protection or enforcement of the Transaction Security;

 

112



--------------------------------------------------------------------------------

  (iv)

the exercise of any of the rights, powers, discretions, authorities and remedies
vested in the Security Agent and each Receiver and Delegate by the Finance
Documents or by law;

 

  (v)

any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents; or

 

  (vi)

acting as Security Agent, Receiver or Delegate under the Finance Documents or
which otherwise relates to any of the Charged Property (otherwise, in each case,
than by reason of the relevant Security Agent’s, Receiver’s or Delegate’s gross
negligence or wilful misconduct),

provided that, otherwise than in relation to any Receiver or Delegate under
Clause 20.4(a)(iv), such indemnity shall not be available or apply to costs,
losses or liabilities to the extent that such costs, losses or liabilities are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (a) the gross negligence or willful misconduct of
the Security Agent, Receiver or Delegate, (b) a material breach by the Security
Agent of any provision under the Finance Documents or (c) a dispute solely
between the Security Agent, Receiver and Delegate not arising out of any act or
omission on the part of an Obligor or any of their Affiliates.

 

  (b)

The Security Agent and every Receiver and Delegate may, in priority to any
payment to the Secured Parties, indemnify itself out of the Charged Property in
respect of, and pay and retain, all sums necessary to give effect to the
indemnity in this Clause 20.4 (to the extent payable hereunder) and shall have a
lien on the Transaction Security and the proceeds of the enforcement of the
Transaction Security for all moneys payable to it.

 

21.

MITIGATION BY THE LENDERS

 

21.1

Mitigation

 

  (a)

Each Finance Party shall, in consultation with the Obligors’ Agent, take all
reasonable steps to mitigate any circumstances which arise and which would
result in the Facility ceasing to be available or any amount becoming payable
(or being increased) under or pursuant to, or cancelled pursuant to, any of
Clause 11.1 (Illegality), (or, in respect of the Issuing Bank, Clause 11.2
(Illegality in relation to Issuing Bank)), Clause 18 (Tax gross up and
indemnities) or Clause 19 (Increased costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

 

  (b)

Clause 21.1(a) does not in any way limit the obligations of any Obligor under
the Finance Documents.

 

21.2

Limitation of liability

 

  (a)

Bristow Helicopters Limited shall promptly indemnify each Finance Party for all
costs and expenses reasonably incurred by that Finance Party as a result of
steps taken by it under Clause 21.1.

 

113



--------------------------------------------------------------------------------

  (b)

A Finance Party is not obliged to take any steps under Clause 21.1 if, in the
opinion of that Finance Party (acting reasonably), to do so might be prejudicial
to it.

 

22.

COSTS AND EXPENSES

 

22.1

Transaction expenses

Bristow Helicopters Limited shall, promptly on demand, pay the Agent, the
Arrangers, the Issuing Bank and the Security Agent the amount of all reasonable
and documented costs and expenses (including the reasonable legal fees, costs
and disbursements of one primary US counsel, one primary English counsel and one
primary Norwegian counsel and, if necessary, one counsel in any other applicable
jurisdiction), incurred by any of them (and, in the case of the Security Agent,
by any Receiver or Delegate) in connection with the negotiation, preparation,
printing, execution, syndication and perfection of:

 

  (a)

this Agreement and any other documents referred to in this Agreement and the
Transaction Security; and

 

  (b)

any other Finance Documents executed after the date of this Agreement.

 

22.2

Amendment costs

If:

 

  (a)

an Obligor requests an amendment, waiver or consent; or

 

  (b)

an amendment is required pursuant to Clause 36.10 (Change of currency),

Bristow Helicopters Limited shall, within three Business Days of demand,
reimburse each of the Agent and the Security Agent for the amount of all
reasonable and documented costs and expenses (including the reasonable legal
fees, costs and disbursements of one primary US counsel, one primary English
counsel and one primary Norwegian counsel and, if necessary, one counsel in any
other applicable jurisdiction) reasonably incurred by the Agent and the Security
Agent (and, in the case of the Security Agent, by any Receiver or Delegate) in
responding to, evaluating, negotiating or complying with that request or
requirement.

 

22.3

Enforcement and preservation costs

Bristow Helicopters Limited shall, within three Business Days of demand, pay to
each Secured Party the amount of all costs and expenses (including the legal
fees, costs and disbursements of one primary US counsel, one primary English
counsel and one primary Norwegian counsel and, if necessary, one counsel in any
other applicable jurisdiction (and one additional counsel in each relevant
jurisdiction to act for the Lenders as a whole in the event of an actual or
perceived conflict of interest and, while an Event of Default is continuing,
other advisors and professionals engaged by the Agent or the Arrangers))
incurred by it in connection with the enforcement of or the preservation of any
rights under any Finance Document and the Transaction Security and any
proceedings instituted by or against the Security Agent as a consequence of
taking or holding the Transaction Security or enforcing these rights.

 

114



--------------------------------------------------------------------------------

22.4

Monitoring Costs

Bristow Helicopters Limited shall, within five Business Days of demand, pay to
the Agent all reasonable fees and expenses incurred with respect to each field
examination conducted in accordance with Clause 27.28 (Access, Maintenance of
records and field examinations) (including field examination fees at the
examiners’ then-current rates, plus out of pocket expenses, in each case
reasonably incurred) based on the fees and expenses of advisers and
professionals engaged by the Agent.

 

115



--------------------------------------------------------------------------------

SECTION 7

GUARANTEE

 

23.

GUARANTEE AND INDEMNITY

 

23.1

Guarantee and indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:

 

  (a)

guarantees to each Finance Party punctual performance by each other Obligor of
all that Obligor’s obligations under the Finance Documents (including, without
limitation):

 

  (i)

obligations of that Obligor which, but for the automatic stay under s362(a) of
the US Bankruptcy Code, would become due; and

 

  (ii)

any interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding in respect of that Obligor at the rate
provided for in this Agreement, whether or not such interest is an allowed claim
in any such proceeding;

 

  (b)

undertakes with each Finance Party that whenever another Obligor does not pay
any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

 

  (c)

agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 23 if the amount
claimed had been recoverable on the basis of a guarantee.

 

23.2

Continuing Guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

23.3

Reinstatement

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this Clause 23 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.

 

116



--------------------------------------------------------------------------------

23.4

Waiver of defences

The obligations of each Guarantor under this Clause 23 will not be affected by
an act, omission, matter or thing which, but for this Clause 23, would reduce,
release or prejudice any of its obligations under this Clause 23 (without
limitation and whether or not known to it or any Finance Party) including:

 

  (a)

any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 

  (b)

the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 

  (c)

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

 

  (d)

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  (e)

any amendment, novation, supplement, extension restatement (however fundamental
and whether or not more onerous) or replacement of a Finance Document or any
other document or security including any change in the purpose of, any extension
of or increase in any facility or the addition of any new facility under any
Finance Document or other document or security;

 

  (f)

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

 

  (g)

any insolvency or similar proceedings.

Each Guarantor agrees that any stay (including under the US Bankruptcy Code),
injunction or other prohibition that prevents the Finance Parties from declaring
all outstanding amounts due and payable as to any Obligor other than the
Guarantor shall not prevent the Finance Parties from declaring all amounts
outstanding due and payable by the Guarantor (whether or not due and payable by
any such other other Obligor) for purposes of this Clause 23 as and to the
extent otherwise provided for in this Agreement.

 

23.5

Guarantor intent

Without prejudice to the generality of Clause 23.4, each Guarantor expressly
confirms that it intends that this guarantee shall extend from time to time to
any (however fundamental) variation, increase, extension or addition of or to
any of the Finance Documents and/or any facility or amount made available under
any of the Finance Documents for the purposes of or in connection with any of
the following: business acquisitions of any nature; increasing working capital;
enabling investor distributions to be made; carrying out restructurings;
refinancing existing facilities; refinancing any other indebtedness; making
facilities available to new borrowers; any other variation or extension of the
purposes for which any such facility or amount might be made available from time
to time; and any fees, costs and/or expenses associated with any of the
foregoing.

 

117



--------------------------------------------------------------------------------

23.6

Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 23. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

23.7

Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

  (a)

refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

  (b)

hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 23.

 

23.8

Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this Clause 23:

 

  (a)

to be indemnified by an Obligor;

 

  (b)

to claim any contribution from any other guarantor of any Obligor’s obligations
under the Finance Documents;

 

  (c)

to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;

 

  (d)

to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which any Guarantor has
given a guarantee, undertaking or indemnity under Clause 23.1;

 

  (e)

to exercise any right of set-off against any Obligor; and/or

 

  (f)

to claim or prove as a creditor of any Obligor in competition with any Finance
Party.

 

118



--------------------------------------------------------------------------------

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 36 (Payment mechanics).

 

23.9

Contribution

 

  (a)

At any time a payment is made pursuant to this Clause 23 by a US Obligor, the
right of contribution of each US Guarantor against each other US Guarantor
shall, subject to the other terms of this Clause 23, be determined as set out in
Clause 23.9(b) with the right of contribution of each US Guarantor to be revised
and restated each time a payment (a “Relevant Payment”) is made in relation to
the obligations guaranteed under the Finance Documents provided, however, that
no such right of contribution shall exist against any direct or indirect Non-US
Subsidiary of such US Guarantor.

 

  (b)

If a Relevant Payment is made resulting in the aggregate payments made by such
US Guarantor in respect of its guarantee obligations under the Finance Documents
to and including the date of the Relevant Payment exceeding such US Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
US Guarantors in respect of the obligations under the Finance Documents to and
including the date of the Relevant Payment (such excess, the “Aggregate Excess
Amount”), each such US Guarantor shall have a right of contribution against each
other US Guarantor (other than any direct or indirect Non-US Subsidiary of such
US Guarantor) who has made payments in respect of the obligations under the
Finance Documents to and including the date of the Relevant Payment in an
aggregate amount less than such other US Guarantor’s Contribution Percentage of
the aggregate payments made to and including the date of the Relevant Payment by
all US Guarantors in respect of the obligations under the Finance Documents (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to:

 

  (i)

a fraction the numerator of which is the Aggregate Excess Amount of such US
Guarantor and the denominator of which is the Aggregate Excess Amount of all US
Guarantors,

multiplied by:

 

  (ii)

the Aggregate Deficit Amount of such other US Guarantor (other than any direct
or indirect Non-US Subsidiary of a US Guarantor).

 

  (c)

A US Guarantor’s right of contribution under Clause 23.9(b) shall arise at the
time of each computation, subject to adjustment to the time of each computation,
provided that no US Guarantor may take any action to enforce such right until
the obligations under the Finance Documents have been irrevocably paid in full
in cash and the commitments hereunder (and thereunder) terminated or cancelled,
it being expressly recognised and agreed by all Parties that any US Guarantor’s
right of contribution arising pursuant to this Clause 23 against any other US
Guarantor shall be expressly junior and subordinate to such other US Guarantor’s
obligations and liabilities in respect of the obligations under the Finance
Documents and any other obligations owing under this Clause 23.

 

119



--------------------------------------------------------------------------------

  (d)

As used in this Clause 23.9:

“Adjusted Net Worth” of each US Guarantor (other than any direct or indirect
Non-US Subsidiary of a US Guarantor) shall mean the greater of (i) the Net Worth
(as defined below) of such US Guarantor and (ii) zero;

“Contribution Percentage” of a US Guarantor shall mean the percentage obtained
by dividing (i) the Adjusted Net Worth (as defined above) of such US Guarantor
by (ii) the aggregate Adjusted Net Worth of all US Guarantors (other than any
direct or indirect Non-US Subsidiary of a US Guarantor); and

“Net Worth” of each US Guarantor (other than any direct or indirect Non-US
Subsidiary of a US Guarantor) shall mean the amount by which the fair saleable
value of such US Guarantor’s assets on the date of any Relevant Payment exceeds
its existing debts and other liabilities (including contingent liabilities, but
without giving effect to any obligations under the Finance Documents arising
under this Clause 23 on such date

 

  (e)

Notwithstanding anything to the contrary contained above, any US Guarantor that
is released from this Clause 23 shall thereafter have no contribution
obligations, or rights, pursuant to this Clause 23.9, and, at the time of any
such release, if the released US Guarantor had an Aggregate Excess Amount or an
Aggregate Deficit Amount, it shall be deemed reduced to USD 0, and the
contribution rights and obligations of the remaining US Guarantors shall be
recalculated on the respective date of release (as otherwise provided above)
based on the payments made hereunder by the remaining US Guarantors. All Parties
recognise and agree that, except for any right of contribution arising pursuant
to this Clause 23, each US Guarantor who makes any payment in respect of the
obligations under the Finance Documents shall have no right of contribution or
subrogation against any other US Guarantor in respect of such payment until all
of the obligations under the Finance Documents have been irrevocably paid in
full, in cash. Each of the US Guarantors recognises and acknowledges that the
rights to contribution arising hereunder shall constitute an asset in favour of
the party entitled to such contribution. In this connection, each US Guarantor
has the right to waive its contribution right against any US Guarantor to the
extent that giving effect to such waiver such US Guarantor would remain solvent.
Notwithstanding anything to the contrary in this Clause 23, this Clause 23, will
not be construed to limit the claim of any Finance Party under this Clause 23,
the only such limitation being set forth in Clause 23.

 

23.10

Release of Guarantors’ right of contribution

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

120



--------------------------------------------------------------------------------

  (a)

that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

 

  (b)

each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

 

23.11

Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

23.12

Norwegian Guarantee Limitations

 

  (a)

The obligations of a Guarantor incorporated in Norway (each a “Norwegian
Guarantor”) under this guarantee will be limited by such mandatory provisions of
law applicable to that Norwegian Guarantor limiting the legal capacity or
ability of a Norwegian Guarantor to grant or honour a guarantee as provided for
under this Clause 23 including, but not limited to, the provisions of Sections
8-7 to 8-10 of the Norwegian Private Limited Liability Companies Act of 13 June
1997 No. 44 (as from time to time amended). Consequently, the obligations of
each Norwegian Guarantor under this Clause 23 shall only apply to the extent not
so limited, it being understood, however, by each Norwegian Guarantor that if a
limitation is no longer applicable as a mandatory provision under Norwegian law,
such limitations will no longer apply to the obligations of such Norwegian
Obligor, and each Norwegian Obligor shall in such circumstances take any such
actions and execute such additional documents as the Agent may reasonably
request to effectuate that such limitation is no longer applicable.

 

  (b)

The limitations set out in Clause 23.12(a) shall apply mutatis mutandis to any
Transaction Security provided by any Norwegian Guarantor under the Finance
Documents and to any guarantee, undertaking, obligation, indemnity and payment,
including but not limited to distributions, cash-sweeps, credits, loans and
set-offs (including under Clause 37 (Set-off)), pursuant to or permitted by the
Finance Documents in relation to a Norwegian Guarantor.

 

  (c)

To the extent permitted by applicable law, if a payment under this guarantee or
the honouring of any Transaction Security by a Norwegian Guarantor has been made
in contravention of the limitations contained in this Clause 23.12, the Finance
Parties shall not be liable for any damages in relation thereto, and the maximum
amount repayable by the Finance Parties as a consequence of such contravention
shall be the amount received from that Norwegian Guarantor.

 

121



--------------------------------------------------------------------------------

23.13

US Guarantee Limitations

 

  (a)

Each US Guarantor acknowledges that it will receive valuable direct or indirect
benefits as a result of the transactions contemplated by the Finance Documents
(including utilisations thereunder).

 

  (b)

Each US Guarantor represents, warrants and hereby agrees that:

 

  (i)

it has not incurred and does not intend to incur debts beyond its ability to pay
as they mature; and

 

  (ii)

it has not made a transfer or incurred any obligation under any Finance Document
with the intent to hinder, delay or defraud any of its present or future
creditors.

 

  (c)

Notwithstanding anything to the contrary contained in any Finance Document:

 

  (i)

each Finance Party agrees that the maximum liability of each US Guarantor under
this Clause 23 shall in no event exceed an amount equal to the greatest amount
that would not render such US Guarantor’s obligations under the other Finance
Documents subject to avoidance under the US Bankruptcy Code or to being set
aside, avoided or annulled under any US Debtor Relief Laws, in each case after
giving effect to:

 

  (A)

all other liabilities of such US Guarantor, contingent or otherwise, that are
relevant under such US Debtor Relief Laws, in respect of intercompany
indebtedness to any Borrower to the extent that such Financial Indebtedness
would be discharged in an amount equal to the amount paid by such US Guarantor
under the Finance Documents; and

 

  (B)

the value as assets of the US Guarantor (as determined under the applicable
provisions of such US Debtor Relief Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights held by the US
Guarantor pursuant to (i) applicable law or (ii) any other agreement providing
for an equitable allocation among the US Guarantor and the Borrowers and other
Guarantors of obligations arising under the Finance Documents or other
guarantees of such obligations by such parties; and

 

  (ii)

each party agrees that, in the event any payment or distribution is made on any
date by a US Guarantor under this Clause 23, each such US Guarantor shall be
entitled to be indemnified from each other US Guarantor in an amount equal to
such payment, in each case multiplied by a fraction of which the numerator shall
be the net worth of the contributing US Guarantor and the denominator shall be
the aggregate net worth of all the US Guarantors.

 

122



--------------------------------------------------------------------------------

SECTION 8

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

24.

REPRESENTATIONS

 

24.1

General

Each Obligor makes the representations and warranties set out in this Clause 24
to each Finance Party.

 

24.2

Status

 

  (a)

It is a limited liability corporation, or a limited liability company duly
incorporated or organised (as applicable)and validly existing under the law of
its Original Jurisdiction.

 

  (b)

Each of the Obligors and each of the Borrowers’ Subsidiaries is a corporation, a
limited liability corporation or a limited liability company or partnership or
other applicable business organisation, duly incorporated or organised (as
applicable) and validly existing under the law of its jurisdiction of
incorporation or organisation (as applicable).

 

  (c)

It and each Restricted Subsidiary has the power to own its assets and carry on
its business as it is being conducted.

 

24.3

Binding obligations

Subject to the Legal Reservations:

 

  (a)

the obligations expressed to be assumed by it in each Finance Document to which
it is a party are legal, valid, binding and enforceable obligations subject to,
in each case, necessary registrations; and

 

  (b)

(without limiting the generality of Clause 24.3(a)), each Transaction Security
Document to which it is a party creates the security interests which that
Transaction Security Document purports to create and those security interests
are valid and effective subject to, in each case, necessary registrations.

 

24.4

Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents and the granting of the Transaction Security do not and
will not conflict with:

 

  (a)

any law or regulation applicable to it in any material respect;

 

  (b)

its constitutional documents; or

 

  (c)

in any material respect any agreement or instrument binding upon it or any of
its assets or constitute a default or termination event (however described)
under any such agreement or instrument.

 

123



--------------------------------------------------------------------------------

24.5

Power and authority

 

  (a)

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is or will be a party and the transactions contemplated by
those Finance Documents.

 

  (b)

No limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Transaction
Documents to which it is a party.

 

24.6

Validity and admissibility in evidence

(a) All Authorisations required:

 

  (i)

to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party, and the
transactions contemplated thereby; and

 

  (ii)

to make the Finance Documents to which it is a party admissible in evidence,
valid and enforceable in its Relevant Jurisdictions,

have been obtained or effected and are in full force and effect.

 

  (b)

All Authorisations necessary for the conduct of its and each of its
Subsidiaries’ business, trade and ordinary activities have been obtained or
effected and are in full force and effect if failure to obtain or effect those
Authorisations has or is reasonably likely to have a Material Adverse Effect.

 

24.7

Governing law and enforcement

 

  (a)

The choice of governing law of the Finance Documents to which it is party will
be recognised and enforced in its Relevant Jurisdictions.

 

  (b)

Any judgment obtained in relation to a Finance Document to which it is party in
the jurisdiction of the governing law of that Finance Document will be
recognised and enforced in its Relevant Jurisdictions.

 

24.8

Insolvency

No:

 

  (a)

corporate action, legal proceeding or other procedure or step described in
Clause 28.8(a) (Insolvency proceedings); or

 

  (b)

creditors’ process described in Clause 28.10 (Creditors’ process),

has been taken or, to its knowledge, threatened in relation to (w) any Obligor
on an individual basis or (x) the Group taken as a whole; and none of the
circumstances described in Clause 28.7 (Insolvency) applies to (y) any Obligor
on an individual basis or (z) the Group taken as a whole.

 

124



--------------------------------------------------------------------------------

24.9

Solvency

On the date of this Agreement and the First Amendment Date (i) the fair value of
the assets of each Borrower on an individual basis and the Group taken as a
whole, at a fair valuation, exceeds its or their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Borrower on an individual basis and of the Group taken as a
whole is greater than the amount that will be required to pay the probable
liability of its or their debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Borrower on an individual basis and the Group taken as a whole is
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) no Borrower
individually has, and the Group taken as a whole does not have, unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted.

 

24.10

No filing or stamp taxes

Under the laws of its Relevant Jurisdiction, it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration, notarial or
similar Taxes or fees be paid on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents except for:

 

  (a)

registration of particulars of any Transaction Security Document entered into by
Bristow Helicopters Limited at Companies House in England and Wales under s859A
Companies Act 2006 and payment of associated fees; and

 

  (b)

registration of any Transaction Security Document constituting a floating charge
over receivables (No.: factoringpant) subject to registration in the Norwegian
Register of Mortgaged Movable Property and payment of associated fees,

which registrations, filings, taxes and fees will be made and paid promptly
after the date of the relevant Finance Document.

 

24.11

Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to a Lender which is:

 

  (a)

a Qualifying Lender; or

 

  (b)

a Treaty Lender, subject to completion of all necessary filings and procedural
steps.

 

24.12

No default

 

  (a)

No Event of Default and, on the date of this Agreement, no Default is continuing
or is reasonably likely to result from the making of any Utilisation or the
entry into, the performance of any obligations under, any Finance Document.

 

125



--------------------------------------------------------------------------------

  (b)

No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any other agreement or instrument
which is binding on it or any Restricted Subsidiary or to which its (or any
Restricted Subsidiary’s) assets are subject which has or is reasonably likely to
have a Material Adverse Effect.

 

24.13

No misleading information

Save as disclosed in writing to the Agent and the Arrangers prior to the date of
this Agreement or, if later, prior to the date such information is provided:

 

  (a)

any factual information contained in the Information Package (as modified or
supplemented by any other information provided) was true and accurate in all
material respects as at the date of the relevant report or document containing
the information or (as the case may be) as at the date the information is
expressed to be given or, if later, the date of this Agreement;

 

  (b)

any financial projection or forecast contained in the Information Package has
been prepared on the basis of recent historical information and on assumptions
reasonably believed by the Parent to be reasonable (as at the date the relevant
projection or forecast was prepared) and arrived at after careful consideration;

 

  (c)

any expressions of opinion or intention provided by or on behalf of a member of
the Group for the purposes of the Information Package were made after careful
consideration and (as at the date of the relevant report or document containing
the expression of opinion or intention) were fair and based on reasonable
grounds;

 

  (d)

no event or circumstance has occurred or arisen and no information has been
omitted from the Information Package (as modified or supplemented by any other
information provided) and no information has been given or withheld that results
in the information, opinions, intentions, forecasts or projections contained in
the Information Package (as modified or supplemented by any other information
provided) being untrue or misleading in any material respect;

 

  (e)

all other written information provided by or on behalf of any member of the
Group to a Finance Party (as modified or supplemented by any other information
provided) was true, complete and accurate in all material respects as at the
date it was provided and not misleading in any material respect; and

 

  (f)

to the best of the knowledge and belief of the Obligors at the time of delivery
of an Aggregate Borrowing Base Certificate, none of the written factual
information and written data in or provided in connection with each Aggregate
Borrowing Base Certificate contained any untrue statement of fact or omitted to
state any fact or other information necessary to make such information and data
not misleading at the time the relevant Aggregate Borrowing Base Certificate was
provided to the Agent in light of the circumstances under which such information
or data was furnished.

 

126



--------------------------------------------------------------------------------

24.14

Financial Statements

 

  (a)

Its Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied.

 

  (b)

Its unaudited Original Financial Statements fairly present its financial
condition and its results of operations for the relevant financial quarter.

 

  (c)

The Parent’s audited Original Financial Statements fairly presented its
financial condition and its results of operations during the relevant financial
year.

 

  (d)

There has been no material adverse change in its assets, business or financial
condition (or the assets, business or consolidated financial condition of the
Group, in the case of the Parent) since the date of its Original Financial
Statements.

 

  (e)

Its most recent financial statements delivered pursuant to Clause 25.1
(Financial statements):

 

  (i)

have been prepared in accordance with the Accounting Principles; and

 

  (ii)

fairly present its financial condition (consolidated in the case of the Parent’s
Original Financial Statements) as at the end of, and results of operations
(consolidated in the case of the Parent’s Original Financial Statements) for,
the period to which they relate.

 

  (f)

The budgets and forecasts supplied in connection with this Agreement were
arrived at after careful consideration and have been prepared in good faith on
the basis of assumptions reasonably believed by the Parent to be reasonable at
the date they were prepared and supplied.

 

24.15

No proceedings

 

  (a)

No material litigation, arbitration or administrative proceedings or
investigations of, or before, any court, arbitral body or agency which, if
adversely determined, are reasonably likely to have a Material Adverse Effect
have (to the best of its knowledge and belief (having made due and careful
enquiry)) been started or threatened against it or any of its Subsidiaries.

 

  (b)

No judgment or order of a court, arbitral body or agency which is reasonably
likely to have a Material Adverse Effect has (to the best of its knowledge and
belief (having made due and careful enquiry)) been made against it or any of its
Subsidiaries.

 

24.16

No breach of laws

 

  (a)

It has not (and none of its Subsidiaries has) breached any law or regulation
which breach has or is reasonably likely to have a Material Adverse Effect.

 

  (b)

No labour disputes are current or, to the best of its knowledge and belief
(having made due and careful enquiry), threatened against any member of the
Group which have or are reasonably likely to have a Material Adverse Effect.

 

127



--------------------------------------------------------------------------------

24.17

Environmental laws

 

  (a)

Each member of the Group is in compliance with Clause 27.4 (Environmental
compliance) and to the best of its knowledge and belief (having made due and
careful enquiry) no circumstances have occurred which would prevent such
compliance in a manner or to an extent which has or is reasonably likely to have
a Material Adverse Effect.

 

  (b)

No Environmental Claim has been commenced or (to the best of its knowledge and
belief (having made due and careful enquiry)) is threatened against any member
of the Group where that claim has or is reasonably likely, to have a Material
Adverse Effect.

 

24.18

Taxation

 

  (a)

It is not (and none of the Subsidiaries of the Borrowers are) materially overdue
in the filing of any Tax returns and it is not (and none of its Subsidiaries
are) overdue in the payment of any amount in respect of Tax of USD 5,000,000 (or
its equivalent in any other currency) or more.

 

  (b)

No claims or investigations are being, or are reasonably likely to be, made or
conducted against it (or any of its Subsidiaries) with respect to Taxes such
that a liability of, or claim against, any member of the Group of USD 5,000,000
(or its equivalent in any other currency) or more is reasonably likely to arise.

 

  (c)

It is resident for Tax purposes only in its Original Jurisdiction.

 

24.19

Anti-Corruption Laws and Sanctions

 

  (a)

Each member of the Group has implemented and maintains in effect policies and
procedures designed to ensure compliance by such member of the Group and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and such member of the Group and its respective
officers and employees and, to the knowledge (after due and careful inquiry) of
such member of the Group, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in any member of the Group being designated as a Sanctioned Person.

 

  (b)

No (i) member of the Group or any of their respective directors, officers or
employees, or (ii) to the knowledge (after due and careful inquiry) of any such
member of the Group, any agent of such member of the Group that will act in any
capacity in connection with or benefit from the credit facility established
hereby is:

 

  (i)

a Sanctioned Person;

 

  (ii)

otherwise the subject or target of any Sanctions; or

 

  (iii)

located, organised or resident in a Sanctioned Country.

 

128



--------------------------------------------------------------------------------

  (c)

No Loan, use of proceeds, or other transaction contemplated by this Agreement or
the other Finance Documents will violate Anti-Corruption Laws or applicable
Sanctions, subject to applicable restrictions by mandatory law.

 

24.20

Security and Financial Indebtedness

 

  (a)

No Security or Quasi Security exists over all or any of the present or future
assets of any Borrower or Subsidiary of a Borrower other than as permitted by
this Agreement.

 

  (b)

No Borrower or Subsidiary of a Borrower has any Financial Indebtedness
outstanding other than as permitted by this Agreement.

 

24.21

Ranking

The Transaction Security has (if the registration and payments of fees referred
to in Clause 24.10 have been completed) or will have (once the registration and
payments of fees referred to in Clause 24.10 have been completed) first ranking
priority and it is not subject to any prior ranking or pari passu ranking
Security.

 

24.22

No Immunity

In any proceedings taken in any Relevant Jurisdiction in relation to and
accordance with a Finance Document, no Obligor will be entitled to claim for
themselves or any of their Charged Property immunity from suit, execution,
attachment or other legal process.

 

24.23

Good title to assets

It and each Restricted Subsidiary has a good, valid and marketable title to, or
valid leases or licences of, and all appropriate Authorisations to use, the
assets necessary to carry on its business as presently conducted but only to the
extent that a failure to so have would have or would reasonably likely to have
Material Adverse Effect.

 

24.24

Legal and beneficial ownership

 

  (a)

Each Borrower is the sole legal and beneficial owner of the respective assets
over which it purports to grant Security.

 

  (b)

Each Borrower has good and valid rights in the Charged Property with respect to
which it has purported to grant Security and has full power and authority to
grant to the Security Agent such Security free and clear of all other Security
save for Permitted Security.

 

24.25

Intellectual Property

It and each of its Subsidiaries is the sole legal and beneficial owner of or has
licensed to it on normal commercial terms all the Intellectual Property which is
material in the context of its business and which is required by it in order to
carry on its business as it is being conducted, but only to the extent that a
failure to own or licence any such Intellectual Property would have or would be
reasonably likely to have a Material Adverse Effect.

 

129



--------------------------------------------------------------------------------

24.26

Group Structure Chart

The Group Structure Chart is true and accurate in all material respects.

 

24.27

Accounting Reference Date

The Accounting Reference Date of the Parent is, as of the date of this
Agreement, 31 March.

 

24.28

Centre of main interests and establishments

In relation to any Obligor incorporated in a member state of the European Union,
for the purposes of Regulation (EU) 2015/848 of 20 May 2015 on insolvency
proceedings (recast) (the “Regulation”) or any other regulation replacing the
Regulation:

 

  (a)

its centre of main interest (as that term is used in Article 3(1) of the
Regulation) is situated in its Original Jurisdiction; and

 

  (b)

save as may be disclosed to the Agent in writing from time to time, it has no
“establishment” (as that term is used in Article 2(10) of the Regulation) in any
other jurisdiction other than, as at the date of this Agreement, Scotland, the
Netherlands and the Falkland Islands.

 

24.29

No adverse consequences

 

  (a)

It is not necessary under the laws of its Relevant Jurisdictions:

 

  (i)

in order to enable any Finance Party to enforce its rights under any Finance
Document; or

 

  (ii)

by reason of the execution of any Finance Document or the performance by it of
its obligations under any Finance Document,

that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in any of its Relevant Jurisdictions.

 

  (b)

No Finance Party is or will be deemed to be resident, domiciled or carrying on
business in its Relevant Jurisdictions by reason only of the execution,
performance and/or enforcement of any Finance Document.

 

24.30

Insurance

Each member of the Group has insurance on and in relation to its business and
assets against those risks and to the extent as is usual for companies acting
commercially reasonably and carrying on the same or substantially similar
business.

 

24.31

ERISA Plans

Except as would not be reasonably expected to have a Material Adverse Effect:

 

  (a)

Each Plan complies in all respects with the applicable requirements of ERISA,
the Code and all other applicable laws and regulations.

 

130



--------------------------------------------------------------------------------

  (b)

Each Plan which is intended to be qualified under s401(a) of the Code has been
determined by the IRS to be so qualified or is in the process of being submitted
to the IRS for approval, and, to the knowledge of the Company, nothing has
occurred since the date of such determination that would reasonably be expected
to adversely affect such determination (or in the case of a Plan with no
determination, to the knowledge of the Company, nothing has occurred that would
materially adversely affect such qualification).

 

  (c)

No ERISA Event has occurred or is reasonably likely to occur.

 

  (d)

There is no litigation, arbitration, administrative proceeding or claim pending
or to the knowledge of the Company threatened against or with respect to any
Plan (other than routine claims for benefits).

 

  (e)

No Obligor has any existing liability to the PBGC or any Plan or Multiemployer
Plan (other than to make PBGC premium payments and Plan and Multiemployer Plan
funding and contribution payments as they fall due).

 

  (f)

Each Obligor has made all contributions to each Plan and Multiemployer Plan as
required by ERISA, the Code or any other law within the applicable time limits
prescribed by law, the terms of that Plan and any contract or agreement
requiring contributions to the Plan.

 

24.32

Investment Company Act

No US Obligor is or is required to be registered as an “investment company”
within the meaning of the US Investment Company Act of 1940, as amended.

 

24.33

Margin Stock

No proceeds of any Utilisation will be used to purchase or carry any “margin
stock” (as defined in US Regulation U of the Board of Governors of the Federal
Reserve System as in effect from time to time (“Margin Stock”)) or to extend
credit for the purpose of purchasing or carrying any Margin Stock, in each case,
in a manner that violates or is inconsistent with, or, to the knowledge of any
Borrower or its Subsidiaries, causes any Lender to violate, the provisions of US
Regulation T, U or X of the Board of Governors of the Federal Reserve System
from time to time in effect or any successor to all or a portion thereof. No
member of the Group is engaged principally, or as one of its important
activities, in the business whether immediate, incidental or ultimate, of buying
or carrying Margin Stock or of extending credit to others for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock.

 

24.34

Times when representations made

 

  (a)

All the representations and warranties in this Clause 24 are made by each
Original Obligor on the date of this Agreement.

 

  (b)

The Repeating Representations are deemed to be made by each Obligor on the First
Amendment Date, on the date of each Utilisation Request, on each Utilisation
Date and on the first day of each Interest Period.

 

131



--------------------------------------------------------------------------------

  (c)

The Repeating Representations and the representations in Clauses 24.9, 24.11,
paragraphs (a), (b) and (d) of Clause 24.14, 24.15, 24.16 and 24.18 are deemed
to be made by each Additional Obligor (in each case in relation only to itself
and its Subsidiaries (if any)) on the day on which it becomes (or it is proposed
that it becomes) an Additional Obligor.

 

  (d)

Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.

 

25.

INFORMATION UNDERTAKINGS

The undertakings in this Clause 25 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Revolving Facility Commitment is in force.

In this Clause 25:

“Annual Financial Statements” means the financial statements for a Financial
Year delivered pursuant to Clause 25.1(a).

“Monthly Financial Statements” means the financial statements delivered pursuant
to Clause 25.1(c).

“Quarterly Financial Statements” means the financial statements delivered
pursuant to Clause 25.1(b).

 

25.1

Financial statements

The Parent shall supply to the Agent:

 

  (a)

within 90 days after the end of each of its Financial Years:

 

  (i)

the Parent’s audited consolidated financial statements for that Financial Year;

 

  (ii)

the unaudited balance sheet and statements of income of each other Obligor for
that Financial Year; and

 

  (b)

within 45 days after the end of each Financial Quarter (other than the last
Financial Quarter) of each of its Financial Years the Parent’s unaudited
consolidated financial statements for that Financial Quarter (provided that any
Quarterly Financial Statements due but not supplied to the Agent prior to the
First Amendment Date shall be provided to the Agent by 31 December 2019 and
shall not be required to be supplied by any earlier date); and

 

  (c)

if an Event of Default is continuing or during a Cash Dominion Period and so
requested during any such period by the Agent in its Permitted Discretion,
within 10 Business Days of the later of the end of the relevant month and the
request by the Agent, the unaudited balance sheet and unaudited statements of
income of each Borrower for that month, provided that the Parent shall not be
required to supply to the Agent any information or document pursuant to this
Clause which is freely available to be obtained by the Agent from the Parent’s
public filings (including any filings with the S.E.C.) by the otherwise required
due date.

 

132



--------------------------------------------------------------------------------

25.2

Provision and contents of Compliance Certificate

 

  (a)

The Parent shall supply a Compliance Certificate to the Agent with each set of
its Annual Financial Statements and each set of its Quarterly Financial
Statements.

 

  (b)

The Compliance Certificate shall, amongst other things, set out (in reasonable
detail) computations as to the Fixed Charge Coverage Ratio whether or not the
Fixed Charge Coverage Ratio is being tested at that time;

 

  (c)

Each Compliance Certificate shall be signed by an authorised signatory of the
Parent.

 

25.3

Requirements as to financial statements

 

  (a)

The Parent shall procure that each set of Annual Financial Statements and
Quarterly Financial Statements and Monthly Financial Statements is in English
and:

 

  (i)

each set of the Parent’s Annual Financial Statements shall be audited by the
Parent’s Auditors and shall not be subject to any “going concern” qualification
or exception or any material qualification or exception as to the scope of such
audit; and

 

  (ii)

each set of Quarterly Financial Statements includes an unaudited balance sheet
and unaudited statement of income for each Borrower.

 

  (b)

Each set of financial statements delivered pursuant to Clauses 25.1(a)(i) and
25.1(b) (Financial statements) shall be certified by an authorised signatory of
the Parent as giving a true and fair view of (in the case of Annual Financial
Statements for any Financial Year), or fairly representing (in other cases), its
financial condition and operations as at the date as at which those financial
statements were drawn up.

 

  (c)

The Parent shall procure that each set of financial statements of an Obligor
delivered pursuant to Clause 25.1 (Financial statements) is prepared using the
Accounting Principles.

 

  (d)

If the Agent, acting reasonably, wishes to discuss the financial position of any
member of the Group with the auditors of that member of the Group, the Agent may
notify the Obligors’ Agent, stating the questions or issues which the Agent
wishes to discuss with those auditors. In this event, the Obligors’ Agent must
ensure that those auditors are authorised (at the expense of the Obligors’
Agent):

 

  (i)

to discuss the financial position of the relevant member of the Group with the
Agent on request from the Agent; and

 

133



--------------------------------------------------------------------------------

  (ii)

to disclose to the Agent for the Finance Parties any information which the Agent
may reasonably request.

 

  (e)

Notwithstanding any other term of this Agreement no Event of Default shall
occur, or be deemed to occur, as a result of any restriction on the identity of
the Parent’s Auditors contained in this Agreement being prohibited, unlawful,
ineffective, invalid or unenforceable pursuant to the Audit Laws.

 

25.4

Budget

 

  (a)

The Parent shall supply to the Agent in sufficient copies for all the Lenders,
as soon as the same become available but in any event within 60 days after the
start of each of its Financial Years, an annual Budget for that financial year.

 

  (b)

The Parent shall ensure that each Budget for a financial year (other than the
Budget delivered pursuant to Clause 4.1(a) (Initial conditions precedent))
includes a projected consolidated Group profit and loss, a consolidated Group
balance sheet, a consolidated Group statement of cashflows, projected Aggregate
Availability and a revenue forecast for each Borrower.

 

25.5

Borrowing Base Certificate and related information

The Obligors’ Agent shall supply to the Agent within twenty Business Days of the
end of each calendar month as of the period then ended (provided that, during a
Cash Dominion Period, such information shall be provided on a weekly basis,
three Business Days after the end of each calendar week and prepared as of the
last day of such calendar week):

 

  (a)

an Aggregate Borrowing Base Certificate, which sets out each Borrower’s
Borrowing Base and supporting information in connection therewith;

 

  (b)

a detailed aging of the Borrowers’ Receivables, including all invoices aged by
invoice date and Account Debtor;

 

  (c)

a worksheet of calculations prepared by the Borrowers to determine Eligible
Receivables, such worksheets detailing the Receivables excluded from Receivables
and the reason for such exclusion; and

 

  (d)

if requested by the Agent acting in its Permitted Discretion prior to the end of
the relevant period, a reconciliation of the Borrowers’ Receivables: (A) the
amounts shown in the Borrowers’ general ledger and financial statements and the
reports delivered pursuant to paragraph (b) above and (B) the amounts and dates
shown in the reports delivered pursuant to paragraph (b) above and the Aggregate
Borrowing Base Certificate delivered pursuant to Clause 25.5(a) as of such date.

 

25.6

Year end

The Parent shall not change its Accounting Reference Date without the consent of
the Majority Lenders, acting reasonably, unless required by applicable law.

 

134



--------------------------------------------------------------------------------

25.7

Information: miscellaneous

The Parent shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests):

 

  (a)

promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group, and which are reasonably likely to have a Material
Adverse Effect or are reasonably likely to be adversely determined and if
adversely determined are reasonably likely to have a Material Adverse Effect;

 

  (b)

promptly upon becoming aware of them, the details of any judgment or order of a
court, arbitral body or agency which is made against any member of the Group and
which is reasonably likely to have a Material Adverse Effect;

 

  (c)

(subject to Clause 27.28(b) (Access, maintenance of records and field
examination)) promptly, such information as the Security Agent may reasonably
require about the Charged Property and compliance of the Obligors with the terms
of any Transaction Security Documents;

 

  (d)

(subject to Clause 27.28(b) (Access, maintenance of records and field
examination)) promptly on request, such further information regarding the
financial condition, assets and operations of the Group and/or any Obligor as
any Finance Party (through the Agent) may reasonably request, in particular if
required under applicable banking supervisory laws and regulations and/or in
line with standard banking practice;

 

  (e)

as soon as available but in any event within 45 days after the end of each
Financial Quarter and at such other times as may be requested by the Agent in
its Permitted Discretion, as of the Financial Quarter then ended, a schedule and
aging of the Borrowers’ accounts payable, delivered electronically in a text
format file acceptable to the Agent;

 

  (f)

the English Borrower Annual Financial Statements promptly after filing with
Companies House but in any event within nine months after the end of the English
Borrower’s financial year;

 

  (g)

the Norwegian Borrower Annual Financial Statements promptly after filing with
the relevant Governmental Authority but in any event within seven months after
the end of the Norwegian Borrower’s financial year;

 

  (h)

at any time that the US Borrower is a Borrower under this Agreement, the US
Borrower Annual Financial Statements promptly after becoming available but in
any event within 90 days after the end of the US Borrower’s financial year;

 

  (i)

(subject to Clause 27.28(b) (Access, maintenance of records and field
examination)) during any Cash Dominion Period, promptly following request by the
Agent an updated customer list for each Borrower, which list shall state the
customer’s name, mailing address and phone number, delivered electronically in a
text formatted file acceptable to the Agent (in each case to be provided in
accordance with and subject to applicable data protection laws); and

 

135



--------------------------------------------------------------------------------

  (j)

promptly upon the Agent’s request, acting reasonably, copies of invoices issued
by the Borrowers in connection with any Receivables owed by Eligible Account
Debtors.

 

25.8

Notification of default

 

  (a)

The Obligors’ Agent shall notify the Agent (and shall ensure that each Obligor
notifies) of any Default (and the steps, if any, being taken to remedy it)
promptly upon becoming aware of its occurrence (unless that Obligor is aware
that a notification has already been provided by another Obligor).

 

  (b)

Promptly upon a request by the Agent, if the Agent considers in good faith that
there may be a Default, the Obligors’ Agent shall supply to the Agent a
certificate signed by an authorised signatory on its behalf certifying that no
Default is continuing (or if a Default is continuing, specifying the Default and
the steps, if any, being taken to remedy it).

 

25.9

“Know your customer” checks

 

  (a)

If:

 

  (i)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 

  (ii)

any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the date of this Agreement; or

 

  (iii)

a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of Clause 25.9(a)(iii), any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in Clause 25.9(a)(iii), on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in Clause
25.9(a)(iii), any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 

  (b)

Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

136



--------------------------------------------------------------------------------

  (c)

The Parent shall, by not less than ten Business Days’ prior written notice to
the Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of its Subsidiaries becomes an Additional Obligor
pursuant to Clause 31 (Changes to the Obligors).

 

  (d)

Following the giving of any notice pursuant to Clause 25.9(c), if the accession
of such Additional Obligor obliges the Agent or any Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Parent shall promptly
upon the request of the Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Agent
(for itself or on behalf of any Lender) or any Lender (for itself or on behalf
of any prospective new Lender) in order for the Agent or such Lender or any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the accession of such Subsidiary to this Agreement
as an Additional Obligor. For the avoidance of doubt, no Subsidiary requested by
the Parent to become an Additional Obligor shall become an Additional Obligor
unless and until the Agent and each Lender are satisfied that it has completed
all necessary “know your customer” or other similar checks and that the Agent
and Lenders are satisfied with the results of such checks.

 

26.

FINANCIAL COVENANTS

 

26.1

Financial definitions

In this Clause 26 terms defined in the Secured Bonds Indenture, as date this
Agreement, and not otherwise defined in this Clause 26 shall have the meanings
given to them in, and be determined in accordance with the provisions of, the
Secured Bonds Indenture (in the form as of the date of this Agreement) and for
the avoidance of doubt if any such term includes a term defined in this
Agreement such term shall have the meaning given in and be determined in
accordance with the Secured Bonds Indenture (in the form as of the date of this
Agreement) except that Restricted Subsidiaries and Unrestricted Subsidiaries
shall have the meaning given herein. In addition, in this Agreement:

“Capital Expenditure” means any expenditure which, in accordance with the
Accounting Principles, is treated as capital expenditure excluding the capital
element of any expenditure or obligation incurred in connection with a Finance
Lease.

“Cashflow” means, in respect of any Relevant Period, Consolidated Cash Flow for
that Relevant Period after:

 

  (a)

adding the amount of any cash receipts during that Relevant Period in respect of
any Consolidated Income Taxes rebates or credits and deducting the amount
actually paid in respect of Consolidated Income Taxes during that Relevant
Period by the Parent and any Restricted Subsidiary; and

 

137



--------------------------------------------------------------------------------

  (b)

deducting the amount of any Capital Expenditure actually made in cash during
that Relevant Period by the Parent and any Restricted Subsidiary except (in each
case) to the extent funded from or offset or subsequently refinanced, reimbursed
or compensated by the proceeds of:

 

  (i)

any Indebtedness;

 

  (ii)

any issuance of shares or other securities;

 

  (iii)

insurances;

 

  (iv)

asset sales, or

 

  (v)

cash recoveries from litigation or settlements of litigation or other disputes;

and so that no amount shall be added (or deducted) more than once.

“Debt Service” means, in respect of any Relevant Period, the aggregate of:

 

  (a)

Consolidated Interest Expense for that Relevant Period;

 

  (b)

all scheduled repayments of Indebtedness falling due during that Relevant Period
and paid in cash in the Relevant Period but excluding:

 

  (i)

any amounts falling due under any overdraft or revolving facility (including the
Revolving Facility) and which were available for simultaneous redrawing
according to the terms of that facility;

 

  (ii)

any such obligations owed to any member of the Group;

 

  (iii)

any prepayment of Indebtedness existing on the date of this Agreement which is
required to be repaid under the terms of this Agreement; and

 

  (iv)

any mandatory prepayment of Indebtedness; and

 

  (c)

the amount of any cash dividends paid by the Parent in respect of that Relevant
Period,

and so that no amount shall be included more than once.

“Finance Lease” means any lease or hire purchase contract, a liability under
which would in accordance with the Accounting Principles in effect as
December 31, 2017 be required to be treated as a balance sheet liability.

“Financial Quarter” means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.

“Financial Year” means the annual accounting period of the Parent ending on, as
of the date of this Agreement, 31 March in each year.

 

138



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means the ratio of Cashflow to Debt Service in
respect of any Relevant Period of the Parent and its Restricted Subsidaries on a
consoldiated basis.

“Quarter Date” means the last day of each quarter of a Financial Year of the
Parent, being as of the date of this Agreement, each of 31 March, 30 June,
30 September and 31 December.

“Relevant Period” means each period of twelve months ending on the last day of
the Financial Year and each period of twelve months ending on the last day of
each Financial Quarter.

 

26.2

Financial condition

If the Agent by notice so requests during a Cash Dominion Period, the Parent
shall ensure that at any time after such request during that Cash Dominion
Period, the Fixed Charge Coverage Ratio with respect to the Parent and its
Restricted Subsidiaries on a consolidated basis in respect of any Relevant
Period starting after the Agent’s request and ending during that Cash Dominion
Period shall not be less than 1:1.

 

26.3

Financial testing

The financial covenant set out in Clause 26.2 shall be calculated in accordance
with the Accounting Principles applicable to the Parent and tested (at any time
when such covenant applies as provided for above) by reference to each of the
relevant financial statements delivered pursuant to Clause 25.1(a)(i) and Clause
25.1(b) (Financial statements) and/or each Compliance Certificate delivered
pursuant to Clause 25.2 (Provision and contents of Compliance Certificate).

 

26.4

Unrestricted Subsidiaries

The Parent may at any time, by a notice delivered to the Agent, designate one or
more of its Subsidiaries as an Unrestricted Subsidiary, provided always that the
Parent may not:

 

  (a)

designate any Borrower and/or a Guarantor as an Unrestricted Subsidiary; or

 

  (b)

designate a Subsidiary of a Borrower or a Guarantor as an Unrestricted
Subsidiary at any time while an Event of Default is continuing or during a Cash
Dominion Period.

 

27.

GENERAL UNDERTAKINGS

The undertakings in this Clause 27 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Revolving Facility Commitment is in force.

Authorisations and compliance with laws

 

139



--------------------------------------------------------------------------------

27.1

Authorisations

Each Borrower shall (and shall ensure that each of its Subsidiaries will)
promptly:

 

  (a)

obtain, comply with and do all that is necessary to maintain in full force and
effect; and

 

  (b)

supply, on request, certified copies to the Agent of:

any Authorisation required under any law or regulation of a Relevant
Jurisdiction:

 

  (i)

for the performance of its obligations under the Finance Documents;

 

  (ii)

to ensure the legality, validity, enforceability or admissibility in evidence of
any Finance Document; and

 

  (iii)

to carry on its business where failure to do so has or is reasonably likely to
have a Material Adverse Effect.

 

27.2

Compliance with laws

Each Borrower shall (and shall ensure that each of its Subsidiaries will) comply
in all respects with all laws to which it may be subject (including all laws in
connection with the operation or use of its helicopters), if failure so to
comply has or is reasonably likely to have a Material Adverse Effect.

 

27.3

Existence; Conduct of Business

Each Obligor will, and will cause each Subsidiary of each Borrower to:

 

  (a)

do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, qualifications, licenses,
permits, franchises, governmental authorizations, intellectual property rights,
licenses and permits material to the conduct of its business, and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Clause 27.8;
and

 

  (b)

carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted, where
failure to do so has or is reasonably likely to have a Material Adverse Effect.

 

27.4

Environmental compliance

Each Borrower shall (and shall ensure that each of its Subsidiaries will):

 

  (a)

comply with all Environmental Law;

 

  (b)

obtain, maintain and ensure compliance with all requisite Environmental Permits;

 

  (c)

implement procedures to monitor compliance with and to prevent liability under
any Environmental Law,

where failure to do so has or is reasonably likely to have a Material Adverse
Effect.

 

140



--------------------------------------------------------------------------------

27.5

Environmental claims

Each Borrower shall (and shall ensure that each of its Subsidiaries will),
promptly upon becoming aware of the same, inform the Agent in writing of:

 

  (a)

any Environmental Claim against it which is current, pending or threatened; and

 

  (b)

any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against it,

where the claim, if determined against it, has or is reasonably likely to have a
Material Adverse Effect.

 

27.6

Anti-corruption law

 

  (a)

No Borrower shall (and shall ensure that none of its Subsidiaries will) directly
or indirectly use the proceeds of the Facility:

 

  (i)

for any purpose which would breach the Bribery Act 2010, the United States
Foreign Corrupt Practices Act of 1977 or other similar legislation in its
Relevant Jurisdictions;

 

  (ii)

to knowingly fund or facilitate any activities of or business with any person
that, at the time of such funding or facilitation, is the subject or target of
Sanctions;

 

  (iii)

to knowingly fund or facilitate any activities of or business in any Sanctioned
Country; or

 

  (iv)

in any manner that will result in a violation by any member of the Group or
Finance Party of Sanctions.

 

  (b)

Each Borrower shall (and shall ensure that each of its Subsidiaries will):

 

  (i)

conduct is businesses in compliance with applicable Anti Corruption Laws; and

 

  (ii)

maintain policies and procedures designed to promote and achieve compliance with
applicable Anti-Corruption Laws.

 

  (c)

Each Borrower shall (and shall ensure that each of its Subsidiaries will)
maintain in effect and enforce policies and procedures designed to ensure
compliance by such entity and their respective directors, officers, employees
and agents are in all material aspects in compliance with Anti-Corruption Laws
and applicable Sanctions.

 

27.7

Taxation

 

  (a)

Each Borrower shall (and shall ensure that each of its Subsidiaries will) pay
and discharge all Taxes imposed upon it or its assets within the time period
allowed without incurring penalties unless and only to the extent that:

 

141



--------------------------------------------------------------------------------

  (i)

such payment is being contested in good faith;

 

  (ii)

adequate reserves are being maintained for those Taxes; and

 

  (iii)

such payment can be lawfully withheld and failure to pay those Taxes does not
have or is not reasonably likely to have a Material Adverse Effect.

 

  (b)

No Borrower may change its residence for Tax purposes.

Restrictions on business focus

 

27.8

Merger

No Borrower shall enter into any merger (other than a Permitted Acquisition),
consolidation or amalgamation with a person other than another Borrower or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution).

 

27.9

Change of business

The Borrowers shall procure that no substantial change is made to the general
nature of their business of the business of any of their Subsidiaries from that
carried on at the date of this Agreement.

 

27.10

Fiscal Year

 

  (a)

Except as permitted under Clause 27.10(b), no Borrower shall change its
Financial Year without the consent of the Majority Lenders (not to be
unreasonably withheld).

 

  (b)

Clause 27.10(a) does not apply to any change required by applicable law.

 

27.11

Acquisitions

 

  (a)

Except as permitted under Clause 27.11(b), no Borrower shall (and shall ensure
that none of its Subsidiaries will):

 

  (i)

acquire a company or any shares or securities or a business or undertaking (or,
in each case, any interest in any of them); or

 

  (ii)

incorporate a company.

 

  (b)

Clause 27.11(b) does not apply to an acquisition of a company, of shares,
securities or a business or undertaking (or, in each case, any interest in any
of them) or the incorporation of a company which is a Permitted Acquisition.

 

27.12

Joint ventures

 

  (a)

Except as permitted under Clause 27.12(b), no Borrower shall (and shall ensure
that none of its Subsidiaries will):

 

  (i)

enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in any Joint Venture; or

 

142



--------------------------------------------------------------------------------

  (ii)

transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or maintain the solvency of or
provide working capital to any Joint Venture (or agree to do any of the
foregoing).

 

  (b)

Clause 27.12(b) does not apply to any acquisition of (or agreement to acquire)
any interest in a Joint Venture or transfer of assets (or agreement to transfer
assets) to a Joint Venture if such transaction is a Permitted Joint Venture,
Permitted Disposal or a Permitted Acquisition.

Restrictions on dealing with assets and security

 

27.13

Preservation of assets

Each Borrower shall (and shall ensure that each of its Subsidiaries will)
maintain in good working order and condition (ordinary wear and tear excepted)
all of its assets necessary or desirable in the conduct of its business to the
extent failure to do so has or is reasonably likely to have a material adverse
effect on the interests or rights of the Secured Parties under the Finance
Documents.

 

27.14

Pari passu ranking

Each Borrower shall (and shall ensure that each of its Subsidiaries will) ensure
that at all times any unsecured and unsubordinated claims of a Finance Party
against it under the Finance Documents rank at least pari passu with the claims
of all its other unsecured and unsubordinated creditors except those creditors
whose claims are mandatorily preferred by laws of general application to
companies.

 

27.15

Negative pledge

In this Clause 27.15, “Quasi-Security” means an arrangement or transaction
described in Clause 27.15(b).

Except as permitted under Clause 27.15(c):

 

  (a)

No Borrower shall (and shall ensure that none of its Subsidiaries will) create
or permit to subsist any Security over any of the Charged Property.

 

  (b)

No Borrower shall (and shall ensure that none of its Subsidiaries will):

 

  (i)

sell, transfer or otherwise dispose of any of the Charged Property on terms
whereby they are or may be leased to or re-acquired by an Obligor or any other
member of the Group;

 

  (ii)

sell, transfer or otherwise dispose of any of its Receivables on recourse terms;

 

  (iii)

enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 

143



--------------------------------------------------------------------------------

  (iv)

enter into any other preferential arrangement having a similar effect, in
circumstances where the arrangement or transaction is entered into primarily as
a method of raising Financial Indebtedness or of financing the acquisition of an
asset.

 

  (c)

Clauses 27.15(a) and 27.15(b) do not apply to any Security or, as the case may
be Quasi Security which is Permitted Security.

 

27.16

Disposals

 

  (a)

Except as permitted under Clause 27.16(b), no Borrower shall (and shall ensure
that none of its Subsidiaries will) enter into a single transaction or a series
of transactions (whether related or not) and whether voluntary or involuntary to
sell, lease, transfer or otherwise dispose of any asset.

 

  (b)

Clause 27.16(a) does not apply to any sale, lease, transfer or other disposal
which is a Permitted Disposal.

 

27.17

Sale and Leaseback Transactions

No Borrower shall, nor will it permit any Subsidiary to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except (i) on arm’s length terms or (ii) with a
member of the Group if entered into at a time when no Default is continuing.

 

27.18

Arm’s length basis

 

  (a)

Except as permitted by Clause 27.18(b), no Borrower shall (and shall ensure that
none of its Subsidiaries will) enter into any transaction with any person except
on arm’s length terms and for full market value.

 

  (b)

The following transactions shall not be a breach of this Clause 27.17:

 

  (i)

intra-Group loans permitted under Clause 27.19;

 

  (ii)

fees, costs and expenses payable under the Transaction Documents in the amounts
set out in the Transaction Documents delivered to the Agent under Clause 4.1
(Initial conditions precedent) or agreed by the Agent; and

 

  (iii)

any intra-Group Permitted Disposal, Permitted Financial Indebtedness, Permitted
Share Issues or Permitted Acquisitions.

 

144



--------------------------------------------------------------------------------

Restrictions on movement of cash-cash out

 

27.19

Loans or credit

 

  (a)

Except as permitted under Clause 27.19(b), no Borrower shall (and shall ensure
that none of its Subsidiaries will) be a creditor in respect of any Financial
Indebtedness.

 

  (b)

Clause 27.19(a) does not apply to any Permitted Loan.

 

27.20

No guarantees or indemnities

 

  (a)

Except as permitted under Clause 24.20(b), no Borrower shall (and shall ensure
that none of its Subsidiaries will) incur or allow to remain outstanding any
guarantee in respect of any obligation of any person.

 

  (b)

Clause 27.20(a) does not apply to a guarantee which is a Permitted Guarantee.

 

27.21

Dividends and share redemption

 

  (a)

Except as permitted under Clause 27.21(b), no Borrower shall (and shall ensure
that none of its Subsidiaries will):

 

  (i)

declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);

 

  (ii)

repay or distribute any dividend or share premium reserve;

 

  (iii)

redeem, repurchase, defease, retire or repay any of a Borrower’s share capital
or resolve to do so,

at any time when a Default is continuing.

 

  (b)

Clause 27.21(a) does not apply to any payment, dividend, charge, fee or other
distribution made to a Borrower or a Subsidiary of a Borrower.

 

27.22

Structural Intra-Group Loans

No Borrower shall (and shall ensure that none of its Subsidiaries will) at any
time when an Event of Default is continuing:

 

  (a)

repay or prepay any principal amount (or capitalised interest) outstanding under
Structural Intra-Group Loans;

 

  (b)

pay any interest or any other amounts payable in connection with the Structural
Intra-Group Loans; or

 

  (c)

purchase, redeem, defease or discharge any amount outstanding with respect to
the Structural Intra-Group Loans,

 

145



--------------------------------------------------------------------------------

  save with the consent of the Majority Lenders or where such payment or
repayment is made in order to directly facilitate a repayment or prepayment
under the Facility.

 

27.23

Optional Prepayment; amendment of Material Indebtedness

 

  (a)

No Borrower will, nor will it permit any Subsidiary to, make or agree to pay or
make, directly or indirectly, any voluntary prepayment of principal of any
Financial Indebtedness except:

 

  (i)

any payments of any Financial Indebtedness created under or pursuant to the
Finance Documents;

 

  (ii)

any payments of Financial Indebtedness owed to a member of the Group made when
no Default is continuing;

 

  (iii)

refinancings, prepayments or repayments of Financial Indebtedness from the
proceeds of other Financial Indebtedness to the extent such other Financial
Indebtedness is permitted under this Agreement;

 

  (iv)

payment of secured Financial Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Financial
Indebtedness (to the extent such sale or transfer is permitted) under this
Agreement.

 

  (v)

payments of any Financial Indebtedness at any time when there are no outstanding
Loans or Letters of Credit (other than any Letters of Credit that are cash
covered) and there will be no Loans or Letters of Credit outstanding immediately
following such payment;

 

  (vi)

voluntary prepayments of principal amounts of Financial Indebtedness of the
Borrower and their Subsidiaries not exceeding in aggregate USD 5,000,000 in any
Financial Year;

 

  (vii)

voluntary prepayments of any Financial Indebtedness at any time when there are
no Loans or Letters of Credit outstanding (other than any Letters of Credit that
are cash covered) and there will be no Loans or Letters of Credit outstanding
immediately following such prepayment; and

 

  (viii)

voluntary prepayments of the Term Loan Facility provided that no Default or Cash
Dominion Triggering Event is continuing or would result from such voluntary
prepayment.

 

  (b)

No Borrower or Subsidiary of a Borrower will waive, amend or modify any of its
Financial Indebtedness to the extent that any such waiver, amendment or
modification has or could reasonably be expected to have a material adverse
effect on interests or rights of the Secured Parties under the Finance
Documents.

 

146



--------------------------------------------------------------------------------

Restrictions on movement of cash-cash in

 

27.24

Financial Indebtedness

 

  (a)

Except as permitted under Clause 27.24(b), no Borrower shall (and shall ensure
that none of its Subsidiaries will) incur or allow to remain outstanding any
Financial Indebtedness.

 

  (b)

Clause 27.24(b) does not apply to Financial Indebtedness which is Permitted
Financial Indebtedness.

 

27.25

Share capital

No Borrower shall (and shall ensure that none of its Subsidiaries will) issue
any shares except pursuant to a Permitted Share Issue.

Miscellaneous

 

27.26

Insurance

Each Borrower shall (and shall ensure that each of its Subsidiaries will)
maintain appropriate insurance cover with respect to its assets and apply the
proceeds of insurances in accordance with prudent industry practice and subject
to standard market conditions and any restrictions in any documents governing or
evidencing any Financial Indebtedness.

 

27.27

Pensions

 

  (a)

Except for the Bristow Staff Pension Scheme the Parent shall promptly notify the
Agent if any Obligor or other member of the Group, in each case incorporated in
England is, has at any time been or after the date of this Agreement becomes an
employer (for the purposes of ss38-51 Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pension Schemes Act 1993) or “connected” with or an “associate” of (as those
terms are used in ss38 or 43 Pensions Act 2004) such an employer.

 

  (b)

The Obligors’ Agent shall promptly deliver to the Agent any actuarial reports in
relation to all pension schemes of the English Borrower or the Norwegian
Borrower prepared after the date of this Agreement.

 

  (c)

The Obligors’ Agent shall promptly notify the Agent of any material change in
the rate of contributions to any pension schemes of the English Borrower or the
Norwegian Borrower, paid or recommended to be paid (whether by the scheme
actuary or otherwise) or required (by law or otherwise).

 

  (d)

Bristow Helicopters Limited shall promptly notify the Agent of any default
(howsoever described) of the payment obligations of any member of the Group
under the recovery plan in relation to the Bristow Staff Pension Scheme set
forth between Bristow Helicopter Group Limited and Bristow Staff Pension Scheme
Trustees Limited on the 9th of May 2017.

 

147



--------------------------------------------------------------------------------

  (e)

The Obligors’ Agent shall promptly notify the Agent of any investigation or
proposed investigation by the Pensions Regulator, in each case proposed or
commenced after the date of this Agreement, which may lead to the issue of a
Financial Support Direction or a Contribution Notice to it or any member of the
Group.

 

  (f)

Each Obligor shall promptly notify the Agent if it receives a Financial Support
Direction or a Contribution Notice from the Pensions Regulator after the date of
this Agreement.

 

27.28

Access, Maintenance of records and field examinations

 

  (a)

Subject to paragraph (b) below, each Borrower shall (and shall ensure that each
of its Subsidiaries will) (not more than once in every Financial Year unless the
Agent reasonably suspects a Default is continuing or is likely to occur) permit
the Agent and/or the Security Agent (together with accountants or other
professional advisers and contractors of the Agent or Security Agent if a
Default is continuing or if the Agent, acting reasonably, considers that a
Default is reasonably likely to occur) access at all reasonable times and on
reasonable notice to (x) the premises, assets, books, accounts and records of
each such entity and (y) meet and discuss matters with the relevant Borrower. In
exercising this right, the Agent and the Security Agent and accountants or other
professional advisers and contractors of the Agent or Security Agent undertake
to minimise disruptions of the business operations of the Borrowers or other
relevant entity.

 

  (b)

No Borrower or Subsidiary of the Borrower shall be required to provide any
document or information to any Finance Party or give any Finance Party access to
any premises, assets, books, accounts, or records that it is not permitted to
provide or provide such access to without breaching any agreement, applicable
confidentiality undertaking or applicable law including without limitation,
International Traffic in Arms Regulations and any requirement of the U.K.
Department of Transport.

 

  (c)

Each Borrower will keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrowers acknowledge that the Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the Borrowers’ assets for internal use by the
Agent and the Lenders and the Finance Parties acknowledge that any such reports
shall be Confidential Information for the purposes of this Agreement.

 

  (d)

The Agent may conduct a field examination in relation to the Borrowers on an
ongoing basis at annual intervals to ensure the accuracy of the Borrowing Base
calculations and related reporting and control systems. The Agent may employ the
services of a professional field exam company in order to conduct any such field
exam. A second field examination in any 12 month period may be conducted at any
time if an Event of Default is then continuing or if the Aggregate Availability
for the rolling 12 month period prior to the request for such second field exam
falls below the greater of (a) USD 10,000,000 and (b) 15 percent of the lesser
of (i) the Aggregate Borrowing Base and (ii) the Total

 

148



--------------------------------------------------------------------------------

  Commitment, less the aggregate Availability Block (a “Field Exam Trigger
Event”). Such field exams shall be conducted at the expense of the Borrowers
(subject to the expense being reasonably incurred) provided always that there
shall be no limit on the number of field examinations which may be carried out
(in each case at the expense of the Borrowers) in the event that an Event of
Default has occurred and is continuing (it being understood that any such field
examination commenced after the commencement of an Event of Default or after a
Field Exam Trigger Event may be completed at the Borrowers’ expense
notwithstanding the cessation of the Event of Default or the Field Exam Trigger
Event ceasing to apply).

 

27.29

Intellectual Property

Each Borrower shall (and shall ensure that each of its Subsidiaries will):

 

  (a)

preserve and maintain the subsistence and validity of the Intellectual Property
necessary for the business of the relevant entity;

 

  (b)

use reasonable endeavours to prevent any infringement in any material respect of
the Intellectual Property necessary for the business of the relevant entity;

 

  (c)

make registrations and pay all registration fees and taxes necessary to maintain
the Intellectual Property necessary for the business of the relevant entity in
full force and effect and record its interest in that Intellectual Property;

 

  (d)

not use or permit the Intellectual Property necessary for the business of the
relevant entity to be used in a way or take any step or omit to take any step in
respect of that Intellectual Property which may materially and adversely affect
the existence or value of that Intellectual Property or imperil the right of any
member of the Group to use such property; and

 

  (e)

not discontinue the use of the Intellectual Property necessary for the business
of the relevant entity;

where failure to do so, in the case of Clause 27.29(a) to (c), or in the case of
Clause 27.29(d) and (e), such use, permission to use, omission or
discontinuation, is reasonably likely to have a Material Adverse Effect.

 

27.30

Amendments

 

  (a)

No Borrower shall (and shall ensure that none of its Subsidiaries will) amend,
vary, novate, supplement, supersede, waive or terminate any term of the
Constitutional Documents or any other document delivered to the Agent pursuant
to Clause 4.1 (Initial conditions precedent) or Clause 31 (Changes to the
Obligors) except:

 

  (i)

in accordance with Clause 42 (Amendments and waivers); or

 

  (ii)

in a way which could not be reasonably expected materially and adversely to
affect the interests of the Lenders under the Finance Documents.

 

149



--------------------------------------------------------------------------------

  (b)

The Parent shall promptly supply to the Agent a copy of any document relating to
any of the matters referred to in Clause 27.30(a) entered into prior to the date
of this Agreement.

 

27.31

Financial assistance

Each Borrower shall (and shall ensure that each of its Subsidiaries will) to the
extent applicable comply in all respects with ss678 and 679 Companies Act 2006
and any equivalent applicable legislation in other jurisdictions (including the
Norwegian Private Limited Liability Companies Act of 13 June 1997 No. 44,
section 8-7 and 8-10) in relation to the Finance Documents and use of proceeds
of Loans, including in relation to the execution of the Transaction Security
Documents and payment of amounts due under this Agreement.

 

27.32

Treasury Transactions

No Borrower shall (and shall ensure that each of its Subsidiaries will) enter
into any Treasury Transaction, other than in the ordinary course of business and
not for speculative purposes.

 

27.33

Further assurance

 

  (a)

Subject to Clause 27.33(d), each Borrower shall promptly do all such acts or
execute all such documents (including assignments, transfers, mortgages,
charges, notices and instructions) as the Security Agent may reasonably specify
(and in such form as the Security Agent may reasonably require in favour of the
Security Agent or its nominee(s)):

 

  (i)

to perfect the Security created or intended to be created under or evidenced by
the Transaction Security Documents (which may include the execution of a
mortgage, charge, assignment or other Security over all or any of the assets
which are, or are intended to be, the subject of the Transaction Security) or
for the exercise of any rights, powers and remedies of the Security Agent or the
Finance Parties provided by or pursuant to the Finance Documents or by law
(other than a notice to Account Debtors unless required pursuant to paragraph
(c) below or the terms of a Transaction Security Document);

 

  (ii)

to confer on the Security Agent or confer on the Finance Parties Security over
any property and assets of that entity located in any jurisdiction equivalent or
similar to the Security intended to be conferred by or pursuant to the
Transaction Security Documents; and/or

 

  (iii)

to facilitate the realisation of the assets which are, or are intended to be,
the subject of the Transaction Security.

 

  (b)

Subject to Clause 27.33(d), each Borrower shall promptly following a request by
the Security Agent take all such action as is available to it (including making
all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection or maintenance of any Security conferred or
intended to be conferred on the Security Agent or the Finance Parties by or
pursuant to the Finance Documents.

 

150



--------------------------------------------------------------------------------

  (c)

At any time at the request of the Agent in its sole discretion during a Cash
Dominion Period, each Borrower agrees that if any of its Account Debtors have
not previously received notice of the security interests of the Security Agent
over the relevant Receivables, it shall promptly give notice to such Account
Debtors and if any Borrower does not serve such notice, each of them hereby
authorizes the Agent and/or the Security Agent to serve such notice on their
behalf. Furthermore, following the occurrence of a Cash Dominion Triggering
Event, each Borrower shall, promptly upon a request from the Security Agent take
such other steps as are necessary to perfect the Security over its Receivables
in any applicable jurisdiction (including the jurisdiction of the law governing
the contract generating the Receivable and/or the jurisdiction of any Account
Debtor).

 

  (d)

No Borrower shall be required to effect or purport to effect any Security over
any Excluded Receivable or ensure any charge over accounts of a Borrower that is
not the English Borrower is a fixed charge and not a floating charge.

 

28.

EVENTS OF DEFAULT

Subject to Clause 28.20, each of the events or circumstances set out in this
Clause 28 is an Event of Default (save for Clauses 28.18, 28.19 and 28.20).

 

28.1

Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless, with respect to any payment under the Finance Documents:

 

  (a)

its failure to pay is caused by:

 

  (i)

administrative or technical error (and is not a payment of principal); or

 

  (ii)

a Disruption Event; and

 

  (b)

payment is made within three Business Days of its due date.

 

28.2

Financial covenants and other obligations

The Parent fails to comply with Clause 26.2 at any time when compliance with
such Clause is required in accordance with this Agreement.

 

28.3

Other obligations

 

  (a)

A member of the Group does not comply with any provision of the Finance
Documents (other than those referred to in Clause 28.1 and Clause 28.2 and other
than Clause 25.5 (Borrowing Base Certificate and related information)).

 

  (b)

No Event of Default under Clause 28.3(a) will occur if the failure to comply is
capable of remedy and is remedied within three Business Days after the earlier
of notice being given by the Agent to the Parent and the Parent or the relevant
member of the Group becoming aware of the failure to comply.

 

151



--------------------------------------------------------------------------------

  (c)

No Event of Default under Clause 28.3(a) will occur if the failure to comply is
a failure to pay Receivables into any Collection Account which is:

 

  (i)

a result of an Account Debtor paying a Receivable invoiced as of the date of
this Agreement (or in the case of a Receivable owed to the US Borrower at any
time that the US Borrower is a Borrower under this Agreement, as of the US
Borrower Accession Date) into another bank account or paying a Receivable
invoiced after the date of this Agreement (or in the case of a Receivable owed
to the US Borrower at any time that the US Borrower is a Borrower under this
Agreement, as of the US Borrower Accession Date) into a bank account other than
a Collection Account where it has been notified it should pay such Receivable
into a Collection Account provided that the relevant Borrower is in compliance
with Clause 10.2(a)(ii); or

 

  (ii)

a result of a Borrower not having a Collection Account in the relevant currency
(other than as a result of voluntary closure by a Borrower of a Collection
Account) provided there are then no Loans or Letters of Credit outstanding
(other than Letters of Credit which are fully cash covered) and the relevant
Borrower is using its reasonable endeavours to ensure a replacement Collection
Account is put in place provided that the relevant Borrower holds any proceeds
of Receivables of Eligible Account Debtors on trust for the Agent until such
time as the replacement Collection Account is put in place.

 

28.4

Misrepresentation

Any representation or statement made or deemed to be made by a member of the
Group in the Finance Documents or any other document delivered by or on behalf
of any member of the Group under or in connection with any Finance Document is
or proves to have been incorrect or misleading in any material respect (except
where the representation or statement is already qualified by materiality) when
made or deemed to be made unless the underlying event causing such Default is
capable of remedy and remedied within three Business Days such that if the
statement was then made it would not be incorrect or misleading in any material
respect.

 

28.5

Cross default

 

  (a)

Any Material Indebtedness of the Parent or any Restricted Subsidiary or any
Financial Indebtedness of any Borrower is not paid when due nor within any
originally applicable grace period.

 

  (b)

Any Material Indebtedness of the Parent or any Restricted Subsidiary or any
Financial Indebtedness of any Borrower is declared to be or otherwise becomes
due and payable prior to its specified maturity as a result of an event of
default (however described).

 

152



--------------------------------------------------------------------------------

  (c)

Any commitment for any Material Indebtedness of the Parent or any Restricted
Subsidiary or any Financial Indebtedness of any Borrower is cancelled or
suspended by a creditor of any member of the Group as a result of an event of
default (however described).

 

  (d)

Any creditor of the Parent or any Restricted Subsidiary becomes entitled to
declare any Material Indebtedness of the Parent or any Restricted Subsidiary due
and payable prior to its specified maturity as a result of an event of default
(however described) or any creditor of any Borrower becomes entitled to declare
any Financial Indebtedness of any Borrower due and payable prior to its
specified maturity as a result of an event of default (however described) any
Financial Indebtedness of any Borrower.

 

  (e)

No Event of Default will occur under this Clause 28.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
Clause 28.5(a) to Clause 28.5(d) is:

 

  (i)

in relation to Material Indebtedness, less than USD 50,000,000 (or its
equivalent in any other currency or currencies);

 

  (ii)

in relation to Financial Indebtedness of the English Borrower and the Norwegian
Borrower taken together, less than an aggregate amount of USD 10,000,000 (or its
equivalent in any other currency or currencies); or

 

  (iii)

in relation to Financial Indebtedness of the US Borrower, less than an aggregate
amount of USD 50,000,000 (or its equivalent in any other currency or
currencies).

 

28.6

ERISA Event

The occurrence of any of the following events in relation to the Parent or a
Restricted Subsidiary, which in any such case has resulted, or would be
reasonably likely to result, in a Material Adverse Effect:

 

  (a)

any ERISA Event;

 

  (b)

any Obligor or ERISA Affiliate incurs or is likely to incur a liability to or on
account of a Multiemployer Plan under ss4201, 4204 or 4212(c) of ERISA; or

 

  (c)

any Obligor or ERISA Affiliate incurs or is likely to incur a liability to or on
account of any Plan under ss409 or 502(i) of ERISA or ss4971 or 4975 of the
Code.

 

28.7

Insolvency

 

  (a)

The Parent or any Restricted Subsidiary:

 

  (i)

is unable or admits inability to pay its debts as they fall due;

 

  (ii)

is deemed to, or is declared to, be unable to pay its debts under applicable
law;

 

153



--------------------------------------------------------------------------------

  (iii)

suspends or threatens to suspend making payments on any of its debts; or

 

  (iv)

by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (excluding any Finance Party in
its capacity as such) with a view to rescheduling any of its indebtedness.

 

  (b)

The value of the assets of the Parent or any Borrower is less than its
liabilities (taking into account contingent and prospective liabilities). The
test set out in this paragraph shall be determined:

 

  (i)

in the case of the Parent, by reference to the then most recent Annual Financial
Statements;

 

  (ii)

in the case of the English Borrower, by reference to its then most recent
statutory accounts filed with Companies House (the “English Borrower Annual
Financial Statements”);

 

  (iii)

in the case of the Norwegian Borrower, by reference to its then most recent
statutory accounts for its Financial Year as filed with the relevant Norwegian
Governmental Authority (the “Norwegian Borrower Annual Financial Statements”);
and

 

  (iv)

in the case of the US Borrower (at any time that the US Borrower is a Borrower
under this Agreement), by reference to its then most recent unaudited balance
sheets and statements of income (the “US Borrower Annual Financial Statements”).

 

  (c)

A moratorium is declared in respect of any Financial Indebtedness of any
Borrower or any Material Indebtedness, in each case exceeding the applicable
thresholds for such Financial Indebtedness in Clause 28.5(e) (other than
pursuant to the consummation of the Plan of Reorganization and the cessation of
any moratorium related to such Plan of Reorganization). If such a moratorium
occurs, the ending of the moratorium will not remedy any Event of Default caused
by that moratorium.

 

28.8

Insolvency proceedings

 

  (a)

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 

  (i)

the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of the Parent or any Restricted Subsidiary;

 

  (ii)

a composition, compromise, assignment or arrangement with any creditor or group
of creditors in anticipation of financial difficulties of the Parent or any
Restricted Subsidiary;

 

154



--------------------------------------------------------------------------------

  (iii)

the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of the
Parent or any Restricted Subsidiary or any of their respective assets;

 

  (iv)

enforcement of any Security over any assets of the English Borrower and the
Norwegian Borrower in respect of Financial Indebtedness exceeding an aggregate
amount of USD 10,000,000; or

 

  (v)

enforcement of any Security over any assets of the US Borrower in respect of
Financial Indebtedness exceeding USD 50,000,000.

or any analogous procedure or step is taken in any jurisdiction (other than in
relation to any Unrestricted Subsidiary).

 

  (b)

Clause 28.8(a) shall not apply to any winding-up petition which is frivolous or
vexatious and is discharged, stayed or dismissed within 14 days of commencement
or any solvent liquidation, dissolution, merger or similar action in relation to
any member of the Group (excluding any Unrestricted Subsidiary) which is not an
Obligor.

 

28.9

US Insolvency proceedings

Any of the following occurs in respect of the Parent or a Restricted Subsidiary
incorporated in the US:

 

  (a)

it commences a voluntary case or proceeding under any existing or future US
Debtor Relief Law;

 

  (b)

shall make a general assignment for the benefit of creditors;

 

  (c)

it applies for or consents to the appointment, pursuant to the laws of the
United States, the District of Columbia or any state thereof, of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the Parent
or a Restricted Subsidiary or for a substantial party of the property or assets
of the Parent or a Restricted Subsidiary;

 

  (d)

if files an answer admitting the material allegations of a petition filed
against it in any such proceeding described in Clause 28.9(f);

 

  (e)

consent to the institution of any proceeding or the filing of any petition
described in Clause 28.9(f); or

 

  (f)

the Parent goes into liquidation under chapter 7 of the United States Bankruptcy
Code or an involuntary case under the US Bankruptcy Code is commenced against it
and either (i) the case is not dismissed or stayed within 60 days after
commencement of the case or (ii) an order for relief is issued.

 

28.10

Creditors’ process

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of the Parent
or any Restricted Subsidiary having an aggregate value of:

 

155



--------------------------------------------------------------------------------

  (a)

USD 50,000,000 in the case of the Parent, the US Borrower or any Restricted
Subsidiary (other than the Engish Borrower and the Norwegian Borrower); or

 

  (b)

USD 10,000,000 in the case of the English Borrower and the Norwegian Borrower
taken together,

and, in each case, is not discharged within 21 days.

 

28.11

Unlawfulness and invalidity

 

  (a)

It is or becomes unlawful for a member of the Group to perform any of its
obligations under the Finance Documents or (subject to the Legal Reservations
and perfection requirements) any Transaction Security created or expressed to be
created or evidenced by the Transaction Security Documents ceases to be
effective.

 

  (b)

Any obligation or obligations of any member of the Group under any Finance
Documents are not (subject to the Legal Reservations) or cease to be legal,
valid, binding or enforceable and the cessation individually or cumulatively
materially and adversely affects the interests of the Lenders under the Finance
Documents.

 

  (c)

Any Finance Document ceases to be in full force and effect or any Transaction
Security ceases to be legal, valid, binding, enforceable or effective (subject
to the Legal Reservations) or is alleged by a party to it (other than a Finance
Party) to be ineffective.

 

28.12

Cessation of business

Any Obligor suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or a material part of its business.

 

28.13

Change of control

After the date of this Agreement, a Change of Control occurs.

 

28.14

Expropriation

The authority or ability of the Parent or any Restricted Subsidiary to conduct
its business is limited or wholly or substantially curtailed by any seizure,
expropriation, nationalisation, intervention, restriction or other action by or
on behalf of any governmental, regulatory or other authority or other person, in
the event that the assets or value of the business the subject of such action
have an aggregate value in excess of:

 

  (a)

USD 50,000,000 in the case of the Parent, the US Borrower or any Restricted
Subsidiary (other than the Engish Borrower and the Norwegian Borrower); or

 

  (b)

USD 10,000,000 in the case of the English Borrower and the Norwegian Borrower
taken together.

 

156



--------------------------------------------------------------------------------

28.15

Repudiation and rescission of agreements

A member of the Group (or any other relevant party) rescinds or purports to
rescind or repudiates or purports to repudiate a Finance Document or any of the
Transaction Security or evidences an intention to rescind or repudiate a Finance
Document or any Transaction Security.

 

28.16

Litigation

Any litigation, arbitration, administrative, regulatory proceedings or
investigations of, or before, any court, arbitral body or agency are started or
threatened, or any judgment or order of a court, arbitral body or agency is made
in relation to the Finance Documents or the transactions contemplated in the
Finance Documents or against the Parent, any Restricted Subsidiary or any of
their respective assets which have or are reasonably likely to have a Material
Adverse Effect.

 

28.17

Material adverse change

Any event or circumstance occurs which has or is reasonably likely to have a
Material Adverse Effect.

 

28.18

Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders:

 

  (a)

by notice to the Obligors’ Agent:

 

  (i)

cancel the Total Commitments at which time they shall immediately be cancelled;

 

  (ii)

declare that all or part of the Utilisations, together with accrued interest,
and all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, at which time they shall become immediately due and
payable;

 

  (iii)

declare that all or part of the Utilisations be payable on demand, at which time
they shall immediately become payable on demand by the Agent on the instructions
of the Majority Lenders;

 

  (iv)

declare that cash cover in respect of each Letter of Credit is immediately due
and payable at which time it shall become immediately due and payable; and/or

 

  (v)

declare that cash cover in respect of each Letter of Credit is payable on demand
at which time it shall immediately become due and payable on demand by the Agent
on the instructions of the Majority Lenders; and/or

 

  (b)

exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.

 

157



--------------------------------------------------------------------------------

28.19

Acceleration for US Insolvency

If an Event of Default under Clause 28.9 shall occur in respect of any US
Obligor, then (i) the Total Commitments and any obligation of the Lenders to
issue guarantees or other financial accommodations hereunder shall automatically
terminate and (ii) all principal of the Loans then outstanding, together with
accrued interest thereon and all fees and other obligations of the Obligors
accrued under the Finance Documents shall immediately and automatically become
due and payable.

 

28.20

Plan of Reorganization

Notwithstanding any other provision of this Clause 28, no Event of Default shall
occur pursuant to this Clause 28 as a result of the consummation of the Plan of
Reorganization, an action provided for in the Plan of Reorganization or the
discontinuance of any proceedings pursuant to the Confirmation Order.

 

158



--------------------------------------------------------------------------------

SECTION 9

CHANGES TO PARTIES

 

29.

CHANGES TO THE LENDERS

 

29.1

Assignments and transfers by the Lenders

Subject to this Clause 29 and to Clause 30 (Restriction on Debt Purchase
Transactions), a Lender (the “Existing Lender”) may:

 

  (a)

assign any of its rights; or

 

  (b)

transfer by novation any of its rights and obligations,

under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (but not a natural person) provided such transferee is licensed
to carry out lending activity in each relevant jurisdiction (to the extent such
license is required) and legally able to lend to the Borrowers (the “New
Lender”).

 

29.2

Conditions of assignment or transfer

 

  (a)

An Existing Lender may not make an assignment or transfer in accordance with
Clause 29.1 without the prior written consent (not to be unreasonably withheld
or delayed) of the Borrowers, Swingline Lender, Issuing Bank and Agent provided
that the prior written consent of the Borrowers shall not be required in the
event that the assignment or transfer is:

 

  (i)

to another Lender or an Affiliate of a Lender which is not a Non-Acceptable L/C
Lender;

 

  (ii)

to a fund which is a Related Fund of that Existing Lender which is not a
Non-Acceptable L/C Lender; or

 

  (iii)

made at a time when an Event of Default is continuing;

provided that the New Lender is not a Non-Acceptable L/C Lender, each Borrower
is deemed to have given their consent to such assignment or transfer if that
Borrower fails to provide its express written refusal within ten Business Days
following receipt of a written request with respect to such to such assignment
or transfer from the Agent or the applicable Existing Lender.

 

  (b)

Other than in respect of a transfer to another Lender or an Affiliate of a
Lender and unless otherwise agreed by the Borrowers and the Agent, an assignment
or transfer of part of a Lender’s participation must be in a minimum amount of
USD 5,000,000 or, if less, all of its US/UK Tranche Commitments and/or Norwegian
Tranche Commitments (as applicable) and provided that that the amount of that
Lender’s remaining participation (when aggregated with its Affiliates’
participation) in respect of US/UK Tranche Commitments and/or Norwegian Tranche
Commitments (as applicable) is in a minimum amount of USD 1,000,000 or nil.

 

159



--------------------------------------------------------------------------------

  (c)

An assignment will only be effective on:

 

  (i)

receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties and the other Secured Parties as it would have been under if it
had been an Original Lender; and

 

  (ii)

the performance by the Agent of all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the Agent shall promptly
notify to the Existing Lender and the New Lender.

 

  (d)

A transfer will only be effective if the procedure set out in Clause 29.5 is
complied with.

 

  (e)

If:

 

  (i)

a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

 

  (ii)

as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 19 (Increased
costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under that Clause to the same extent as the Existing
Lender or Lender acting through its previous Facility Office would have been if
the assignment, transfer or change had not occurred.

 

  (f)

Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

 

29.3

Assignment or transfer fee

Unless the Agent otherwise agrees and excluding an assignment or transfer (i) to
an Affiliate of an Existing Lender or (ii) made in connection with primary
syndication of the Facility, the New Lender or (if agreed) the transferring
Lender shall, on the date upon which an assignment or transfer takes effect, pay
to the Agent (for its own account) a fee of USD 3,500.

 

160



--------------------------------------------------------------------------------

29.4

Limitation of responsibility of Existing Lenders

 

  (a)

Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (i)

the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents, the Transaction Security or any other documents;

 

  (ii)

the financial condition of any Obligor;

 

  (iii)

the performance and observance by any Obligor or any other member of the Group
of its obligations under the Finance Documents or any other documents; or

 

  (iv)

the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

 

  (b)

Each New Lender confirms to the Existing Lender, the other Finance Parties and
the Secured Parties that it:

 

  (i)

has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Finance Document or the
Transaction Security; and

 

  (ii)

will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Revolving Facility Commitment is in force.

 

  (c)

Nothing in any Finance Document obliges an Existing Lender to:

 

  (i)

accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 29; or

 

  (ii)

support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

 

29.5

Procedure for transfer

 

  (a)

Subject to the conditions set out in Clause 29.2 a transfer is effected in
accordance with Clause 29.5(c) when the Agent executes an otherwise duly
completed Transfer Certificate delivered to it by the Existing Lender and the
New Lender. The Agent shall, subject to Clause 29.5(b), as soon as reasonably
practicable after receipt by it of a duly completed Transfer Certificate
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Transfer
Certificate.

 

161



--------------------------------------------------------------------------------

  (b)

The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

 

  (c)

Subject to Clause 29.9, on the Transfer Date:

 

  (i)

to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents and
in respect of the Transaction Security each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the “Discharged Rights and
Obligations”);

 

  (ii)

each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor or other member
of the Group and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;

 

  (iii)

the Agent, the Arrangers, the Security Agent, the New Lender, the other Lenders
and the Issuing Bank shall acquire the same rights and assume the same
obligations between themselves and in respect of the Transaction Security as
they would have acquired and assumed had the New Lender been an Original Lender
with the rights, and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the Agent, the Arrangers, the Security Agent, the
Issuing Bank and the Existing Lender shall each be released from further
obligations to each other under the Finance Documents; and

 

  (iv)

the New Lender shall become a Party as a “Lender”.

 

29.6

Procedure for assignment

 

  (a)

Subject to the conditions set out in Clause 29.2 an assignment may be effected
in accordance with Clause 29.6(c) when the Agent executes an otherwise duly
completed Assignment Agreement delivered to it by the Existing Lender and the
New Lender. The Agent shall, subject to Clause 29.6(b), as soon as reasonably
practicable after receipt by it of a duly completed Assignment Agreement
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Assignment
Agreement.

 

  (b)

The Agent shall only be obliged to execute an Assignment Agreement delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the assignment to such New
Lender.

 

162



--------------------------------------------------------------------------------

  (c)

Subject to Clause 29.9, on the Transfer Date:

 

  (i)

the Existing Lender will assign absolutely to the New Lender its rights under
the Finance Documents and in respect of the Transaction Security expressed to be
the subject of the assignment in the Assignment Agreement;

 

  (ii)

the Existing Lender will be released from the obligations (the “Relevant
Obligations”) expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and

 

  (iii)

the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

 

  (d)

Lenders may utilise procedures other than those set out in this Clause 29.6 to
assign their rights under the Finance Documents (but not, without the consent of
the relevant Obligor or unless in accordance with Clause 29.5, to obtain a
release by that Obligor from the obligations owed to that Obligor by the Lenders
nor the assumption of equivalent obligations by a New Lender) provided that they
comply with the conditions set out in Clause 29.2.

 

29.7

Copy of Transfer Certificate, Assignment Agreement or Increase Confirmation to
Obligors’ Agent

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, an Assignment Agreement or an Increase Confirmation, send
to the Obligors’ Agent a copy of that Transfer Certificate, Assignment Agreement
or Increase Confirmation.

 

29.8

Security over Lenders’ rights

In addition to the other rights provided to Lenders under this Clause 29, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including:

 

  (a)

any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

 

  (b)

any charge, assignment or other Security granted to any holders (or trustee or
representatives of holders) of obligations owed, or securities issued, by that
Lender as security for those obligations or securities,

except that no such charge, assignment or Security shall:

 

  (i)

release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

 

163



--------------------------------------------------------------------------------

  (ii)

require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than those required to be made or
granted to the relevant Lender under the Finance Documents.

 

29.9

Pro rata interest settlement

 

  (a)

If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro rata basis” to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 29.5 or any assignment pursuant to
Clause 29.6 the Transfer Date of which, in each case, is after the date of such
notification and is not on the last day of an Interest Period):

 

  (i)

any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (“Accrued
Amounts”) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

 

  (ii)

the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts so that, for the avoidance of doubt:

 

  (A)

when the Accrued Amounts become payable, those Accrued Amounts will be payable
for the account of the Existing Lender; and

 

  (B)

the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 29.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.

 

  (b)

In this Clause 29.9 references to “Interest Period” shall be construed to
include a reference to any other period for accrual of fees.

 

  (c)

An Existing Lender which retains the right to the Accrued Amounts pursuant to
this Clause 29.9 but which does not have a Revolving Facility Commitment shall
be deemed not to be a Lender for the purposes of ascertaining whether the
agreement of any specified group of Lenders has been obtained to approve any
request for a consent, waiver, amendment or other vote of Lenders under the
Finance Documents.

 

164



--------------------------------------------------------------------------------

29.10

Participant register

In the event that any Lender assigns or otherwise transfers an interest or
enters into a sub-participation in relation to its participation in the Loans it
shall maintain a “participant register”, which the relevant Lender shall have no
obligation to disclose except to the extent necessary to establish that an
obligation is in registered form for US federal income tax purposes and on which
it enters the name and address of each assignee, transferee or sub-participant
and the principal amounts (and stated interest) of each assignee’s, transferee’s
or sub-participant’s interest or sub-participation in such Loan. Any such
sub-participation shall not affect the rights or obligations of the relevant
Lender which shall remain the lender of record for the relevant participation in
the Loans nor shall it entitle any such sub-participant to any rights under the
Finance Documents or oblige any Obligor to pay any amount to such Lender or
sub-participant which it would not have been obliged to pay in the absence of
such sub-participation. The entries in the such participant register shall be
conclusive absent manifest error. Each Lender that assigns or otherwise
transfers a sub-participation shall treat each person whose name is recorded in
the participant register as the owner of such sub-participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

30.

RESTRICTION ON DEBT PURCHASE TRANSACTIONS

 

30.1

Prohibition on Debt Purchase Transactions by the Group

The Parent shall not, and shall procure that each other member of the Group
shall not, enter into any Debt Purchase Transaction or beneficially own all or
any part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction of the type referred to in paragraphs (b) or (c) of the
definition of “Debt Purchase Transaction”.

 

30.2

Disenfranchisement on Debt Purchase Transactions entered into by Group Companies

 

  (a)

For so long as any member of the Group:

 

  (i)

beneficially owns a Revolving Facility Commitment; or

 

  (ii)

has entered into a sub-participation agreement relating to a Revolving Facility
Commitment or other agreement or arrangement having a substantially similar
economic effect and such agreement or arrangement has not been terminated,

in ascertaining:

 

  (A)

the Majority Lenders or Super Majority Lenders; or

 

  (B)

whether:

 

  (1)

any given percentage (including, for the avoidance of doubt, unanimity) of the
Total Commitments; or

 

  (2)

the agreement of any specified group of Lenders,

has been obtained to approve any request for a consent, waiver, amendment or
other vote under the Finance Documents such Revolving Facility Commitment shall
be deemed to be zero and such member of

 

165



--------------------------------------------------------------------------------

the Group or the person with whom it has entered into such sub-participation,
other agreement or arrangement shall be deemed not to be a Lender for the
purposes of Clause 30.2(a)(ii)(A) and Clause 30.2(a)(ii)(B) (unless in the case
of a person not being a member of the Group, it is a Lender by virtue otherwise
than by beneficially owning the relevant Revolving Facility Commitment).

 

  (b)

Each Lender shall, unless such Debt Purchase Transaction is an assignment or
transfer, promptly notify the Agent in writing if it knowingly enters into a
Debt Purchase Transaction with a member of the Group (a “Notifiable Debt
Purchase Transaction”), such notification to be substantially in the form set
out in Schedule 13, Part 1 (Forms of Notifiable Debt Purchase Transaction
Notice).

 

  (c)

A Lender shall promptly notify the Agent if a Notifiable Debt Purchase
Transaction to which it is a party:

 

  (i)

is terminated; or

 

  (ii)

ceases to be with a member of the Group, as applicable,

such notification to be substantially in the form set out in Schedule 13, Part 2
(Forms of Notifiable Debt Purchase Transaction Notice).

 

  (d)

Each member of the Group that is a Lender agrees that:

 

  (i)

in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Agent or, unless the Agent otherwise agrees, be entitled
to receive the agenda or any minutes of the same; and

 

  (ii)

in its capacity as Lender, unless the Agent otherwise agrees, it shall not be
entitled to receive any report or other document prepared at the behest of, or
on the instructions of, the Agent or one or more of the Lenders.

 

30.3

Member of the Group’s notification to other Lenders of Debt Purchase
Transactions

Any member of the Group which is or becomes a Lender and which enters into a
Debt Purchase Transaction as a purchaser or a participant shall, by 5.00 p.m. on
the Business Day following the day on which it entered into that Debt Purchase
Transaction, notify the Agent of the extent of the Revolving Facility
Commitment(s) or amount outstanding to which that Debt Purchase Transaction
relates. The Agent shall promptly disclose such information to the Lenders.

 

31.

CHANGES TO THE OBLIGORS

 

31.1

Assignment and transfers by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

166



--------------------------------------------------------------------------------

31.2

Additional Borrowers

 

  (a)

Subject to compliance with the provisions of Clause 25.9(c) and Clause 25.9(d)
(“Know your customer” checks), the Parent may request that Bristow U.S., LLC
becomes a Borrower. Bristow U.S., LLC shall become a Borrower if:

 

  (i)

it is a member of the Group incorporated in the US;

 

  (ii)

the Parent and Bristow U.S., LLC deliver to the Agent a duly completed and
executed Accession Deed;

 

  (iii)

it is (or becomes) a Guarantor concurrently with or prior to becoming a
Borrower;

 

  (iv)

the Parent confirms that no Default is continuing or would occur as a result of
Bristow U.S., LLC becoming an Additional Borrower;

 

  (v)

the Agent has received all of the documents and other evidence listed in
Schedule 2, Part 2 (Conditions precedent required to be delivered by an
Additional Obligor) in relation to that Additional Borrower, each in form and
substance satisfactory to the Agent; and

 

  (vi)

Bristow U.S., LLC has not previously resigned as a Borrower in accordance with
Clause 31.4 (Resignation of the US Borrower).

 

  (b)

The Agent shall notify the Parent and the Lenders promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence listed in Schedule 2, Part 2 (Conditions precedent
required to be delivered by an Additional Obligor).

 

  (c)

The Lenders authorise (but do not require) the Agent to give the notification
described in Clause 31.2(b) above. The Agent shall not be liable for any
damages, costs or losses whatsoever as a result of giving any such notification.

 

31.3

Additional Guarantors

 

  (a)

Subject to compliance with the provisions of Clause 25.9(c) and Clause 25.9(d)
(“Know your customer” checks), the Parent may request that any member of the
Group becomes a Guarantor.

 

  (b)

A member of the Group shall become an Additional Guarantor if:

 

  (i)

the Parent and the proposed Additional Guarantor deliver to the Agent a duly
completed and executed Accession Deed;

 

  (ii)

the Agent has received all of the documents and other evidence listed in
Schedule 2, Part 2 (Conditions precedent required to be delivered by an
Additional Obligor) in relation to that Additional Guarantor, each in form and
substance satisfactory to the Agent; and

 

  (iii)

Bristow U.S. LLC has not previously resigned as a Borrower in accordance with
Clause 31.4 (Resignation of the US Borrower)

 

167



--------------------------------------------------------------------------------

  (c)

The Agent shall notify the Parent and the Lenders promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence listed in Schedule 2, Part 2 (Conditions precedent
required to be delivered by an Additional Obligor).

 

  (d)

Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in
Clause 31.3(c), the Lenders authorise (but do not require) the Agent to give
that notification. The Agent shall not be liable for any damages, costs or
losses whatsoever as a result of giving any such notification.

 

31.4

Resignation of the US Borrower

 

  (a)

The Parent may request that the US Borrower ceases to be a Borrower by
delivering to the Agent a Resignation Letter.

 

  (b)

The Agent shall accept a Resignation Letter and notify the Parent and the
Lenders of its acceptance if:

 

  (i)

immediately prior to the US Borrower ceasing to be a Borrower, and on a pro
forma baiss following the US Borrower ceasing to be a Borrower, Aggregate
Availability shall be at least USD 15,000,000;

 

  (ii)

no Default or Cash Dominion Triggering Event is continuing or would result from
the acceptance of the Resignation Letter (and the Parent has confirmed this is
the case); and

 

  (iii)

the US Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents,

whereupon the US Borrower shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.

 

31.5

Resignation of a Guarantor

 

  (a)

The Parent may request that a Guarantor (other than the Parent or the English
Borrower or the Norwegian Borrower) ceases to be a Guarantor by delivering to
the Agent a Resignation Letter if:

 

  (i)

that Guarantor is being disposed of by way of a Third Party Disposal and the
Parent has confirmed this is the case;

 

  (ii)

all the Lenders have consented to the resignation of that Guarantor; or

 

  (iii)

the Guarantor is the US Borrower and it has ceased to be a Borrower in
accordance with Clause 31.4 (Resignation of the US Borrower)

 

  (b)

The Agent shall accept a Resignation Letter and notify the Parent and the
Lenders of its acceptance if:

 

  (i)

the Parent has confirmed that no Default is continuing or would result from the
acceptance of the Resignation Letter; and

 

168



--------------------------------------------------------------------------------

  (ii)

no payment is due from the Guarantor under Clause 23.1 (Guarantee and
indemnity).

 

  (c)

The resignation of that Guarantor shall not be effective until the date of the
relevant Third Party Disposal at which time that company shall cease to be a
Guarantor and shall have no further rights or obligations under the Finance
Documents as a Guarantor.

 

31.6

Repetition of representations

Delivery of an Accession Deed constitutes confirmation by the relevant
Subsidiary that the representations and warranties referred to in Clause
24.34(c) (Times when representations made) are true and correct in relation to
it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

31.7

Resignation and release of security on disposal

 

  (a)

If a Guarantor (other than the Parent or a Borrower) is or is proposed to be the
subject of a Third Party Disposal then:

 

  (i)

where that Guarantor created Transaction Security over any of its assets or
business in favour of the Security Agent, or Transaction Security in favour of
the Security Agent was created over the shares (or equivalent) of that
Guarantor, the Security Agent may, at the cost of Bristow Helicopters Limited
and the request of the Obligors’ Agent, release those assets, business or shares
(or equivalent) and issue certificates of non-crystallisation; and

 

  (ii)

any resignation of that Guarantor and related release of Transaction Security
referred to in Clause 31.7(a)(i) shall become effective only on the making of
that disposal.

 

  (b)

If the US Borrower ceases to be a Guarantor or a Borrower the Security Agent
shall promptly thereafter take such actions as are reasonably requested by the
US Borrower or the Parent (at the cost of the US Borrower and/or Parent) to
release the Transaction Security granted by the US Borrower.

 

169



--------------------------------------------------------------------------------

SECTION 10

THE FINANCE PARTIES

 

32.

ROLE OF THE AGENT, THE ARRANGERS, THE ISSUING BANK AND OTHERS

 

32.1

Appointment of the Agent

 

  (a)

Each of the Arrangers, the Lenders and the Issuing Bank appoints the Agent to
act as its agent under and in connection with the Finance Documents.

 

  (b)

Each of the Arrangers, the Lenders and the Issuing Bank authorises the Agent to
perform the duties, obligations and responsibilities and to exercise the rights,
powers, authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

 

32.2

Instructions

 

  (a)

The Agent shall:

 

  (i)

unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by:

 

  (A)

all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision;

 

  (B)

the Super Majority Lenders if the relevant Finance Document stipulates the
matter is a Super Majority Lender decision; and

 

  (C)

in all other cases, the Majority Lenders; and

 

  (ii)

not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with Clause 32.2(a)(i).

 

  (b)

The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a decision for any other Lender or group of Lenders,
from that Lender or group of Lenders) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion and the Agent may refrain from acting unless and until it receives
any such instructions or clarification that it has requested.

 

  (c)

Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Parties and will be binding on all Finance Parties save for the Security
Agent.

 

170



--------------------------------------------------------------------------------

  (d)

The Agent may refrain from acting in accordance with any instructions of any
Lender or group of Lenders until it has received any indemnification and/or
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability which it may incur in complying with
those instructions.

 

  (e)

In the absence of instructions, the Agent may act (or refrain from acting) as it
considers to be in the best interest of the Lenders.

 

  (f)

The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document. This Clause 32.2(f) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents.

 

32.3

Duties of the Agent

 

  (a)

The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

 

  (b)

Subject to Clause 31.2(c), the Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

 

  (c)

Without prejudice to Clause 29.7 (Copy of Transfer Certificate, Assignment
Agreement or Increase Confirmation to Obligors’ Agent), and Clause 7.4(e) (Cash
collateral by Non-Acceptable L/C Lender and Borrower’s option to provide cash
cover), Clause 32.3(b) shall not apply to any Transfer Certificate, any
Assignment Agreement or any Increase Confirmation.

 

  (d)

Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

  (e)

If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

  (f)

If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent, the Arrangers
or the Security Agent) under this Agreement it shall promptly notify the other
Finance Parties.

 

  (g)

The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others shall be implied).

 

171



--------------------------------------------------------------------------------

32.4

Role of the Arrangers

Except as specifically provided in the Finance Documents, the Arrangers have no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

32.5

No fiduciary duties

 

  (a)

Nothing in any Finance Document constitutes the Agent, the Arrangers or the
Issuing Bank as a trustee or fiduciary of any other person.

 

  (b)

None of the Agent, the Arrangers or the Issuing Bank shall be bound to account
to any Lender for any sum or the profit element of any sum received by it for
its own account.

 

32.6

Business with the Group

The Agent, the Arrangers and the Issuing Bank may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group.

 

32.7

Rights and discretions

 

  (a)

The Agent and the Issuing Bank may:

 

  (i)

rely on any representation, communication, notice or document (including any
notice given by a Lender pursuant to Clause 30.2(b) or 30.2(c)
(Disenfranchisement on Debt Purchase Transactions entered into by Investor
Affiliates)) believed by it to be genuine, correct and appropriately authorised;

 

  (ii)

assume that:

 

  (A)

any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

 

  (B)

unless it has received notice of revocation, that those instructions have not
been revoked; and

 

  (iii)

rely on a certificate from any person:

 

  (A)

as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

 

  (B)

to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

as sufficient evidence that that is the case and, in the case of Clause
32.7(a)(ii)(A), may assume the truth and accuracy of that certificate.

 

172



--------------------------------------------------------------------------------

  (b)

The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 

  (i)

no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 28.1 (Non-payment));

 

  (ii)

any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised;

 

  (iii)

any notice or request made by the Obligors’ Agent (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors; and

 

  (iv)

no Notifiable Debt Purchase Transaction:

 

  (A)

has been entered into; or

 

  (B)

has been terminated.

 

  (c)

The Agent may engage and pay for the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts.

 

  (d)

Without prejudice to the generality of Clause 31.2(c) but subject to Clause 22
(Costs and expenses), the Agent may at any time engage and pay for the services
of any lawyers to act as independent counsel to the Agent (and so separate from
any lawyers instructed by the Lenders) if the Agent in its reasonable opinion
deems this to be necessary.

 

  (e)

The Agent may rely on the advice or services of any lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of its so relying.

 

  (f)

The Agent may act in relation to the Finance Documents through its officers,
employees and agents.

 

  (g)

Unless a Finance Document expressly provides otherwise the Agent may disclose to
any other Party any information it reasonably believes it has received as agent
under this Agreement.

 

  (h)

Without prejudice to the generality of Clause 32.7(g), the Agent:

 

  (i)

may disclose; and

 

  (ii)

on the written request of the Obligors’ Agent or the Majority Lenders shall, as
soon as reasonably practicable, disclose,

the identity of a Defaulting Lender or Non-Acceptable L/C Lender to the
Obligors’ Agent and to the other Finance Parties.

 

173



--------------------------------------------------------------------------------

  (i)

Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent, the Arrangers or the Issuing Bank is obliged to do or omit to
do anything if it would, or might in its reasonable opinion, constitute a breach
of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

  (j)

Notwithstanding any provision of any Finance Document to the contrary, the Agent
is not obliged to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion if it has grounds for
believing the repayment of such funds or adequate indemnity against, or security
for, such risk or liability is not reasonably assured to it.

 

32.8

Responsibility for documentation

None of the Agent, the Arrangers or the Issuing Bank is responsible or liable
for:

 

  (a)

the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Agent, the Arrangers, the Issuing Bank an Obligor or
any other person in or in connection with any Finance Document or the
Information Package or the transactions contemplated in the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document;

 

  (b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or the Transaction Security or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security; or

 

  (c)

any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

 

32.9

No duty to monitor

The Agent shall not be bound to enquire:

 

  (a)

whether or not any Default has occurred;

 

  (b)

as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 

  (c)

whether any other event specified in any Finance Document has occurred.

 

32.10

Exclusion of liability

 

  (a)

Without limiting Clause 32.10(b) (and without prejudice to any other provision
of any Finance Document excluding or limiting the liability of the Agent or the
Issuing Bank), none of the Agent or the Issuing Bank will be liable for:

 

174



--------------------------------------------------------------------------------

  (i)

any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Transaction Security,
unless directly caused by its gross negligence or wilful misconduct;

 

  (ii)

exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document, the Transaction Security
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with, any Finance Document or the
Transaction Security other than by reason of its gross negligence or wilful
misconduct; or

 

  (iii)

without prejudice to the generality of Clauses 32.2(a)(i) and 32.2(a)(ii), any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever including, without limitation, for negligence or any other category
of liability whatsoever arising in relation to the Finance Documents as a result
of:

 

  (A)

any act, event or circumstance not reasonably within its control; or

 

  (B)

the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.

 

  (b)

No Party (other than the Agent or Issuing Bank (as applicable)) may take any
proceedings against any officer, employee or agent of the Agent or the Issuing
Bank in respect of any claim it might have against the Agent or the Issuing Bank
or in respect of any act or omission of any kind by that officer, employee or
agent in relation to any Finance Document or any Finance Document and any
officer, employee or agent of the Agent or the Issuing Bank may rely on this
Clause 32.10 subject to Clause 1.4 (Third party rights) and the provisions of
the Third Parties Act.

 

  (c)

The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

 

175



--------------------------------------------------------------------------------

  (d)

Nothing in this Agreement shall oblige the Agent or the Arrangers to carry out:

 

  (i)

any “know your customer” or other checks in relation to any person; or

 

  (ii)

any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender or for any Affiliate of any Lender,

on behalf of any Lender and each Lender confirms to the Agent and the Arrangers
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arrangers.

 

  (e)

Without prejudice to any provision of any Finance Document excluding or limiting
the Agent’s liability, any liability of the Agent arising under or in connection
with any Finance Document or the Transaction Security shall be limited to the
amount of actual loss which has been finally judicially determined to have been
suffered (as determined by reference to the date of default of the Agent or, if
later, the date on which the loss arises as a result of such default) but
without reference to any special conditions or circumstances known to the Agent
at any time which increase the amount of that loss. In no event shall the Agent
be liable for any loss of profits, goodwill, reputation, business opportunity or
anticipated saving, or for special, punitive, indirect or consequential damages,
whether or not the Agent has been advised of the possibility of such loss or
damages.

 

32.11

Lenders’ indemnity to the Agent

 

  (a)

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability (including for
negligence or any other category of liability whatsoever) incurred by the Agent
(otherwise than by reason of the Agent’s gross negligence or wilful misconduct)
(or, in the case of any cost, loss or liability pursuant to Clause 36.11
(Disruption to payment systems etc.), notwithstanding the Agent’s negligence,
gross negligence or any other category of liability whatsoever but not including
any claim based on the fraud of the Agent in acting as Agent under the Finance
Documents (unless the Agent has been reimbursed by an Obligor pursuant to a
Finance Document).

 

  (b)

Subject to Clause 32.11(c), Bristow Helicopters Limited shall immediately on
demand reimburse any Lender for any payment that Lender makes to the Agent
pursuant to Clause 32.11(a).

 

  (c)

Clause 32.11(b) shall not apply to the extent that the indemnity payment in
respect of which the Lender claims reimbursement relates to a liability of the
Agent to an Obligor.

 

176



--------------------------------------------------------------------------------

32.12

Resignation of the Agent

 

  (a)

The Agent may resign and appoint one of its Affiliates acting through a Facility
Office in the United Kingdom or the United States of America or another
jurisdiction approved by the Obligor’s Agent as successor by giving notice to
the Lenders and the Obligors’ Agent.

 

  (b)

Alternatively the Agent may resign by giving 30 days’ notice to the Lenders and
the Obligors’ Agent, in which case the Majority Lenders (after consultation with
the Obligors’ Agent) may appoint a successor Agent acting through a Facility
Office in the United Kingdom or the United States of America or another
jurisdiction approved by the Obligor’s Agent.

 

  (c)

If the Majority Lenders have not appointed a successor Agent in accordance with
Clause 32.12(b) within 20 days after notice of resignation was given, the
retiring Agent (after consultation with the Obligors’ Agent) may appoint a
successor Agent acting through a Facility Office in the United Kingdom or the
United States of America or another jurisdiction approved by the Obligor’s
Agent.

 

  (d)

If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under Clause 32.12(c), the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent amendments to this Clause 32 and any other
term of this Agreement dealing with the rights or obligations of the Agent
consistent with then current market practice for the appointment and protection
of corporate trustees together with any reasonable amendments to the agency fee
payable under this Agreement which are consistent with the successor Agent’s
normal fee rates and those amendments will bind the Parties.

 

  (e)

The retiring Agent shall make available to the successor Agent such documents
and records and provide such assistance as the successor Agent may reasonably
request for the purposes of performing its functions as Agent under the Finance
Documents. The Parent shall, within three Business Days of demand, reimburse the
retiring Agent for the amount of all costs and expenses (including legal fees)
properly incurred by it in making available such documents and records and
providing such assistance.

 

  (f)

The Agent’s resignation notice shall only take effect upon the appointment of a
successor.

 

  (g)

Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents (other than its
obligations under Clause 32.12(d)) but shall remain entitled to the benefit of
Clause 20.3 (Indemnity to the Agent) and this Clause 32 (and any agency fees for
the account of the retiring Agent shall cease to accrue from (and shall be
payable on) that date). Any successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.

 

177



--------------------------------------------------------------------------------

  (h)

The Agent shall resign in accordance with Clause 32.12(b) (and, to the extent
applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to Clause 32.12(c)) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

 

  (i)

the Agent fails to respond to a request under Clause 18.8 (FATCA information)
and a Lender reasonably believes that the Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date;

 

  (ii)

the information supplied by the Agent pursuant to Clause 18.8 (FATCA
information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 

  (iii)

the Agent notifies the Obligors’ Agent and the Lenders that the Agent will not
be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;

and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Agent were a FATCA
Exempt Party, and that Lender, by notice to the Agent, requires it to resign.

 

32.13

Replacement of the Agent

 

  (a)

After consultation with the Obligors’ Agent, the Majority Lenders may, by giving
30 days’ notice to the Agent (or, at any time the Agent is an Impaired Agent, by
giving any shorter notice determined by the Majority Lenders) replace the Agent
by appointing a successor Agent.

 

  (b)

The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 

  (c)

The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under Clause
32.13(b)) but shall remain entitled to the benefit of Clause 20.3 (Indemnity to
the Agent) and this Clause 32 (and any agency fees for the account of the
retiring Agent shall cease to accrue from (and shall be payable on) that date).

 

  (d)

Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

178



--------------------------------------------------------------------------------

32.14

Confidentiality

 

  (a)

In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 

  (b)

If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

 

32.15

Relationship with the Lenders

 

  (a)

The Agent, acting solely for this purpose as a non-fiduciary agent of the
Borrower, will maintain a register for the recordation of, and will record, the
names and addresses of the Lenders, the respective amounts of the Revolving
Facility Commitments of, principal amounts (and stated interest) owing to, and
the participation in Utilisations of each Lender from time to time (the
“Register”). Absent manifest error, the entries in the Register shall be
conclusive and binding for all purposes

 

  (b)

Subject to Clause 29.9 (Pro rata interest settlement) the Agent may treat the
person shown in the Register as Lender at the opening of business (in the place
of the Agent’s principal office as notified to the Finance Parties from time to
time) as the Lender acting through its Facility Office:

 

  (i)

entitled to or liable for any payment due under any Finance Document on that
day; and

 

  (ii)

entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

  (c)

Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 38.7 (Electronic communication))
electronic mail address and/or any other information required to enable the
transmission of information by that means (and, in each case, the department or
officer, if any, for whose attention communication is to be made) and be treated
as a notification of a substitute address, fax number, electronic mail address
(or such other information), department and officer by that Lender for the
purposes of Clause 38.3 (Addresses) and Clause 38.7(a)(ii) (Electronic
communication) and the Agent shall be entitled to treat such person as the
person entitled to receive all such notices, communications, information and
documents as though that person were that Lender.

 

179



--------------------------------------------------------------------------------

32.16

Credit appraisal by the Lenders and the Issuing Bank

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender and
Issuing Bank confirms to the Agent, the Arrangers and the Issuing Bank, that it
has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:

 

  (a)

the financial condition, status and nature of each member of the Group;

 

  (b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document, the Transaction Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

 

  (c)

whether that Lender or Issuing Bank has recourse, and the nature and extent of
that recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

 

  (d)

the adequacy, accuracy or completeness of the Information Package and any other
information provided by the Obligors’ Agent, any other Obligor or by any other
person under or in connection with any Finance Document, the transactions
contemplated by any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

  (e)

the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

 

32.17

Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

32.18

Reliance and engagement letters

Each Finance Party and Secured Party confirms that each of the Arrangers and the
Agent has authority to accept on its behalf (and ratifies the acceptance on its
behalf of any letters or reports already accepted by the Arrangers or Agent) the
terms of any reliance letter or engagement letters relating to any reports or
letters provided by accountants in connection with the Finance Documents or the
transactions contemplated in the Finance Documents and to bind it in respect of
those reports or letters and to sign such letters on its behalf and further
confirms that it accepts the terms and qualifications set out in such letters.

 

180



--------------------------------------------------------------------------------

33. THE SECURITY AGENT

 

33.1

Security Agent as trustee

 

  (a)

To the extent permitted under the relevant laws governing the Transaction
Security Documents, the Security Agent declares that it holds the Charged
Property on trust for the Secured Parties on the terms contained in this
Agreement.

 

  (b)

Each of the Secured Parties authorises the Security Agent to perform the duties,
obligations and responsibilities and to exercise the rights, powers, authorities
and discretions specifically given to the Security Agent under or in connection
with the Finance Documents together with any other incidental rights, powers,
authorities and discretions.

 

33.2

Instructions

 

  (a)

The Security Agent shall:

 

  (i)

exercise or refrain from exercising any right, power, authority or discretion
vested in it as Security Agent in accordance with any instructions given to it
by the Majority Lenders; and

 

  (ii)

not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with paragraph (a)(i).

 

  (b)

The Security Agent shall be entitled to request instructions, or clarification
of any instruction, from the Majority Lenders as to whether, and in what manner,
it should exercise or refrain from exercising any right, power, authority or
discretion and the Security Agent may refrain from acting unless and until it
receives those instructions or that clarification.

 

  (c)

Any instructions given to the Security Agent by the Majority Lenders shall
override any conflicting instructions given by any other persons and will be
binding on all Secured Parties.

 

  (d)

Paragraph (a) shall not apply:

 

  (i)

where a contrary indication appears in a Finance Document;

 

  (ii)

where a Finance Document requires the Security Agent to act in a specified
manner or to take a specified action; or

 

  (iii)

in respect of any provision which protects the Security Agent’s own position in
its personal capacity as opposed to its role of Security Agent for the Secured
Parties including Clause 33.5 to Clause 33.10, Clause 33.13 to Clause 33.20 and
Clause 33.23 to Clause 33.25;

 

181



--------------------------------------------------------------------------------

  (e)

In exercising any discretion to exercise a right, power or authority under the
Finance Documents where it has not received any instructions as to the exercise
of that discretion, the Security Agent shall do so having regard to the
interests of all the Secured Parties.

 

  (f)

The Security Agent may refrain from acting in accordance with any instructions
of any Secured Party or group of Secured Parties until it has received any
indemnification and/or security that it may in its discretion require (which may
be greater in extent than that contained in the Finance Documents and which may
include payment in advance) for any cost, loss or liability (together with any
applicable VAT) which it may incur in complying with those instructions.

 

  (g)

Without prejudice to the remainder of this Clause 33.2, in the absence of
instructions, the Security Agent may act (or refrain from acting) as it
considers in its discretion to be appropriate.

 

33.3

Duties of the Security Agent

 

  (a)

The Security Agent’s duties under the Finance Documents are solely mechanical
and administrative in nature.

 

  (b)

The Security Agent shall promptly:

 

  (i)

forward to the Agent a copy of any document received by the Security Agent from
any Obligor under any Finance Document; and

 

  (ii)

forward to a Party the original or a copy of any document which is delivered to
the Security Agent for that Party by any other Party.

 

  (c)

Except where a Finance Document specifically provides otherwise, the Security
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 

  (d)

If the Security Agent receives notice from a Party referring to any Finance
Document, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the Agent.

 

  (e)

The Security Agent shall have only those duties, obligations and
responsibilities expressly specified in the Finance Documents to which it is
expressed to be a party (and no others shall be implied).

 

33.4

No fiduciary duties to Obligors

Nothing in this Agreement constitutes the Security Agent as an agent, trustee or
fiduciary of any Obligor.

 

33.5

No duty to account

The Security Agent shall not be bound to account to any other Secured Party for
any sum or the profit element of any sum received by it for its own account.

 

182



--------------------------------------------------------------------------------

33.6

Business with the Group

The Security Agent may accept deposits from, lend money to and generally engage
in any kind of banking or other business with any member of the Group.

 

33.7

Rights and discretions

 

  (a)

The Security Agent may:

 

  (i)

rely on any representation, communication, notice or document believed by it to
be genuine, correct and appropriately authorised;

 

  (ii)

assume that:

 

  (A)

any instructions received by it from the Majority Lenders or any Secured Party
are duly given in accordance with the terms of the Finance Documents;

 

  (B)

unless it has received notice of revocation, that those instructions have not
been revoked; and

 

  (C)

if it receives any instructions to act in relation to the Transaction Security,
that all applicable conditions under the Finance Documents for so acting have
been satisfied; and

 

  (iii)

rely on a certificate from any person:

 

  (A)

as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

 

  (B)

to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

as sufficient evidence that that is the case and, in the case of paragraph
(a)(iii)(A), may assume the truth and accuracy of that certificate.

 

  (b)

The Security Agent may assume (unless it has received notice to the contrary in
its capacity as security trustee for the Secured Parties) that:

 

  (i)

no Default has occurred;

 

  (ii)

any right, power, authority or discretion vested in any Party has not been
exercised; and

 

  (iii)

any notice made by the Obligors’ Agent is made on behalf of and with the consent
and knowledge of all the Obligors.

 

  (c)

The Security Agent may engage and pay for the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts.

 

183



--------------------------------------------------------------------------------

  (d)

Without prejudice to the generality of paragraphs (c) or (e) but subject to
Clause 22 (Costs and expenses), the Security Agent may at any time engage and
pay for the services of any lawyers to act as independent counsel to the
Security Agent (and so separate from any lawyers instructed by any other Secured
Party) if the Security Agent in its reasonable opinion deems this to be
necessary.

 

  (e)

The Security Agent may rely on the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts
(whether obtained by the Security Agent or by any other Party) and shall not be
liable for any damages, costs or losses to any person, any diminution in value
or any liability whatsoever arising as a result of its so relying.

 

  (f)

The Security Agent, any Receiver and any Delegate may act in relation to the
Finance Documents and the Charged Property through its officers, employees and
agents.

 

  (g)

Unless this Agreement expressly specifies otherwise, the Security Agent may
disclose to any other Party any information it reasonably believes it has
received as security trustee under this Agreement.

 

  (h)

Notwithstanding any other provision of any Finance Document to the contrary, the
Security Agent is not obliged to do or omit to do anything if it would, or might
in its reasonable opinion, constitute a breach of any law or regulation or a
breach of a fiduciary duty or duty of confidentiality.

 

  (i)

Notwithstanding any provision of any Finance Document to the contrary, the
Security Agent is not obliged to expend or risk its own funds or otherwise incur
any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it.

 

33.8

Responsibility for documentation

None of the Security Agent, any Receiver nor any Delegate is responsible or
liable for:

 

  (a)

the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Security Agent, an Obligor or any other person in or in
connection with any Finance Document or the transactions contemplated in the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;

 

  (b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document, the Charged Property or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Finance Document or the Charged Property; or

 

  (c)

any determination as to whether any information provided or to be provided to
any Secured Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

 

184



--------------------------------------------------------------------------------

33.9

No duty to monitor

The Security Agent shall not be bound to enquire:

 

  (a)

whether or not any Default has occurred;

 

  (b)

as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 

  (c)

whether any other event specified in any Finance Document has occurred.

 

33.10

Exclusion of liability

 

  (a)

Without limiting paragraph (b) (and without prejudice to any other provision of
any Finance Document excluding or limiting the liability of the Security Agent,
any Receiver or Delegate), none of the Security Agent, any Receiver nor any
Delegate will be liable for:

 

  (i)

any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Charged Property unless
directly caused by its gross negligence or wilful misconduct;

 

  (ii)

exercising or not exercising any right, power, authority or discretion given to
it by, or in connection with, any Finance Document, the Charged Property or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with, any Finance Document or the
Charged Property other than by reason of its gross negligence or wilful
misconduct;

 

  (iii)

any shortfall which arises on the enforcement or realisation of the Charged
Property; or

 

  (iv)

without prejudice to the generality of paragraphs (a)(i) to (a) (iii), any
damages, costs, losses, any diminution in value or any liability whatsoever
arising in relation to the Finance Documents as a result of:

 

  (A)

any act, event or circumstance not reasonably within its control; or

 

  (B)

the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the

 

185



--------------------------------------------------------------------------------

value of assets; breakdown, failure or malfunction of any third party transport,
telecommunications, computer services or systems; natural disasters or acts of
God; war, terrorism, insurrection or revolution; or strikes or industrial
action.

 

  (b)

No Party (other than the Security Agent, that Receiver or that Delegate (as
applicable)) may take any proceedings against any officer, employee or agent of
the Security Agent, a Receiver or a Delegate in respect of any claim it might
have against the Security Agent, a Receiver or a Delegate in relation to a
Finance Document or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document or any Charged
Property and any officer, employee or agent of the Security Agent, a Receiver or
a Delegate may rely on this Clause subject to Clause 1.4 (Third party rights)
and the provisions of the Third Parties Act.

 

  (c)

Nothing in this Agreement shall oblige the Security Agent to carry out:

 

  (i)

any “know your customer” or other checks in relation to any person; or

 

  (ii)

any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Secured Party,

on behalf of any Secured Party and each Secured Party confirms to the Security
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Security Agent.

 

  (d)

Without prejudice to any provision of any Finance Document excluding or limiting
the liability of the Security Agent, any Receiver or Delegate, any liability of
the Security Agent, any Receiver or Delegate arising under or in connection with
any Finance Document or the Charged Property shall be limited to the amount of
actual loss which has been finally judicially determined to have been suffered
(as determined by reference to the date of default of the Security Agent,
Receiver or Delegate (as the case may be) or, if later, the date on which the
loss arises as a result of such default) but without reference to any special
conditions or circumstances known to the Security Agent, Receiver or Delegate
(as the case may be) at any time which increase the amount of that loss. In no
event shall the Security Agent, any Receiver or Delegate be liable for any loss
of profits, goodwill, reputation, business opportunity or anticipated saving, or
for special, punitive, indirect or consequential damages, whether or not the
Security Agent, Receiver or Delegate (as the case may be) has been advised of
the possibility of such loss or damages.

 

33.11

Secured Parties’ indemnity to the Security Agent

 

  (a)

Each Secured Party shall (in proportion to its share of the Total Commitments or
if the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero), indemnify the Security Agent and
every Receiver and every Delegate, within three Business Days of demand, against
any cost, loss or liability incurred by any of them (otherwise than by reason of
the relevant Security Agent’s, Receiver’s or

 

186



--------------------------------------------------------------------------------

Delegate’s gross negligence or wilful misconduct) in acting as Security Agent,
Receiver or Delegate under, or exercising any authority conferred under, the
Finance Documents (unless the relevant Security Agent, Receiver or Delegate has
been reimbursed by an Obligor pursuant to a Finance Document).

 

  (b)

Subject to Clause 33.11(c), Bristow Helicopters Limited shall immediately on
demand reimburse any Secured Party for any payment that Secured Party makes to
the Security Agent and every Receiver and every Delegate pursuant to Clause
33.11(a).

 

  (c)

Clause 33.11(b) shall not apply to the extent that the indemnity payment in
respect of which the Secured Party claims reimbursement relates to a liability
of the Security Agent, Receiver and/or Delegate to an Obligor.

 

33.12

Resignation of the Security Agent

 

  (a)

The Security Agent may resign and appoint one of its Affiliates as successor by
giving notice to the Secured Parties and the Obligors’ Agent.

 

  (b)

Alternatively the Security Agent may resign by giving 30 days’ notice to the
Secured and the Obligors’ Agent, in which case the Majority Lenders may appoint
a successor Security Agent.

 

  (c)

If the Majority Lenders have not appointed a successor Security Agent in
accordance with Clause paragraph (b) within 20 days after notice of resignation
was given, the retiring Security Agent (after consultation with the Agent) may
appoint a successor Security Agent.

 

  (d)

The retiring Security Agent shall make available to the successor Security Agent
such documents and records and provide such assistance as the successor Security
Agent may reasonably request for the purposes of performing its functions as
Security Agent under the Finance Documents. The Parent shall, within three
Business Days of demand, reimburse the retiring Security Agent for the amount of
all costs and expenses (including legal fees) properly incurred by it in making
available such documents and records and providing such assistance.

 

  (e)

The Security Agent’s resignation notice shall only take effect upon:

 

  (i)

the appointment of a successor; and

 

  (ii)

the transfer of all the Charged Property to that successor.

 

  (f)

Upon the appointment of a successor, the retiring Security Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 33.12 (and any Security
Agent fees for the account of the retiring Security Agent shall cease to accrue
from (and shall be payable on) that date). Any successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if that successor had been an original Party.

 

187



--------------------------------------------------------------------------------

  (g)

The Majority Lenders may, by notice to the Security Agent, require it to resign
in accordance with paragraph (b). In this event, the Security Agent shall resign
in accordance with paragraph (b).

 

33.13

Confidentiality

 

  (a)

In acting as trustee for the Secured Parties, the Security Agent shall be
regarded as acting through its trustee division which shall be treated as a
separate entity from any other of its divisions or departments.

 

  (b)

If information is received by another division or department of the Security
Agent, it may be treated as confidential to that division or department and the
Security Agent shall not be deemed to have notice of it.

 

  (c)

Notwithstanding any other provision of any Finance Document to the contrary, the
Security Agent is not obliged to disclose to any other person (i) any
confidential information or (ii) any other information if the disclosure would,
or might in its reasonable opinion, constitute a breach of any law or regulation
or a breach of a fiduciary duty.

 

33.14

Information from the Secured Parties

Each Secured Party shall supply the Security Agent with any information that the
Security Agent may reasonably specify as being necessary or desirable to enable
the Security Agent to perform its functions as Security Agent.

 

33.15

Credit appraisal by the Secured Parties

Without affecting the responsibility of any Secured Party for information
supplied by it or on its behalf in connection with any Finance Document, each
Secured Party confirms to the Security Agent that it has been, and will continue
to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

  (a)

the financial condition, status and nature of each member of the Group;

 

  (b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document, the Charged Property and any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Finance Document or the Charged Property;

 

  (c)

whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Charged Property, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Charged Property;

 

  (d)

the adequacy, accuracy or completeness of any information provided by the
Security Agent, any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by any Finance Document or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 

188



--------------------------------------------------------------------------------

  (e)

the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

 

33.16

Reliance and engagement letters

The Security Agent may obtain and rely on any certificate or report from any
Obligor’s auditor and may enter into any reliance letter or engagement letter
relating to that certificate or report on such terms as it may consider
appropriate (including restrictions on the auditor’s liability and the extent to
which that certificate or report may be relied on or disclosed).

 

33.17

No responsibility to perfect Transaction Security

The Security Agent shall not be liable for any failure to:

 

  (a)

require the deposit with it of any deed or document certifying, representing or
constituting the title of any Obligor to any of the Charged Property;

 

  (b)

obtain any licence, consent or other authority for the execution, delivery,
legality, validity, enforceability or admissibility in evidence of any Finance
Document or the Transaction Security;

 

  (c)

register, file or record or otherwise protect any of the Transaction Security
(or the priority of any of the Transaction Security) under any law or regulation
or to give notice to any person of the execution of any Finance Document or of
the Transaction Security;

 

  (d)

take, or to require any Obligor to take, any step to perfect its title to any of
the Charged Property or to render the Transaction Security effective or to
secure the creation of any ancillary Security under any law or regulation; or

 

  (e)

require any further assurance in relation to any Security Document.

 

33.18

Insurance by Security Agent

 

  (a)

The Security Agent shall not be obliged:

 

  (i)

to insure any of the Charged Property;

 

  (ii)

to require any other person to maintain any insurance; or

 

  (iii)

to verify any obligation to arrange or maintain insurance contained in any
Finance Document,

and the Security Agent shall not be liable for any damages, costs or losses to
any person as a result of the lack of, or inadequacy of, any such insurance.

 

189



--------------------------------------------------------------------------------

  (b)

Where the Security Agent is named on any insurance policy as an insured party,
it shall not be liable for any damages, costs or losses to any person as a
result of its failure to notify the insurers of any material fact relating to
the risk assumed by such insurers or any other information of any kind, unless
the Majority Lenders request it to do so in writing and the Security Agent fails
to do so within fourteen days after receipt of that request.

 

33.19

Custodians and nominees

The Security Agent may appoint and pay any person to act as a custodian or
nominee on any terms in relation to any asset of the trust as the Security Agent
may determine, including for the purpose of depositing with a custodian this
Agreement or any document relating to the trust created under this Agreement and
the Security Agent shall not be responsible for any loss, liability, expense,
demand, cost, claim or proceedings incurred by reason of the misconduct,
omission or default on the part of any person appointed by it under this
Agreement or be bound to supervise the proceedings or acts of any person.

 

33.20

Delegation by the Security Agent

 

  (a)

Each of the Security Agent, any Receiver and any Delegate may, at any time,
acting reasonably, delegate by power of attorney or otherwise to any person for
any period, all or any right, power, authority or discretion vested in it in its
capacity as such.

 

  (b)

That delegation may be made upon any terms and conditions (including the power
to sub-delegate) and subject to any restrictions that the Security Agent, that
Receiver or that Delegate (as the case may be) may, acting reasonably, think fit
in the interests of the Secured Parties.

 

  (c)

No Security Agent, Receiver or Delegate shall be bound to supervise, or be in
any way responsible for any damages, costs or losses incurred by reason of any
misconduct, omission or default on the part of, any such delegate or
sub-delegate.

 

33.21

Additional Security Agents

 

  (a)

The Security Agent may at any time appoint (and subsequently remove) any person
to act as a separate trustee or as a co-trustee jointly with it:

 

  (i)

if it considers (acting reasonably) that appointment to be in the interests of
the Secured Parties;

 

  (ii)

for the purposes of conforming to any legal requirement, restriction or
condition which the Security Agent deems to be relevant; or

 

  (iii)

for obtaining or enforcing any judgment in any jurisdiction,

and the Security Agent shall give prior notice to the Obligors’ Agent and the
Secured Parties of that appointment.

 

190



--------------------------------------------------------------------------------

  (b)

Any person so appointed shall have the rights, powers, authorities and
discretions (not exceeding those given to the Security Agent under or in
connection with the Finance Documents) and the duties, obligations and
responsibilities that are given or imposed by the instrument of appointment.

 

  (c)

The remuneration that the Security Agent may pay to that person, and any costs
and expenses (together with any applicable VAT) incurred by that person in
performing its functions pursuant to that appointment shall, for the purposes of
this Agreement, be treated as costs and expenses incurred by the Security Agent.

 

33.22

Acceptance of title

The Security Agent shall be entitled to accept without enquiry, and shall not be
obliged to investigate, any right and title that any Obligor may have to any of
the Charged Property and shall not be liable for, or bound to require any
Obligor to remedy, any defect in its right or title.

 

33.23

Winding up of trust

If the Security Agent, with the approval of the Agent, each acting reasonably,
determines that:

 

  (a)

all of the Secured Finance Document Obligations have been fully and finally
discharged; and

 

  (b)

no Secured Party is under any commitment, obligation or liability (actual or
contingent) to make advances or provide other financial accommodation to any
Obligor pursuant to the Finance Documents,

then:

 

  (i)

the trusts set out in this Agreement shall be wound up and the Security Agent
shall release, without recourse or warranty, all of the Transaction Security and
the rights of the Security Agent under each of the Transaction Security
Documents; and

 

  (ii)

any Security Agent which has resigned pursuant to Clause 33.12 shall release,
without recourse or warranty, all of its rights under each Transaction Security
Document.

 

33.24

Powers supplemental to Trustee Acts

The rights, powers, authorities and discretions given to the Security Agent
under or in connection with the Finance Documents shall be supplemental to the
Trustee Act 1925 and the Trustee Act 2000 and in addition to any which may be
vested in the Security Agent by law or regulation or otherwise.

 

33.25

Disapplication of Trustee Acts

s1 Trustee Act 2000 shall not apply to the duties of the Security Agent in
relation to the trusts constituted by this Agreement. Where there are any
inconsistencies between the Trustee Act 1925 or the Trustee Act 2000 and the
provisions of this Agreement, the provisions of this Agreement shall, to the
extent permitted by law and regulation, prevail and, in the case of any
inconsistency with the Trustee Act 2000, the provisions of this Agreement shall
constitute a restriction or exclusion for the purposes of that Act.

 

191



--------------------------------------------------------------------------------

34.

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement or any other Finance Document will:

 

  (a)

interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

  (b)

oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 

  (c)

oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

35.

SHARING AMONG THE FINANCE PARTIES

 

35.1

Payments to Finance Parties

 

  (a)

Subject to Clause 35.1(b), if a Finance Party (a “Recovering Finance Party”)
receives or recovers any amount from an Obligor other than in accordance with
Clause 36 (Payment mechanics) (a “Recovered Amount”) and applies that amount to
a payment due under the Finance Documents then:

 

  (i)

the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Agent;

 

  (ii)

the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 36 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

  (iii)

the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 36.6 (Partial payments).

 

  (b)

Clause 35.1(a) shall not apply to any amount received or recovered by an Issuing
Bank in respect of any cash cover provided for the benefit of that Issuing Bank.

 

35.2

Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the “Sharing Finance Parties”) in accordance with Clause 36.6
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.

 

192



--------------------------------------------------------------------------------

35.3

Recovering Finance Party’s rights

On a distribution by the Agent under Clause 35.2 of a payment received by a
Recovering Finance Party from an Obligor, as between the relevant Obligor and
the Recovering Finance Party, an amount of the Recovered Amount equal to the
Sharing Payment will be treated as not having been paid by that Obligor.

 

35.4

Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

  (a)

each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the “Redistributed Amount”); and

 

  (b)

as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

 

35.5

Exceptions

 

  (a)

This Clause 35 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

 

  (b)

A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

 

  (i)

it notified the other Finance Party of the legal or arbitration proceedings; and

 

  (ii)

the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

193



--------------------------------------------------------------------------------

SECTION 11

ADMINISTRATION

 

36.

PAYMENT MECHANICS

 

36.1

Payments to the Agent

 

  (a)

On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 

  (b)

Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in such Participating Member State or London, as specified by the Agent)
and with such bank as the Agent, in each case, specifies.

 

36.2

Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 36.3 and Clause 36.4 be made available by the Agent as
soon as practicable after receipt to the Party entitled to receive payment in
accordance with this Agreement (in the case of a Lender, for the account of its
Facility Office), to such account as that Party may notify to the Agent by not
less than five Business Days’ notice with a bank specified by that Party in the
principal financial centre of the country of that currency (or, in relation to
euro, in the principal financial centre of a Participating Member State or
London, as specified by that Party).

 

36.3

Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with Clause 37
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

36.4

Clawback and pre-funding

 

  (a)

Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 

  (b)

Unless Clause 36.4(c) applies, if the Agent pays an amount to another Party and
it proves to be the case that the Agent had not actually received that amount,
then the Party to whom that amount (or the proceeds of any related exchange
contract) was paid by the Agent shall on demand refund the same to the Agent
together with interest on that amount from the date of payment to the date of
receipt by the Agent, calculated by the Agent to reflect its cost of funds.

 

194



--------------------------------------------------------------------------------

  (c)

If the Agent is willing to make available amounts for the account of a Borrower
before receiving funds from the Lenders then if and to the extent that the Agent
does so but it proves to be the case that it does not then receive funds from a
Lender in respect of a sum which it paid to a Borrower:

 

  (i)

the Borrower to whom that sum was made available shall promptly following demand
refund it to the Agent; and

 

  (ii)

the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower to whom that sum was made available, shall
on demand (or in the case of the Borrower promptly following demand) pay to the
Agent the amount (as certified by the Agent) which will indemnify the Agent
against any funding cost incurred by it as a result of paying out that sum
before receiving those funds from that Lender.

 

36.5

Impaired Agent

 

  (a)

If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 36.1 may instead either:

 

  (i)

pay that amount direct to the required recipient(s); or

 

  (ii)

if in its absolute discretion it considers that it is not reasonably practicable
to pay that amount direct to the required recipient(s), pay that amount or the
relevant part of that amount to an interest-bearing account held with an
Acceptable Bank within the meaning of paragraph (a) of the definition of
“Acceptable Bank” and in relation to which no Insolvency Event has occurred and
is continuing, in the name of the Obligor or the Lender making the payment (the
“Paying Party”) and designated as a trust account for the benefit of the Party
or Parties beneficially entitled to that payment under the Finance Documents
(the “Recipient Party” or “Recipient Parties”).

In each case such payments must be made on the due date for payment under the
Finance Documents.

 

  (b)

All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the Recipient Party or the Recipient Parties pro
rata to their respective entitlements.

 

  (c)

A Party which has made a payment in accordance with this Clause 36.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

 

  (d)

Promptly upon the appointment of a successor Agent in accordance with Clause
32.13(Replacement of the Agent), each Paying Party shall (other than to the
extent that that Party has given an instruction pursuant to Clause 36.5(e)) give
all requisite instructions to the bank with whom the trust account is held to
transfer the amount (together with any accrued interest) to the successor Agent
for distribution to the relevant Recipient Party or Recipient Parties in
accordance with Clause 36.2.

 

195



--------------------------------------------------------------------------------

  (e)

A Paying Party shall, promptly upon request by a Recipient Party and to the
extent:

 

  (i)

that it has not given an instruction pursuant to Clause 36.5(d); and

 

  (ii)

that it has been provided with the necessary information by that Recipient
Party,

give all requisite instructions to the bank with whom the trust account is held
to transfer the relevant amount (together with any accrued interest) to that
Recipient Party.

 

36.6

Partial payments

 

  (a)

If the Agent receives a payment for application against amounts due in respect
of any Finance Documents that is insufficient to discharge all the amounts then
due and payable by an Obligor under those Finance Documents, the Agent shall
(subject to Clause 36.6(d)) apply that payment towards the obligations of that
Obligor under the Finance Documents in the following order:

 

  (i)

first, in or towards payment pro rata of any unpaid amount owing to the Agent,
the Issuing Bank (other than any amount under Clause 7.2 (Claims under a Letter
of Credit) or, to the extent relating to the reimbursement of a claim (as
defined in Clause 7 (Letters of Credit)), Clause 7.3 (Indemnities)) or the
Security Agent under the Finance Documents;

 

  (ii)

second, in or towards payment of any outstanding amounts under outstanding
Swingline Loans;

 

  (iii)

third, in or towards payment pro rata of any accrued interest, fees or
commission due but unpaid under the Finance Documents;

 

  (iv)

fourth, in or towards payment pro rata of (A) any principal due but unpaid under
the Finance Documents (B) any amount due but unpaid under Clause 7.2 (Claims
under a Letter of Credit) and Clause 7.3 (Indemnities) and (C) any amount due
under Priority Banking Services Obligations and Priority Swap Agreement
Obligations;

 

  (v)

fifth, in or towards payment pro rata of any Banking Services Obligations or
Swap Agreement Obligations to the extent not paid pursuant to any of the
paragraphs above; and

 

  (vi)

sixth, in or towards payment pro rata of any other sum due but unpaid under the
Finance Documents.

 

  (b)

The Agent shall, if so directed by all of the Lenders, vary the order set out in
Clause 36.6(a)(i) to 36.6(a)(vi).

 

196



--------------------------------------------------------------------------------

  (c)

Clauses 36.6(a) and 36.6(b) will override any appropriation made by an Obligor.

 

  (d)

Amounts shall only be paid towards Banking Services Obligations and Swap
Agreement Obligations following an Event of Default which is continuing.

 

36.7

Set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

36.8

Business Days

 

  (a)

Any payment under the Finance Documents which is due to be made on a day that is
not a Business Day shall be made on the next Business Day in the same calendar
month (if there is one) or the preceding Business Day (if there is not).

 

  (b)

During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 

36.9

Currency of account

 

  (a)

Subject to Clauses 36.9(b) to (e), the Base Currency is the currency of account
and payment for any sum due from an Obligor under any Finance Document.

 

  (b)

A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or Unpaid
Sum shall be made in the currency in which that Utilisation or Unpaid Sum is
denominated, pursuant to this Agreement, on its due date.

 

  (c)

Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated, pursuant to this
Agreement, when that interest accrued.

 

  (d)

Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

  (e)

Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

 

36.10

Change of currency

 

  (a)

Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 

  (i)

any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Obligors’ Agent); and

 

197



--------------------------------------------------------------------------------

  (ii)

any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

 

  (b)

If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Obligors’
Agent) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Market and otherwise to
reflect the change in currency.

36.11 Disruption to payment systems etc.

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Obligors’ Agent that a Disruption Event
has occurred:

 

  (a)

the Agent may, and shall if requested to do so by the Obligors’ Agent, consult
with the Obligors’ Agent with a view to agreeing with the Obligors’ Agent such
changes to the operation or administration of the Facility as the Agent may deem
necessary in the circumstances;

 

  (b)

the Agent shall not be obliged to consult with the Obligors’ Agent in relation
to any changes mentioned in Clause 36.11(a) if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

  (c)

the Agent may consult with the Finance Parties in relation to any changes
mentioned in Clause 36.11(a) but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

 

  (d)

any such changes agreed upon by the Agent and the Obligors’ Agent shall (whether
or not it is finally determined that a Disruption Event has occurred) be binding
upon the Parties as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of Clause 42
(Amendments and waivers);

 

  (e)

the Agent shall not be liable for any damages, costs or losses to any person,
any diminution in value or any liability whatsoever (including for negligence,
gross negligence or any other category of liability whatsoever but not including
any claim based on the fraud of the Agent) arising as a result of its taking, or
failing to take, any actions pursuant to or in connection with this
Clause 36.11; and

 

  (f)

the Agent shall notify the Finance Parties of all changes agreed pursuant to
Clause 36.11(d).

 

37.

SET-OFF

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

 

198



--------------------------------------------------------------------------------

38.

NOTICES

 

38.1

Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

38.2

Borrowing Base related communication; Reporting

 

  Unless

the Agent requests to receive such information in writing, the Obligors’ Agent
shall provide by email:

 

  (a)

Aggregate Borrowing Base Certificates to each of the following email addresses:

 

Name:    Email Address: (b) General inbox    bdmabl@barclays.com (c) Komal
Ramkirath    Komal.ramkirath@barclays.com (d) Gursahib Anand   
gursahib.x.anand@barclays.com

 

  (e)

any other information required to be separately provided to the Agent under
Clause 25 (Information undertakings) to each of the following email addresses,

 

Name:    Email Address: (f) General inbox    bdmabl@barclays.com (g) Komal
Ramkirath    Komal.ramkirath@barclays.com (h) Gursahib Anand   
gursahib.x.anand@barclays.com

or, in each case, to any substitute address as the Agent may notify the
Obligors’ Agent by not less than five Business Days’ notice:

 

38.3

Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  (a)

in the case of the Parent, the Obligors’ Agent and each other Obligor, that
identified with its name below;

 

199



--------------------------------------------------------------------------------

  (b)

in the case of each Lender, the Issuing Bank or the Swingline Lender, that
notified in writing to the Agent on or prior to the date on which it becomes a
Party; and

 

  (c)

in the case of the Agent or the Security Agent, that identified with its name
below,

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.

 

38.4

Delivery

 

  (a)

Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents by fax or letter will only be
effective:

 

  (i)

if by way of fax, when received in legible form; or

 

  (ii)

if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 38.3, if addressed to that department or officer.

 

  (b)

Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or
Security Agent and then (in the case of a fax or letter) only if it is expressly
marked for the attention of the department or officer identified with the
Agent’s or Security Agent’s signature below (or any substitute department or
officer as the Agent or Security Agent shall specify for this purpose).

 

  (c)

All notices from or to an Obligor shall be sent through the Agent.

 

  (d)

Any communication or document made or delivered to the Obligors’ Agent in
accordance with this Clause 38.4 will be deemed to have been made or delivered
to each of the Obligors.

 

  (e)

Any communication or document which becomes effective, in accordance with
Clauses 38.4(a) to 38.4(d), after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.

 

38.5

Notification of address and fax number

 

  Promptly

upon changing its address or fax number, the Agent shall notify the other
Parties.

 

200



--------------------------------------------------------------------------------

38.6

Communication when Agent is Impaired Agent

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed

 

38.7

Electronic communication

 

  (a)

Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
(including by way of posting to a secure website) if those two Parties:

 

  (i)

notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

 

  (ii)

notify each other of any change to their address or any other such information
supplied by them by not less than five Business Days’ notice.

 

  (b)

Any such electronic communication as specified in Clause 38.7(a) to be made
between an Obligor and a Finance Party may only be made in that way to the
extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

 

  (c)

Any such electronic communication as specified in Clause 38.7(a) made between
any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Agent or the Security Agent only if it is addressed in such a
manner as the Agent or Security Agent shall specify for this purpose.

 

  (d)

Any electronic communication which becomes effective, in accordance with Clause
38.8(c), after 5.00 p.m. in the place in which the Party to whom the relevant
communication is sent or made available has its address for the purpose of this
Agreement shall be deemed only to become effective on the following day.

 

  (e)

Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 38.7.

 

38.8

Use of websites

 

  (a)

The Obligors’ Agent may satisfy its obligation under this Agreement to deliver
any information in relation to those Lenders (the “Website Lenders”) who accept
this method of communication by posting this information onto an electronic
website designated by the Obligors’ Agent and the Agent (the “Designated
Website”) if:

 

  (i)

the Agent expressly agrees (after consultation with each of the Lenders) that it
will accept communication of the information by this method;

 

  (ii)

both the Obligors’ Agent and the Agent are aware of the address of and any
relevant password specifications for the Designated Website; and

 

201



--------------------------------------------------------------------------------

  (iii)

the information is in a format previously agreed between the Obligors’ Agent and
the Agent.

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Obligors’ Agent
accordingly and the Obligors’ Agent shall at its own cost supply the information
to the Agent (in sufficient copies for each Paper Form Lender) in paper form. In
any event the Obligors’ Agent shall at its own cost supply the Agent with at
least one copy in paper form of any information required to be provided by it.

 

  (b)

The Agent shall supply each Website Lender with the address of and any relevant
password specifications for the Designated Website following designation of that
website by the Obligors’ Agent and the Agent.

 

  (c)

The Obligors’ Agent shall promptly upon becoming aware of its occurrence notify
the Agent if:

 

  (i)

the Designated Website cannot be accessed due to technical failure;

 

  (ii)

the password specifications for the Designated Website change;

 

  (iii)

any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

 

  (iv)

any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

 

  (v)

the Obligors’ Agent becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.

If the Obligors’ Agent notifies the Agent under Clause 38.8(c)(i) or Clause
38.8(c)(v), all information to be provided by the Obligors’ Agent under this
Agreement after the date of that notice shall be supplied in paper form unless
and until the Agent and each Website Lender is satisfied that the circumstances
giving rise to the notification are no longer continuing.

 

  (d)

Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Obligors’ Agent shall at its own cost comply with
any such request within ten Business Days.

 

38.9

English language

 

  (a)

Any notice given under or in connection with any Finance Document must be in
English.

 

  (b)

All other documents provided under or in connection with any Finance Document
must be:

 

  (i)

in English; or

 

202



--------------------------------------------------------------------------------

  (ii)

if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 

39.

CALCULATIONS AND CERTIFICATES

 

39.1

Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

39.2

Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

39.3

Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Market differs, in accordance with that market practice (or 365 days
(366 days in the case of a leap year) in the case of ABR Rate Loans).

 

40.

PARTIAL INVALIDITY

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

41.

REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under a Finance Document shall
operate as a waiver of any such right or remedy or constitute an election to
affirm any Finance Document. No election to affirm any Finance Document on the
part of any Finance Party or Secured Party shall be effective unless it is in
writing. No single or partial exercise of any right or remedy shall prevent any
further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in each Finance Document are cumulative and not
exclusive of any rights or remedies provided by law.

 

42.

AMENDMENTS AND WAIVERS.

 

42.1

Required consents

 

  (a)

Subject to Clauses 42.2 and 42.3, any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the
Obligors’ Agent and any such amendment or waiver will be binding on all Parties.

 

203



--------------------------------------------------------------------------------

  (b)

The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 42.

 

  (c)

Without prejudice to the generality of Clauses 32.7(c), 32.7(d) and 32.7(e)
(Rights and discretions), the Agent may engage, pay for and rely on the services
of lawyers in determining the consent level required for and effecting any
amendment, waiver or consent under this Agreement.

 

  (d)

Each Obligor agrees to any such amendment or waiver permitted by this Clause 42
which is agreed to by the Obligors’ Agent. This includes any amendment or waiver
which would, but for this Clause 42.1(d), require the consent of all of the
Guarantors.

 

  (e)

Clause 29.9(c) (Pro rata interest settlement) shall apply to this Clause 42.1.

 

42.2

All Lender matters

Subject to Clause 42.4, an amendment, waiver or (in the case of a Transaction
Security Document) a consent of, or in relation to, any term of any Finance
Document that has the effect of changing or which relates to:

 

  (a)

the definition of “Majority Lenders” or “Super Majority Lenders” in Clause 1.1
(Definitions);

 

  (b)

an extension to the date of payment of any amount under the Finance Documents;

 

  (c)

a reduction in the Applicable Margin or a reduction in the amount of any payment
of principal, interest, fees or commission payable;

 

  (d)

a change in currency of payment of any amount under the Finance Documents;

 

  (e)

in each case, unless otherwise expressly provided for in this Agreement, an
increase in any Revolving Facility Commitment or the Total Commitments, an
extension of any Availability Period or any requirement that a cancellation of
Revolving Facility Commitments reduces the Revolving Facility Commitments of the
Lenders rateably;

 

  (f)

a change to the Borrowers or Guarantors other than in accordance with Clause 31
(Changes to the Obligors);

 

  (g)

any provision which expressly requires the consent of all the Lenders;

 

  (h)

Clause 2.3 (Finance Parties’ rights and obligations), Clauses 10.2(b), (c) and
(d) (Restrictions on Receivables and Cash Dominion), Clause 12 (Mandatory
prepayment and cancellation), Clause 13.7 (Application of prepayments), Clause
29 (Changes to the Lenders), Clause 35 (Sharing among the Finance Parties),
Clause 36.6 (Partial payments), this Clause 42, Clause 49 (Governing law) or
Clause 50.1 (Jurisdiction of English courts);

 

204



--------------------------------------------------------------------------------

  (i)

(other than as expressly permitted or envisaged by the provisions of any Finance
Document) the nature or scope of:

 

  (i)

the guarantee and indemnity granted under Clause 23 (Guarantee and indemnity);

 

  (ii)

the Charged Property (other than in relation to determining Eligible
Receivables); or

 

  (iii)

the manner in which the proceeds of enforcement of the Transaction Security are
distributed

(except in the case of Clauses 42.2(i)(ii) and 42.2(i)(iii) above, insofar as it
relates to a sale or disposal of an asset which is the subject of the
Transaction Security where such sale or disposal is expressly permitted under
this Agreement or any other Finance Document); or

 

  (j)

the release of any guarantee and indemnity granted under Clause 23 (Guarantee
and indemnity) or of any Transaction Security unless permitted under this
Agreement or any other Finance Document or relating to a sale or disposal of an
asset which is the subject of the Transaction Security where such sale or
disposal is expressly permitted under this Agreement or any other Finance
Document,

shall not be made, or given, without the prior consent of all the Lenders.

 

42.3

Other exceptions

 

  (a)

An amendment or waiver which relates to the rights or obligations of the Agent,
the Arrangers, the Issuing Bank, the Security Agent or the Swingline Lender
(each in their capacity as such) may not be effected without the consent of the
Agent, the Arrangers, the Issuing Bank, the Security Agent, or the Swingline
Lender, as the case may be.

 

  (b)

Any amendment or waiver which relates to:

 

  (i)

relates only to the rights or obligations applicable to a particular
Utilisation, Facility or class of Lender; and

 

  (ii)

does not adversely affect the rights or interests of Lenders in respect of any
other Utilisation or Facility or another class of Lender,

may be made in accordance with this Clause 42 but as if references in this
Clause 42 to the specified proportion of Lenders (including, for the avoidance
of doubt, all the Lenders) whose consent would, but for this Clause 42.3(b), be
required for that amendment or waiver were to that proportion of the Lenders
participating in that particular Utilisation or Facility or forming part of that
particular class.

 

  (c)

Subject to Clause 42.3(d), an amendment or waiver that relates to the addition
of new categories of eligible assets and amendments to the eligibility criteria
in the definition of “Borrowing Base” (or any of the definitions used therein or
which contribute thereto) in each case to the extent any such changes would
increase Availability, shall not be made without the prior consent of the Super
Majority Lenders and of the Agent.

 

205



--------------------------------------------------------------------------------

  (d)

An amendment or waiver that relates to an increase or other change of advance
rates in the definition of “Borrowing Base”, shall not be made without the prior
consent of all Lenders.

 

42.4

Replacement of Screen Rate

Subject to Clause 42.3 if any Screen Rate is not available for a currency which
can be selected for a Loan, any amendment or waiver which relates to providing
for another benchmark rate to apply in relation to that currency in place of
that Screen Rate (or which relates to aligning any provision of a Finance
Document to the use of that other benchmark rate) may be made in accordance with
the provisions of Clause 16.1(b) (Unavailability of Screen Rate).

 

42.5

Excluded Commitments

 

  If:



 

  (a)

any Defaulting Lender fails to respond to a request for a consent, waiver,
amendment of or in relation to any term of any Finance Document or any other
vote of Lenders under the terms of this Agreement within five Business Days of
that request being made; or

 

  (b)

any Lender which is not a Defaulting Lender fails to respond to such a request
(other than an amendment, waiver or consent referred to in Clause 42.2(b),
Clause 42.2(c) and Clause 42.2(e)) or such a vote within 10 Business Days of
that request being made,

(unless, in either case, the Obligors’ Agent and the Agent agree to a longer
time period in relation to any request):

 

  (i)

its Revolving Facility Commitment(s) shall not be included for the purpose of
calculating the Total Commitments under the relevant Facility/ies when
ascertaining whether any relevant percentage (including, for the avoidance of
doubt, unanimity) of Total Commitments has been obtained to approve that
request; and

 

  (ii)

its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

 

42.6

Replacement of Lender

 

  (a)

If:

 

  (i)

any Lender becomes a Non-Consenting Lender (as defined in Clause 42.6(d)); or

 

206



--------------------------------------------------------------------------------

  (ii)

an Obligor becomes obliged to repay any amount in accordance with Clause 11.1
(Illegality), Clause 11.5 (Right of cancellation and repayment in relation to a
single Lender or Issuing Bank) or to pay additional amounts pursuant to Clause
19.1 (Increased costs), Clause 18.2 (Tax gross-up) or Clause 18.3 (Tax
indemnity) to any Lender,

then the Obligors’ Agent may, on five Business Days’ prior written notice to the
Agent and such Lender, replace such Lender by requiring such Lender to (and, to
the extent permitted by law, such Lender shall) transfer pursuant to Clause 29
(Changes to the Lenders) all (and not part only) of its rights and obligations
under this Agreement to a Lender or other bank or financial institution (a
“Replacement Lender”) selected by the Obligors’ Agent, and acceptable to the
Agent and to the Issuing Bank (such consent not to be unreasonably withheld or
delayed) and which confirms its willingness to assume and does assume all the
obligations of the transferring Lender in accordance with Clause 29 (Changes to
the Lenders) for a purchase price in cash payable at the time of transfer in an
amount equal to the outstanding principal amount of such Lender’s participation
in the outstanding Utilisations and all accrued interest and/or Letter of Credit
fees, (to the extent that the Agent has not given a notification under Clause
29.9 (Pro rata interest settlement)) Break Costs (if applicable) and other
amounts payable in relation thereto under the Finance Documents.

 

  (b)

The replacement of a Lender pursuant to this Clause 42.6 shall be subject to the
following conditions:

 

  (i)

the Obligors’ Agent shall have no right to replace the Agent or Security Agent;

 

  (ii)

neither the Agent nor the Lender shall have any obligation to the Obligors’
Agent to find a Replacement Lender;

 

  (iii)

in the event of a replacement of a Non-Consenting Lender such replacement must
take place no later than 90 days after the date on which that Lender is deemed a
Non-Consenting Lender;

 

  (iv)

in no event shall the Lender replaced under this Clause 42.6 be required to pay
or surrender to such Replacement Lender any of the fees received by such Lender
pursuant to the Finance Documents; and

 

  (v)

the Lender shall only be obliged to transfer its rights and obligations pursuant
to Clause 42.6(a) once it is satisfied that it has complied with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations in relation to that transfer.

 

  (c)

A Lender shall perform the checks described in Clause 42.6(b)(v) as soon as
reasonably practicable following delivery of a notice referred to in Clause
42.6(a) and shall notify the Agent and the Obligors’ Agent when it is satisfied
that it has complied with those checks.

 

  (d)

In the event that:

 

207



--------------------------------------------------------------------------------

  (i)

the Obligors’ Agent or the Agent (at the request of the Obligors’ Agent) has
requested the Lenders to give a consent in relation to, or to agree to a waiver
or amendment of, any provisions of the Finance Documents;

 

  (ii)

the consent, waiver or amendment in question requires the approval of all the
Lenders or the Super Majority Lenders; and

 

  (iii)

Lenders whose Revolving Facility Commitments aggregate either:

 

  (A)

in the case of a consent, waiver or amendment requiring the approval of all the
Lenders, more than 80 percent of the Total Commitments (or, if the Total
Commitments have been reduced to zero, aggregated more than 80 percent of the
Total Commitments prior to that reduction); or

 

  (B)

in the case of a consent, waiver or amendment requiring the approval of the
Super Majority Lenders, more than 50.1 percent of the Total Commitments (or, if
the Total Commitments have been reduced to zero, aggregated more than
50.1 percent of the Total Commitments prior to that reduction),

have consented or agreed to such waiver or amendment,

then any Lender who does not and continues not to consent or agree to such
waiver or amendment shall be deemed a “Non-Consenting Lender”.

 

42.7

Disenfranchisement of Defaulting Lenders

 

  (a)

For so long as a Defaulting Lender has any Available Commitment, in
ascertaining:

 

  (i)

the Majority Lenders or the Super Majority Lenders; or

 

  (ii)

whether:

 

  (A)

any given percentage (including, for the avoidance of doubt, unanimity) of the
Total Commitments; or

 

  (B)

the agreement of any specified group of Lenders,

has been obtained to approve any request for a consent, waiver, amendment or
other vote of Lenders under the Finance Documents, that Defaulting Lender’s
Revolving Facility Commitments will be reduced by the amount of its Available
Commitments and, to the extent that that reduction results in that Defaulting
Lender’s Total Commitments being zero, that Defaulting Lender shall be deemed
not to be a Lender for the purposes of Clauses 42.7(a)(i) and 42.7(a)(ii).

 

208



--------------------------------------------------------------------------------

  (b)

For the purposes of this Clause 42.7, the Agent may assume that the following
Lenders are Defaulting Lenders:

 

  (i)

any Lender which has notified the Agent that it has become a Defaulting Lender;

 

  (ii)

any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b), (c) or (d) of the definition
of “Defaulting Lender” has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 

42.8

Replacement of a Defaulting Lender or Non-Acceptable L/C Lender

 

  (a)

The Obligors’ Agent may, at any time a Lender has become and continues to be a
Defaulting Lender or Non-Acceptable L/C Lender, by giving ten Business Days’
prior written notice to the Agent and such Lender:

 

  (i)

replace such Lender by requiring such Lender to (and, to the extent permitted by
law, such Lender shall) transfer pursuant to Clause 29 (Changes to the Lenders)
all (and not part only) of its rights and obligations under this Agreement;

 

  (ii)

require such Lender to (and, to the extent permitted by law, such Lender shall)
transfer pursuant to Clause 29 (Changes to the Lenders) all (and not part only)
of the undrawn Revolving Facility Commitment of the Lender; or

 

  (iii)

require such Lender to (and, to the extent permitted by law, such Lender shall)
transfer pursuant to Clause 29 (Changes to the Lenders) all (and not part only)
of its rights and obligations in respect of the Revolving Facility,

to a Lender or other bank or financial institution (a “Replacement Lender”)
selected by the Obligors’ Agent, and acceptable to the Agent and to the Issuing
Bank (such consent not to be unreasonably withheld or delayed) and which
confirms its willingness to assume and does assume all the obligations, or all
the relevant obligations, of the transferring Lender in accordance with Clause
29 (Changes to the Lenders) for a purchase price in cash payable at the time of
transfer which is either:

 

  (iv)

in an amount equal to the outstanding principal amount of such Lender’s
participation in the outstanding Utilisations and all accrued interest, and/or
Letter of Credit fees (to the extent that the Agent has not given a notification
under Clause 29.9 (Pro rata interest settlement)), Break Costs (if applicable)
and other amounts payable in relation thereto under the Finance Documents; or

 

  (v)

in an amount agreed between that Defaulting Lender or Non-Acceptable L/C Lender,
the Replacement Lender and the Obligors’ Agent and which does not exceed the
amount described in Clause 42.8(a)(i).

 

209



--------------------------------------------------------------------------------

  (b)

Any transfer of rights and obligations of a Defaulting Lender or Non-Acceptable
L/C Lender pursuant to this Clause 42.8 shall be subject to the following
conditions:

 

  (i)

the Obligors’ Agent shall have no right to replace the Agent or Security Agent;

 

  (ii)

neither the Agent nor the Defaulting Lender or Non-Acceptable L/C Lender shall
have any obligation to the Obligors’ Agent to find a Replacement Lender;

 

  (iii)

the transfer must take place no later than twenty Business Days after the notice
referred to in Clause 42.8(a);

 

  (iv)

in no event shall the Defaulting Lender or Non-Acceptable L/C Lender be required
to pay or surrender to the Replacement Lender any of the fees received by the
Defaulting Lender or Non-Acceptable L/C Lender pursuant to the Finance
Documents; and

 

  (v)

the Defaulting Lender or Non-Acceptable L/C Lender shall only be obliged to
transfer its rights and obligations pursuant to Clause 42.8(a) once it is
satisfied that it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to that
transfer to the Replacement Lender.

 

  (c)

The Defaulting Lender or Non-Acceptable L/C Lender shall perform the checks
described in Clause 42.8(b)(v) as soon as reasonably practicable following
delivery of a notice referred to in Clause 42.8(a) and shall notify the Agent
and the Obligors’ Agent when it is satisfied that it has complied with those
checks.

 

43.

CONFIDENTIAL INFORMATION

 

43.1

Confidentiality

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 43.2 and
Clause 43.7, and to ensure that all Confidential Information is protected with
security measures and a degree of care that would apply to its own confidential
information.

 

43.2

Disclosure of Confidential Information

Any Finance Party may disclose:

 

  (a)

to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this Clause 43.2(a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

210



--------------------------------------------------------------------------------

  (b)

to any person:

 

  (i)

to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Agent or
Security Agent and, in each case, to any of that person’s Affiliates, Related
Funds, Representatives and professional advisers;

 

  (ii)

with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person’s Affiliates, Related Funds, Representatives and professional advisers;

 

  (iii)

appointed by any Finance Party or by a person to whom Clause 43.2(b)(i) or
43.2(b)(ii) applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including any person
appointed under Clause 32.15(c) (Relationship with the Lenders));

 

  (iv)

who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in Clause
43.2(b)(i) or 43.2(b)(ii);

 

  (v)

to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

  (vi)

to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

  (vii)

to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 29.8 (Security over Lenders’
rights);

 

  (viii)

who is a Party; or

 

  (ix)

with the consent of the Obligors’ Agent,

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

  (A)

in relation to Clause 43.2(b)(i), Clause 43.2(b)(ii)(ii) and Clause
43.2(b)(iii), the person to whom the Confidential Information is to be given has
entered into a Confidentiality Undertaking except that there shall be no
requirement for a Confidentiality Undertaking if the recipient is a professional
adviser and is subject to professional obligations to maintain the
confidentiality of the Confidential Information;

 

211



--------------------------------------------------------------------------------

  (B)

in relation to Clause 43.2(b)(iv), the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 

  (C)

in relation to Clause 43.2(b)(v), 43.2(b)(vi) and 43.2(b)(vii), the person to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

 

  (c)

to any person appointed by that Finance Party or by a person to whom Clause
43.2(b)(i) or 43.2(b)(ii) above applies to provide administration or settlement
services in respect of one or more of the Finance Documents including in
relation to the trading of participations in respect of the Finance Documents,
such Confidential Information as may be required to be disclosed to enable such
service provider to provide any of the services referred to in this Clause
43.2(c) if the service provider to whom the Confidential Information is to be
given has entered into a confidentiality agreement substantially in the form of
the LMA Master Confidentiality Undertaking for Use With
Administration/Settlement Service Providers or such other form of
confidentiality undertaking agreed between the Obligors’ Agent and the relevant
Finance Party; and

 

  (d)

to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.

 

43.3

Entire agreement

This Clause 43 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.

 

43.4

Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

212



--------------------------------------------------------------------------------

43.5

Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Obligors’ Agent:

 

  (a)

of the circumstances of any disclosure of Confidential Information made pursuant
to Clause 43.2(b)(v) except where such disclosure is made to any of the persons
referred to in that paragraph during the ordinary course of its supervisory or
regulatory function; and

 

  (b)

upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 43.

 

43.6

Continuing obligations

The obligations in this Clause 43 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of 24 months from
the earlier of:

 

  (a)

the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Revolving Facility
Commitments have been cancelled or otherwise cease to be available; and

 

  (b)

the date on which such Finance Party otherwise ceases to be a Finance Party.

 

43.7

Disclosure to numbering service providers

 

  (a)

Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

 

  (i)

names of Obligors;

 

  (ii)

country of domicile of Obligors;

 

  (iii)

place of incorporation of Obligors;

 

  (iv)

date of this Agreement;

 

  (v)

Clause 49 (Governing law);

 

  (vi)

the names of the Agent and the Arrangers;

 

  (vii)

date of each amendment and restatement of this Agreement;

 

  (viii)

amounts of, and names of, the Facility (and any tranches);

 

  (ix)

amount of Total Commitments;

 

  (x)

currencies of the Facility;

 

213



--------------------------------------------------------------------------------

  (xi)

type of Facility;

 

  (xii)

ranking of Facility;

 

  (xiii)

Termination Date for Facility;

 

  (xiv)

changes to any of the information previously supplied pursuant to Clause
43.7(a)(i) to 43.7(a)(xiii); and

 

  (xv)

such other information agreed between such Finance Party and the Obligors’
Agent,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

  (b)

The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

 

  (c)

The Agent shall notify the Obligors’ Agent and the other Finance Parties of:

 

  (i)

the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facility and/or one or more Obligors; and

 

  (ii)

the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

 

44.

CONFIDENTIALITY OF FUNDING RATES

 

44.1

Confidentiality and disclosure

 

  (a)

The Agent and each Obligor agree to keep each Funding Rate confidential and not
to disclose it to anyone, save to the extent permitted by Clause 44.1(b) and
Clause 44.1(c).

 

  (b)

The Agent may disclose:

 

  (i)

any Funding Rate to the relevant Borrower pursuant to Clause 14.4 (Notification
of rates of interest); and

 

  (ii)

any Funding Rate to any person appointed by it to provide administration
services in respect of one or more of the Finance Documents to the extent
necessary to enable such service provider to provide those services if the
service provider to whom that information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Agent and the relevant Lender.

 

214



--------------------------------------------------------------------------------

  (c)

The Agent may disclose any Funding Rate, and each Obligor may disclose any
Funding Rate, to:

 

  (i)

any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate is to be given pursuant to this Clause 44.1(c)(i) is
informed in writing of its confidential nature and that it may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of that Funding Rate or is otherwise bound by requirements of
confidentiality in relation to it;

 

  (ii)

any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate is to be given is informed in writing of its confidential nature
and that it may be price-sensitive information except that there shall be no
requirement to so inform if, in the opinion of the Agent or the relevant
Obligor, as the case may be, it is not practicable to do so in the
circumstances;

 

  (iii)

any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
is to be given is informed in writing of its confidential nature and that it may
be price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Agent or the relevant Obligor, as the case may
be, it is not practicable to do so in the circumstances; and

 

  (iv)

any person with the consent of the relevant Lender.

 

44.2

Related obligations

 

  (a)

The Agent and each Obligor acknowledge that each Funding Rate is or may be
price-sensitive information and that its use may be regulated or prohibited by
applicable legislation including securities law relating to insider dealing and
market abuse and the Agent and each Obligor undertake not to use any Funding
Rate for any unlawful purpose.

 

  (b)

The Agent and each Obligor agree (to the extent permitted by law and regulation)
to inform the relevant Lender:

 

  (i)

of the circumstances of any disclosure made pursuant to Clause 44.1(c)(ii)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

 

  (ii)

upon becoming aware that any information has been disclosed in breach of this
Clause 44.

 

215



--------------------------------------------------------------------------------

44.3

No Event of Default

No Event of Default will occur under Clause 28.3 (Other obligations) by reason
only of an Obligor’s failure to comply with this Clause 44.

 

45.

DISCLOSURE OF LENDER DETAILS BY AGENT

The Agent shall provide to the Obligors’ Agent and Issuing Bank within five
Business Days of a request by the Obligors’ Agent or the relevant Issuing Banks,
as applicable, (but no more frequently than once per calendar month in the case
of a request by the Obligors’ Agent), a list (which may be in electronic form)
setting out the names of the Lenders as at the date of that request, their
respective Revolving Facility Commitments, the address and fax number (and the
department or officer, if any, for whose attention any communication is to be
made) of each Lender for any communication to be made or document to be
delivered under or in connection with the Finance Documents, the electronic mail
address and/or any other information required to enable the transmission of
information by electronic mail or other electronic means to and by each Lender
to whom any communication under or in connection with the Finance Documents may
be made by that means and the account details of each Lender for any payment to
be distributed by the Agent to that Lender under the Finance Documents.

 

46.

USA PATRIOT ACT

Each Lender that is subject to the requirements of the USA PATRIOT Act hereby
notifies each Obligor that pursuant to the requirements of the USA PATRIOT Act
and the Beneficial Ownership Regulation, it is required to obtain, verify and
record information that identifies such Obligor, which information includes the
name and address of such Obligor and other information that will allow such
Lender to identify such Obligor in accordance with the USA PATRIOT Act and the
Beneficial Ownership Regulation.

 

47.

CONTRACTUAL RECOGNITION OF BAIL-IN

Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the Parties, each Party acknowledges and
accepts that any liability of any Party to any other Party under or in
connection with the Finance Documents may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:

 

  (a)

any Bail-In Action in relation to any such liability, including (without
limitation):

 

  (i)

a reduction, in full or in part, in the principal amount, or outstanding amount
due (including any accrued but unpaid interest) in respect of any such
liability;

 

  (ii)

a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

 

  (iii)

a cancellation of any such liability; and

 

216



--------------------------------------------------------------------------------

  (b)

a variation of any term of any Finance Document to the extent necessary to give
effect to any Bail-In Action in relation to any such liability.

 

48.

COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

217



--------------------------------------------------------------------------------

SECTION 12

GOVERNING LAW AND ENFORCEMENT

 

49.

GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

50.

ENFORCEMENT

 

50.1

Jurisdiction of English courts

 

  (a)

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement) (a “Dispute”).

 

  (b)

The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

  (c)

This Clause 50.1 is for the benefit of the Finance Parties and Secured Parties
only. As a result, no Finance Party or Secured Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties and Secured Parties may take
concurrent proceedings in any number of jurisdictions.

 

50.2

Service of process

 

  (a)

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):

 

  (i)

irrevocably appoints Bristow Helicopters Limited of Redhill Aerodrome, Kings
Mill Lane, Redhill, Surrey, RH1 5JZ, as its agent for service of process in
relation to any proceedings before the English courts in connection with any
Finance Document governed by English law; and

 

  (ii)

agrees that failure by an agent for service of process to notify the relevant
Obligor of the process will not invalidate the proceedings concerned.

 

  (b)

If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Obligors’ Agent (on behalf of
all the Obligors) must immediately (and in any event within 10 days of such
event taking place) appoint another agent on terms acceptable to the Agent.
Failing this, the Agent may appoint another agent for this purpose.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

218



--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL PARTIES

[Omitted]

 

219



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT

Part 1

Conditions precedent to signing of the Agreement and initial Utilisation

Obligors

 

1.

A copy of the Constitutional Documents and of the constitutional documents of
each other Original Obligor.

 

2.

A copy of a resolution of the board of directors (or the offering committee of
the board of directors in the case the Parent) of each Original Obligor, in each
case:

 

  (a)

approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, deliver and
perform the Finance Documents to which it is a party;

 

  (b)

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf;

 

  (c)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party; and

 

  (d)

in the case of an Obligor other than the Parent, authorising the Parent to act
as its agent in connection with the Finance Documents.

 

3.

A specimen of the signature of each person authorised by the resolution referred
to in Schedule 2, Part 1, Paragraph 2 in relation to the Finance Documents and
related documents which has signed or will be signing any Finance Document or
document referred to in this Schedule 2 Part 1 (other than a resolution or
constitutional document).

 

4.

A copy of a resolution signed by all the holders of the issued shares in Bristow
Helicopter Limited, approving the terms of, and the transactions contemplated by
the Finance Documents to which Bristow Helicopters Limited is a party.

 

5.

A copy of a resolution of the board of directors of each corporate shareholder
of Bristow Helicopter Limited approving the terms of the resolution referred to
in Schedule 2, Part 1, Paragraph 4.

 

6.

A certificate of the relevant Obligor (signed by an authorised signatory)
confirming that borrowing or guaranteeing or securing (with respect to
guaranteeing or securing, subject to applicable local law qualifications), as
appropriate, the Total Commitments would not cause any borrowing, guarantee,
security or similar limit binding on that Original Obligor to be exceeded.

 

7.

A certificate of an authorized signatory of the Obligors’ Agent or other
relevant Original Obligor certifying that each copy document relating to it
specified in Schedule 2, Part 1 is correct, complete and in full force and
effect and has not been amended or superseded as at a date no earlier than the
date of this Agreement.

 

220



--------------------------------------------------------------------------------

Finance Documents

 

8.

This Agreement executed by the Original Obligors.

 

9.

The Fee Letters executed by the applicable Original Obligors (other than a
Finance Party).

 

10.

At least two originals of the following Transaction Security Documents to be
executed by the Original Obligors specified below opposite the relevant
Transaction Security Document:

 

Governing Law

  

Name of Original

Obligor granting

security

  

Transaction Security Document

English    Bristow Helicopters Limited    Security Agreement English    Bristow
Norway AS    Bank Account Charge Norwegian    Bristow Norway AS    Security
Agreement

 

11.

A copy of all notices required to be sent under the Transaction Security
Documents upon execution of such agreements executed by the relevant Obligors,
duly acknowledged by the addressee in the case of notices to any account bank
holding a Collection Account.

Legal opinions

 

12.

The following legal opinions, each addressed to the Agent, the Security Agent,
the Arrangers, the Bookrunners, the Issuing Banks, the Swingline Lender and the
Original Lenders and in the form provided prior to the date of this Agreement:

 

  (a)

a legal opinion of Mayer Brown International LLP, legal advisors to the Agent as
to matters of English law;

 

  (b)

a legal opinion of Advokatfirmaet BAHR AS, legal advisors to the Agent, as to
matters of Norwegian law; and

 

  (c)

a legal opinion of Baker Botts L.L.P., legal advisors to the Obligors, as to
matters of Delaware general corporate law.

Other documents and evidence

 

13.

Evidence that any process agent referred to in Clause 50.2 (Service of process),
if not an Original Obligor, has accepted its appointment.

 

14.

The Group Structure Chart.

 

15.

The Budget.

 

221



--------------------------------------------------------------------------------

16.

A copy of the Original Financial Statements of each Obligor.

Miscellaneous

 

17.

Evidence that any fees, costs and expenses due from any Obligor on the Closing
Date pursuant to Clause 17 (Fees), Clause 18.6 (Stamp taxes) and Clause 22
(Costs and expenses) have been paid.

 

18.

A recent lien search in Norway with respect to each Norwegian Obligor, and such
search shall reveal no Security on any of the assets of the Norwegian Obligors
(in relation to which it is possible to effect a lien search) except for
Permitted Security.

 

19.

A recent Companies House search in England with respect to each English Obligor,
and such search shall reveal no Security on any of the assets of the English
Obligors except for Permitted Security.

 

20.

An Aggregate Borrowing Base Certificate which calculates the Aggregate Borrowing
Base as of the end of a month no earlier than the most recent month ending 20
Business Days or more before the Closing Date and agreed supporting Borrowing
Base files (the Aggregate Borrowing Base Certificate will include individual
Borrower’s Borrowing Bases).

 

21.

The Agent or its designee shall have conducted a field examination of the
applicable Obligors’ Receivables and related working capital matters and of the
applicable Obligors’ related data processing and other systems, the results of
which shall be satisfactory to the Agent in its sole discretion.

 

22.

The Agent and its counsel shall have completed all legal due diligence required
by the Agent prior to the Closing Date, the results of which shall be
satisfactory to Agent in its sole discretion.

 

23.

The Agent and the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the US
PATRIOT Act, for each Obligor that they have notified the Obligors’ Agent are
required prior to the Closing Date.

 

24.

If the Agent so requests, evidence that at least USD250,000,000 of secured bonds
have been issued by the Parent pursuant to the Secured Bonds Indenture.

 

25.

If the Agent so requests, evidence that all amounts outstanding under the
amended and restated revolving credit and term loan agreement dated 22 November
2010 between, amongst others, the Parent and Suntrust Bank has been repaid and
cancelled in full, other than in respect to (a) any outstanding letters of
credit issued thereunder, to the extent required by the issuers thereof and any
cash collateral therefor and (b) obligations, expenses and indemnities that
survive such cancellation.

 

26.

If applicable, evidence of the discharge and release of all Financial
Indebtedness and all Security, other than Permitted Financial Indebtedness and
Permitted Security.

 

222



--------------------------------------------------------------------------------

27.

A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the
Obligors’ Agent accordingly prior to the Closing Date) in connection with the
entry into and performance of the transactions contemplated by any Finance
Document or for the validity and enforceability of any Finance Document.

 

223



--------------------------------------------------------------------------------

Part 2

Conditions precedent required to be delivered by an Additional Obligor

 

1.

An Accession Deed executed by the Additional Obligor and the Parent.

 

2.

A copy of the constitutional documents of the Additional Obligor and in the case
of the US Borrower, a copy of its Constitutional Documents certified, as of a
date reasonably near to the US Borrower Accession Date, as being a true and
complete copy thereof by the Secretary of State of the State of Louisana.

 

3.

In the case of the US Borrower, a copy of the certificate of good standing of
the US Borrower, dated as of a date reasonably near to the US Borrower Accession
Date from the Secretary of State of the State of Louisana.

 

4.

A copy of a resolution of the board of directors of each Additional Obligor in
each case:

 

  (a)

approving the terms of, and the transactions contemplated by, the Accession Deed
and the Finance Documents and resolving that it execute, deliver and perform the
Accession Deed and any other Finance Document to which it is party;

 

  (b)

authorising a specified person or persons to execute the Accession Deed and
other Finance Documents on its behalf;

 

  (c)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents to which it is a party; and

 

  (d)

authorising the Parent to act as its agent in connection with the Finance
Documents

 

5.

A specimen of the signature of each person authorised by the resolution referred
to in Schedule 2, Part 2, Paragraph 4.

 

6.

A copy of a resolution signed by all the holders of the issued shares of the
Additional Obligor, approving the terms of, and the transactions contemplated
by, the Finance Documents to which the Additional Obligor is a party.

 

7.

A copy of a resolution of the board of directors of each corporate shareholder
of each Additional Obligor approving the terms of the resolution referred to in
this Schedule 2, Part 2, Paragraph 5.

 

8.

A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Schedule 2, Part 2 is correct, complete
and in full force and effect and has not been amended or superseded as at a date
no earlier than the date of the Accession Deed.

 

9.

A certificate of the Additional Obligor (signed by a director or equivalent
officer) confirming that borrowing or guaranteeing or securing (with respect to
guaranteeing or securing, subject to applicable local law qualifications), as
appropriate, the Total Commitments would not cause any borrowing, guarantee,
security or similar limit binding on the Additional Obligor to be exceeded.

 

224



--------------------------------------------------------------------------------

10.

If available, the latest audited financial statements of the Additional Obligor.

 

11.

The following legal opinions, each addressed to the Agent, the Security Agent
and the Lenders:

 

  (a)

A legal opinion of the legal advisers to the Agent in England, as to English
law.

 

  (b)

If the Additional Obligor is incorporated in or has its “centre of main
interest” or “establishment” (as referred to in Clause 24.28 (Centre of main
interests and establishments)) in a jurisdiction other than England and Wales or
is executing a Finance Document which is governed by a law other than English
law, a legal opinion of the legal advisers to the Agent and/or to the Obligors’
Agent, in the jurisdiction of its incorporation, “centre of main interest” or
“establishment” (as applicable) or, as the case may be, the jurisdiction of the
governing law of that Finance Document (the “Applicable Jurisdiction”) as to the
law of the Applicable Jurisdiction and in the form distributed to the Lenders
prior to signing the Accession Deed and, in the case of an Additional Obligor
that will be a US Obligor, the legal advisers to the Parent or to the Additional
Obligor will also provide customary opinions (including as to creation and
perfection of security interests if not English law) as to New York law,
Delaware law (or such other state, territory or district as shall be the
jurisdiction of organisation of that US Obligor or whose law shall govern with
respect to the perfection of security interests) and the federal law of the
United States.

 

12.

If the proposed Additional Obligor is incorporated in a jurisdiction other than
England and Wales, evidence that the process agent specified in Clause 50.2
(Service of process), if not an Obligor, has accepted its appointment in
relation to the proposed Additional Obligor.

 

13.

Any security documents which are required by the Agent to be executed by the
proposed Additional Obligor.

 

14.

Any notices or documents required to be given or executed under the terms of
those security documents.

 

15.

If the Additional Obligor is organised in a state of the United States or the
District of Columbia the Additional obligor will also be required to deliver a
certificate of good standing and certified charter documents from the Secretary
of State (or other state organisation of its jurisdiction of organisation or
formation).

 

16.

In the case of the US Borrower:

 

  (a)

evidence that the US Borrower shall have taken or caused to be taken any other
action, executed and delivered (or caused to be executed and delivered) any
other agreement, document and instrument and authorized, made or caused to be
made any other filing and recording required under any security documents the US
Borrower enters into, and the UCC financing statements shall have been filed,
registered or recorded or shall have been delivered to the Security Agent and
shall be in proper form for filing, registration or recordation;

 

225



--------------------------------------------------------------------------------

  (b)

the results of a recent lien, tax lien, judgment and litigation search in each
of the jurisdictions or offices in which UCC financing statements or other
filings or recordations evidencing or perfecting the Security granted by the US
Borrower over the assets referred to in any security document it enters into are
required (or would have been made at any time during the five years immediately
preceding the US Borrower Accession Date evidencing or perfecting Security
granted in respect of any such assets of the US Borrower), and each search shall
reveal no Security or judgements on any of the assets of the US Borrower, except
for any Permitted Security or any Security and judgments that will be terminated
on the US Borrower Accession Date pursuant to documentation satisfactory to the
Security Agent; and

 

  (c)

any documentation and other information reasonably requested by the Lenders in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including the PATRIOT Act, including, without limitation, the
Beneficial Ownership Regulation.

 

17.

A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable in connection with the entry
into and performance of the transactions contemplated by the Accession Letter or
for the validity and enforceability of any Finance Document.

 

226



--------------------------------------------------------------------------------

SCHEDULE 3

REQUESTS AND NOTICES

Part 1

Utilisation Request

 

From:

[Borrower]/[Obligors’ Agent]

 

To:

[Agent]

Dated:

Dear Sirs

[Parent] – [•] ABL Facilities Agreement dated [•] (the “Facilities Agreement”)

 

1.

We refer to the Facilities Agreement. This is a Utilisation Request. Terms
defined in the Facilities Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

 

2.

We wish to borrow a Loan on the following terms:

 

(a)   Borrower:

   [•]

(b)   Tranche:

   [US/UK Tranche / Norwegian Tranche]

(c)   Type of Loan:

   [LIBOR Rate / NIBOR Rate / ABR Rate / Foreign Base Rate / Swingline Loan]

(d)   Proposed Utilisation Date:

   [•] (or, if that is not a Business Day, the next Business Day)

(e)   Currency of Loan:

   [•]

(f)   Amount:

   [•] or, if less, the maximum amount which is in compliance with Clause 5.3(b)
(Currency and amount) of the Facilities Agreement

(g)   Interest Period:

   [•]

 

3.

We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) of the Facilities Agreement is satisfied on the date of this
Utilisation Request.

 

4.

[This Loan is to be made in [whole]/[part] for the purpose of refinancing
[identify maturing Revolving Facility Loan]]./[The proceeds of this Loan should
be credited to [account]].

 

5.

This Utilisation Request is irrevocable.

 

227



--------------------------------------------------------------------------------

Yours faithfully

 

authorised signatory for [the Obligors’ Agent on behalf of [insert name of
relevant Borrower]]/ [insert name of Borrower]

 

228



--------------------------------------------------------------------------------

Part 2

Utilisation Request

Letters of Credit

 

From:

[Borrower]/[Obligors’ Agent]

 

To:

[Agent]

Dated:

Dear Sirs

[Parent] – [•] ABL Facilities Agreement dated [•] (the “Facilities Agreement”)

 

1.

We refer to the Facilities Agreement. This is a Utilisation Request. Terms
defined in the Facilities Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

 

2.

We wish to arrange for a Letter of Credit to be issued by the Issuing Bank
specified below (which has agreed to do so) on the following terms:

 

(a)   Borrower:

   [•]

(b)   Issuing Bank:

   [•]

(c)   Proposed Utilisation Date:

   [•] (or, if that is not a Business Day, the next Business Day)

(d)   Tranche to be utilised: [US/UK Tranche][Norwegian Tranche]

(e)   Currency of Letter of Credit:

   [•]

(f)   Amount:

   [•] or, if less, the maximum amount which is in compliance with Clause 6.4(b)
(Currency and amount) of the Facilities Agreement

(g)   Beneficiary:

   [•]

(h)   Term:

   [•]

 

3.

We confirm that each condition specified in Clause 6.5(b) (Issue of Letters of
Credit) of the Facilities Agreement is satisfied on the date of this Utilisation
Request.

 

4.

We attach a copy of the proposed Letter of Credit.

 

5.

The purpose of this proposed Letter of Credit is [•].

 

6.

This Utilisation Request is irrevocable.

 

7.

[Specify delivery instructions.]

 

229



--------------------------------------------------------------------------------

Yours faithfully

 

 

authorised signatory for

[the Obligors’ Agent on behalf of]

[insert name of relevant Borrower]]/

[insert name of relevant Borrower]

 

230



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF TRANSFER CERTIFICATE

 

To:

[•] as Agent and [•] as Security Agent

 

From:

[The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New
Lender”)

Dated:

[Parent] – [•] ABL Facilities Agreement dated [•] (the “Facilities Agreement”)

 

1.

We refer to the Facilities Agreement. This agreement (the “Agreement”) shall
take effect as a Transfer Certificate for the purposes of the Facilities
Agreement. Terms defined in the Facilities Agreement have the same meaning in
this Agreement unless given a different meaning in this Agreement.

 

2.

We refer to Clause 29.5 (Procedure for transfer) of the Facilities Agreement:

 

  (a)

The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation and in accordance with Clause 29.5 (Procedure for
transfer) of the Facilities Agreement all of the Existing Lender’s rights and
obligations under the Facilities Agreement and the other Finance Documents and
in respect of the Transaction Security which relate to that portion of the
Existing Lender’s Revolving Facility Commitment(s) and participations in
Utilisations under the Facilities Agreement as specified in the Schedule.

 

  (b)

The proposed Transfer Date is [•].

 

  (c)

The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 37.2 (Addresses) of the Facilities
Agreement are set out in the Schedule.

 

3.

The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in Clause 29.4(c) (Limitation of responsibility of Existing
Lenders) of the Facilities Agreement.

 

4.

The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:

 

  (a)

With respect to the English Borrower:

 

  (1)

[an English Qualifying Lender (other than an English Treaty Lender)];

 

  (2)

[an English Treaty Lender];

 

  (3)

[not an English Qualifying Lender]; and

 

231



--------------------------------------------------------------------------------

  (b)

With respect to the Norwegian Borrower:

 

  (1)

[a Norwegian Qualifying Lender (other than a Norwegian Treaty Lender)];

 

  (2)

[a Norwegian Treaty Lender];

 

  (3)

[not a Norwegian Qualifying Lender].

 

5.

[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [•]) and is tax resident in [•]1, so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax and requests that the Obligors’ Agent notify:

 

  (a)

each Borrower which is a Party as a Borrower as at the Transfer Date; and

 

  (b)

each Additional Borrower which becomes an Additional Borrower after the Transfer
Date.

that it wishes that scheme to apply to the Facilities Agreement.]2

 

[5/6.]

The New Lender confirms that it [is]/[is not] a Non-Acceptable L/C Lender.

 

[6/7.]

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

[7/8.]

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

[8/9.]

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

Note:

The execution of this Transfer Certificate may not transfer a proportionate
share of the Existing Lender’s interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender’s Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities.

 

 

1 

Insert jurisdiction of tax residence.

2 

Include if the New Lender holds a passport under the HMRC DT Treaty Passport
scheme and wishes that scheme to apply to the Facilities Agreement.

 

232



--------------------------------------------------------------------------------

THE SCHEDULE

Commitment/rights and obligations to be transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender]   [New Lender] By:   By:

This Agreement is accepted as a Transfer Certificate for the purposes of the
Facilities Agreement by the Agent, and the Transfer Date is confirmed as [•].

[The Exclusive US/UK Tranche Commitments applicable to the New Lender for the
purposes of Clause 5.7 (Adjustment of Tranches) of the Facilities Agreement
shall be USD [•].]

[Agent]

By:

[Security Agent]

By:

 

233



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF ASSIGNMENT AGREEMENT

 

To:

[•] as Agent, [•] as Security Agent, [•] as the Parent, for and on behalf of
each Obligor

 

From:

[the Existing Lender] (the “Existing Lender”) and [the New Lender] (the “New
Lender”)

Dated:

[Parent] - ABL Facilities Agreement

dated [•] (the “Facilities Agreement”)

 

1.

We refer to the Facilities Agreement. This is an Assignment Agreement. This
agreement (the “Agreement”) shall take effect as an Assignment Agreement for the
purpose of the Facilities Agreement. Terms defined in the Facilities Agreement
have the same meaning in this Agreement unless given a different meaning in this
Agreement.

 

2.

We refer to Clause 29.6 (Procedure for assignment) of the Facilities Agreement:

 

  (a)

The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Facilities Agreement, the other Finance Documents and
in respect of the Transaction Security which correspond to that portion of the
Existing Lender’s Revolving Facility Commitment(s) and participations in
Utilisations under the Facilities Agreement as specified in the Schedule.

 

  (b)

The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender’s Revolving Facility
Commitment(s) and participations in Utilisations under the Facilities Agreement
specified in the Schedule.

 

  (c)

The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
2(b) above.

 

3.

The proposed Transfer Date is [•].

 

4.

On the Transfer Date the New Lender becomes Party to the relevant Finance
Documents as a Lender.

 

5.

The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 38.3 (Addresses) of the Facilities
Agreement are set out in the Schedule.

 

6.

The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in Clause 29.4(c) (Limitation of responsibility of Existing
Lenders) of the Facilities Agreement.

 

234



--------------------------------------------------------------------------------

7.

The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:

 

  (a)

with respect to the English Borrower:

 

  (i)

[an English Qualifying Lender (other than an English Treaty Lender)];

 

  (ii)

[an English Treaty Lender];

 

  (iii)

[not an English Qualifying Lender]; and

 

  (b)

with respect to the Norwegian Borrower:

 

  (i)

[a Norwegian Qualifying Lender (other than a Norwegian Treaty Lender)];

 

  (ii)

[a Norwegian Treaty Lender];

 

  (iii)

[not a Norwegian Qualifying Lender].

 

8.

[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 

  (a)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b)

a partnership each member of which is:

 

  (i)

a company so resident in the United Kingdom; or

 

  (ii)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of s19 CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 CTA; or

 

  (c)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of s19 CTA) of that company.]

 

8.

[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [ ]) and is tax resident in [•] , so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax and requests that the Obligors’ Agent notify:

 

  (a)

each Borrower which is a Party as a Borrower as at the Transfer Date; and

 

  (b)

each Additional Borrower which becomes an Additional Borrower after the Transfer
Date,

that it wishes that scheme to apply to the Facilities Agreement.]

 

[9.

The New Lender confirms that it [is]/[is not] a Non-Acceptable L/C Lender.

 

235



--------------------------------------------------------------------------------

[10/11.]

This Agreement acts as notice to the Agent (on behalf of each Finance Party)
and, upon delivery in accordance with Clause 29.7 (Copy of Transfer Certificate,
Assignment Agreement or Increase Confirmation to Obligors’ Agent) of the
Facilities Agreement, to the Obligors’ Agent (on behalf of each Obligor) of the
assignment referred to in this Agreement.

 

[11/12.]

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

[12/13.]

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

[13/14.]

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

Note:

The execution of this Assignment Agreement may not transfer a proportionate
share of the Existing Lender’s interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender’s Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities.

 

236



--------------------------------------------------------------------------------

THE SCHEDULE

Commitment/rights and obligations to be transferred by assignment, release and
accession

[insert relevant details]

[Facility office address, fax number and attention details

for notices and account details for payments]

 

[Existing Lender]    [New Lender] By:    By:

This Agreement is accepted as an Assignment Agreement for the purposes of the
Facilities Agreement by the Agent by the Security Agent and the Transfer Date is
confirmed as [•].

Signature of this Agreement by the Agent constitutes confirmation by the Agent
of receipt of notice of the assignment referred to in this Agreement, which
notice the Agent receives on behalf of each Finance Party.

[The Exclusive US/UK Tranche Commitments applicable to the New Lender for the
purpose of Clause 5.7 (Adjustment of Tranches) of the Facilities Agreement shall
be USD [•].]

[Agent]

By:

[Security Agent]

By:

 

237



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF ACCESSION DEED

 

To:

[•] as Agent and [•] as Security Agent

 

From:

[Subsidiary] and [Parent]

Dated:

Dear Sirs

[Parent] – ABL Facilities Agreement dated [•] (the “Facilities Agreement”)

 

1.

We refer to the Facilities Agreement. This deed (the “Accession Deed”) shall
take effect as an Accession Deed for the purposes of the Facilities Agreement.
Terms defined in the Facilities Agreement have the same meaning in paragraphs
1-[3]/[4] of this Accession Deed unless given a different meaning in this
Accession Deed.

 

2.

[Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be
bound by the terms of the Facilities Agreement and the other Finance Documents
as an Additional [Borrower]/[Guarantor] pursuant to Clause [31.2(Additional
Borrowers)]/[Clause 31.3 (Additional Guarantors)] of the Facilities Agreement.
[Subsidiary] is a company duly incorporated under the laws of [name of relevant
jurisdiction] and is a limited liability company with registered number [•].

 

3.

[The Parent confirms that no Default is continuing or would occur as a result of
[Subsidiary] becoming an Additional Borrower.]

 

4.

[Subsidiary’s] administrative details for the purposes of the Facilities
Agreement are as follows:

Address:

Fax No:

Attention:

 

6.

This Accession Deed and any non-contractual obligations arising out of or in
connection with it are governed by English law.

THIS ACCESSION DEED signed on behalf of the Parent and executed as a deed by
[Subsidiary] and is delivered on the date stated above.

 

238



--------------------------------------------------------------------------------

[Subsidiary]

 

SIGNED as a deed by [•], Director, and

  )   

[•], Director, duly authorised for and on

  )   

behalf of [[•] LIMITED]:

  )   

OR

 

SIGNED as a deed by [•], Director, duly

  )   

authorised for and on behalf of [[•]

  )   

LIMITED/PLC] in the presence of:

  )   

 

Witness’s signature:

Witness’s name

(in capitals):

Witness’s address:

Parent

 

SIGNED as a deed by [•], Director, and

  )   

[•], Director, duly authorised for and on

  )   

behalf of [[•] LIMITED]:

  )   

 

239



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF RESIGNATION LETTER

 

To:

[•] as Agent

 

From:

[resigning Obligor] and [Parent]

Dated:

Dear Sirs

[Parent] – ABL Facilities Agreement dated [•] (the “Facilities Agreement”)

 

1.

We refer to the Facilities Agreement. This is a Resignation Letter. Terms
defined in the Facilities Agreement have the same meaning in this Resignation
Letter unless given a different meaning in this Resignation Letter.

 

2.

Pursuant to [Clause 31.4 (Resignation of the US Borrower)]/[Clause 31.5
(Resignation of a Guarantor)] of the Facilities Agreement, we request that
[resigning Obligor] be released from its obligations as a [Borrower]/[Guarantor]
under the Facilities Agreement and the Finance Documents.

 

3.

We confirm that:

 

  (a)

no Default is continuing or would result from the acceptance of this request;
[and]

 

  (b)

[this request is given in relation to a Third Party Disposal of [resigning
Obligor]];

 

  (c)

[the US Borrower is under no actual or contingent obligations as a Borrower
under any Finance Documents]

 

  (d)

[•]

 

4.

This Resignation Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

[Parent]    [Resigning Obligor] By:    By:

 

240



--------------------------------------------------------------------------------

SCHEDULE 8

FORM OF SUBSTITUTE AFFILIATE LENDER DESIGNATION NOTICE

 

To:

[•] (as Agent) for itself and each of the other parties to the Facilities
Agreement referred to below.

 

Cc:

The Parent for itself and each Obligor

 

From:

[Designating Lender] (the “Designating Lender”)

 

Dated:

[•]

Dear Sirs

 

Re:

ABL Facilities Agreement dated [•] (the “Facilities Agreement”)

 

1.

We refer to the Facilities Agreement. Terms defined in the Facilities Agreement
have the same meaning in this Designation Notice.

 

2.

We hereby designate our Affiliate details of which are given below as a
Substitute Affiliate Lender in respect of any Loans required to be advanced to
[specify name of borrower or refer to all borrowers in a particular jurisdiction
etc] (“Designated Loans”).

 

3.

The details of the Substitute Affiliate Lender are as follows:

Name:

Facility Office:

Fax Number:

Attention:

Jurisdiction of Incorporation:

 

4.

By countersigning this notice below the Substitute Affiliate Lender agrees to
become a Substitute Affiliate Lender in respect of Designated Loans as indicated
above and agrees for the benefit of each party to the Facilities Agreement to be
bound by the terms of the Facilities Agreement (in a capacity as Lender)
accordingly.

 

5.

This Designation Notice and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

 

For and on behalf of

[Designating Lender]

 

241



--------------------------------------------------------------------------------

SCHEDULE 9

FORM OF COMPLIANCE CERTIFICATE

 

To:

[•] as Agent

 

From:

[Obligors’ Agent]

Dated:

Dear Sirs

[Parent] – ABL Facilities Agreement dated [•] (the “Facilities Agreement”)

 

1.

We refer to the Facilities Agreement. This is a Compliance Certificate. Terms
defined in the Facilities Agreement have the same meaning when used in this
Compliance Certificate unless given a different meaning in this Compliance
Certificate.

 

2.

3We confirm that:

[We confirm that the Fixed Charge Coverage Ratio for the Relevant Period ending
[•] is [•]:1.]

 

Signed:  

 

 

Authorised signatory

of

  [Parent]

 

 

3 

Calculation to be attached.

 

242



--------------------------------------------------------------------------------

SCHEDULE 10

LMA FORM OF CONFIDENTIALITY UNDERTAKING

THIS MASTER CONFIDENTIALITY UNDERTAKING is dated [•] and made between:

 

(1)

[•]; and

 

(2)

[•].

Either party (in this capacity the “Purchaser”) may from time to time consider
acquiring an interest from the other party (in this capacity the “Seller”) in
certain Agreements which, subject to the Agreements, may be by way of novation,
assignment, the entering into, whether directly or indirectly, of a
sub-participation or any other transaction under which payments are to be made
or may be made by reference to one or more relevant Finance Documents and/or one
or more relevant Obligors or by way of investing in or otherwise financing,
directly or indirectly, any such novation, assignment, sub-participation or
other transaction (each an “Acquisition”). In consideration of the Seller
agreeing to make available to the Purchaser certain information in relation to
each Acquisition it is agreed as follows:

 

1.

Confidentiality Undertaking

The Purchaser undertakes in relation to each Acquisition made or which may be
made by it (a) to keep all Confidential Information which the Seller supplies to
the Purchaser in relation to that Acquisition confidential and not to disclose
it to anyone, save to the extent permitted by paragraph 2 below and to ensure
that all Confidential Information which the Seller supplies to the Purchaser in
relation to that Acquisition is protected with security measures and a degree of
care that would apply to the Purchaser’s own confidential information and
(b) until that Acquisition is completed, to use the Confidential Information
which the Seller supplies to the Purchaser in relation to that Acquisition only
for the Permitted Purpose.

 

2.

Permitted Disclosure

The Purchaser may disclose in relation to each Acquisition made or which may be
made by it:

 

  (a)

to any of its Affiliates and any of its or their officers, directors, employees,
professional advisers and auditors such Confidential Information as the
Purchaser shall consider appropriate if any person to whom such Confidential
Information is to be given pursuant to this paragraph 2 (a) is informed in
writing of its confidential nature and that some or all of such Confidential
Information may be price-sensitive information except that there shall be no
such requirement to so inform if the recipient is subject to professional
obligations to maintain the confidentiality of the information or is otherwise
bound by requirements of confidentiality in relation to such Confidential
Information;

 

243



--------------------------------------------------------------------------------

  (b)

subject to the requirements of the relevant Agreement, to any person:

 

  (i)

to (or through) whom the Purchaser assigns or transfers (or may potentially
assign or transfer) all or any of its rights and/or obligations which it may
acquire under that Agreement such Confidential Information which the Seller
supplies to the Purchaser in relation to that Acquisition as the Purchaser shall
consider appropriate if the person to whom such Confidential Information is to
be given pursuant to this sub-paragraph (i) of paragraph 2(b) has delivered a
letter to the Purchaser in equivalent form to this undertaking;

 

  (ii)

with (or through) whom the Purchaser enters into (or may potentially enter into)
any sub-participation in relation to, or any other transaction under which
payments are to be made or may be made by reference to that Agreement or any
relevant Obligor such Confidential Information which the Seller supplies to the
Purchaser in relation to that Acquisition as the Purchaser shall consider
appropriate if the person to whom such Confidential Information is to be given
pursuant to this sub-paragraph (ii) of paragraph 2(b) has delivered a letter to
the Purchaser in equivalent form to this undertaking;

 

  (iii)

to whom information is required or requested to be disclosed by any
governmental, banking, taxation or other regulatory authority or similar body,
the rules of any relevant stock exchange or pursuant to any applicable law or
regulation such Confidential Information which the Seller supplies to the
Purchaser in relation to that Acquisition as the Purchaser shall consider
appropriate; and

 

  (c)

notwithstanding paragraphs 2(a) and 2(b) above, Confidential Information to such
persons to whom, and on the same terms as, a Finance Party is permitted to
disclose such Confidential Information under the Agreement to which that
Acquisition relates, as if such permissions were set out in full in this
undertaking for the purposes of that Acquisition and as if references in those
permissions to Finance Party were references to the Purchaser for the purposes
of that Acquisition.

 

3.

Notification of Disclosure

The Purchaser agrees in relation to each Acquisition made or which may be made
by it (to the extent permitted by law and regulation) to inform the Seller:

 

  (a)

of the circumstances of any disclosure of Confidential Information made pursuant
to sub-paragraph (iii) of paragraph 2(b) above except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

 

  (b)

upon becoming aware that Confidential Information relating to that Acquisition
has been disclosed in breach of this undertaking.

 

4.

Return of Copies

If the Purchaser does not enter into an Acquisition and the Seller so requests
in writing, the Purchaser shall return or destroy all Confidential Information
supplied to the Purchaser by the Seller in relation to that Acquisition and
destroy or permanently erase (to the extent technically practicable) all copies
of such Confidential Information made by the Purchaser and use its reasonable
endeavours to ensure that anyone to whom the

 

244



--------------------------------------------------------------------------------

Purchaser has supplied any such Confidential Information destroys or permanently
erases (to the extent technically practicable) such Confidential Information and
any copies made by them, in each case save to the extent that the Purchaser or
the recipients are required to retain any such Confidential Information by any
applicable law, rule or regulation or by any competent judicial, governmental,
supervisory or regulatory body or in accordance with internal policy, or where
the Confidential Information has been disclosed under sub-paragraph (iii) of
paragraph 2(a) above.

 

5.

Continuing Obligations

The obligations in this undertaking are continuing and, in particular, shall
survive and remain binding on the Purchaser in relation to each Acquisition made
or which may be made by it until (a) if the Purchaser becomes a party to the
Agreement to which that Acquisition relates as a lender of record, the date on
which the Purchaser becomes such a party to such Agreement; (b) if the Purchaser
enters into that Acquisition but it does not result in the Purchaser becoming a
party to the Agreement to which that Acquisition relates as a lender of record,
the date falling [twelve] months after the date on which all of the Purchaser’s
rights and obligations contained in the documentation entered into to implement
that Acquisition have terminated; or (c) in any other case the date falling
[twelve] months after the date of the Purchaser’s final receipt (in whatever
manner) of any Confidential Information in relation to that Acquisition.

 

6.

No Representation; Consequences of Breach, etc

The Purchaser acknowledges and agrees that, in relation to each Acquisition made
or which may be made by it:

 

  (a)

neither the Seller, nor any member of the relevant Group nor any of the Seller’s
or the relevant Group’s respective officers, employees or advisers (each a
“Relevant Person”) (i) make any representation or warranty, express or implied,
as to, or assume any responsibility for, the accuracy, reliability or
completeness of any of the Confidential Information supplied by the Seller to
the Purchaser in relation to that Acquisition or any other information supplied
by the Seller to the Purchaser in relation to that Acquisition or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information supplied by the Seller
to the Purchaser in relation to that Acquisition or any other information
supplied by the Seller to the Purchaser in relation to that Acquisition or be
otherwise liable to the Purchaser or any other person in respect of the
Confidential Information supplied by the Seller to the Purchaser in relation to
that Acquisition or any such information; and

 

  (b)

the Seller or members of the relevant Group may be irreparably harmed by the
breach of the terms of this undertaking and damages may not be an adequate
remedy; each Relevant Person may be granted an injunction or specific
performance for any threatened or actual breach of the provisions of this
undertaking by the Purchaser.

 

245



--------------------------------------------------------------------------------

7.

Entire Agreement: No Waiver; Amendments, etc

This undertaking constitutes the entire agreement between the Seller and the
Purchaser in relation to the Purchaser’s obligations regarding Confidential
Information and supersedes any previous agreement, whether express or implied,
regarding Confidential Information.

No failure to exercise, nor any delay in exercising any right or remedy under
this undertaking will operate as a waiver of any such right or remedy or
constitute an election to affirm this letter. No election to affirm this letter
will be effective unless it is in writing. No single or partial exercise of any
right or remedy will prevent any further or other exercise or the exercise of
any other right or remedy under this undertaking.

The terms of this undertaking and the Purchaser’s obligations under this
undertaking may only be amended or modified by written agreement between the
parties.

 

8.

Inside Information

The Purchaser acknowledges that some or all of the Confidential Information is
or may be price-sensitive information and that the use of such information may
be regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and the Purchaser undertakes not to
use any Confidential Information for any unlawful purpose.

 

9.

Nature of Undertakings

The undertakings given by the Purchaser in this undertaking are given to the
Seller and are also given for the benefit of the Parent and each other member of
the Group.

 

10.

Third Party Rights

 

  (a)

Subject to this paragraph 10 and to paragraphs 6 and 9, a person who is not a
party to this undertaking has no right under the Contracts (Rights of Third
Parties) Act 1999 (the “Third Parties Act”) to enforce or to enjoy the benefit
of any term of this undertaking.

 

  (b)

The Relevant Persons may enjoy the benefit of the terms of paragraphs 6 and 9
subject to and in accordance with this paragraph 10 and the provisions of the
Third Parties Act.

 

  (c)

Notwithstanding any provisions of this undertaking, the parties to this
undertaking do not require the consent of any Relevant Person to rescind or vary
this undertaking at any time.

 

11.

Governing Law and Jurisdiction

 

  (a)

This undertaking and any non-contractual obligations arising out of or in
connection with it (including any non-contractual obligations arising out of the
negotiation of any Acquisition) are governed by English law.

 

246



--------------------------------------------------------------------------------

  (b)

The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this undertaking (including a dispute
relating to any non-contractual obligation arising out of or in connection with
either this undertaking or the negotiation of any Acquisition).

 

12.

Definitions

In this undertaking terms defined in the relevant Agreement (as defined below)
shall, unless the context otherwise requires, have the same meaning and:

“Agreement” means any credit agreement in which the Seller has an interest and
which requires the Seller to obtain from the Purchaser an undertaking in or
substantially in the form of this undertaking as a condition to permitting
disclosure by the Seller of certain information to the Purchaser.

 

  “Parent” 

means, in relation to each Acquisition, the principal company party to the
relevant Agreement.

“Confidential Information” means, in relation to each Acquisition, all
information relating to the Parent, any Obligor, the Group, the relevant Finance
Documents, the Facility and/or that Acquisition which is received by the
Purchaser in relation to the relevant Finance Documents or the Facility from the
Seller or any of its affiliates or advisers, in whatever form, and includes
information given orally and any document, electronic file or any other way of
representing or recording information which contains or is derived or copied
from such information but excludes information that:

 

  (a)

is or becomes public information other than as a direct or indirect result of
any breach by the Purchaser of this undertaking; or

 

  (b)

is identified in writing at the time of delivery as non-confidential by the
Seller or its advisers; or

 

  (c)

is known by the Purchaser before the date the information is disclosed to the
Purchaser by the Seller or any of its affiliates or advisers or is lawfully
obtained by the Purchaser after that date, from a source which is, as far as the
Purchaser is aware, unconnected with the relevant Group and which, in either
case, as far as the Purchaser is aware, has not been obtained in breach of, and
is not otherwise subject to, any obligation of confidentiality.

“Group” means, in relation to each Acquisition, the relevant Parent and its
subsidiaries for the time being (as such term is defined in the Companies Act
2006).

 

  “Permitted

Purpose” means, in relation to each Acquisition considering and evaluating
whether to enter into that Acquisition.

This undertaking has been entered into on the date stated at the beginning of
this undertaking

 

247



--------------------------------------------------------------------------------

SIGNATURES [•] By: [•] By:

 

248



--------------------------------------------------------------------------------

SCHEDULE 11

TIMETABLES

Part 1

Loans

 

     LIBOR Rate
Loans in euro    LIBOR Rate
Loans in sterling   

LIBOR Rate
Loans in

US dollars

  

NIBOR Rate

Loans in
Norwegian
Kroner

   ABR Rate
Loans    Foreign
Base Rate
Loans    Swingline
Loans

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))

   U-3

 

11.00 a.m.

   U-3

 

11.00 a.m.

   U-3

 

11.00 a.m.

   U-4

 

11.00 a.m.

   U-1

 

1.00 p.m.

   U-1

 

1.00 p.m.

   U

 

10.00 a.m.

Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Loan, if required under Clause 5.4 (Lenders’ participation) and notifies the
Lenders of the Loan in accordance with Clause 5.4 (Lenders’ participation)  

   U-3

 

Noon

   U-3

 

Noon

   U-3

 

Noon

   U-3

 

Noon

   U-1

 

5.00 p.m.

   U-1

 

3.00 p.m.

  

 

249



--------------------------------------------------------------------------------

     LIBOR Rate
Loans in euro    LIBOR Rate
Loans in sterling   

LIBOR Rate
Loans in

US dollars

  

NIBOR Rate

Loans in
Norwegian
Kroner

   ABR Rate
Loans    Foreign
Base Rate
Loans    Swingline
Loans

Agent receives a notification from a Lender under Clause 9.2 (Unavailability of
a currency)

   Quotation Day

 

9.30 a.m.

   Quotation Day

 

9.30 a.m.

      Quotation Day

 

9.30 a.m.

      U-1

 

4.00 p.m.

  

Agent gives notice in accordance with Clause 9.2 (Unavailability of a currency)

   Quotation Day

 

5.30 p.m.

   Quotation Day

 

5.30 p.m.

      Quotation Day

 

5.30 p.m.

      U-1

 

5.00 p.m.

  

LIBOR or NIBOR is fixed

   Quotation Day

 

10.30 a.m.

   Quotation Day

 

10.30 a.m.

   Quotation Day

 

10.30 a.m.

   Quotation Day

 

10.30 a.m.

        

 

“U”    =    date of utilisation or, if applicable, in the case of a Term Loan
that has already been borrowed, the first day of the relevant Interest Period
for that Term Loan. “U – X”    =    X Business Days prior to date of utilisation

 

250



--------------------------------------------------------------------------------

Part 2

Letters of Credit

 

     Letters of Credit denominated in US
dollars    Letters of Credit denominated in Agreed
Currencies

Delivery of a duly completed Utilisation Request (Clause 6.2 (Delivery of a
Utilisation Request for Letters of Credit)

   U-3

 

11.00 a.m.

   U-5

 

11.00 a.m.

Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Letter of Credit if required under Clause 6.5(d) (Issue of Letters of Credit)
and notifies the Issuing Bank and Lenders of the Letter of Credit in accordance
with Clause 6.5(d) (Issue of Letters of Credit).

   U-3

 

Noon

   U-5

 

Noon

Delivery of duly completed Renewal Request (Clause 6.6 (Renewal of a Letter of
Credit))

   U-3

 

11.00 a.m.

   U-5

 

11.00 a.m.

 

“U”    =    date of utilisation, or, if applicable, in the case of a Letter of
Credit to be renewed in accordance with Clause 6.6 (Renewal of a Letter of
Credit), the first day of the proposed term of the renewed Letter of Credit
“U-X”    =    Business Days prior to date of utilisation

 

251



--------------------------------------------------------------------------------

SCHEDULE 12

FORM OF INCREASE CONFIRMATION

 

To:

[•] as Agent, [•] as Security Agent, [•] as the Issuing Bank and [•] as the
Parent, for and on behalf of each Obligor

 

From:

[the Increase Lender] (the “Increase Lender”)

Dated:

[Parent] - ABL Facilities Agreement dated [•] (the “Facilities Agreement”)

 

1.

We refer to the Facilities Agreement. This agreement (the “Agreement”) shall
take effect as an Increase Confirmation for the purpose of the Facilities
Agreement. Terms defined in the Facilities Agreement have the same meaning in
this Agreement unless given a different meaning in this Agreement.

 

2.

We refer to clause 2.2 (Increase) of the Facilities Agreement.

 

3.

The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Revolving Facility Commitment specified in the Schedule
(the “Relevant Commitment(s)”) as if it had been an Original Lender under the
Facilities Agreement in respect of the Relevant Commitment(s).

 

4.

The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment is to take effect (the “Increase Date”) is [•].

 

5.

On the Increase Date, the Increase Lender becomes party to the relevant Finance
Documents as a Lender.

 

6.

The Facility Office and address, fax number and attention details for notices to
the Increase Lender for the purposes of Clause 38.3 (Addresses) of the
Facilities Agreement are set out in the Schedule.

 

7.

The Increase Lender expressly acknowledges the limitations on the Lenders’
obligations referred to in Clause 2.2(h) (Increase) of the Facilities Agreement.

 

8.

The Increase Lender confirms, for the benefit of the Agent and without liability
to any Obligor, that it is:

 

9.

The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:

 

  (a)

with respect to the English Borrower:

 

  (1)

[an English Qualifying Lender (other than an English Treaty Lender)];

 

  (2)

[an English Treaty Lender];

 

252



--------------------------------------------------------------------------------

  (3)

[not an English Qualifying Lender]; and

 

  (b)

with respect to the Norwegian Borrower:

 

  (1)

[a Norwegian Qualifying Lender (other than a Norwegian Treaty Lender)];

 

  (2)

[a Norwegian Treaty Lender];

 

  (3)

[not a Norwegian Qualifying Lender].

 

9.

[The Increase Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [•]) and is tax resident in [•]4, so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax and requests that the Obligors’ Agent notify:

 

  (a)

each Borrower which is a Party as a Borrower as at the Increase Date; and

 

  (b)

each Additional Borrower which becomes an Additional Borrower after the Increase
Date,

that it wishes the scheme to apply to the Facilities Agreement.]

 

[9/10]

The Increase Lender confirms that it [is]/[is not]5 a Non-Acceptable L/C Lender.

 

[10/11].

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

[11/12].

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

[12/13].

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

Note: The execution of this Increase Confirmation may not be sufficient for the
Increase Lender to obtain the benefit of the Transaction Security in all
jurisdictions. It is the responsibility of the Increase Lender to ascertain
whether any other documents or other formalities are required to obtain the
benefit of the Transaction Security in any jurisdiction and, if so, to arrange
for execution of those documents and completion of those formalities.

 

4 

Insert jurisdiction of tax residence.

5 

Delete as applicable.

 

253



--------------------------------------------------------------------------------

THE SCHEDULE

Relevant Commitment/rights and obligations to be assumed by the Increase Lender

[insert relevant details]

[Facility office address, fax number and attention details for notices and
account details for payments]

[Increase Lender]

By:

This Agreement is accepted as an Increase Confirmation for the purposes of the
Facilities Agreement by the Agent and the Issuing Bank by the Security Agent and
the Increase Date is confirmed as [•].

Issuing Bank:

By:

Agent

By:

Security Agent

By:

 

254



--------------------------------------------------------------------------------

SCHEDULE 13

FORMS OF NOTIFIABLE DEBT PURCHASE TRANSACTION NOTICE

Part 1

Form of Notice on Entering into Notifiable Debt Purchase Transaction

 

To:

[•] as Agent

 

From:

[The Lender]

Dated:

[Parent] – [•] Senior Facilities Agreement dated [•] (the “Facilities
Agreement”)

 

1.

We refer to Clause 30.2(b)(Disenfranchisement on Debt Purchase Transactions
entered into by Investor Affiliates) of the Facilities Agreement. Terms defined
in the Facilities Agreement have the same meaning in this notice unless given a
different meaning in this notice.

 

2.

We have entered into a Notifiable Debt Purchase Transaction.

 

3.

The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Revolving Facility Commitment(s) as set out below:

[•]

[Lender]

By:

 

255



--------------------------------------------------------------------------------

Part 2

Form of Notice on Termination of Notifiable Debt Purchase Transaction

 

To:

[•] as Agent

 

From:

[The Lender]

Dated:

[Parent] – [•] Senior Facilities Agreement dated [•] (the “Facilities
Agreement”)

 

1.

We refer to Clause 30.2(b)(Disenfranchisement on Debt Purchase Transactions
entered into by Investor Affiliates) of the Facilities Agreement. Terms defined
in the Facilities Agreement have the same meaning in this notice unless given a
different meaning in this notice.

 

2.

A Notifiable Debt Purchase Transaction which we entered into and which we
notified you of in a notice dated [•] has [terminated].

 

3.

The Notifiable Debt Purchase Transaction referred to in paragraph 2 relates to
the amount of our Revolving Facility Commitment(s) as set out below:

[•]

[Lender]

By:

 

256



--------------------------------------------------------------------------------

SCHEDULE 14

FORM OF AGGREGATE BORROWING BASE CERTIFICATE

[Omitted]

 

257



--------------------------------------------------------------------------------

SCHEDULE 15

EXISTING FINANCIAL INDEBTEDNESS

[Omitted]

 

258



--------------------------------------------------------------------------------

SCHEDULE 16

INITIAL COLLECTION ACCOUNTS

[Omitted]

 

259



--------------------------------------------------------------------------------

SCHEDULE 17

ELIGIBLE ACCOUNT DEBTORS

[Omitted]

 

260



--------------------------------------------------------------------------------

EXECUTION of Facilities Agreement:

The Parent

 

SIGNED by                         ,

Authorised Signatory, duly authorised for

and on behalf of BRISTOW GROUP INC:

  

)

)

)

 

Address:

  

3151 Briarpark Drive, Suite 700

Houston, Texas 77042

Facsimile no:

   +1 (713) 267-7620

Electronic mail address:

   geoff.carpenter@bristowgroup.com

For the attention of:

  

Geoff Carpenter, Vice President

and Treasurer



--------------------------------------------------------------------------------

The Original Borrowers

 

SIGNED by                         ,

Authorised Signatory, duly authorised for

and on behalf of BRISTOW NORWAY AS:

  

)

)

)

 

Address:

  

c/o 3151 Briarpark Drive, Suite

700 Houston, Texas 77042

Facsimile no:

   +1 (713) 267-7620

Electronic mail address:

   geoff.carpenter@bristowgroup.com

For the attention of:

  

Geoff Carpenter, Vice President

and Treasurer

 

SIGNED by                         ,

Authorised Signatory, duly authorised for

and on behalf of BRISTOW

HELICOPTERS LIMITED:

  

)

)

)

)

 

Address:

  

c/o 3151 Briarpark Drive, Suite

700 Houston, Texas 77042

Facsimile no:

   +1 (713) 267-7620

Electronic mail address:

   geoff.carpenter@bristowgroup.com

For the attention of:

   Geoff Carpenter, Vice President and Treasurer



--------------------------------------------------------------------------------

The Original Guarantors

 

SIGNED by                         ,

Authorised Signatory, duly authorised for

and on behalf of BRISTOW GROUP INC:

  

)

)

)

 

Address:

  

c/o 3151 Briarpark Drive, Suite

700 Houston, Texas 77042

Facsimile no:

   +1 (713) 267-7620

Electronic mail address:

   geoff.carpenter@bristowgroup.com

For the attention of:

   Geoff Carpenter, Vice President and Treasurer

 

SIGNED by                         ,

Authorised Signatory, duly authorised for

and on behalf of BRISTOW NORWAY AS:

  

)

)

)

 

Address:

  

c/o 3151 Briarpark Drive, Suite

700 Houston, Texas 77042

Facsimile no:

   +1 (713) 267-7620

Electronic mail address:

   geoff.carpenter@bristowgroup.com

For the attention of:

   Geoff Carpenter, Vice President and Treasurer

 

SIGNED by                         ,

Authorised Signatory, duly authorised for

and on behalf of BRISTOW

HELICOPTERS LIMITED:

  

)

)

)

)

 

Address:

  

c/o 3151 Briarpark Drive, Suite

700 Houston, Texas 77042

Facsimile no:

   +1 (713) 267-7620

Electronic mail address:

   geoff.carpenter@bristowgroup.com

For the attention of:

   Geoff Carpenter, Vice President and Treasurer



--------------------------------------------------------------------------------

The Arrangers and Bookrunners

 

SIGNED by Joseph Jordan, Managing

Director, duly authorised for and on behalf

of BARCLAYS BANK PLC

  

)

)

)

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

The Originals Lenders

 

SIGNED by Joseph Jordan, Managing

Director, duly authorised for and on behalf

of BARCLAYS BANK PLC

  

)

)

)

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

The Agent

 

SIGNED by Joseph Jordan, Managing

Director, duly authorised for and on behalf

of BARCLAYS BANK PLC:

  

)

)

)

 

Address:

  

745 7th Avenue

New York

NY 10019

Electronic mail address:

  

vanessa.kurbatskiy@barclays.com

/komal.ramkirath@barclays.com

For the attention of:

  

Vanessa Kurbatskiy/Komal

Ramkirath

The Security Agent

 

SIGNED by Joseph Jordan, Managing

Director, duly authorised for and on behalf

of BARCLAYS BANK PLC:

  

)

)

)

 

Address:

  

745 7th Avenue

New York

NY 10019

Electronic mail address:

  

vanessa.kurbatskiy@barclays.com

/komal.ramkirath@barclays.com

For the attention of:

   Vanessa Kurbatskiy/Komal Ramkirath



--------------------------------------------------------------------------------

The Issuing Bank

 

SIGNED by Joseph Jordan, Managing

Director, duly authorised for and on behalf

of BARCLAYS BANK PLC

  

)

)

)

The Swingline Lender

 

SIGNED by Joseph Jordan, Managing

Director, duly authorised for and on behalf

of BARCLAYS BANK PLC

  

)

)

)



--------------------------------------------------------------------------------

SCHEDULE 4

WAIVED EVENTS

For the purposes of this Schedule, the term “Default” has the meaning given to
it in the Facilities Agreement.

 

Events waived pursuant to the Fourth Waiver Letter 1.   

Any Specified Default (as defined in the Fourth Waiver Letter) which would have
otherwise existed or occurred under or pursuant to the Facilities Agreement as a
result of:

 

(a)   the Delivery Covenant Breaches;

 

(b)   the Potential Disclosure Issues;

 

(c)   the Potential Cross Default Issues;

 

(d)   the Potential Asset Issues;

 

(e)   the Potential Solvency Issues;

 

(f)   the Potential Guarantee Issues; or

 

(g)   the Potential Financial Covenant Issues,

 

(each of the above as defined in the Fourth Waiver Letter) and any related
requirement to provide notice of the occurrence of any such Default.

2.    Any Default which would have otherwise existed or occurred under or
pursuant to clause 28.4 (Misrepresentation) of the Facilities Agreement, which
exists or occurs as a direct result of the representation and warranty in clause
24.12(a) (No default) of the Facilities Agreement not being correct when made at
any time on or prior to the Effective Date (as defined in the Fourth Waiver
Letter), to the extent such representation and warranty was not correct when
made as a result of the existence of any Specified Default (as defined in the
Fourth Waiver Letter) expressly specified in paragraph 2.1 of the Fourth Waiver
Letter as being waived with effect from the Effective Date (as defined in the
Fourth Waiver Letter, and subject to the conditions set out in paragraph 2.2 of
the Fourth Waiver Letter). Events waived pursuant to the Eighth Waiver Letter 3.
   Any Default which would have otherwise existed or occurred under or pursuant
to clause 28.3 (Other obligations) of the Facilities Agreement as a result of
the Parent’s failure to provide any of the 2019 Year End Documents (as defined
in the Eighth Waiver Letter) within the time period required pursuant to clause
25.1(a) (Financial statements) of the Facilities Agreement or the time period
required pursuant to the Fifth Waiver Letter, Sixth Waiver Letter or Seventh
Waiver Letter (and any related requirement to provide notice of the occurrence
of any such Default).

 

13



--------------------------------------------------------------------------------

4.    Any Default which would have otherwise existed or occurred under or
pursuant to clause 28.4 (Misrepresentation) of the Facilities Agreement which
existed or occurred as a result of the representation and warranty in clause
24.12(a) (No default) of the Facilities Agreement not being correct when made at
any time on or prior to the Effective Date (as defined in the Eighth Waiver
Letter), to the extent such representation and warranty was not correct when
made as a result of the existence of any Default expressly specified in
paragraphs 1.8 (a) of the Eighth Waiver Letter as being waived with effect from
the Effective Date (as defined in the Eighth Wavier Letter, and subject to
paragraph 1.9 of the Eighth Waiver Letter).

 

14



--------------------------------------------------------------------------------

SCHEDULE 5

CONDITIONS IN THE WAIVER LETTERS

 

1.

The conditions and undertakings set out in paragraph 2.2 of the First Waiver
Letter.

 

2.

The conditions and undertakings set out in paragraph 3.1 of the Second Waiver
Letter.

 

3.

The conditions and undertakings set out in paragraph 2.2 of the Third Waiver
Letter.

 

4.

The conditions and undertakings set out in paragraph 2.2 of Fourth Waiver
Letter.

 

5.

The conditions and undertakings set out in paragraph 1.4 of the Fifth Waiver
Letter.

 

6.

The conditions and undertakings set out in paragraph 1.5 of the Sixth Waiver
Letter.

 

7.

The conditions and undertakings set out in paragraph 1.5 of the Seventh Waiver
Letter.

 

8.

The conditions and undertakings set out in paragraph 1.9 of the Eighth Waiver
Letter.

 

15



--------------------------------------------------------------------------------

EXECUTION of Agreement of Amendment and Restatement, Confirmation and Accession:

The Parent

 

SIGNED by Geoffrey L. Carpenter,

Authorised Signatory, duly authorised for

  

)

)

  

and on behalf of BRISTOW GROUP

INC:

  

)

)

   /s/ Geoffrey L. Carpenter

 

S-1



--------------------------------------------------------------------------------

The Guarantors

 

SIGNED by Geoffrey L. Carpenter,

Authorised Signatory, duly authorised for

  

)

)

  

and on behalf of BRISTOW GROUP

INC:

  

)

)

   /s/ Geoffrey L. Carpenter

 

SIGNED by Geoffrey L. Carpenter,

Authorised Signatory, duly authorised for

  

)

)

  

and on behalf of BRISTOW

HELICOPTERS LIMITED:

  

)

)

  

/s/ Geoffrey L. Carpenter

 

SIGNED by Geoffrey L. Carpenter,

Authorised Signatory, duly authorised for

  

)

)

  

and on behalf of BRISTOW NORWAY

AS:

  

)

)

  

/s/ Geoffrey L. Carpenter

 

S-2



--------------------------------------------------------------------------------

Security Obligors

 

SIGNED by Geoffrey L. Carpenter,

Authorised Signatory, duly authorised for

  

)

)

  

and on behalf of BRISTOW

HELICOPTERS LIMITED:

  

)

)

  

/s/ Geoffrey L. Carpenter

 

SIGNED by Geoffrey L. Carpenter,

Authorised Signatory, duly authorised for

  

)

)

  

and on behalf of BRISTOW NORWAY

AS:

  

)

)

  

/s/ Geoffrey L. Carpenter

 

S-3



--------------------------------------------------------------------------------

Agent

 

SIGNED by Joseph Jordan, Managing

Director, duly authorised for and on behalf of

  

)

)

  

BARCLAYS BANK PLC in the presence

of:

  

)

)

  

/s/ Joseph Jordan

 

S-4



--------------------------------------------------------------------------------

Security Agent

 

SIGNED by Joseph Jordan, Managing

Director, duly authorised for and on behalf

  

)

)

  

of BARCLAYS BANK PLC in the presence

of:

  

)

)

  

/s/ Joseph Jordan

 

S-5